[exh-1023001.jpg]
1 FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT AND ESCROW INSTRUCTIONS This
First Amendment to Purchase and Sale Agreement and Escrow Instructions dated
July 22, 2016 (the “First Amendment”) by and between M/A-COM TECHNOLOGY
SOLUTIONS INC. (the “Seller”) and CALARE PROPERTIES, INC. (the “Buyer”). W I T N
E S S E T H T H A T: WHEREAS, Seller and Buyer entered into that certain
Purchase and Sale Agreement and Escrow Instructions dated May 23, 2016 (the
“Agreement”); and WHEREAS, Seller and Buyer have agreed to amend the Agreement
as herein provided; and WHEREAS, the Agreement is currently in full force and
effect. NOW, THEREFORE, in consideration of the mutual covenants herein
contained the Seller and buyer hereby agree as follows: 1. Inclusion. The above
“WHEREAS” clauses are hereby incorporated into the First Amendment as if fully
repeated herein. The capitalized terms not defined in this First Amendment shall
have the meanings as set forth in the Agreement. 2. Contingencies. Seller and
Buyer hereby agree that notwithstanding the date Seller and/or Buyer executed
this Agreement the Contingency Period commenced on June 1, 2016 and shall expire
on July 31, 2016. All documents have been timely made available to Buyer. 3.
Initial Deposit. The Initial Deposit has been timely delivered by Buyer to the
Escrow Agent.



--------------------------------------------------------------------------------



 
[exh-1023002.jpg]
2 4. Miscellaneous. This First Amendment shall become effective only upon full
execution and delivery of this First Amendment by Seller and Buyer. The
Agreement, as modified by this First Amendment, contains the parties’ entire
agreement regarding the subject matter covered by the Agreement and this Frist
Amendment and supersedes all prior correspondence, negotiations and agreements,
if any, whether oral or written, between the parties concerning such subject
matter. There are no contemporaneous oral agreements, and there are no
representations or warranties between the parties not contained in the Agreement
and this First Amendment. Except as modified by this First Amendment, the terms
and provisions of the Agreement shall remain in full force and effect, and the
Agreement, as modified by this First Amendment, shall be binding upon and shall
inure to the benefit of the parties hereto, their successors and permitted
assigns. 5. Counterparts; Facsimile and PDF Signatures. This First Amendment may
be executed in any number of counterparts, each of which shall be deemed to be
an original instrument, but all such counterparts together shall constitute one
and the same instrument. Signature and acknowledgment pages, if any, may be
detached from the counterparts and attached to a single copy of this document to
physically form one document. Signatures given by facsimile, electronic pdf, or
portable documents format shall be binding and effective to the same extent as
original signatures. [Signature Page Follows]



--------------------------------------------------------------------------------



 
[exh-1023003.jpg]
3 IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their duly authorized representatives as of the Effective Date.
SELLER: M/A-COM TECHNOLOGY SOLUTIONS INC., a Delaware corporation /s/ Robert
McMullan________________________ By: Robert McMullan Chief Financial Officer
BUYER: CALARE PROPERTIES, INC., a Delaware corporation /s/ William
Manley__________________________ By: William Manley Authorized Agent Signature
Page to First Amendment to Purchase and Sale Agreement and Escrow Instructions
4852-9386-3474, v. 1



--------------------------------------------------------------------------------



 
[exh-1023004.jpg]
1 SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT AND ESCROW INSTRUCTIONS This
Second Amendment to Purchase and Sale Agreement and Escrow Instructions dated as
of September 20, 2016 (the "Second Amendment") is made by and between M/A-COM
TECHNOLOGY SOLUTIONS INC. (the "Seller") and CALARE PROPERTIES, INC. (the
"Buyer"). W I T N E S S E T H T H A T: WHEREAS, Seller and Buyer entered into
that certain Purchase and Sale Agreement and Escrow Instructions dated May 23,
2016 as amended by that First Amendment to Purchase and Sale Agreement dated
July 22, 2016 (collectively the "Agreement"); and WHEREAS, the Agreement
terminated as of July 31, 2016; and WHEREAS, Seller and Buyer desire to
reinstate and amend the Agreement as herein provided. NOW, THEREFORE, in
consideration of the mutual covenants herein contained the Seller and Buyer
hereby agree as follows: 1. Inclusion. The above "WHEREAS" clauses are hereby
incorporated into the Second Amendment as if fully repeated herein. The
capitalized terms not defined in this Second Amendment shall have the meanings
as set forth in the Agreement.



--------------------------------------------------------------------------------



 
[exh-1023005.jpg]
2 2. Reinstatement. The Agreement is deemed reinstated effective retroactively
to July 31, 2016. 3. Contingencies. Seller and Buyer hereby agree that the
Contingency Period is extended to expire at 5:00 P.M. (Eastern Time) on
September 22, 2016. Notwithstanding the foregoing: (a) Buyer hereby deems the
Due Diligence Review and Environmental Audit Contingencies satisfied. Buyer's
execution of this Second Amendment shall constitute Buyer's Approval Notice for
the Due Diligence Review and Environmental Audit Contingencies. The parties
acknowledge, however, that (i) the Lease Documents Contingency (as set forth in
Section 4(c) of the Agreement) has not been satisfied or waived, (ii) Buyer has
not given an Approval Notice for such Lease Documents Contingency, and (iii) the
Seller's contingency as set forth in Section 4A of the Agreement has not been
satisfied or waived. (b) Buyer hereby waives all Title Objections as
contemplated under clause (b) of the fourth sentence of Section 5(d) of the
Agreement; except as to any Impermissible Encumbrances and subject to (i) the
undertakings agreed to by Seller under that certain letter from Seller's counsel
dated July 25, 2016 and (ii) Buyer's right to issue a Buyer's Amended Exception
Notice. With respect to Buyer's right to issue a Buyer's Amended Exception
Notice the two references to "the end of the Contingency Period" as contained in
the fifth sentence of Section 5(d) of the Agreement shall be deemed modified to
mean the date of this Second Amendment (rather than the end of the Contingency
Period). 4. Miscellaneous. This Second Amendment shall become effective only
upon full execution and delivery of this Second Amendment by Seller and Buyer.
The Agreement, as



--------------------------------------------------------------------------------



 
[exh-1023006.jpg]
3 modified by this Second Amendment, contains the parties' entire agreement
regarding the subject matter covered by the Agreement and this Second Amendment
and supersedes all prior correspondence, negotiations and agreements, if any,
whether oral or written, between the parties concerning such subject matter.
There are no contemporaneous oral agreements, and there are no representations
or warranties between the parties not contained in the Agreement and this Second
Amendment. Except as modified by this Second Amendment, the terms and provisions
of the Agreement shall remain in full force and effect, and the Agreement, as
modified by this Second Amendment, shall be binding upon and shall inure to the
benefit of the parties hereto, their successors and permitted assigns. 5.
Counterparts; Facsimile and PDF Signatures. This Second Amendment may be
executed in any number of counterparts, each of which shall be deemed to be an
original instrument, but all such counterparts together shall constitute one and
the same instrument. Signature and acknowledgment pages, if any, may be detached
from the counterparts and attached to a single copy of this document to
physically form one document. Signatures given by facsimile, electronic pdf, or
portable documents format shall be binding and effective to the same extent as
original signatures. [Signature Page Follows]



--------------------------------------------------------------------------------



 
[exh-1023007.jpg]
4 IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their duly authorized representatives as of the Effective Date.
SELLER: M/A-COM TECHNOLOGY SOLUTIONS INC., a Delaware corporation /s/ Robert
McMullan________________________ By: Robert McMullan Chief Financial Officer
BUYER: CALARE PROPERTIES, INC., a Delaware corporation /s/ William
Manley__________________________ By: William Manley Authorized Agent Signature
Page to Second Amendment to Purchase and Sale Agreement and Escrow Instructions



--------------------------------------------------------------------------------



 
[exh-1023008.jpg]
Page 1 THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT AND ESCROW INSTRUCTIONS
This Third Amendment to Purchase and Sale Agreement and Escrow Instructions
dated as of September 22, 2016 (the “Third Amendment”) is made by and between
MACOM TECHNOLOGY SOLUTIONS INC., formerly known as M/A-COM Technology Solutions
Inc. (the “Seller”) and CALARE PROPERTIES, INC. (the “Buyer”). W I T N E S S E T
H T H A T : WHEREAS, Seller and Buyer entered into that certain Purchase and
Sale Agreement and Escrow Instructions dated May 23, 2016, as amended by that
certain First Amendment to Purchase and Sale Agreement dated July 22, 2016 and
that certain as amended by that Second Amendment to Purchase and Sale Agreement
dated September 20, 2016 (collectively the “Agreement”); and WHEREAS, Seller and
Buyer desire to further amend the Agreement as herein provided. NOW, THEREFORE,
in consideration of the mutual covenants herein contained the Seller and Buyer
hereby agree as follows: 1. Inclusion. The above “WHEREAS” clauses are hereby
incorporated into the Third Amendment as if fully repeated herein. The
capitalized terms not defined in this Third Amendment shall have the meanings as
set forth in the Agreement. 2. Approval Notice. Buyer hereby determines that,
subject to the agreements set forth in this Third Amendment, the Contingencies
set forth in Section 4 of the Agreement are satisfied or waived. Accordingly,
this Third Amendment shall serve as Buyer’s Approval Notice. 3. Form of
Agreements. The definitions for Build-to-Suit Lease, Buyer/Seller Lease, Hale
Street Lease Amendment, and REA set forth in Section 1 of the Agreement are
deleted and the following definitions are, respectively, inserted in their
place: Build-to-Suit Lease: The Lease Agreement pursuant to which Buyer (or its
nominee or affiliate), as landlord, agrees to lease to Seller’s affiliate, as
tenant, that portion of the Land shown as “BTS Parcel” on Exhibit A-1 (the “BTS
Parcel”) including a new building consisting of approximately 59,000 square feet
and associated site improvements to be constructed by Buyer (or its nominee or
affiliate), at Buyer’s sole cost and expense, on the BTS Parcel, subject to the
terms and conditions of such Lease Agreement, in the form set forth in
Attachment 1 to Third Amendment, attached hereto and made a part hereof.



--------------------------------------------------------------------------------



 
[exh-1023009.jpg]
Page 2 Buyer/Seller Lease: The Lease Agreement pursuant to which Buyer (or its
nominee or affiliate), as landlord, agrees to lease to Seller’s affiliate, as
tenant, that portion of the Land shown as the “Leased Parcel” on Exhibit A-1
(the “Leased Parcel”) including the Building and Improvements located thereon,
all in the form set forth in Attachment 2 to Third Amendment, attached hereto
and made a part hereof. Hale Street Lease Amendment: REA: The Fifth Amendment to
Lease to be entered into between ND Hale Street, LLC (an affiliate of Buyer), as
landlord, and Seller’s affiliate, as tenant, which modifies a certain lease
dated May 31, 2007, as amended, relating to certain premises in Lowell,
Massachusetts known as and numbered 121 Hale Street, in the form set forth in
Attachment 3 to Third Amendment, attached hereto and made a part hereof. The
Reciprocal Easement Agreement contemplated by each of the Build-to-Suit Lease,
Buyer/Seller Lease, and Hale Street Lease Amendment in the form set forth in
Attachment 4 to Third Amendment, attached hereto and made a part hereof.
Notwithstanding the foregoing, Buyer and Seller acknowledge that Section III.B,
Exhibit B and Exhibit C of the REA and the forms of the 2016 Assignment and the
2016 Consent as referred to in the Hale Street Lease Amendment (collectively,
the “Open Items”) remain subject to completion by both Seller and Buyer, who
agree to work in good faith to finalize the Open Items prior to Closing;
provided, however, that agreement on the Open Items by both Seller and Buyer,
acting in their respective sole discretion, will be both a condition to Buyer’s
obligation to proceed to Closing under Section 8(b) of the Agreement and a
condition to Seller’s obligation to proceed to Closing under Section 8(c) of the
Agreement. 4. Closing Date. The definition for Closing Date set forth in Section
1 of the Agreement is deleted and the following definition is inserted in its
place: Closing Date: November 14, 2016 (the “Scheduled Closing Date”). 5.
Miscellaneous. This Third Amendment shall become effective only upon full
execution and delivery of this Third Amendment by Seller and Buyer. The
Agreement, as modified by this Third Amendment, contains the parties’ entire
agreement regarding the subject matter covered by the Agreement and this Third
Amendment and supersedes all prior correspondence, negotiations and agreements,
if any, whether oral or written, between the parties concerning such subject
matter. There are no contemporaneous oral agreements, and there are no
representations or warranties between the parties not contained in the Agreement
and this Third Amendment. Except as modified by this Third Amendment, the terms
and provisions of the Agreement shall remain in full force and effect, and the
Agreement, as modified by this Third Amendment, shall be binding upon and shall
inure to the benefit of the parties hereto, their successors and permitted
assigns.



--------------------------------------------------------------------------------



 
[exh-1023010.jpg]
Page 3 6. Counterparts; Facsimile and PDF Signatures. This Third Amendment may
be executed in any number of counterparts, each of which shall be deemed to be
an original instrument, but all such counterparts together shall constitute one
and the same instrument. Signature and acknowledgment pages, if any, may be
detached from the counterparts and attached to a single copy of this document to
physically form one document. Signatures given by facsimile, electronic pdf, or
portable documents format shall be binding and effective to the same extent as
original signatures. [Signature Page Follows]



--------------------------------------------------------------------------------



 
[exh-1023011.jpg]
Page 4 IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their duly authorized representatives as of the Effective Date.
SELLER: MACOM TECHNOLOGY SOLUTIONS INC., a Delaware corporation /s/ Robert
McMullan________________________ By: Robert McMullan Chief Financial Officer
BUYER: CALARE PROPERTIES, INC., a Delaware corporation /s/ William
Manley__________________________ By: William Manley Authorized Agent Signature
Page to Third Amendment to Purchase and Sale Agreement and Escrow Instructions



--------------------------------------------------------------------------------



 
[exh-1023012.jpg]
Page 5 ATTACHMENT 1 TO THIRD AMENDMENT Form of Build-to-Suit Lease (appended
hereto)



--------------------------------------------------------------------------------



 
[exh-1023013.jpg]
Page 6 LEASE AGREEMENT 144 CHELMSFORD STREET LOWELL, MASSACHUSETTS THIS LEASE
AGREEMENT (the "Lease" or this "Lease") is made and entered into as of the _ day
of , 2016 (the "Effective Date"), by and between [ ], a [ ] ("Landlord") and
MACOM TECHNOLOGY SOLUTIONS HOLDINGS INC., a Delaware corporation ("Tenant").
RECITALS A. Landlord [OR ITS AFFILIATE] is, simultaneously with the execution
and delivery of this Lease, purchasing from Tenant's affiliate certain improved
real property (the "Landlord's Parcel") currently known as and numbered 100
Chelmsford Street, in the City of Lowell, Massachusetts, more particularly
described on EXHIBIT A and shown on the plan attached hereto as EXHIBIT A-1. B.
Landlord desires to lease to Tenant and Tenant desires to lease from Landlord
that certain portion of the Landlord's Parcel shown as "144 CHELMSFORD PARCEL"
on the plan attached hereto as EXHIBIT A-1 (the "Leased Parcel"), together with
the Improvements (as defined herein), which will include without limitation
certain improvements to be constructed by Landlord to the extent required as set
forth in APPENDIX 1 (attached hereto and incorporated herein by reference) and
Intangible Rights (as defined herein), all upon the terms and conditions
hereinafter set forth. It is anticipated that the Leased Parcel will be known as
and numbered 144 Chelmsford Street, Lowell, Massachusetts. C. Simultaneously
herewith Landlord [OR ITS AFFILIATE] and Tenant are entering into a Lease
Agreement (the "100 Chelmsford Lease") pursuant to which Landlord [OR ITS
AFFILIATE] will lease to Tenant the remaining portion of Landlord's Parcel as
shown as "100 CHELMSFORD PARCEL" on the plan attached hereto as EXHIBIT A-1
together with all Improvements (as such term is defined in the 100 Chelmsford
Lease) now and/or hereafter existing thereon, which will include without
limitation certain site improvements to be constructed by Landlord to the extent
required as set forth in APPENDIX 1 (the "100 Chelmsford Parcel"). NOW,
THEREFORE, in consideration of the mutual covenants set forth herein, the
parties do hereby agree as follows: I. (a) Demise. Landlord hereby leases unto
Tenant and Tenant hereby leases from Landlord the Leased Parcel and all
buildings, structures, fixtures and improvements now or hereafter located
thereon and/or to be constructed thereon as in this Lease provided (collectively
the "Improvements"), together with all existing rights of ingress and egress
from all public ways adjacent to the Premises, such rights (the "Ancillary
Rights") being in common with Landlord and others now or hereafter entitled
thereto from time to time pursuant to the terms of any applicable Other
Documents (as defined herein). It is anticipated that upon the occurrence of
Substantial Completion of the Landlord Work (as such terms are defined in
APPENDIX 1), the



--------------------------------------------------------------------------------



 
[exh-1023014.jpg]
2 Improvements .will include without limitation a building comprised of
approximately 59,000 square feet of gross floor area as shown approximately as
"NEW BUILDING" and "CONNECTOR" on EXHIBIT A-2, which square footage shall be
finalized by the Work Plans (as defined in APPENDIX 1) and shall not be subject
to challenge or re-measurement by either party for all intents and purposes
under this Lease (except to the extent otherwise expressly provided herein). The
Leased Parcel, the Improvements and Ancillary Rights are hereinafter
collectively referred to as the "Premises." As used herein, "Building" shall
mean any building or buildings as shall at any given time have been constructed
on the Leased Parcel. (b) Condition of Leased Parcel. Immediately prior to the
Effective Date, Tenant occupied the Leased Parcel. Tenant is therefore familiar
with the Leased Parcel, and its condition and suitability for Tenant's use and
Tenant acknowledges that, except as specifically set forth herein, Landlord has
not made any warranty or representations, expressed or implied, as to the
condition or suitability of the Leased Parcel for Tenant's intended use and that
Tenant is leasing the Leased Parcel and hereby accepts the Leased Parcel in its
"AS IS" and "WHERE IS" condition. Except to the extent expressly set forth in
APPENDIX 1, Landlord shall not have any obligation to make repairs, alterations
or improvements to the Leased Parcel, Building and/or Premises, either at or
prior to the commencement of the term hereof or at any time thereafter. Tenant,
at Tenant's option and/or election, shall have the right, but not the
obligation, to perform certain work and/or make certain installations at the
Premises in connection with Tenant's initial occupancy thereof as set forth in
EXHIBIT B (the "Tenant Work"). (c) Landlord Work. APPENDIX 1 sets forth certain
rights and obligations of Landlord and Tenant with respect to the design,
permitting and performance of the Landlord Work (as defined in APPENDIX 1),
which Landlord Work includes certain site improvements to be made to both the
Leased Premises and the 100 Chelmsford Parcel. As set forth in APPENDIX 1, in
the event of the occurrence of an Approval Contingency Failure (as defined in
APPENDIX 1), subject to all of the terms and conditions applicable thereto as
set forth in APPENDIX 1, Landlord shall have no obligation to perform the
Landlord Work and the Possession Date shall be deemed to have occurred. Further
in the event of the occurrence of an Approval Contingency Failure, and only in
such event, the terms and conditions of EXHIBIT F shall also apply (and shall
govern and control in the event of a conflict between the terms and conditions
of this Lease outside of EXHIBIT F and the terms and conditions of EXHIBIT F).
2. Term. (a) Initial Term. The initial term ("Initial Term") of this Lease shall
commence on the Commencement Date and shall terminate at 11:59 p.m. on the last
day of the month during which the twentieth (20th) anniversary of the
Commencement Date occurs, subject to Tenant's right to extend this Lease as set
forth in Section 2.2. As used herein, "Commencement Date" shall mean the
Possession Date (as defined in APPENDIX 1). As used herein, the "term" or the
"term of this Lease" shall mean the Initial Term, as the same may be extended by
an Optional Extension Term (as defined herein) as set forth in clause (b)
immediately below. (b) Extension Term(s). Provided that Tenant is not then in
default beyond any applicable notice and cure period under any monetary term or
condition of this Lease at the time



--------------------------------------------------------------------------------



 
[exh-1023015.jpg]
3 of exercise of an Optional Extension Term (defined herein), and further
provided that Tenant gives Landlord written notice of Tenant's election to
exercise an Optional Extension Term by no later than such date (the "Option
Exercise Deadline") as is at least two (2) years prior to the end of the then
current term, Tenant shall have the right to extend the term of this Lease for
two (2) separate and consecutive optional extension periods of ten (10) years
each (each an "Optional Extension Term" and collectively the "Optional Extension
Terms"). Upon Tenant's exercise of an option to extend the term for an Optional
Extension Term as set forth above, the term of this Lease shall be thereby
automatically extended for the period of such Optional Extension Term without
the need for the parties to execute and deliver any further documentation, such
Optional Extension Term shall be on the same terms and conditions as were in
effect under this Lease for the term prior to such Optional Extension Term
except that the fixed annual Base Rent due hereunder for each Optional Extension
Term shall be determined as set forth in Section 3(b) and Tenant shall have no
further options to extend the term other than the Optional Extension Terms
expressly provided for in this Section 2(b). At such time as such information
has been conclusively determined hereunder, at the election of either party, the
parties shall execute an agreement, in a form reasonably acceptable to the
parties, memorializing the dates of any Optional Extension Term and the Base
Rent applicable thereto. 3. Rental. (a) During the term hereof, commencing on
the Commencement Date, Tenant shall pay to Landlord, in advance on the first day
of each calendar month in equal monthly installments at the address set forth in
Section 17 or such other place as Landlord may from time to time designate, in
writing, without demand or right of set-off except to the extent (if any)
otherwise expressly set forth in this Lease, fixed and minimum annual rental
("Base Rent") as determined under Section I(i) of APPENDIX 1, provided that
commencing on the first day after the conclusion of the first twelve (12) full
calendar months of the term, and then continuing annually thereafter on the one
(1) year anniversary of such date, the Base Rent shall be increased by one and
one-half percent (1.5%) above the previous year's Base Rent. All Base Rent shall
be payable in addition to all additional rent required under this Lease. If the
Commencement Date begins on a date other than the first day of a calendar month,
or the term of this Lease ends on a day other than the last day of the calendar
month, Base Rent for such month shall be prorated, based on the number of days
in the applicable calendar month. Tenant shall pay an interest charge determined
in accordance with Section 16 for Base Rent received by Landlord more than five
(5) days following the due date. (b) Extension Terms. The annual Base Rent due
during each Optional Extension Term for which Tenant shall have exercised its
extension option right shall be equal to the greater of (i) ninety-five percent
(95%) of the Market Rent (as defined herein) or (ii) the average of the annual
Base Rent in effect for all years (x) of the Initial Term (in the case of the
first such Optional Extension Term) or (y) of the first such Optional Extension
Term (in the case of the second such Optional Extension Term); provided that,
commencing on the first day after the conclusion of the first twelve (12) full
calendar months of any such first or second (as applicable) Optional Extension
Term and then continuing annually thereafter on each anniversary of such date
for the duration of such first or second (as applicable) Optional Extension
Term, the annual Base Rent shall be increased by one and one-half percent (1.5%)
above the previous year's annual Base Rent.



--------------------------------------------------------------------------------



 
[exh-1023016.jpg]
4 (c) Market Rent. The "Market Rent" for the Premises shall be the rental rate
being charged under new leases of premises in Massachusetts comparable to the
Premises and located within ten (10) miles of the Premises (the "Trade Area")
for the first year of a ten (10) year term commencing approximately at the time
of the applicable Optional Extension Term, taking into account all of the terms
and conditions of this Lease (other than rental) and all other relevant factors
such as the size, condition, use, utility, location and accessibility of the
Premises, determined as follows: (i) Within ninety (90) days after the later to
occur of (i) Landlord's receipt of Tenant's notice of its exercise of an
Optional Extension Term in accordance with Section 2(b) or (ii) the Option
Exercise Deadline applicable thereto, Landlord shall deliver to Tenant written
notice of its determination of Market Rent. Tenant shall, within sixty (60) days
after receipt of such notice, notify Landlord in writing whether Tenant accepts
or rejects Landlord's determination of Market Rent ("Tenant's Response Notice").
If Tenant so accepts Landlord's determination of Market Rent or if Tenant fails
to timely deliver Tenant's Response Notice then such determination of the Market
Rent by Landlord shall be conclusively deemed to be the Market Rent hereunder
for the applicable Optional Extension Term. (ii) If Tenant's Response Notice is
timely delivered to Landlord and indicates that Tenant rejects Landlord's
determination of Market Rent, then Market Rent shall be determined in accordance
with the procedures set forth below in this clause (ii). Within fifteen (15)
days after receipt by Landlord of Tenant's Response Notice indicating Tenant's
rejection of Landlord's determination of Market Rent, Tenant and Landlord shall
each notify the other in writing of their respective designation of an
individual broker or appraiser (respectively, "Tenant's Broker" and "Landlord's
Broker"). If Landlord shall fail to so designate Landlord's Broker then Tenant
shall have the right to arrange for Tenant's Broker to designate Landlord's
Broker by notice to Landlord and Tenant given after Landlord's failure to have
done so as and when required herein, and if Tenant shall fail to so designate
Tenant's Broker then Landlord shall have the right to arrange for Landlord's
Broker to designate Tenant's Broker by notice to Landlord and Tenant given after
Tenant's failure to have done so as and when required herein. Within ten (10)
days of the designation of Landlord's Broker and Tenant's Broker, Landlord's
Broker and Tenant's Broker shall jointly select a third broker (the "Third
Broker"), failing which either party may petition the President of the Greater
Boston Real Estate Board requesting that he or she designate the Third Broker
(which designation shall be binding on the parties). All of the brokers or
appraisers selected shall be duly licensed or certified individuals with at
least five (5) years' commercial brokerage or appraisal experience in the Trade
Area with particular experience with the type of property represented by the
Premises and, in the case of the Third Broker only, shall not have acted in any
capacity for either Landlord or Tenant or any Tenant Affiliate (as defined
herein) within ten (10) years prior to the broker's selection. The Third Broker
shall determine the Market Rent for the applicable Optional Extension Term in
accordance with the requirements and criteria set forth herein employing the
method commonly known as Baseball Arbitration, whereby Landlord's Broker and
Tenant's Broker each sets forth its determination of Market Rent, and the Third
Broker must select one or the other (it being understood that the Third Broker
shall be expressly prohibited from selecting any alternative figure). Landlord's
Broker and Tenant's Broker shall deliver their respective determinations of the
Market Rent to the Third



--------------------------------------------------------------------------------



 
[exh-1023017.jpg]
5 Broker within twenty (20) days of the appointment of the Third Broker and the
Third Broker shall render his or her decision within fifteen (15) days after
receipt



--------------------------------------------------------------------------------



 
[exh-1023018.jpg]
6 of both of the other two determinations of Market Rent. The Third Broker's
decision shall be binding on both Landlord and Tenant and shall be conclusively
determined to be the Market Rent hereunder for the applicable Optional Extension
Term. If either Landlord's Broker or Tenant's Broker shall have failed to submit
their respective determinations of Market Rent as and when required hereunder,
then any determination of Market Rent that shall have been submitted by one of
them as and when required hereunder shall be conclusively determined to be the
Market Rent hereunder for the applicable Optional Extension Term. Each party
shall bear the cost of its own broker or appraiser and shall share equally in
the cost of the Third Broker. In the event that the Market Rent has not been
conclusively determined before the commencement of the applicable Optional
Extension Term, then Tenant shall pay Base Rent based upon a ten percent (10%)
premium over the annual Base Rent in effect immediately prior to the
commencement of the applicable Optional Extension Term until Market Rent for
such Optional Extension Term has been conclusively determined hereunder, at
which time either Tenant shall promptly pay any unpaid Base Rent to Landlord or
Landlord shall promptly refund or credit to Tenant any overpaid Base Rent, in
either case with interest at the rate provided for under Section 16. 4. Taxes.
(a) Throughout the term of this Lease and any extension, Tenant shall pay before
delinquency, as additional rent, all Taxes upon or allocable to the Premises as
set forth herein. As used herein, "Taxes" shall mean all taxes, charges and
assessments, general and special, ordinary and extraordinary, of every nature
and kind whatsoever, and all water rates and sewage or sewer use charges levied,
assessed or imposed upon any property that includes the Premises or any portion
thereof (the "Taxed Property"), as hereinafter provided, whether such tax, rate,
charge or assessment shall be for village, town, county, state, federal or any
other purpose whatsoever Taxes shall include, without limitation, all general
real property taxes and general, special and area-wide assessments, charges,
fees, assessments for transit, police, fire or other governmental services or
purported benefits to the Taxed Property, so-called business improvement
district charges and service payments in lieu of or in addition to real estate
taxes, that may be now or may hereafter be levied or assessed against the Taxed
Property or Landlord by the United States of America, the County of Middlesex,
Commonwealth of Massachusetts, City of Lowell, or any political subdivision,
public corporation, district or other political or public entity. Taxes shall
also include any and all general and special assessments, fees and charges
assessed or imposed upon the Taxed Property by virtue of any private restrictive
covenant. Should any governmental agency or political subdivision impose any
taxes and/or assessments, whether or not now customary or within the
contemplation of the parties hereto, either by way of substitution for taxes and
assessments presently levied and assessed against the real estate as well as the
Improvements thereon, or in addition thereto, including, without limitation, any
taxes based upon the rentals received by Landlord hereunder (other than an
income or franchise tax) or any other tax, fee or excise on the act of entering
into this Lease or on the use or occupancy of the Premises or any part thereof
or in connection with the business of renting the Premises, such taxes and/or
assessments shall be deemed to constitute Taxes for the purpose of this Section
4 and shall be paid by Tenant. Taxes shall not include income, intangible,
franchise, capital stock, estate or inheritance taxes or taxes substituted for
or in lieu of the foregoing exclusions, all of which shall be paid by Landlord.
Taxes payable by Tenant hereunder shall also include reasonable costs,
disbursements and legal fees of Landlord incurred



--------------------------------------------------------------------------------



 
[exh-1023019.jpg]
7 in connection with proceedings to abate, contest, determine or reduce any such
Taxes (a "Tax Contest"), but not in excess of the savings to Tenant realized by
the Tax Contest unless Landlord undertook such Tax Contest on account of a
Tenant Request (as defined herein). Upon written request Tenant shall furnish to
Landlord a receipted tax bill, or other satisfactory evidence of the payment of
such taxes, assessments and charges within IO days after the same are due and
payable. Tenant's obligations under this Section 4 shall survive the expiration
or earlier termination of this Lease. (b) With regard to Taxes, if at any time
during the term of this Lease, the Premises are assessed for Tax purposes as a
part of any other real property owned by Landlord (the "Landlord's Tax Parcel"),
then Tenant shall be responsible for and shall pay to Landlord (A) one hundred
(I 00%) percent of the Taxes assessed against or allocated to all buildings and
related improvements on the Premises (and any fixtures or personal property
located therein); and (B) Tenant's Pro Rata Share of the Taxes assessed against
or allocated to the land comprising, and so- called site improvements
(specifically excluding any buildings) located on, the Landlord's Tax Parcel,
such payment to be made within thirty (30) days following Landlord's invoicing
Tenant therefor (which invoice shall include copies of the applicable Tax
bills). Tenant's "Pro Rata Share" shall be a fraction the numerator of which is
the square foot land area of the Leased Parcel and the denominator of which is
the square foot land area of the Landlord's Tax Parcel, as either thereof may
change as a result of a lot line adjustment as contemplated under clause (I) of
Section 35(a) below. As of the Effective Date, the Tenant's Pro Rata Share is (
%) percent. If, however, the Premises are assessed for Taxes separate and apart
from any other real property of Landlord, then Tenant shall pay, prior to
delinquency, and directly to the taxing authority, one hundred (I 00%) percent
of all Taxes assessed against or allocated to the Premises and if Tenant is
delinquent in paying any thereof then Tenant shall be fully responsible for
paying upon the imposition thereof any interest, penalty or other late fee or
charge arising due to such delinquency. If the Premises are separately assessed
for Taxes, Landlord shall attempt to arrange to have all notices concerning tax
assessments, changes in assessments, tax rates and changes, and tax bills
(collectively, "Tax Bills") sent directly from the applicable governmental
authorities to Tenant. If Landlord is not able to arrange to have Tax Bills sent
directly to Tenant, then based upon timely receipt thereof by Landlord, Landlord
shall timely supply Tenant with copies of all Tax Bills after receipt by
Landlord, so that Tenant may timely pay such Tax Bills so as to avoid any
interest or penalty charges for late payment. If Landlord fails to provide such
invoices in a timely fashion Landlord shall pay any late charge, interest or fee
based on such delay and payment. Notwithstanding anything to the contrary
contained herein, Tenant shall be responsible for paying, directly to the taxing
authority and without delinquency, all governmental imposed taxes, charges or
assessments against any fixtures or personal property of Tenant. (c) If there
are at least two (2) years remaining under the term of this Lease and Tenant is
not in default under this Lease beyond any applicable notice or cure period, and
if: A. the Premises are separately assessed for Taxes and Tenant notifies
Landlord, on or prior to the twenty-fifth (25th) day prior to the deadline under
applicable law for timely filing for a Tax Contest (the "Filing Deadline"), that
Tenant will file a Tax Contest, or



--------------------------------------------------------------------------------



 
[exh-1023020.jpg]
8 B. the Premises are not separately assessed for Taxes and Tenant notifies
Landlord, on or prior to the twenty-fifth (25th) day prior to the Filing
Deadline, of Tenant's request that Landlord pursue a particular Tax Contest (a
"Tenant Request") but Landlord, within fifteen (15) days prior to the Filing
Deadline, notifies Tenant that Landlord is declining such request, then, in
either such case, Tenant may pursue a Tax Contest in good faith by appropriate
proceedings at its own expense, provided that Tenant shall first have paid such
Taxes or, if the payment of such Taxes is to be postponed or deferred during the
contest with respect to and such Tax Contest is occurring during any period in
which Tenant does not satisfy the Financial Prerequisite (as defined herein),
Tenant shall have furnished Landlord a bond of a surety company reasonably
satisfactory to Landlord in an amount equal to, or shall have deposited with any
bank or trust company of Landlord's selection in the State wherein the Premises
are located to hold such deposit and apply the same as hereinafter provided, the
amount of the Taxes so contested, together with such additional sums as may
reasonably be required to pay interest or penalties accrued or to accrue on any
such Taxes. Nothing contained herein, however, shall release Tenant of the
obligation to pay and discharge contested Taxes as finally adjudicated, with
interest and penalties, and all other charges directed to be paid in or by any
such adjudication. Any such contest or legal proceeding shall be begun by Tenant
as permitted by applicable law; provided, however, that Tenant may in its
discretion consolidate any proceeding to obtain a reduction in the assessed
valuation of the Premises for tax purposes relating to any tax year with any
similar proceeding or proceedings relating to one or more other tax years.
Notwithstanding anything contained herein to the contrary, Tenant shall pay all
such contested items before the time when the Premises or any part thereof might
be forfeited as a result of nonpayment. (d) Landlord shall join in any Tax
Contest brought by Tenant under Section 4(c) and hereby agrees that the same may
be brought in its name, if the provisions of any law, rule or regulation at the
time in effect shall so require. Tenant shall indemnify and save Landlord
harmless from any liabilities, losses, or expenses (including reasonable
attorney's fees) in connection with any such Tax Contest in which Landlord shall
join or permit to be brought in its name pursuant to this Section 4(d). (e) So
long as Tenant is not in default under any term or condition of this Lease
beyond any applicable notice and cure period, Tenant shall be entitled to share
in any refund of any Taxes on account of any Tax Contest (including any refunded
penalties or interest thereon) in an amount in proportion to the percentage that
the amount so refunded was originally paid for by Tenant (and Landlord shall be
entitled to that portion of the refund that is in proportion to the percentage
that the amount so refunded was originally paid by Landlord, any predecessor
owner or any third party); provided, however, that there shall first be deducted
from the amount of any such refund such amounts as are necessary to reimburse
Tenant (or Landlord, if Landlord was the contesting party pursuant to Section
4(f) below), for the reasonable costs of the particular Tax Contest actually
paid by Tenant (or Landlord, if so applicable) in pursuit of the Tax Contest
(provided that if any of such costs were paid to an affiliate of Tenant (or
Landlord, if so applicable) then those costs shall only be deducted to the
extent that they do not exceed what such costs would have been had they been
paid to an unaffiliated party on an arm's length basis).



--------------------------------------------------------------------------------



 
[exh-1023021.jpg]
9 (t) If Tenant is not entitled to pursue a Tax Contest as set forth in Section
4(c), then Landlord may on its own initiative elect to pursue a Tax Contest
without restriction; provided, however that if (i) there are at least two (2)
years remaining under the term of this Lease and (ii) Tenant is not in default
under this Lease beyond any applicable notice or cure period, then Landlord
shall not so commence any such Tax Contest, or agree to any settlement,
compromise or other disposition of any such Tax Contest proceedings, or
discontinue or withdraw from any such Tax Contest, or accept any refund of any
Taxes as a result of any Tax Contest, in each case without the consent of
Tenant, which consent (x) Tenant may withhold in Tenant's sole discretion if the
Premises are separately assessed for Taxes or (y) Tenant shall not unreasonably
withhold or condition if the Premises are not separately assessed for Taxes,
provided that, in any event, if Tenant does not notify Landlord in writing
within fifteen (15) days of Tenant's receipt of a notice from Landlord
requesting Tenant's consent to a Tax Contest (provided that Landlord's request
therefor shall include a statement in a conspicuous place and in capital letters
to the effect that "FAILURE TO RESPOND TO THIS REQUEST IN FIFTEEN (15) DAYS WILL
BE DEEMED CONSENT") then Tenant shall be deemed to have given such consent.
Tenant agrees, at no out-of-pocket cost to Tenant, to reasonably cooperate with
Landlord, in any such Tax Contest brought by Landlord under this Section 4(t).
5. Use of Premises. Tenant shall have the right to use the Premises for any
lawful commercial use. Tenant shall not cause or maintain or authorize any
nuisance or commit or suffer the commission of any waste in, on or about the
Premises. Tenant acknowledges that Landlord has made no warranty or
representation regarding the suitability of the Premises for Tenant's intended
use and that, except to the extent expressly set forth in APPENDIX 1 or to the
extent caused by negligence or willful misconduct of Landlord and/or Landlord
employees, agents, contractors and/or invitees, Tenant is responsible during the
term of this Lease for all activities occurring on the Premises. Subject to the
provisions of Section 6 and APPENDIX 1, Tenant, at its sole cost and expense,
shall comply with and conform to all present and future laws, codes, ordinances,
orders, judgments, decrees, injunctions, rules, regulations and requirements,
even if unforeseen or extraordinary, of every governmental authority or agency
and all covenants, restrictions and conditions now of record which may be
applicable to the use, manner of use, occupancy, possession, operation,
maintenance, alteration, repair or reconstruction of the Premises, even if
compliance therewith (i) necessitates structural changes or improvements
(including changes required to comply with the "American With Disabilities Act")
or (ii) requires Tenant to carry insurance other than as required by the
provisions of this Lease. 6. Repairs. Except as otherwise expressly set forth in
APPENDIX 1, throughout the term hereof, Tenant shall keep and maintain the
Premises (including, without limitation, all Improvements located therein, all
Alterations made thereto, and all fixtures installed therein) in good condition
and repair and be responsible for all maintenance, repairs and replacements to
the Premises, structural and nonstructural, ordinary or extraordinary, foreseen
or unforeseen, including, but not limited to, all structural repairs and
replacements to the foundation, exterior and/or load bearing walls, interior and
exterior windows, roof, and, mechanical, electrical, plumbing, heating,
ventilation and air conditioning and life safety systems (the "Systems") of the
Premises, and including without limitation all landscaping, sidewalks,
driveways, parking areas and other outdoor facilities or amenities contained in
or about the Premises. Tenant shall make all such repairs and replacements as
may be necessary to keep and maintain the Premises in a



--------------------------------------------------------------------------------



 
[exh-1023022.jpg]
1 0 condition consistent with other buildings of similar use, age and
construction located in the Lowell, Massachusetts trade area, and shall not
defer any repairs, maintenance or replacements in anticipation of the expiration
of the term. Tenant shall keep and maintain the Premises in a clean, safe,
sanitary and tenantable condition in a manner compatible with its intended use,
shall not permit any garbage, waste, refuse or dirt of any kind to accumulate in
or about the Premises, shall keep all Systems in good working order and
operating condition, shall keep all driveways, parking areas, entrances and
pedestrian walkways in a reasonably safe condition (including reasonably free
from snow and ice) and shall make any repairs, replacements or improvements
which may be required by any Jaws, rules, regulations, ordinances or orders of
any federal, state, local or other governmental authority having jurisdiction
over the Premises. Tenant shall not cause deterioration (other than ordinary
wear and tear), waste, damage or injury to the Premises. Except as expressly
provided in APPENDIX 1 of this Lease, Landlord shall not be required to make any
repairs, alterations, maintenance or replacements in or to the Premises. 7.
Utilities. Throughout the term hereof, Tenant shall be responsible for and shall
promptly pay as and when due all charges for heat, water, gas, electricity,
telephone, sanitary sewer and other utilities used or consumed in, on or upon
the Premises. Tenant shall at all times keep the Premises sufficiently heated so
as to prevent freezing and deterioration thereof and/or of the equipment and
facilities contained therein. Except as otherwise expressly set forth in
APPENDIX 1, Tenant shall be responsible for all utility connections. 8.
Alterations. (a) Except for the Tenant Work and except for New Improvements (as
defined in EXHIBIT F), which Tenant may complete without the need for Landlord's
prior written approval under this Section 8 (but, in any event, subject to all
of the other terms of this Lease applicable thereto), Tenant shall not make any
alterations, additions or improvements on, to or about the Premises
("Alterations") except in accordance with this Section 8. Except as otherwise
expressly set forth in Section 8(b) below, any Alterations shall at once be
deemed a part of the realty and belong to Landlord. Subject to the conditions
set forth in clauses (A) through (F) of this Section 8(a) below, as applicable,
during the term of this Lease, except for any Tenant Work as aforesaid: (i)
Tenant shall be permitted to make any interior, non-structural Alterations to
the Building ("Permitted Non-Structural Alterations") without the prior written
consent of Landlord; (ii) Tenant shall be permitted to make any Alterations to
or affecting the interior structural elements or Systems of the Premises or any
part thereof and to the extent such interior structural alterations necessitate
structural Alterations to the exterior of the Building such changes shall be
permitted ("Permitted Structural Alterations" and, together with any Permitted
Non-Structural Alterations, "Permitted Alterations") without the prior written
consent of Landlord provided that Tenant delivers to Landlord notice thereof at
least thirty (30) days in advance of its making such Permitted Structural
Alterations which notice shall include copies of Tenant's plans and
specifications therefor; and (iii) Tenant shall not make any exterior
Alterations that are not Permitted Alterations or any other Alterations that are
not Permitted Alterations (as the case may be, "Other Alterations") without the
prior written consent of Landlord, which consent shall not be unreasonably
withheld, conditioned or delayed. During the term of this Lease, Tenant may
install on the Premises such trade fixtures and equipment as Tenant deems
necessary for its business activities; provided that the installation and use of
all such trade fixtures and equipment shall be in compliance with any and all
applicable



--------------------------------------------------------------------------------



 
[exh-1023023.jpg]
IO governmental laws, rules, regulations and ordinances and if the installation
of any such trade fixtures or equipment would require modification to the
structural elements or Systems of the Premises or any part thereof then the same
shall be deemed Permitted Structural Alterations. All such Alterations shall be
completed in a good and workmanlike manner incorporating materials comparable to
that which exist in the affected portions of the Premises and, in any event, in
"good condition," and upon completion thereof Tenant shall deliver to Landlord
copies of (x) any certificate of occupancy required by any governmental
authorities to have been issued therefor and (y) plans and specifications
prepared by a certified architect depicting such Alterations as installed. Minor
decorations to the Premises, such as moveable partitions, carpeting, painting
and wallpapering, shall not constitute Alterations. Notwithstanding anything to
the contrary contained herein, all Alterations shall be subject to the following
conditions: A. Tenant shall pay, or cause to be paid, the entire cost of the
Alterations. B. With respect to any Permitted Structural Alteration or any Other
Alteration that, in Landlord's reasonable judgment, would materially adversely
affect the value or the utility of the Premises, Tenant shall, at Landlord's
election (a "Restoration Election"), either (as Landlord shall elect in its
Restoration Election) (x) restore the affected area to the condition in which it
existed prior to such Alteration or (y) otherwise remove the Alteration in a
manner that leaves the Premises in a safe and secure, structurally sound,
weather-tight and architecturally whole condition and in compliance with
applicable law. A Restoration Election may be made at any time up until the
later to occur of (i) one (1) year prior to the natural expiration of the term
of this Lease or (ii) in the event of any early termination of this Lease within
ten (10) days following the later to occur of (A) the date of such early
termination or (B) not more than ten (10) days after Tenant shall have afforded
Landlord all plans, specifications and other information and access reasonably
requested by Landlord. Notwithstanding the foregoing sentence, Tenant may at any
time request in writing that Landlord either make or decline to make a
Restoration Election with respect to any particular proposed Alterations (prior
to Tenant's making the same) and if Tenant makes such request and provides to
Landlord all plans, specifications and other information and access reasonably
requested by Landlord in order for Landlord to make a reasonably informed
decision as to whether to make a Restoration Election then Landlord will, within
30 days after receiving all such information, inform Tenant in writing as to
whether Landlord is making or declining to make such Restoration Election, with
Landlord's failure to make such Restoration Election being deemed Landlord's
having declined to make the same. If Landlord makes a Restoration Election,
Tenant may then elect not to make the proposed Alterations, provided that if
Tenant shall thereafter



--------------------------------------------------------------------------------



 
[exh-1023024.jpg]
11 perform the Alternations then Tenant shall perform the restoration or removal
work required therefor at its sole cost, which work shall be deemed Alterations
to the extent applicable under the terms of this Section 8. Notwithstanding the
foregoing, the provisions of this clause B shall not apply to any New
Improvements except to the extent of any Business Installations therein. C.
Tenant shall keep the Premises free from and promptly remove any mechanic's
liens and indemnify, defend, and hold Landlord harmless from any and all
liability or expense of any kind and description (including reasonable
attorneys' fees) which may arise out of or be connected in any way with Tenant's
Alterations. Any mechanic's lien filed against the Premises or for Alterations
or materials furnished to Tenant shall be discharged by Tenant within thirty
(30) days of Tenant becoming aware of its filing, at Tenant's sole expense, by
payment or filing of a bond satisfactory to Landlord. D. Tenant shall hold
Landlord harmless from all claims, losses, liabilities, damages, and expenses
(including reasonable attorney's fees) resulting from any Alterations. E. Tenant
shall obtain and pay for all necessary permits and approvals and shall comply
with all applicable governmental requirements and insurance rating bureau
recommendations, including complying with any rules and regulations related to
the handling or removal of asbestos containing materials; and F. Tenant or
Tenant's contractor's shall carry builder's risk insurance covering all
Alterations, in form and amounts and with companies satisfactory to Landlord,
naming Landlord and Mortgagee (as defined herein), if any, as an additional
insured. (b) Tenant shall remain the owner of all trade fixtures and equipment
installed in the Premises, as well as those Alterations and fixtures (such
fixtures, as distinguished from "trade fixtures" and "equipment," being herein
referred to as "Permanent Fixtures") which are part of Tenant's business
operations and functions conducted at the Premises (any such Alterations and
Permanent Fixtures being, individually or collectively, "Business
Installations"). Tenant shall be entitled to remove Business Installations at
any time but at the expiration of the term of this Lease shall be obligated to
remove any such Business Installations for which Landlord shall have made a
Restoration Election in accordance with clause (B) of Section 8(a), subject to
the requirements of Section 18 below. In any event, in connection with any
removal of Business Installations Tenant shall (x) restore the affected area to
the condition in which it existed prior to the initial installation thereof or
(y) otherwise remove the same in a manner that leaves the Premises in a safe and
secure, structurally sound, weather-tight and architecturally whole condition
and in compliance with applicable law. Landlord hereby waives any and all rights
it may have to any statutory, pre-judgment landlord's lien and/or rights of
distraint on the



--------------------------------------------------------------------------------



 
[exh-1023025.jpg]
12 Business Installations, as well as on any of Tenant's trade fixtures,
equipment, goods, inventory and other personal property located within the
Premises (collectively, "Tenant's Property"). If requested by Tenant's lender
holding a lien on Tenant's Property ("Tenant's Lender"), Landlord shall promptly
execute and deliver an instrument in form reasonably satisfactory to Tenant's
Lender and Landlord, which form shall (i) provide for Landlord's consent to the
Lender's lien on any of Tenant's Property ("Collateral"), (ii) provide for
Landlord's subordination to the Lender's lien of any right to levy or distrain
the Collateral (and confirming Landlord's subordination to the Lender's lien of
any statutory lien on the Collateral) and (iii) afford Tenant's Lender the
opportunity to enter the Premises in order to remove the Collateral on
reasonable terms and conditions (including without limitation, the condition
that Tenant's Lender pay Landlord any per diem amounts due under Section 20
hereof with respect to any period of time in which the Collateral remains on the
Premises after the termination of this Lease, restore any damage caused by such
removal and otherwise remove such collateral in accordance with any requirements
of clause (B) of Section 8(a) above or Section 18 below as are applicable to the
particular Collateral, and indemnify Landlord from any damage or liability
caused to Landlord by such entry and removal activities including reasonable
attorneys' fees incurred by Landlord in connection therewith. (c) Without
limitation, the installation by Tenant on the roof of any Building, and/or any
other portion(s) of the Leased Parcel upon which buildings or structures may be
erected under the terms of this Lease, of solar panels ("Solar Panels"),
equipment providing an uninterrupted power supply to the Premises (including,
without limitation, generators and chargers), and/or equipment providing for
electric service generation and/or storage (any such solar panels and/or other
equipment being, collectively, "Tenant's Exterior Equipment") shall constitute
Permitted Alterations hereunder. Tenant's Exterior Equipment, once installed,
shall constitute Business Installations hereunder for which Landlord shall be
deemed to have made a Restoration Obligation. All proceeds and other
consideration which Tenant receives relative to the exercise of Tenant's right
to install and/or operate the Solar Panels and/or any other items of Tenant's
Exterior Equipment shall be the sole property of the Tenant and Landlord shall
have no right, title or interest in and to the same or any part thereof.
Notwithstanding the foregoing, in no event shall Tenant enter into any contract
providing for the use, output or other benefit of the Solar Panels and/or any
other items of Tenant's Exterior Equipment by any third party that will survive
the expiration of earlier termination of this Lease or otherwise be binding on
Landlord. 9. Insurance and Indemnity. (a) Liability Insurance. Tenant shall, at
Tenant's sole expense, during the entire term hereof, keep in full force and
effect a policy of commercial general liability insurance with respect to the
Premises, and the business operated by Tenant in the Premises, in which the
primary coverage per accident or occurrence is not less than $1,000,000.00 of
primary combined single limit and the umbrella coverage per accident or
occurrence is not less than $15,000,000.00 in the aggregate. Each such policy
shall name Landlord and any Mortgagee as an additional insured. (b) Property
Insurance. Tenant shall, at Tenant's sole expense, during the entire term
hereof, keep in full force and effect a policy of special form property
insurance against fire, vandalism, malicious mischief, and such other hazards as
are from time to time



--------------------------------------------------------------------------------



 
[exh-1023026.jpg]
13 included in a ISO Special Form Causes of Loss form or its equivalent,
insuring the Premises in an amount equal to the full replacement value of the
Improvements (with an agreed amount endorsement, or no coinsurance form), and
all Tenant's Property, in an amount equal to the full replacement value thereof.
(c) Contractors' Insurance. At all times when any work is in process in
connection with the performance of any Alterations, Tenant shall require all
contractors and subcontractors to maintain the following insurance: (i)
Commercial general liability insurance in the amount of One Million
($1,000,000.00) Dollars insuring Landlord and Mortgagee, if any, as additional
insureds; (ii) the insurance required under clause (F) of Section 8(a) above;
(iii) Worker's Compensation, as required by law; and (iv) Automobile liability
insurance, including but not limited to, passenger liability, on all owned,
non-owned and hired vehicles in connection with the Premises, with a combined
single limit per occurrence of not less than One Million Dollars ($1,000,000.00)
for bodily injury and property damage. (d) Requirements. The policies required
under this Article 9 may be furnished by Tenant under any blanket policy carried
by it (provided the minimum limits set forth above are applicable to the
Premises) or under a separate policy therefor. The insurance shall be with
carriers with a Best Insurance rating of "A-" or better and a financial size
rating of "VIII" or better and qualified to do business in the Commonwealth of
Massachusetts. Certificates of the insurers, on the ACORD standard or equivalent
forms, evidencing the maintenance of such insurance policies shall be delivered
to Landlord prior to commencement of the term of this Lease and, upon renewals,
not less than ten (I 0) days prior to the expiration of a coverage period. At
any time during which Tenant satisfies the Financial Prerequisite, Tenant may
self-retain any losses up to a maximum amount determined appropriate by Tenant.
At any time after the third (3rd) anniversary of the Effective Date, any minimum
dollar coverage requirements set forth herein shall be subject to increase to
levels customarily required by landlords of similar properties in eastern
Massachusetts, upon Landlord's election by notice to Tenant therefor given from
time to time (but not more than once in any given period of three (3) years).
Prior to the last two (2) years of the term of this Lease, Tenant alone will be
entitled to adjust any losses and to receive insurance proceeds (provided that
Tenant shall keep Landlord reasonably apprised of, and afford Landlord the
reasonable opportunity to advise and consult in, but with no approval authority
over the adjustment process) but in any event, to the extent necessary, Tenant
shall use such proceeds for purposes of complying with any Tenant's repair,
restoration and rebuilding obligations hereunder. Notwithstanding the foregoing,
if at any time Tenant does not satisfy the Financial Prerequisite then such
proceeds shall not be received by Tenant but, rather, shall be paid to the first
priority Mortgagee or, if there is no Mortgagee, a bank, trust company or
institutional escrow agent reasonably satisfactory to the parties, to be
disbursed for the foregoing purposes on terms and conditions reasonably required
by Landlord or the first priority Mortgagee



--------------------------------------------------------------------------------



 
[exh-1023027.jpg]
14 (which may include, without limitation, those that an institutional
construction lender would customarily and reasonably require for disbursement of
construction loan proceeds). During the last two (2) years of the term of this
Lease, Landlord alone will be entitled to adjust any losses and to receive
insurance proceeds (provided that Landlord shall keep Tenant reasonably apprised
of, and afford Tenant the reasonable opportunity to advise and consult in, but
with no approval authority over the adjustment process) but in any event
Landlord shall make such proceeds timely available to Tenant for purposes of
Tenant's complying with its repair, restoration and rebuilding obligations
hereunder on terms and conditions reasonably imposed by Landlord or Landlord's
senior mortgagee (which may include, without limitation, those that an
institutional construction lender would customarily and reasonably require for
disbursement of construction loan proceeds). (e) Tenant's Indemnity. Tenant
shall defend, indemnify and save Landlord harmless against and from any and all
claims, damages, losses, liabilities and expenses (including reasonable
attorneys' fees), arising out of (a) Tenant's use or occupancy of the Premises
or the occurrence of any nuisance on the Property, (b) the conduct or management
of the business conducted by Tenant or any subtenant or other occupant in the
Premises, (c) any breach or default on the part of the Tenant in the performance
of any covenant or agreement on the part of the Tenant to be performed pursuant
to the terms of this Lease, and (d) any act or negligence of Tenant, its agents,
contractors, servants, guests, employees, subtenants, concessionaires or
licensees on or in the Premises or its appurtenances. In case any action or
proceeding is brought against Landlord by reason of any such claim, Tenant, upon
notice from Landlord, shall defend such action or proceeding which is brought
against Landlord by reason of any such claim. Tenant, upon notice from Landlord,
covenants to defend such action or proceeding by counsel reasonably satisfactory
to Landlord, provided that Landlord hereby approves any such counsel reasonably
appointed by Tenant's insurance company. (f) Subrogation. Tenant and Landlord
hereby release each other and its or their respective officers, directors,
employees and agents from any and all liability or responsibility (or anyone
claiming through or under them by way of subrogation or otherwise) for any loss
or damage to property covered by insurance required maintained by the said party
and shall maintain insurance policies requiring such release. (g) Landlord's
Indemnity. Landlord shall defend, indemnify and save Tenant harmless from and
against any and all claims, damages, losses, liabilities and expenses (including
reasonable attorneys' fees) arising out of (a) any breach or default on the part
of the Landlord in the performance of any covenant or agreement on the part of
the Landlord to be performed pursuant to the terms of this Lease, and (b) any
negligence of Landlord, its agents, contractors, servants, guests, employees,
tenants (other than Tenant), concessionaires or licensees on or about the
Premises. In case any action or proceeding is brought against Tenant by reason
of any such claim, Landlord, upon notice from Tenant, shall defend such action
or proceeding which is brought against Tenant by reason of any such claim.
Landlord, upon notice from Tenant, covenants to defend such action or proceeding
by counsel reasonably satisfactory to Tenant, provided that Tenant hereby
approves any such counsel reasonably appointed by Landlord's insurance company.
10. Damage or Destruction.



--------------------------------------------------------------------------------



 
[exh-1023028.jpg]
15 (a) If during the term of this Lease the Premises, or any portion thereof,
are destroyed or damaged by fire, explosion, or any other event whatsoever (a
"casualty"), then Tenant shall, as soon as practicable (after receipt of
insurance proceeds, but only if and to the extent that (i) Tenant shall have
been required hereunder to insure the same, (ii) Tenant shall have in fact
maintained such insurance as required hereunder and (iii) Tenant shall have
proceeded to adjust the insured loss diligently and in good faith), repair,
restore, and rebuild the Premises to a condition substantially equivalent to
that existing prior to such casualty, and shall do so each time and as often as
any portion of the Premises shall be destroyed or damaged, regardless of whether
such casualty is covered by any insurance policy maintained by Tenant. Except as
expressly provided in Section 1O(b), below, no damage or destruction of any
building or any of the fixtures or other property therein shall be grounds for
the termination of this Lease or relieve the Tenant from any obligation created
or imposed by virtue of this Lease; any laws of the state in which the Premises
is located to the contrary notwithstanding, including, but without limiting the
generality of the foregoing, Tenant's obligation to make payment of the rent and
all other charges on the part of the Tenant to be paid, and the Tenant's
obligation to perform all other covenants and agreements on the part of the
Tenant to be performed. (b) (i) Notwithstanding anything contained in this Lease
to the contrary, if Improvements, the replacement value of which shall exceed
50% or more of the replacement value of all Improvements at the Premises are
damaged or destroyed by fire or other casualty during the last two (2) years of
the term hereof, then Tenant shall have the right to elect not to repair,
restore and rebuild the Premises as otherwise required under Section 1O(a) above
by written notice to Landlord given within sixty (60) days of the fire or other
casualty (the "Non Restoration Notice"). If Tenant gives a Non-Restoration
Notice as aforesaid, Tenant shall pay or cause to be paid to Landlord, by
insurance proceeds or a direct payment from Tenant or any combination of the
two, an aggregate amount equal to (i) the proceeds of all insurance maintained
by Tenant hereunder covering such loss ("Insurance Proceeds"), plus (ii) any
deductible or other self-retained amount covering such loss, plus (iii) any
remaining amount necessary so that Landlord shall have received in full the
reasonably estimated cost to repair, restore and rebuild the Improvements to the
same extent to which Tenant would have been required to repair, restore or
rebuild the same under Section lO(a) above had Tenant not given the
Non-Restoration Notice. Such payment under the preceding sentence (the
"Restoration Payment") shall be made within thirty (30) days after Tenant shall
have given the Non Restoration Election or, with respect to any portion of such
payment to be paid by Insurance Proceeds, after the receipt of such Insurance
Proceeds (but only if and to the extent that (i) Tenant shall have been required
hereunder to insure the same, (ii) Tenant shall have in fact maintained such
insurance as required hereunder and (iii) Tenant shall have proceeded to adjust
the insured loss promptly, diligently and in good faith). Upon its receipt
thereof, the Restoration Payment shall be the sole and exclusive property of
Landlord and Landlord shall have no obligation whatsoever to rebuild, repair or
restore any Improvements. (ii) Notwithstanding anything to the contrary
contained in clause (i) immediately above, if Tenant gives a Non-Restoration
Notice, Tenant shall be required to demolish any damaged Improvements that
Tenant has elected not to repair, restore or repair at Tenant's sole cost and
expense, such demolition to commence within sixty (60) days following the date
of the Non-Restoration Notice. Upon commencing any such demolition, Tenant shall
diligently and continuously pursue the same (a) to completion, which completion
shall, in any



--------------------------------------------------------------------------------



 
[exh-1023029.jpg]
16 event, require that any demolished Improvements are completely razed to the
ground (or, at Tenant's election, to a slab foundation), any and all debris from
such demolition is removed from the Premises, the Premises are filled and
graded, to the extent applicable, in a safe, secure and sightly manner, and any
and all utilities servicing such demolished Improvements have been capped as
required by law and by the applicable utility provider, and (b) otherwise in
accordance with all obligations hereunder applicable to Permitted Alterations.
Tenant's obligations under the preceding sentence are referred to herein as the
"Demolition Obligations." (iii) Commencing at such time as Tenant shall have
paid the Restoration Payment to Landlord in full and continuing thereafter until
the conclusion of the term of this Lease, Tenant's obligation to pay Base Rent
shall be limited to 50% of the Base Rent that would have otherwise accrued
during such period. Tenant's giving of a Non-Restoration Notice shall in no
event result in any termination of this Lease or, except as expressly set forth
in the preceding sentence, result in any abatement or reduction of Rent or
otherwise relieve Tenant of any obligation to pay Rent. Upon the giving of a
Non-Restoration Notice, Tenant shall have no further right to exercise an
Optional Extension Term (and any Optional Extension Terms then exercised and for
which the applicable Optional Extension Term has not yet commenced shall be
deemed rescinded and of no further force and effect). 11. Public Taking. (a) If
during or prior to the term of this Lease all or substantially all of the
Premises shall be sold to or taken by any public authority under its power of
condemnation or the threat thereof, this Lease shall terminate as of the date
possession shall be transferred to the acquiring authority, and the rental
payable hereunder shall be apportioned accordingly. Upon any taking of less than
substantially all of the Premises, this Lease shall continue in force as to the
part of the Premises not taken. In the event of any such partial taking, Tenant,
at Tenant's sole cost except as otherwise provided herein, shall, upon the
availability of the funds therefor to Tenant as hereinafter provided (and
subject to the effect of such taking), diligently rebuild or restore the
remainder of the Premises to the condition in which they existed at the time of
such taking. Except as herein specifically provided otherwise, all damages
awarded by or amounts paid by the acquiring authority for any such taking,
whether for the whole or a part of the Premises, shall belong to and be the
property of Landlord; provided that Tenant shall have the right to make its
separate claim for compensation for any loss or damage it suffers to its trade
fixtures and for statutory relocation expenses. In the event of a partial taking
any proceeds received by Landlord shall first be applied to reimburse Tenant for
the costs of rebuilding or restoring the Premises to its condition at the time
of taking (subject to the effect of such taking) on reasonable terms and
conditions (which may include, without limitation, those that an institutional
construction lender would customarily and reasonably require for disbursement of
construction loan proceeds). Notwithstanding the foregoing, Tenant shall not be
required to complete any restoration under this Section 11 the cost of which
exceeds the funds made available to Tenant therefor as provided hereunder. (b)
Notwithstanding anything contained in this Lease to the contrary, (i) if more
than fifty percent (50%) of the gross building floor area of the Premises are
taken during the last year of the term of this Lease, or (ii) such lesser amount
that would prevent the Tenant from operating the Tenant's business as operated
in the ordinary course prior to such taking, or



--------------------------------------------------------------------------------



 
[exh-1023030.jpg]
17 (iii) if access is taken such that the Premises no longer have reasonable
vehicular and/or pedestrian access, or (iv) if the parking areas of the Premises
are taken such that the remaining available parking does not meet the legal
requirements therefor, then in any such event or events, Landlord and Tenant
each shall have the right to terminate this Lease by giving to the other written
notice of such termination within thirty (30) days after the date of such
taking, specifying a termination date of at least sixty (60) days and not more
than ninety (90) days after the date of notice of termination. Failure to give
notice of termination within such thirty (30) day period shall be deemed to be a
waiver of such right of termination. Notwithstanding the foregoing, a
termination right made under clause (iv) hereof shall only be effective after
Landlord has been given a reasonable opportunity (not to exceed sixty (60) days
after the date of such taking) to replicate the parking at an offsite location
reasonably acceptable to Tenant in Tenant's business judgment. (c) In the event
of a condemnation which does not result in a termination of this Lease then in
that event the Base Rent payable hereunder and any other item in this Lease
which is based upon the relative size of the Premises (including but not limited
to the size of the Leased Parcel and the Improvements) shall be adjusted and
decreased on a pro rata basis from and after the date of taking. I 2. Assignment
and Subletting. (a) Except as otherwise expressly provided herein, Tenant shall
have no right to assign or transfer this Lease, sublet all or any part of the
Premises, grant a mortgage on Tenant's leasehold interest under this Lease or
otherwise hypothecate any interest of Tenant hereunder, or grant a license or
other use or occupancy right to any other person or entity to use all or any
part of the Premises, whether voluntarily, involuntarily or by operation of law
or whether directly or indirectly (any of the foregoing being a "Transfer"), in
each case without the prior written consent of Landlord, which consent shall not
be unreasonably withheld, conditioned or delayed. Notwithstanding the foregoing,
Tenant may engage in any of the following transactions (each, a "Permitted
Transfer") without the consent of the Landlord: (i) the sublease or assignment
of Tenant's interest under this Lease (the "Tenant Interest") to any Tenant
Affiliate; (ii) a sublease or assignment to any entity in connection with a
public offering of stock by Tenant; or (iii) a transaction pursuant to which
Tenant is merged or consolidated with any other entity or pursuant to which all
or substantially all of Tenant's assets (including, without limitation, the
Tenant Interest) are sold or transferred as a "going concern" and in a single
transaction; provided, however, that in any such case (A) the Transfer shall be
made in good faith and for a legitimate business purpose other than
circumventing the restrictions on Transfer otherwise applicable under this
Section 12, (B) except in the case of a Transfer under clause (i) immediately
above, either (x) at the time of the proposed Transfer, each of Tenant and any
applicable proposed transferee satisfy the Financial Prerequisite or (y)
immediately following the Transfer the entity comprising Tenant shall have a
Tangible Net Worth at least equal to that of Tenant as of the Effective Date
(the "Original Net Worth") provided that commencing on the first day after the
conclusion of the first twelve (12) full calendar months of the term, and then
continuing annually thereafter on the one (I) year anniversary of such date, the
Original Net Worth shall be deemed increased by 1.75% above the Original Net
Worth in effect for the previous year, (C) Tenant shall have given Landlord at
least fifteen (15) days' prior written notice of any intended Permitted Transfer
(which notice shall contain information reasonably



--------------------------------------------------------------------------------



 
[exh-1023031.jpg]
18 necessary for Landlord to conclude that Tenant's intended transaction
qualifies as a Permitted Transfer), and (D) the Permitted Transfer shall be
subject to all of the other terms and conditions of this Lease. For the purposes
of this Lease, the entering into of any management agreement or any agreement in
the nature thereof transferring control of the business operations of Tenant in
the Premises as well as any substantial percentage of the profits and losses
thereof to a person or entity other than Tenant, or otherwise having
substantially the same effect, shall be treated for all purposes as a Transfer
of this Lease and shall be governed by the provisions of this Section 12. As
used herein: "Financial Prerequisite" shall mean and be deemed to be satisfied
with respect to any applicable Tenant Entity (as defined herein) if, at the
applicable time (as the context shall provide for hereunder), the Tenant Entity
is a US domiciled corporation for which either (i) the corporation's common
stock is traded on a US public securities exchange or (ii) the corporation's
Tangible Net Worth is at least two billion dollars ($2,000,000,000.00) (the
"Minimum Net Worth"), provided that commencing on the first day after the
conclusion of the first twelve (12) full calendar months of the term, and then
continuing annually thereafter on the one (1) year anniversary of such date, the
Minimum Net Worth shall be increased by 1.75% above the previous year's Minimum
Net Worth; "Tangible Net Worth" shall mean, with respect to any Tenant Entity,
the excess of the Tenant Entity's total assets over total liabilities, in each
case as determined in accordance with generally accepted accounting principles
consistently applied ("GAAP"), but excluding, however, from the determination of
total assets all assets that would be classified as intangible assets under GAAP
(including without limitation goodwill, licenses, patents, trademarks, trade
names, copyrights, and franchises); "Tenant Affiliate" shall mean any entity
which controls, is controlled by, or is under common control with Tenant; and
"Tenant Entity" shall mean the holder of the Tenant's interest under this Lease
at any given time (or, in the context specifically provided for in Section
12(a), its transferee). (b) In the event Tenant desires to enter into a Transfer
which requires Landlord's consent, Tenant shall notify Landlord in writing at
least thirty (30) days in advance of the proposed effective date of Transfer
(the "First Request") of Tenant's intent to so Transfer, the proposed effective
date of such Transfer and the terms and conditions of the Transfer including all
rent and other consideration to be paid by the proposed transferee ("Transfer
Information"), and shall request in such notification that Landlord consent
thereto. Landlord shall respond to the First Request within ten (10) business
days of its receipt thereof (including its receipt of all Transfer Information
required to be included therein). If Landlord denies the First Request the
response shall set forth the reasons therefor, which may include, in Landlord's
sole discretion, a request for additional reasonable Transfer Information. If
Landlord responds to the First Request by denying its consent or if Landlord
fails to timely respond to the First Request, Tenant may send Landlord an
additional request (the "Second Request"), which Second Request shall contain
any and all additional reasonable Transfer Information requested by Landlord
pursuant to its response to the First Request. Failure of Landlord to respond to
the Second Request within ten



--------------------------------------------------------------------------------



 
[exh-1023032.jpg]
19 (10) business days of Landlord's receipt thereof shall constitute approval of
the Second Request.



--------------------------------------------------------------------------------



 
[exh-1023033.jpg]
20 In any event, upon request, Tenant shall promptly provide Landlord with all
additional information relating to any proposed Transfer as may be reasonably
requested by Landlord. If Landlord consents in writing to a Transfer, such
consent shall be deemed conditioned upon Tenant's compliance with the provisions
of Section 12(c) below within ninety (90) days of Landlord's consent (or any
shorter period as may be applicable as set forth in Section 12(c)) and the
failure to so comply in a timely manner shall be deemed to give Landlord
reasonable cause for withholding or withdrawing its consent. (c) (i) Except for
a Permitted Transfer, the Transfer must be, in the case of a sublease, a
commercially leasable space and, in the case of an assignment, a transfer to the
transferee of all of Tenant's rights in and interests under this Lease. (ii) At
the time of such Transfer, this Lease must be in full force and effect without
any Event of Default existing. (iii) The transferee shall unconditionally assume
in the case of an assignment, by written recordable instrument, the due
performance of all of the obligations of the Tenant under this Lease, including
any accrued obligations at the time of the assignment. (iv) A copy of the
Transfer instrument and the original assumption agreement under clause (iii)
above fully executed and acknowledged by the transferee, shall be delivered to
Landlord within ten (10) days from the effective date of such Transfer. (v) Such
Transfer shall be upon and subject to all the provisions, terms, covenants and
conditions of this Lease including but without limitation all use restrictions
and restrictions on Transfer hereunder and Tenant (and any transferees of this
Lease or guarantors of Tenant's obligations hereunder) shall continue to be and
remain primarily and unconditionally liable hereunder. (vi) Except for a
Permitted Transfer, Tenant shall, within ten (10) days of Landlord's billing
Tenant therefor, reimburse Landlord for Landlord's reasonable attorneys' fees
for examination of and/or preparation of any documents in connection with such
assignment or subletting not in excess of $3,000.00 (the "Transfer Fee") in
connection with any single assignment or subletting request, provided that
commencing on the first day after the conclusion of the first twelve (12) full
calendar months of the term, and then continuing annually thereafter on the one
(I) year anniversary of such date, the Transfer Fee shall be increased by 1.75%
above the previous year's Transfer Fee. (d) In the case of any assignment or
sublet requiring Landlord's consent as set forth above, Tenant will pay to
Landlord, within thirty (30) days following Tenant's receipt thereof, 50% of:
(i) in the case of an assignment, (A) all consideration paid to and received by
Tenant by the assignee with respect to the value of the leasehold and leasehold
improvements in excess of the unamortized cost thereof (but not including any
value attributable to Tenant's furniture, trade fixtures, equipment, inventory,
other personal property, or for good will or other intangible assets), less (B)
all costs actually paid by Tenant in order to consummate



--------------------------------------------------------------------------------



 
[exh-1023034.jpg]
21 such assignment, including but not limited to free rent, brokerage fees,
improvement costs, moving costs and attorneys' fees (provided that if any of
such costs were paid to an affiliate of Tenant then those costs shall only be
deducted to the extent that they do not exceed what such costs would have been
had they been paid to an unaffiliated party on an arm's-length basis); and (ii)
in the case of a sublease, (A) all rents, additional charges or other
consideration received by Tenant during the term of the sublease, plus (B) any
consideration received by Tenant for leasehold improvements in excess of their
unamortized cost (but not including any value attributable to Tenant's
furniture, trade fixtures, equipment, inventory, other personal property, or for
good will or other intangible assets), less (C) the sum of all Base Rent and
additional rent thereafter incurred by Tenant under this Lease (or a pro rata
portion thereof in connection with a partial sublet, to the extent allowed by
Landlord), and less (D) all costs actually paid by Tenant in order to consummate
such sublet, including but not limited to brokerage fees, free rent, improvement
costs, moving costs and attorneys' fees (provided that if any of such costs were
paid to a Tenant Affiliate then those costs shall only be deducted to the extent
that they do not exceed what such costs would have been had they been paid to an
unaffiliated party on an arm's-length basis). (e) Any purported Transfer made
without full compliance with the provisions of this Section 12 shall, at
Landlord's election, be void and shall confer no rights upon any third person.
If without conformance to the above process this Lease or the Premises or any
part thereof shall be transferred or the Premises occupied by anybody other than
Tenant, Landlord may collect rent from the assignee, subtenant or occupant, and
apply the net amount collected to the Base Rent and additional rent herein
reserved, but no such assignment, subletting, occupancy or collection shall be
deemed a waiver of the foregoing covenant, or an acceptance of the assignee,
subtenant or occupant as tenant, or a release of Tenant from full performance
hereunder. Except as otherwise expressly provided in Section 12(g), Tenant shall
remain primarily liable for all of the obligations of the Tenant hereunder
notwithstanding any assignment by Tenant of any of its rights or interests
hereunder. Each assignee shall be subject to all of the terms and conditions of
this Lease, including all restrictions on Transfer. Each sublease shall be
subordinate to the terms and conditions of this Lease, and any Transfer or
attempted Transfer by any subtenant with respect to its right, title or interest
under the sublease shall be deemed a Transfer or attempted Transfer under this
Lease. No act or conduct by the Landlord other than its express written consent
shall constitute its consent or waiver of its consent rights with respect to a
particular Transfer. No Transfer or consent to Transfer will operate to waive
Landlord's rights with respect to any future Transfer. (f) Notwithstanding
anything in this Lease to the contrary, Tenant may from time to time, subject to
all of the provisions of the Lease, permit portions of the Premises to be used
under so-called "desk sharing" arrangements by Tenant Related Parties (each such
desk or office space user, a "Desk Space User"); provided, that (A) each Desk
Space User shall use the Premises in accordance with all of the provisions of
this Lease, and only for the use expressly permitted pursuant to this Lease, (B)
in no event shall the use of any portion of the Premises by a Desk Space User
create or be deemed to create any right, title or interest of such Desk Space
User in any portion of the Premises or under this Lease or any other tenancy or
occupancy rights whatsoever, (C) such "desk sharing" arrangement shall terminate
automatically upon the termination of the Lease, and (D) Tenant shall receive no
rent or other payment or consideration



--------------------------------------------------------------------------------



 
[exh-1023035.jpg]
22 for the use of any space in the Premises by any Desk Space User in excess of
an allocable share of the rent payable by Tenant under the Lease. As used
herein, "Tenant Related Party" shall mean any persons or entities with whom
Tenant has an ongoing business relationship other than as tenants or occupants
of the Premises (such as, by way of example, Tenant's auditors, Tenant's clients
and Tenant's joint venturers). (g) Any assignment of this Lease made by Tenant
with the consent of Landlord and otherwise in compliance with the requirements
of this Section 12 shall act to automatically relieve Tenant of any further
responsibility to Landlord pursuant to this Lease from and after the effective
date of such assignment; provided, however, that (i) at least ten (10) full
years of term have occurred and (ii) Tenant provides Landlord with reasonable
evidence demonstrating that the assignee Tenant Entity meets the Financial
Prerequisite at the time of the proposed assignment. 13. Subordination,
Non-Disturbance and Attornment. Tenant agrees that this Lease is and shall be
and remain subordinate to the interests of any holder (a "Mortgagee") of any
present or future mortgage, deed of trust, ground lease or master lease upon all
or any part of the Premises (each, a "Superior Instrument"), irrespective of the
time of execution or time of recording of any such Superior Instrument, and to
all renewals, extensions thereof, modifications or amendments thereto or
advances thereunder, as applicable. Upon the request of Landlord or any
Mortgagee, Tenant shall enter into an attornment agreement with such Mortgagee
in the customary form reasonably required by such Mortgagee. Notwithstanding the
foregoing, Tenant's subordination to any Superior Instrument shall not be
effective until such time as Tenant and the Mortgagee shall have entered in a
Subordination, Non-Disturbance and Attornment Agreement in the form of EXHIBIT C
annexed hereto and made a part hereof or in another reasonable and customary
form (an "SNDA"). Notwithstanding the foregoing or anything to the contrary
contained herein, at the request in writing of any Mortgagee, this Lease shall
be deemed superior to its Superior Instrument, whether this Lease was executed
before or after such Superior Instrument, and Tenant shall execute such
documents in recordable form as the Mortgagee shall request. Notwithstanding the
foregoing, on the Commencement Date, Landlord shall deliver to Tenant an SNDA
executed by any Mortgagee at the time thereof. 14. Default. (a)
Default/Remedies. If (a) default be made in the payment of Base Rent or any
additional rent payable hereunder by Tenant, and such default shall continue for
ten (10) days after written notice of default is delivered to Tenant in
accordance with Section 17, or (b) default be made in any of the other covenants
or conditions herein contained on the part of Tenant and such default shall
continue for thirty (30) days after written notice thereof shall have been given
to Tenant in accordance with Section 17 (except that such thirty (30) day period
shall be automatically extended for such additional period of time as is
reasonably necessary to cure such default if such default cannot be cured within
such first 30 day period and provided Tenant commences the process of curing
such default within said first 30 day period and continuously and diligently
pursues such cure to completion), or (c) except as otherwise permitted by this
Lease, a Transfer is made without the prior written consent of Landlord, or (d)
Tenant shall become insolvent or bankrupt or make an assignment for the benefit
of creditors, or (e) a receiver or trustee of Tenant's or guarantor's property
shall be appointed and such receiver or trustee, as



--------------------------------------------------------------------------------



 
[exh-1023036.jpg]
23 the case may be, shall not be discharged within 90 days after such
appointment, or (f) Tenant shall be dissolved or liquidated or proceedings shall
have been commenced to dissolve or liquidate, or (g) Tenant shall abandon the
Premises and cease to pay rent, or (h) any of the insurance required to be
maintained under Section 9 shall not be in force and effect, the occurrence of
any such event in the forgoing clauses (a) through (h) being an "," then, in any
such case, Landlord may, upon ten (10) days prior notice to Tenant, terminate
Tenant's tenancy and recover possession of and reenter the Premises without
accepting a surrender of the Premises or affecting Tenant's liability for past
rent and other charges due or future rent and other charges to accrue hereunder.
In the event of any such default, Landlord shall be entitled to recover from
Tenant, in addition to rent and additional rent, all other damages sustained by
Landlord proximately caused by the breach of this Lease, including, but not
limited to, the costs, expenses and reasonable attorney fees incurred by
Landlord in enforcing the terms and provisions hereof and in reentering and
recovering possession of the Premises and for the cost of repairs, alterations
and brokerage and reasonable attorney fees connected with the reletting of the
Premises. As an alternative, at the election of Landlord, Landlord shall have
the right to accept a surrender of the Premises (without the need for any
affirmative act or acquiescence by Tenant), without any further rights or
obligations on the part of Landlord or Tenant (other than Tenant's obligation
for rent and other charges due and owing through the date of acceptance of
surrender), so that Landlord may relet the Premises without any right on the
part of Tenant to any credit or payment resulting from any reletting of the
Premises. Alternatively, at the option of the Landlord, in the event Tenant's
tenancy is so terminated, Landlord may recover forthwith against Tenant as
damages for loss of the bargain and not as a penalty an aggregate sum, which at
the time of such termination of Tenant's tenancy, represents the amount of the
excess, if any, of the value of the whole balance of Base Rent, charges and all
other sums payable hereunder for the entire balance of the term of this Lease
herein reserved or agreed to be paid by Tenant, over the then current fair
market rental value of the Premises, such difference to be discounted to present
value at a rate equal to two (2) points above the Federal Reserve Bank's
discount rate then in effect. In case of a default under this Lease, Landlord
may, in addition to terminating Tenant's tenancy and/or accepting a surrender,
or in lieu thereof, pursue such other legal or equitable remedy or combination
of remedies and recover such other damages for breach of tenancy and/or contract
as available at law or otherwise. All of the remedies available to Landlord
under this Lease shall be cumulative and may be exercised by Landlord in any
order or combination that Landlord shall require. (b) Landlord's Right to Cure.
All covenants and agreements to be performed by the Tenant under any of the
terms of this Lease shall be performed by Tenant at Tenant's sole cost and
expense and without any abatement of rent. If the Tenant shall fail to pay any
sum of money required to be paid by it hereunder, other than rent, or shall fail
to perform any other act on its part to be performed hereunder, and such failure
shall continue for 30 days after notice thereof by the Landlord, the Landlord
may, but shall not be obligated to, cure such default, without waiving or
releasing the Tenant from any other default by Tenant under this Lease. All sums
so paid by the Landlord and all necessary incidental costs (including reasonable
attorney's fees) incurred by Landlord in enforcing any of the terms, covenants
or conditions of this Lease, or curing any default or in suing for or obtaining
relief by reason of a breach thereof, together with interest on all of the
foregoing at the rate set forth below from the date of payment or incurring by
the Landlord, shall be payable as additional rent to the Landlord on demand.
Landlord shall have, in addition to any other right or remedy of the Landlord,
the same rights and



--------------------------------------------------------------------------------



 
[exh-1023037.jpg]
24 remedies in the event of the nonpayment thereof by the Tenant as in the case
of default by the Tenant in the payment of rent. (c) Waivers. A waiver by
Landlord or by Tenant of a breach or default by the other party under the terms
and conditions of this Lease shall not be construed to be a waiver of any
subsequent breach or default nor of any other term or condition of this Lease,
and the failure of the non-defaulting party to assert any breach or to declare a
default by the defaulting party shall not be construed to constitute a waiver
thereof so long as such breach or default continues unremedied. No breach of a
covenant or condition of this Lease shall be deemed to have been waived by
Landlord and/or Tenant, unless such waiver be in writing signed by the waiving
party. (d) Landlord's Default. Landlord shall not be deemed to be in default
hereunder unless such default shall remain uncured for more than thirty (30)
days following written notice from Tenant specifying the nature of such default,
or such longer period as may be reasonably required to correct such default. In
no event whatsoever shall Landlord be liable hereunder for any consequential,
special punitive or any indirect damages notwithstanding anything to the
contrary set forth in this Lease. In the event Landlord defaults under the terms
of this Lease Tenant may, subject to the express terms of this Lease, exercise
any right or remedy available to Tenant at law or in equity on account thereof.
(e) Limit on Tenant Liability. In no event shall Tenant be liable for any
indirect or consequential damages of Landlord or any other party as a result of
any event of default hereunder or for any other action or inaction of the Tenant
in connection with this Lease. In no event shall the members, managers,
officers, directors, agents, partners, principals, employees and/or shareholders
of Tenant have any liability whatsoever for any damages and/or liability under
this Lease and the Landlord will look solely to the Tenant for the recovery of
any damages or otherwise under any terms, covenants or conditions contained in
this Lease. Landlord hereby waives any statutory or common law lien or right of
distraint against any and all of Tenant's customer files and business records.
15. Costs and Attorney Fees. Should either party hereto commence any legal
action (excepting any Arbitration, as defined herein) against the other to
enforce any obligation under this Lease, the prevailing party (as determined in
such action) shall be entitled to recover from the non-prevailing party
reasonable attorneys' fees, costs and expenses incurred in contesting such
dispute. 16. Interest. Any amount due from Landlord or Tenant to the other
hereunder which is not paid when due, or with respect to any other amount for
which this Lease specifically calls for the payment of interest, shall bear
interest at an annual rate equal to 4% per annum in excess of the prime rate of
interest published from time to time in the Wall Street Journal-Eastern Edition
(but in no event shall such rate of interest exceed the maximum rate of interest
permitted to be charged by law) from the date due until paid, compounded
monthly, but the payment of such interest shall not excuse or cure any default
by Landlord or Tenant under this Lease. 17.



--------------------------------------------------------------------------------



 
[exh-1023038.jpg]
25 18. Notices. All notices and demands by any party to any other shall be given
in writing and either personally served or sent by a nationally recognized
overnight courier, requiring proof of delivery, or by United States certified
mail, postage prepaid, return receipt requested, and addressed as follows: To
Landlord: c/o Calare Properties, Inc. 43 Broad Street Hudson, MA 01749 Attn: _
E-mail:-------- with a copy to: To Tenant: with a copy to: Brown Rudnick LLP One
Financial Center Boston, MA 02111 Attention: Nathaniel H. Amendola, Esq. &
Thomas J. Phillips, Esq. Telephone: (617) 856-8574 (Amendola); (617) 856-8383
(Phillips) Email: namendola@brownrudnick.com; tphillps@brownrudnick.com MACOM
Technology Solutions Holdings Inc. I 00 Chelmsford Street Lowell, MA O1851
Attention: Wayne Goddard, Director of Facilities Telephone: (978) 656-2993
Email: Wayne.Goddard@macom.com MACOM Technology Solutions Holdings Inc. I 00
Chelmsford Street Lowell, MA O1851 Attention: J. Rame, Sr. Corporate Attorney
Telephone: (978) 656-2656 Email: james.rame@macom.com ScarinciHollenbeck 1100
Valley Brook Avenue Lyndhurst, NJ 07071



--------------------------------------------------------------------------------



 
[exh-1023039.jpg]
26 A t t ention: Victor E. Kinon, Esq. Telephone: (201) 896-4100 Email:
vkinon@sh-law.com Any party may, upon prior notice to the others, specify a
different address for the giving of notice. Notices shall be effective on the
date of personal service or one day after sending if sent by overnight courier
or two (2) Business Days after sending if sent by certified mail, return receipt
requested. As used herein, "Business Day" shall mean any day other than a
Saturday, Sunday or holiday recognized by banks in Massachusetts. Either party
(a "receiving party") may herein, or by notice to the other party (a "sending
party"), request that "courtesy copies" of any



--------------------------------------------------------------------------------



 
[exh-1023040.jpg]
27 notice given by the sending party to the receiving party ("courtesy copies")
also be sent to the receiving party by email at the email addresses provided for
herein (or at a future email address as shall be designated by notice given in
accordance in accordance with this Section 17). In the event of such a request,
the sending party shall endeavor to send courtesy copies as so requested;
provided, however, that under no circumstances hereunder shall any notice be
deemed ineffective, nor shall the sending party have any liability to the
receiving party, on account of the sending party's failure to send (for whatever
reason) or the receiving party's failure to receive (for whatever reason), any
courtesy copies, notwithstanding anything to the contrary contained herein.
Notice by telephone shall not suffice as a means for giving notice hereunder,
the provision of any telephone numbers hereinabove being for the parties'
convenience only. 19. Termination. Upon the termination of this Lease, by
expiration or otherwise, Tenant shall surrender the Premises, including without
limitation (i) all Improvements located therein (except as otherwise expressly
provided in clause (ii) below) and (ii) all Alterations made thereto and
Permanent Fixtures installed therein (except for any Business Installations
removed in accordance with Section 8(b)), to Landlord in vacant condition, free
from all tenants and occupants, broom clean, free of all trash and debris and
otherwise in the same good order, condition and repair in which Tenant is
obligated to keep, repair, and maintain the Premises throughout the term,
excepting only ordinary wear and tear and damage from casualty or condemnation
that Tenant is not responsible for the repair or restoration of to the extent
(if any) expressly provided hereunder. All moveable furnishings, trade fixtures
and other equipment and personal property owned by Tenant, whether or not
attached to the Improvements, shall be removed from the Premises by Tenant, at
Tenant's sole expense, by no later than the date of termination, and Tenant
shall repair any and all damage caused by such removal. In the event Tenant
fails so to remove any thereof or fails to repair any such damage to the
Premises or the Property, or in the event that Tenant fails to perform any
restoration or removal as may be required under clause (B) of Section 8(a)
above, Landlord may do so and Tenant shall reimburse Landlord for the cost of
such restoration, removal and repair upon demand. In any event, any trade
fixtures, equipment, furniture and other personal property of Tenant which
remain in the Premises following the expiration or earlier termination of the
term, at the Landlord's option, shall be deemed abandoned by Tenant and may
thereafter be removed and stored at the cost of the Tenant or retained as the
property of the Landlord or sold or otherwise disposed of by the Landlord, in
any such case without any liability to or recourse by the Tenant or anyone
claiming by, through or under the Tenant. 20. Quiet Enjoyment. So long as Tenant
shall duly and punctually perform and observe all of its obligations under this
Lease, Tenant shall peaceably and quietly enjoy the Premises free from hindrance
by Landlord or any party claiming by, through or under Landlord, subject,
however, to zoning laws and ordinances, all matters set forth in EXHIBIT D
attached hereto (the "Permitted Encumbrances"), the REA (as defined herein) and
any Project Documents (as defined herein). 21. Holding Over. If Tenant remains
in the Premises beyond the expiration of the term of this Lease or the earlier
termination thereof (as the case may be, "Lease Termination"), such holding over
shall not be deemed to create any tenancy at will, but Tenant shall be a tenant
at sufferance only, subject to all of Tenant's obligations set forth herein
except that Base Rent shall be payable for Tenant's use and occupancy at a daily
rate as follows: (i) for first 60 days



--------------------------------------------------------------------------------



 
[exh-1023041.jpg]
28 following Lease Termination, one hundred fifty percent (150%) of the Base
Rent otherwise provided for herein; (ii) for the 61st day through the 120th day
following Lease Termination, one hundred seventy five percent (175%) of the Base
Rent otherwise provided for herein; and (iii) from and after the 121st day
following Lease Termination, two hundred percent (200%) of the Base Rent
otherwise provided for herein. The acceptance of a purported rent check
following termination shall not constitute the creation of a tenancy at will, it
being agreed that Tenant's status shall remain that of a tenant at sufferance,
at the aforesaid daily rate. Any reference in this Lease to Tenant's obligations
continuing during the period of any holdover shall not be deemed to grant Tenant
the right to a holdover or imply Landlord's consent to any such holdover. In
addition, should Tenant remain in the Premises as a holdover Tenant in excess of
sixty (60) days beyond Lease Termination, Tenant shall indemnify Landlord for,
from, and against all costs, claims, liabilities and damages arising from or in
any manner related to any such holdover including, without limitation, damages
payable to the subsequent tenant or related to the loss of a tenant,
notwithstanding anything to the contrary set forth elsewhere in this Lease. 22.
Right of Entry. Landlord shall at all times, upon not less than 24 hours advance
notice (except in the case of emergencies) and with due regard for Tenant's
reasonable security concerns, have the right during Tenant's regular business
hours to re-enter the Premises to inspect the same, to supply any service to be
provided by Landlord to Tenant hereunder, to show the Premises to prospective
purchasers, investors, Mortgagees or (during the last two (2) years of the term)
tenants and to post notices of non-responsibility provided that (i) such entry
does not interfere with Tenant's business operations in the Premises, (ii) no
repair, alterations or improvements shall reduce the size of the Premises other
than in a de minimis fashion, and (iii) Landlord shall be responsible for any
injury or damage occasioned to the Premises during such entry due to Landlord's
and/or Landlord's employees, agents and/or contractors negligence or willful
misconduct. 23. Estoppel Certificates. Landlord and Tenant each agree that at
any time and from time to time upon not less than fifteen (15) days prior
request of the other party, the party of whom the request is made shall execute,
acknowledge and deliver to the requesting party a statement in writing
certifying (a) that this Lease is unmodified and in full force and effect (or if
there have been modifications, specifying the same), (b) the dates to which the
rent and other charges have been paid, (c) that to the knowledge of the party
supplying the certificate the other party is not in default under any provisions
to this Lease (or if such party knows of any such default, specifying the same)
and (d) such other matters as the requesting party or such party's mortgagee
shall reasonably request; it being intended that any such statement may
conclusively be relied upon by Landlord (if requested by Landlord), Tenant (if
requested by Tenant), any person proposing to acquire Tenant's or Landlord's
interest in this Lease or any prospective mortgagee of or assignee of any
mortgage upon Landlord's interest, as applicable. Any such certification shall
be deemed to have been given for good and valuable consideration whether so
stated or not. 24. Non-Liability of Landlord. Except to the extent occasioned by
the negligence or willful misconduct of Landlord and/or Landlord's employees,
agents, owners, contractors, managers, directors and/or licensees (each, a
"Landlord Party"), but in all such cases subject to the provisions of Section
9(f), Landlord shall not be liable to Tenant, and Tenant hereby waives all
claims against Landlord, for any injury or damage to any person or property in
or about the



--------------------------------------------------------------------------------



 
[exh-1023042.jpg]
29 Premises resulting from the Premises, or any part thereof or any equipment
thereof, becoming out of repair; flooding of basements or other areas; damages
caused by sprinkling devices, air conditioning apparatus, snow, frost, water
leakage, steam, excessive heat or cold, falling plaster, broken glass, sewage,
gas, odors or noise or the bursting or leaking of pipes or plumbing fixtures;
any act or neglect of other tenants or occupants or employees in the Premises;
or any other thing or circumstance whatsoever concerning the Premises, whether
of a like nature or of a wholly different nature, to the fullest extent
permitted by applicable law. All property in or about the Premises belonging to
Tenant, its agents, employees or invitees shall be there at the risk of Tenant
or other person only, and Landlord shall not be liable for damage thereto or
theft, misappropriation or loss thereof unless caused by the negligence or
willful misconduct of Landlord (but in all cases subject to the provisions of
Section 9(f)). If Landlord shall fail to perform any covenant or condition of
this Lease upon Landlord's part to be performed and, as a consequence of such
default, Tenant shall recover a money judgment against Landlord, then such
judgment shall be satisfied only out of the right, title and interest of
Landlord in the Premises and out of rents or other income, insurance proceeds,
condemnation proceeds, financing or refinancing and/or sale proceeds from the
Premises receivable by Landlord and Landlord shall not be personally liable for
any deficiency. In no event shall the members, managers, officers, directors,
agents, partners, principals, employees and/or shareholders of Landlord have any
liability whatsoever for any damages and/or liability under this Lease and,
subject to all limitations on Landlord's liability contained herein, Tenant will
look solely to Landlord for the recovery of any damages or otherwise under any
terms, covenants or conditions contained in this Lease. 25. Transfer by
Landlord. In the event of a sale or conveyance by Landlord of the Premises, the
same shall operate to release Landlord from any future liability upon any of the
covenants or conditions herein contained which accrue after the date of
transfer, and in such event Tenant agrees to look solely to the successor in
interest of Landlord in and to this Lease, provided, further, that the
transferee expressly agrees in writing to assume the Landlord's obligations
under this Lease. This Lease shall not be affected by any such sale or
conveyance, and Tenant agrees to attorn to the successor in interest of Landlord
in and to this Lease, which successor in interest shall be obligated on this
Lease only so long as it is the owner of Landlord's interest in and to this
Lease. The provisions of the first sentence of this Section 24 shall be of no
force and effect, however, with respect to any sale or conveyance by Landlord in
violation of Section IX of APPENDIX 1. 26. No Liens. Except as expressly
permitted elsewhere in this Lease without in each instance the prior written
consent of Landlord, Tenant shall not directly or indirectly create or permit to
be created or to remain, and will immediately discharge, any lien, encumbrance,
or charge on, or pledge of, the Premises, or any part thereof, the interest of
Tenant hereunder or therein, or the rent or other payments hereunder, other
than: (a) this Lease; (b) any assignment, pledge, lien, encumbrance, charge,
conditional sale, or title retention agreement affecting the Premises, resulting
solely from (i) any action by Landlord or (ii) any liability or obligation of
Landlord which Tenant is not obligated by this Lease to assume; (c) liens for
Taxes not yet payable; or (d) liens of mechanics, materialmen, suppliers, or
vendors, or rights thereto, incurred in the ordinary course of business for sums
which under the terms of the related contracts are not yet due, provided that
such reserve or other appropriate provision, if any, as may be required by
generally accepted accounting principles shall have been made therefor and/or
(d) a Leasehold



--------------------------------------------------------------------------------



 
[exh-1023043.jpg]
30 Mortgage (as defined in, and to the extent permitted under, EXHIBIT F). In
amplification and not in limitation of the foregoing, Tenant shall not knowingly
permit any portion of the Premises to be used by any person or persons or by the
public, as such, at any time or times during the term of this Lease, in such
manner as might tend to impair the title or interest of Landlord in the
Premises, or any portion thereof, or in such manner as might make possible a
claim or claims of adverse use, adverse possession, prescription, dedication, or
other similar claims of, in, to, or with respect to the Premises, or any part
thereof. 27. Net Lease. This Lease is intended to be and shall be an absolute
"net, net, net" lease, and the rent and all other sums payable hereunder by
Tenant (all of which shall be deemed to be additional rent) shall be paid
without notice or demand and without set-off, counterclaim, abatement,
suspension, deduction, or defense except to the extent (if any) otherwise
expressly set forth in this Lease. As more particularly set forth herein, Tenant
shall pay all Taxes, insurance premiums, maintenance, repair and replacement
costs and expenses, utility charges and expenses, and all other costs and
expenses, of whatever nature, relating in any way to the Premises and/or the
operation thereof during the term of this Lease except as otherwise expressly
provided in this Lease. In addition, this Lease shall continue in full force and
effect and the obligations of Tenant hereunder shall not be released,
discharged, diminished, or otherwise affected by reason of any damage to or
destruction of the Premises, or any part or parts thereof; any partial taking;
any restriction on or prevention of or interference with any use of the
Premises, or any part or parts thereof, except to the extent otherwise expressly
set forth in this Lease. 28. Environmental Covenants. Tenant shall not produce,
use, store, or dispose of any toxic or hazardous chemicals, wastes, materials or
substances, or any pollutants or contaminants, as those terms are defined in any
applicable federal, state, local or other governmental law, statute, ordinance,
code, rule or regulation ("Hazardous Substances") at, in, on, under or from the
Premises, except to the extent that such Hazardous Substances are used in or
generated in the ordinary course of operating and maintaining Tenant's business
on the Premises and are produced, stored, used, or disposed of in accordance
with all such laws, statutes, ordinances, codes, permits, rules and regulations
which are applicable to the Premises or the Tenant ("Environmental Regulations")
and except that certain non-friable asbestos in good condition or asbestos which
has been encapsulated in accordance with applicable Environmental Regulations
may remain on the Premises. Tenant shall not allow any Hazardous Substance to be
emitted, discharged, released, spilled or deposited from, in or on the Premises
during the term of this Lease as a result of the act or omission of Tenant or
any Tenant Responsible Party. In addition, Tenant shall use commercially
reasonable efforts to not allow any Hazardous Substance to be emitted,
discharged, released, spilled or deposited from, in or on the Premises during
the term of this Lease as a result of the act or omission of any parties other
than Tenant or a Tenant Responsible Party. In the event of a release of
Hazardous Substances during the term of this Lease (other than as allowed by
Environmental Regulations), Tenant shall upon becoming aware of the same (a)
report such release to the applicable governmental authority in accordance with
applicable Environmental Regulations, and to Landlord within five (5) business
days, (b) remove and remediate such release as required by Environmental
Regulations and (c) promptly provide Landlord with any reports or other
documentation related to its response to any such release, except that to the
extent that any such release is caused by the negligence or willful act of a
Landlord Party then Tenant's only obligation under this sentence is to notify
Landlord thereof



--------------------------------------------------------------------------------



 
[exh-1023044.jpg]
31 under clause (a). If at any time Tenant receives a notice of violation,
order, information request or demand from an agency with jurisdiction over the
Premises (as the case may be, an "NOV"), Tenant shall notify Landlord within
thirty (30) days of receipt that such NOV has been received and Tenant shall
respond to the NOV within the time period required by Environmental Regulations.
During the term of this Lease, Tenant shall obtain and maintain, or register
under, as applicable, all licenses and permits required by any Environmental
Regulation. Tenant shall, in accordance with Environmental Regulations, maintain
all safety data sheets with respect to Hazardous Substances stored or used by
Tenant, and upon request by Landlord, Tenant shall promptly provide a copy of
such safety data sheets to Landlord. Landlord upon at least twenty four (24)
hours prior written notice to Tenant shall have the right to enter the Premises
to inspect the same for compliance with the provisions of this Section 27.
Tenant agrees to indemnify Landlord against, and to hold Landlord harmless from,
any and all claims, demands, judgments, fines, penalties, costs, damages and
expenses, including court costs and reasonable attorneys, fees in any suit,
action administrative proceeding or negotiations resulting therefrom, and
including costs of investigation, remediation, clean-up and/or monitoring of the
Premises and the environment ("Environmental Claims"), resulting from (i) the
presence or release of any Hazardous Substances at the Premises that first
occurs prior to the term of this Lease and resulted from the acts or omissions
of Tenant or any Tenant Responsible Party (as the case may be, "Tenant
Entities"), except for the cost of performing any Landlord's Remedial Work (as
defined in APPENDIX 1), which cost is governed by APPENDIX 1), or (ii) the
presence or release of any Hazardous Substances at the Premises that first
occurs during the term of this Lease (including any holdover period) except to
the extent caused by the negligence or willful act of a Landlord Party, in
either case (i) or (ii) regardless of whether or not the release or presence of
such Hazardous Substances is a result of a violation by Tenant or any Tenant
Entities of this Section 27 or of any Environmental Regulation, to the fullest
extent permitted by applicable law. Notwithstanding the foregoing, Landlord
shall defend, indemnify and hold harmless the Tenant and any Tenant Entities
from any Environmental Claims to the extent resulting from the negligence or
willful act of Landlord and/or its agents, employees, contractors, vendors, and
invitees including but not limited to any exacerbation of any existing
conditions caused by the negligence or willful act of Landlord and/or its
employees, contractors, vendors and invitees (as the case may be, "Landlord
Entities"). The parties acknowledge that Tenant or one or more Tenant
Responsible Parties have been in possession or control of the Leased Parcel
prior to Effective Date and that under no circumstances whatsoever shall
Landlord have any liability to Tenant on account of any condition existing on or
about the Leased Parcel on the Effective Date or otherwise existing due to the
act or omission of Tenant or any Tenant Responsible Parties. As used herein,
"Tenant Responsible Party" shall mean, with respect to Tenant, any present or
former officer, director, stockholder, member, manager, partner, affiliate,
parent or subsidiary (whether direct or indirect), agent, employee, contractor,
vendor, invitee, subtenant, licensee or other party for whose conduct Tenant may
be legally responsible. Tenant's and Landlord's obligations and liabilities
under this Section 27 shall survive the termination of this Lease. 29.
Representations. (a) Landlord represents and warrants to Tenant as of the
Effective Date that (i) Landlord has the power and authority to execute and
deliver this Lease and to comply with all the provisions of this Lease, (ii) the
performance by Landlord of Landlord's duties and obligations under this Lease
and of all other acts necessary and appropriate for the full



--------------------------------------------------------------------------------



 
[exh-1023045.jpg]
30 consummation of the lease of the Leased Parcel under this Lease are
consistent with and not in violation of, and will not create any adverse
condition under, any contract, agreement or other instrument to which Landlord
is a party, or any judicial order or judgment of any nature by which Landlord is
bound, (iii) there is no action, suit or proceeding pending or, to Landlord's
actual knowledge, threatened by or against or affecting Landlord which does or
will involve or affect the Leased Parcel or Landlord's title thereto, or
Landlord's ability to perform its obligations under this Lease or any documents
entered into pursuant to this Lease and (iv) Landlord has the power and
authority to comply with all of its obligations under this Lease insofar as the
same expressly pertain to the I 00 Chelmsford Parcel. (b) Tenant represents and
warrants to Tenant as of the Effective Date that (i) Tenant has the power and
authority to execute and deliver this Lease and to comply with all the
provisions of this Lease, (ii) the performance by Tenant of Tenant's duties and
obligations under this Lease and of all other acts necessary and appropriate for
the full consummation of the lease of the Leased Parcel under this Lease are
consistent with and not in violation of, and will not create any adverse
condition under, any contract, agreement or other instrument to which Tenant is
a party, or any judicial order or judgement of any nature by which Tenant is
bound, (iii) there is no action, suit or proceeding pending or, to Tenant's
actual knowledge, threatened by or against or affecting Tenant which does or
will involve or affect the Leased Parcel or Tenant's interests under this Lease,
or Tenant's ability to perform its obligation under this Lease or any documents
entered into pursuant to this Lease and (iv) Tenant has the power and authority
to comply with all of its obligations under this Lease insofar as the same
expressly pertain to the I 00 Chelmsford Parcel. 30. Execution. The submission
of this document for examination does not constitute an offer to lease, or a
reservation of, or option for, the Premises and this document becomes effective
and binding only upon the execution and delivery hereof by both Landlord and
Tenant. Tenant confirms that Landlord has made no representations or promises
with respect to the Premises or the making or entry into of this Lease except as
are expressly set forth herein, and agrees that no claim or liability shall be
asserted by Tenant against Landlord for, and Landlord shall not be liable by
reason of breach of any representations or promises not expressly stated in this
Lease. This Lease can be modified or altered only by agreement in writing
between Landlord and Tenant. 31. Binding Effect. The covenants, agreements and
obligations herein contained, except as herein otherwise specifically provided,
shall extend to, bind and inure to the benefit of the parties here to and their
respective personal representatives, heirs, successors and assigns of Tenant
(but in the case of assigns only to the extent that assignment is permitted
hereunder). No third party, other than such successors and assigns, shall be
entitled to enforce any or all of the terms of this Lease or shall have rights
hereunder whatsoever. 32. Signs. Tenant may, at its sole cost and expense and
without the necessity of obtaining the consent of Landlord, prepare, install,
affix or use any signs or other advertising or identifying media on or about the
exterior of the Premises identifying any occupants of the Premises or their
respective businesses, provided that in no event shall such signage adversely
affect the structural integrity of the Improvements, and provided further, that
Tenant shall comply with any and all governmental laws, regulations, ordinances
and rules and all recorded



--------------------------------------------------------------------------------



 
[exh-1023046.jpg]
31 restrictions and covenants. Tenant shall indemnify and hold Landlord harmless
from all claims, losses, liabilities, damages and expenses (including reasonable
attorney's fees) resulting from the installation of any signs or other
advertising or identifying media pursuant to this Section 31. Upon the
termination of this Lease, by expiration or otherwise, Tenant shall remove any
and all signs or other advertising or identifying media installed by Tenant and
Tenant shall repair any damage as a result of such removal. 33. Interpretation.
The laws of the Commonwealth of Massachusetts shall govern the validity,
performance and enforcement of this Lease. The invalidity or unenforceability of
any provision of this Lease shall not affect or impair any other provision.
Whenever the singular number is used, the same shall include the plural, and the
masculine gender shall include the feminine and neuter genders. The captions
appearing in this Lease are inserted only as a matter of convenience and in no
way define, limit, construe or describe the scope or intent of such sections or
paragraphs of this Lease nor in any way affect this Lease. 34. Force Majeure. In
the event that Landlord or Tenant shall be delayed or hindered in or prevented
from the performance of any act required hereunder by reason of strikes,
lockouts, labor troubles, inability to procure materials, failure of power,
restrictive governmental laws, regulations, orders or decrees, riots,
insurrection, war, acts of God, inclement weather, or other reason beyond such
party's reasonable control, then performance of such act shall be excused for
the period of the delay and the period for the performance of any such act shall
be extended for a period equivalent to the period of such delay; provided that
nothing contained in this Section 33 shall excuse, delay or otherwise apply to
the Tenant's obligation to pay rent or perform any other monetary obligation
hereunder or to any deadline set forth herein for a party to give the other
party any notice expressly provided for herein. 35. Corporate Authority. If
Tenant is a corporation, each individual executing this Lease on behalf of said
corporation represents and warrants that he or she is duly authorized to execute
and deliver this Lease on behalf of said corporation, in accordance with a duly
adopted resolution of the board of directors of said corporation, and that this
Lease is binding upon said corporation in accordance with its terms. 36.
Landlord's Work/Other Documents. (a) Landlord's Work. (i) In connection with
Landlord's Work (including without limitation the planning and permitting
thereof), Tenant acknowledges that it may become necessary for Landlord to (I)
adjust the exact location of the lot line separating the 100 Chelmsford Parcel
and the Leased Parcel and/or the relative size of the 100 Chelmsford Parcel and
the Leased Parcel, which adjustments, if any, must be made prior to Final
Approval (as defined in APPENDIX 1), (II) increase, decrease or change certain
site improvements or common facilities presently located on the Landlord's
Parcel, (III) agree to certain conditions imposed by governmental authorities
that will affect the Landlord's Parcel, (IV) grant or secure easements and/or
other agreements with one or more third parties that will affect the Landlord's
Parcel or (V) modify the REA or other Permitted Encumbrances in a manner that
will affect the Landlord's Parcel (all of the foregoing being "Project
Requirements"), such Project Requirements to be governed by one



--------------------------------------------------------------------------------



 
[exh-1023047.jpg]
32 or more documents effecting the same ("Project Documents"). Landlord reserves
the right to implement any Project Requirements and to enter into any Project
Documents and deem the same to be Permitted Encumbrances, subject to Tenant's
approval not to be unreasonably withheld conditioned or delayed, and Tenant
agrees to execute any reasonable modifications of this Lease which may be
required from time to time in order to effect any of the same; provided,
however, that (x) no such Project Requirements or Project Documents shall alter
the term of this Lease provided herein, increase the rent provided herein,
reduce the economic value to Tenant hereof, change in any manner any of the
relative rights or obligations or Tenant or Landlord hereunder, or require
Tenant to incur any out-of-pocket cost or adversely affect or increase the cost
of Tenant's business operations at the Building and/or the Premises and (y) all
such Project Requirements or Project Documents shall be authorized or required
to be implemented pursuant to the terms of this Lease. Any dispute under the
provisions of this subsection 35(a)(i) shall be resolved exclusively by
Arbitration. (ii) For the avoidance of doubt, the parties acknowledge that under
no circumstances (x) shall Landlord have any liability to Tenant under this
Lease on account of Landlord's acts or omissions in violation of any of its
obligations under the 100 Chelmsford Lease or (y) shall Tenant have any
liability to Landlord under this Lease on account of Tenant's acts or omissions
in violation of any of its obligations under the 100 Chelmsford Lease. (b) Other
Documents. (i) Reference is made to a certain Reciprocal Easement Agreement of
even date herewith being entered into and recorded with the Middlesex North
Registry of Deeds and filed with the Middlesex Registry District of the Land
Court concurrently with the execution and delivery of this Lease (the "REA").
Capitalized terms used in this Section 35(b) and not specifically defined in
this Lease shall have the respective meanings assigned to them under the REA.
Tenant is hereby designated as the Major Tenant of the 144 Property. Subject to
all of the terms and conditions set forth in this Lease and in the REA, Tenant
shall have the following rights during the Term of this Lease (which rights
shall be deemed included in the Ancillary Rights): A. all easements granted to
the 144 Owner under the REA, in common with the 144 Owner and others now or
hereafter entitled thereto in accordance with the terms of the REA; B. all
rights reserved by the 144 Owner on the 144 Property in connection with the 144
Owner's granting to others of easements in the 144 Property pursuant to the REA,
m common with the 144 Owner; and C. all rights and easements of the 144 Tenant
under the REA, including the right to seek a Response Request from the 100 Owner
and the Major Tenant of the 100 Property under Section I.D.(ii) with respect to
the 144 Tenant's pursuit of any Alternative Site Improvements.



--------------------------------------------------------------------------------



 
[exh-1023048.jpg]
33 (ii) During the term of this Lease, Tenant shall, on Landlord's behalf, pay,
perform and observe in a timely manner all of the obligations of Landlord under
the REA, any Permitted Encumbrances or any Project Documents (each, an "Other
Document") insofar as they pertain to Tenant's (a) use or occupancy of the
Premises, (b) exercise or enjoyment of any of Tenant's rights under this Lease,
or (c) compliance with any of Tenant's obligations under this Lease
(collectively, "Lease Matters"); provided that such Lease Matters shall in no
event be deemed to include (x) any obligation of Landlord under any Other
Document that is an obligation of Landlord to Tenant as expressly set forth in
this Lease or (y) any liability to the extent caused by the negligence or
willful act of Landlord. Tenant shall, from time to time upon the reasonable
request by Landlord, provide reasonable evidence of Tenant's compliance with the
terms of the preceding sentence (with respect to any specific obligations of
Tenant thereunder). In any event, Tenant shall not cause, suffer or permit any
act or omission on or about the Premises or otherwise in connection with any
Lease Matters that would cause Landlord to be in violation (a "Violation") of
any of the Other Documents. (iii) Landlord shall (A) perform and observe all of
the terms, covenants, provisions and conditions of any Other Documents on
Landlord's part to be performed and observed pursuant to the terms thereof,
except for such obligations as are Tenant's responsibility as set forth above,
and (B) enforce the obligations of the other parties to any of the Other
Documents (an "Other Party"), in each case to the extent necessary for Landlord
to comply with Landlord's obligations to Tenant under this Lease. In no event
whatsoever shall either party hereto have any liability to the other on account
of (x) any Other Party's failure to keep, observe or perform its obligations
pursuant to the Other Document or (y) the acts or omissions of any Other Party,
its agents, employees, invitees, guests, licenses or contractors. (iv) In any
case where Tenant shall request Landlord's consent, permission or approval for
any matter requiring Landlord's consent, permission or approval as set forth in
this Lease (a "Consent Request") then, to the extent that such matter shall also
require the consent, permission or approval of an Other Owner, other than a
Landlord Affiliate, under an Other Document (an "Other Owner Consent"), Landlord
shall have no obligation to act upon the Consent Request unless and until such
time as the Other Owner Consent shall have been given. Upon Landlord's
reasonable determination that the Consent Request is complete and in proper form
for consideration under both this Lease and the Other Document, Landlord shall
request the Other Owner Consent in accordance with the Other Document and
thereafter use commercially reasonable efforts in accordance with the Other
Document to obtain the Other Owner Consent. Notwithstanding the foregoing or
anything to the contrary contained herein, any Consent Request to Landlord shall
also be deemed to have been made to any Landlord Affiliate that is an Other
Owner. As used herein, "Landlord Affiliate" shall mean Landlord and/or a party
that controls, is controlled by, or is under common control with Landlord. (v)
Notwithstanding anything to the contrary set forth above in this Section 35(b),
Landlord may by notice to Tenant require, in lieu of Landlord's taking any
direct action with respect to any Other Party or Other Document as set forth
above in this Section 35(b), that Tenant, at Tenant's sole cost and expense
(except to the extent that the action is required as a result of Landlord's
failure to have performed an obligation of Landlord under this Lease), take such
action on Landlord's behalf and in its name and, for purposes thereof, Tenant
shall be deemed subrogated to Landlord's rights under the Other Document to take
such action.



--------------------------------------------------------------------------------



 
[exh-1023049.jpg]
34 In taking any such action, Tenant shall have the right, but not the
obligation, to exercise any or all rights and remedies as would be available to
Landlord, at law or in equity, were Landlord to take the action directly.
Landlord agrees to sign, to the extent Landlord's signature is legally required
or required under the provisions of the Other Document, such demands, pleadings,
and/or other documents that may be reasonably required, and otherwise to enable
Tenant to proceed as set forth above in this subsection (v). In the event
Landlord exercises its rights under this subsection (v), Tenant shall provide
Landlord with copies of all written notices, demands, communications and
correspondence of a material nature sent or received by Tenant in connection
therewith, simultaneously with their sending by Tenant or promptly upon their
receipt by Tenant. 36. Miscellaneous. (a) Consent not a Waiver. The consent or
approval by Landlord to or of any act by Tenant requiring Landlord's consent or
approval shall not be deemed to render unnecessary Landlord's consent or
approval to or of any subsequent similar act by Tenant. (b) Entire Agreement.
This Lease and the exhibits and rider, if any, attached hereto and forming a
part hereof, set forth all the covenants, promises, agreements, conditions and
understandings between Landlord and Tenant concerning the Premises and there are
no covenants, promises, agreements, conditions or understandings, either oral or
written, between them other than are herein set forth. No alteration, amendment,
change or addition to this Lease shall be binding upon Landlord or Tenant unless
reduced to writing and signed by each party. The invalidity of one or more
phrases, clauses, sentences, Sections contained in this Lease shall not affect
the remaining portions of this Lease or any part thereof, and if any one or more
of the phrases, clauses, sentences, Sections contained in this Lease should be
declared invalid by the final order, decree or judgment of a court of competent
jurisdiction, including all appeals therefrom, this Lease shall be construed as
if such invalid phrases, clauses, sentences, Sections or had not been inserted
in this Lease. (c) Independent Covenants. Tenant waives all rights to (i) any
abatement, suspension, deferment, reduction or deduction of or from rent, and/or
(ii) quit, terminate or surrender this Lease or the Premises or any part
thereof, except, in either case, as expressly provided herein. Tenant hereby
acknowledges and agrees that the obligations of Tenant hereunder shall be
separate and independent covenants and agreements, that rent shall continue to
be payable in all events and that the obligations of Tenant hereunder shall
continue unaffected, unless the requirement to pay or perform the same shall
have been terminated pursuant to an express provision of this Lease. Tenant
agrees that Tenant shall not take any action to terminate, to rescind or to
avoid this Lease notwithstanding any default by Landlord hereunder except as a
consequence of Landlord's breach of its obligations under the first sentence of
Section 19 or except to the extent (if any) expressly set forth herein. Landlord
and Tenant each acknowledges and agrees that the independent nature of the
obligations of Tenant and Landlord hereunder represents fair, reasonable and
accepted commercial practice with respect to the type of property subject to
this Lease, and that this agreement is the product of free and informed
negotiation during which both Landlord and Tenant were represented by counsel
skilled in negotiating and drafting commercial leases in Massachusetts and that
the acknowledgements and agreements contained herein are made with full
knowledge of the holding in Wesson v. Leone Enterprises,



--------------------------------------------------------------------------------



 
[exh-1023050.jpg]
35 Inc., 437 Mass. 708 (2002). Such acknowledgements, agreements and waivers by
Tenant are a material inducement to Landlord entering into this Lease. (d)
Arbitration. As set forth only in Sections 35(a), Section 36(r) and APPENDIX 1
hereof, the parties have agreed to resolve certain disputes by arbitration in
accordance with the Expedited Arbitration Procedures provisions of the
Commercial Arbitration Rules of the American Arbitration Association (or another
arbitration company mutually acceptable to Landlord and Tenant) and otherwise
under the terms of this subsection 36(d) ("Arbitration"). Any such Arbitration
shall occur in a location mutually convenient to Landlord and Tenant (or, if
Landlord and Tenant cannot agree on a mutually convenient location, in the City
of Boston, Massachusetts). The decision of the arbitrator shall be final,
conclusive and binding on the parties, but the arbitrator shall have no power to
reform, supplement or modify this Lease. The arbitrator shall make required
findings incident to an arbitrable dispute, which findings shall be set forth in
reasonable detail in a written decision by the arbitrator. Unless otherwise
expressly provided hereunder, the parties shall share equally in all costs
charged by the arbitrator or the arbitration company and each party shall
otherwise bear its own costs (including attorneys' fees) of any Arbitration.
Notwithstanding the foregoing, except as otherwise expressly provided in this
Lease (but outside of this subsection 36(d)), the arbitrator may (but shall not
be obligated to), in its sole discretion, determine the prevailing party in any
such Arbitration and award such prevailing party all of the prevailing party's
costs and expenses incurred in connection with the Arbitration (including
without limitation attorneys' fees and costs). (e) Accord and Satisfaction. No
payment by Tenant or receipt by Landlord of a lesser amount than the monthly or
any other rent or charge herein stipulated shall be deemed to be other than on
account, nor shall any endorsement or statement on any check or any letter
accompanying any check or payment of any rent or charge be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord's right to recover the balance of such rent or charge or pursue any
other remedy in this Lease provided. (f) No Agency. Nothing contained in this
Lease shall be taken or construed to create any agency between Landlord and
Tenant or to authorize the Tenant to do any act or thing or to make any contract
so as to encumber in any manner the title of the Landlord to the Premises or to
create any claim or lien upon the interest of the Landlord in the Premises. (g)
Memorandum of Lease. Landlord and Tenant shall, upon request of either party,
execute and record a notice of this lease in the form attached hereto as EXHIBIT
E; provided that the party requesting the memorandum shall pay all recording and
state, county and local transfer fees and/or taxes imposed as a result of such
notice. (h) Financial Statements. Except with respect to any such time as Tenant
is a corporation whose shares are traded on a US public securities exchange,
Tenant shall within 30 days after receipt of written request from Landlord but,
so long as no Event of Default exists, not more frequently than once within any
twelve-month period, provide to Landlord, for the benefit of Landlord, Mortgagee
and any prospective investors, Mortgagee or purchaser of the Premises (i) a
balance sheet and profit and loss statement of Tenant for Tenant's most recent
fiscal year,



--------------------------------------------------------------------------------



 
[exh-1023051.jpg]
36 and (ii) a detailed operating statement of the Premises for the most recent
calendar year (collectively, "Financial Statements"). (i) Confidentiality. The
parties acknowledge that the specific terms and conditions of this Lease and any
documents made available to Landlord by Tenant hereunder are of a confidential
nature and shall not be disclosed except to Tenant's or Landlord's respective
affiliates, officers, directors, principals, members, employees, agents,
attorneys, partners, accountants, lenders (existing or prospective), investors
(existing or prospective) or prospective purchasers (collectively, for purposes
of this Section 36, the "Permitted Outside Parties") or as required by law. No
party, including Permitted Outside Parties, shall make any public disclosure of
the specific terms of this Lease or of any of such documents, except as required
by law (including SEC regulations and NYSE or NASDAQ requirements). In
connection with the negotiation, execution, delivery, performance and
administration of this Lease, each party acknowledges that it may have access to
confidential information relating to the other party. Each party shall treat
such information as confidential, preserve the confidentiality thereof, and not
duplicate or use such information, except to Permitted Outside Parties or
otherwise in connection with the negotiation, execution, delivery, performance
and administration of this Lease (or in connection with a party's disposition of
an interest in this Lease or in the Premises). Except as required by applicable
law, neither party shall issue any press release or make any statement to the
media regarding the execution and delivery of this Lease without the other
party's consent, which consent shall not be unreasonably withheld or delayed.
The provisions of this Section shall survive any termination of this Agreement.
The terms of this Section 36(i) shall not apply to any information that is or
becomes publicly known other than through a party's breach of its obligations
under this Section 36(i). (i) Counterparts. This Lease may be executed in any
number of counterparts, each of which shall be deemed to be an original and all
of which together shall constitute but one in the same instrument. (k) Time of
the Essence. Time is of the essence with respect to every provision of this
Lease (including but not limited to APPENDIX 1) providing for performance,
action or inaction by a specified date or within a specified period oftime. (I)
Survival of Obligations. Any obligations of Tenant occurring prior to the
expiration or earlier termination of this Lease shall survive such expiration or
earlier termination. (m) Broker. Landlord and Tenant each covenant that they
have not dealt with any real estate broker, finder or other such party entitled
to be paid a fee or a commission with respect to this Lease, except for Mark
Mulvey of Cushman & Wakefield ("Broker"), whose fees shall be payable by
Landlord pursuant to a separate written agreement between Landlord and Broker.
Except for the Broker, each party shall indemnify and hold the other party
harmless from all damages, claims, liabilities or expenses, including reasonable
attorneys' fees, resulting from any claims that may be asserted against the
other party by any real estate broker or finder with whom the indemnifying party
either has or is purported to have dealt.



--------------------------------------------------------------------------------



 
[exh-1023052.jpg]
37 (n) Waiver of Jury Trial. TO THE MAXIMUM EXTENT PERMITTED BY LAW, LANDLORD
AND TENANT EACH WAIVE THE RIGHT TO TRIAL BY JURY IN ANY LITIGATION ARISING OUT
OF OR WITH RESPECT TO THIS LEASE. (o) OFAC. Tenant and Landlord hereby
represents and warrants to each other that for itself it is not, nor will it
become, a person or entity with whom U.S. persons or entities are restricted
from doing business under regulations of the Office of Foreign Asset Control of
the Department of the Treasury (including those named on OFAC's Specially
Designated and Blocked Persons List) or under any statute, executive order
(including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action. (p) REIT/UBTI. The Landlord and the
Tenant hereby agree that it is their intent that all Base Rent, and all other
additional rent and any other rent and charges payable to the Landlord under
this Lease shall qualify as "rents from real property" within the meaning of
Sections 512(b)(3) and 856(d) of the Internal Revenue Code of 1986, as amended,
(the "Code") and the U.S. Department of the Treasury Regulations promulgated
thereunder (the "Regulations"). In the event that (i) the Code or the
Regulations, or interpretations thereof by the Internal Revenue Service
contained in revenue rulings or other similar public pronouncements, shall be
changed so that any rent no longer so qualifies as "rent from real property" for
purposes of either said Section 512(b)(3) or Section 856(d) or (ii) the
Landlord, in its sole discretion, determines that there is any risk that all or
part of any rent shall not qualify as "rents from real property" for the
purposes of either said Sections 512(b)(3) or 856(d), such rent shall be
adjusted in such manner as the Landlord may reasonably require so that it will
so qualify; provided, however, that any adjustments required pursuant to this
Section 36(p) shall be made so as to produce the equivalent (in economic terms)
rent as payable prior to such adjustment. The parties agree to execute such
further commercially reasonable instrument as may reasonably be required by the
Landlord in order to give effect to the foregoing provisions of this Section
36(p). (q) Activity and Use Limitation. Notwithstanding anything to the contrary
contained herein, Tenant and Landlord acknowledge that the Landlord's Parcel
(including without limitation the Premises) is subject to an Activity and Use
Limitation (the "Existing AUL") pursuant to the terms of Massachusetts General
Laws Chapter 21E, recorded with the Middlesex North Registry of Deeds at Book
21997, Page 35, a copy of which has been provided to Tenant. Notwithstanding
anything to the contrary contained herein, Tenant and Landlord acknowledge that
all of Tenant's and Landlord's rights and interests under this Lease are subject
to the Existing AUL and under no circumstances shall Tenant and/or Landlord make
any use of the Premises or conduct any activity thereon that is prohibited by
the Existing AUL. (r) Limited Sale Profit Participation Right. (1) Upon a Sale
for which (a) the closing (the "Closing," with the date of Closing being the
"Closing Date") occurs prior to the earlier to occur of the third (3rd)
anniversary of the Commencement Date or an Exempt Sale and (b) the applicable
Net Sale Proceeds are at least equal to the applicable IRR Amount as of the
Closing Date, if this Lease is then in full force and effect Landlord shall pay
to Tenant the applicable Profit Share Amount simultaneously with the Closing
Date. As used herein:



--------------------------------------------------------------------------------



 
[exh-1023053.jpg]
38 "Acquisition" means the acquisition by Landlord and/or any Landlord Affiliate
of the 100 Chelmsford Parcel and/or the Leased Parcel in connection with the
execution and delivery of this Lease. "Acquisition Costs" means, as applicable:
A. if the Subdivision shall not have occurred, the Purchase Price plus the
Transaction Costs for the Acquisition; or B. if the Subdivision shall have
occurred, the Purchase Price plus the Transaction Costs for the Acquisition,
multiplied by 33.33%. "Development Costs" means, A. if the Subdivision shall not
have occurred, (i) all Project Costs (as defined in APPENDIX 1) plus (ii) any or
all hard and soft costs or expenses of subdividing, developing and improving the
I 00 Chelmsford Parcel and its appurtenances, including without limitation all
development, architectural, engineering, project management, permitting and
legal costs, costs of environmental remediation and costs of construction and
site work and all other costs and expenses of the type including within the
definition of Project Costs, mutatis mutandis; or B. if the Subdivision shall
have occurred, all Project Costs. "Investment" means, as applicable: A. if the
Subdivision shall not have occurred, the aggregate of the Acquisition Costs and
Development Costs for the 100 Chelmsford Parcel and the Leased Parcel; or B. if
the Subdivision shall have occurred, the aggregate of the Acquisition Costs and
Development Costs for the Leased Parcel. "IRR Amount" means an internal rate of
return of 10% per annum, compounded annually, on the sum of the aggregate
applicable Investment of the Landlord and/or its affiliates, commencing on the
date that any applicable Investment is made (with such internal rate of return
to be calculated using the XIRR Function of Microsoft Excel). "Net Sale
Proceeds" means the proceeds of the Sale received by Landlord at the Closing net
of the aggregate of the applicable Transaction Costs for the Sale. "Profit Share
Amount" means twenty percent (20%) of the difference between (i) the applicable
Net Sale Proceeds and (ii) the applicable IRR Amount. "Purchase Price" means
four million two hundred fifty thousand dollars ($4,250,000). "Sale" means a
sale or transfer of Landlord's fee simple interest in the Leased Parcel and, if
the Subdivision shall not have occurred, the 100 Chelmsford Parcel. Without
limitation, a "Sale" shall not include (i) the granting of a mortgage or a sale
or transfer in connection with a foreclosure of a mortgage or by deed in lieu of
foreclosure (together with any sale or transfer



--------------------------------------------------------------------------------



 
[exh-1023054.jpg]
39 under clause (iii) immediately below, an "Exempt Sale"); (ii) a sale or
transfer of Landlord's interest to any Landlord Affiliate, or by descent or
devise following the death of any person comprising Landlord, or in connection
with a merger or sale of all or substantially all of Landlord's assets, or
otherwise by operation of law; or (iii) a sale or transfer of Landlord's
interest as part of a transaction by Landlord and/or any Landlord Affiliates
that also includes at least two (2) properties outside of the 100 Chelmsford
Parcel, the Leased Parcel or the Hale Property (as defined in the REA); provided
that in the event of the occurrence of any of the foregoing events other than an
Exempt Sale, the provision of this Section 36(r) shall continue in full force
and effect with respect to any subsequent Sale. "Subdivision" means the division
of the Landlord's Parcel into separate legal lots comprised of the 100
Chelmsford Parcel and the Leased Parcel. "Transaction Costs" means, with respect
to the Acquisition or Sale, as applicable, any or all actual and reasonable or
necessary costs or expenses of consummating the particular transaction incurred
by or equitably allocable to Landlord and/or any Landlord Affiliates therefor,
including, without limitation legal fees, closing costs, escrow fees, recording
fees, title examination and insurance costs, survey costs, due diligence
investigation or monitoring costs and/or brokerage fees. (2) The parties
acknowledge that the 100 Chelmsford Lease contains provisions that are corollary
to this Section 36(r) (the "100 Chelmsford Profit Share Provisions") and agree
that all accounting relevant to this this Section 36(r) shall occur in a manner
consistent with all accounting relevant to the 100 Chelmsford Profit Share
Provisions (in order that, among other things, there shall be no so-called
"double counting" of any Landlord transaction Costs or amounts owed,
collectively, to Tenant pursuant to this Section 36(r) and/or to the tenant
under the 100 Chelmsford Lease pursuant to the 100 Chelmsford Profit Share
Provisions). (3) Any dispute under the foregoing provisions of this Section
36(r) shall be settled exclusively by Arbitration under Section 36(d) above. (4)
Notwithstanding anything to the contrary set forth herein, Tenant's rights under
this Section 36(r) are personal to the Tenant originally named herein and any
successor thereto pursuant to a Permitted Transfer, but shall not otherwise be
transferable or assignable (and shall not, in any event, be assignable or
transferable to any Leasehold Mortgagee [as defined in EXHIBIT F]). Further
notwithstanding anything to the contrary contained herein, Landlord shall have
no obligation to pay Tenant any Profit Share Amount at any time in which Tenant
shall be in default of any of its obligations under this Lease beyond any
applicable notice or cure period. (s) No Merger. There shall be no merger of the
leasehold estate created by this Lease with the fee estate in the Leased Parcel
by reason of the fact that the same person or entity may own or hold (i) the
leasehold estate created by this Lease or any interest in such leasehold estate
and (ii) the fee estate in the Leased Parcel or any interest in such fee estate;
and no such merger shall occur unless and until all persons and other entities
having (a) any interest in this Lease or the leasehold estate created by this
Lease (excluding subtenants but including any Leasehold Mortgagee) and (b) any
fee simple interest in the Leased Parcel or any part thereof shall join in a
written instrument effecting such merger and shall duly record the same.



--------------------------------------------------------------------------------



 
[exh-1023055.jpg]
40 [BALANCE OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------



 
[exh-1023056.jpg]
41 IN WITNESS WHEREOF, the undersigned have executed this Lease as of the date
first above written. LANDLORD: -------'a _ By: _ Name: Title: TENANT: MACOM
TECHNOLOGY SOLUTIONS HOLDINGS INC., a Delaware corporation By: _ Name: Title:



--------------------------------------------------------------------------------



 
[exh-1023057.jpg]
Exhibit A, Page 1 EXHIBIT A DESCRIPTION OF LANDLORD'S PARCEL 100 & 144
Chelmsford Street Lowell, Massachusetts The land situated on Chelmsford Street,
in Lowell. Middlesex County, Massachusetts, shown as Lots I-lB-4 and I-IB-5 on a
plan entitled "Compiled Disposition Map of Lots I-lB-3, I-lB-4 & I- IB-5 in
Lowell, Mass., Hale Howard Urban Renewal Area, Project No. Mass. R-130" dated
March 30, 1977, by Dana P. Perkins & Sons, Inc. Civil Engineers & Surveyors",
recorded with Middlesex North District Deeds in Plan Book 124, Plan 46, bounded
and described as follows: NORTHEASTERLY: by land now or formerly of the Boston &
Maine Railroad Corp., as shown on said plan, by three bounds totaling 649.97
feet; SOUTHEASTERLY by said land of Boston & Maine Railroad Corp., as shown on
said plan, 27.97 feet; NORTHEASTERLY again, by said land of Boston & Mane
Railroad Corp., as shown on said plan, 265.16 feet; SOUTHEASTERLY again, by Lot
1-1 B-3, as shown on said plan, 412.45 feet; SOUTHEASTERLY again, by said Lot
1-1 B-3, as shown on said plan, 277.71 feet; SOUTHWESTERLY by Lot I-IA, as shown
on said plan, 300 feet; NORTHWESTERLY by Chelmsford Street, 270 feet; and
NORTHWESTERLY again, by said Chelmsford Street by three courses totaling
1,042.23 feet; Comprised in part by two parcels of registered land; namely,
Registered Parcel 1: A certain parcel of land situated in said Lowell, bounded
and described as follows: NORTHEASTERLY by Howard Street, fifty-two (52) feet;
SOUTHEASTERLY by land now or formerly of David Ziskind, one hundred twelve (112)
feet; SOUTHWESTERLY by land now or formerly of Charles E. Jameson, fifty-two and
1/100 (52.01) feet; and



--------------------------------------------------------------------------------



 
[exh-1023058.jpg]
Exhibit A, Page 2 NORTHWESTERLY by land now or formerly of Israel Levin, one
hundred thirteen and 28/100 (113.28) feet.



--------------------------------------------------------------------------------



 
[exh-1023059.jpg]
Exhibit A, Page 3 All of said boundaries of said Registered Parcel I are
determined by the Land court to be located as shown on Plan 5672-A entitled
"Plan of Land in Lowell" drawn by Smith and Brooks, Civil Engineers, dated
October 15, 1915, as approved by the Court, filed in the Land Registration
Office, a copy of a portion of which is filed with Certificate of Title No. 951
issued by Middlesex North Registry District of the Land Court. Registered Parcel
2: A certain parcel of land situated in said Lowell, bounded and described as
follows: NORTHWESTERLY by land now or formerly of Minnie Bernstein and Mary F.
Hardy, forty-six and 68/100 (46.68) feet; SOUTHEASTERLY by Lot 5, twenty-five
and 07/100 (25.07) feet; SOUTHWESTERLY by Lot 6, thirty-three and 94/100 (33.94)
feet. All of said boundaries of said Registered Parcel 2 are determined by the
Land Court to be located and shown on Subdivision Plan 6039-B entitled
"Subdivision Plan of Land in Lowell" drawn by Dana F. Perkins & Sons, Inc.,
Surveyors, dated December 22, 1976, as approved by the Court, filed in the Land
Registration Office, a copy of a portion of which is filed with Certificate of
Title No. 21963 issued by said Registry District, and said Registered Parcel 3
is shown as Lot 7 on said plan. Excepting and excluding from the foregoing the
following: So much of the premises as lies within former Railroad Street as the
same is now or formerly owned by Boston and Maine Corporation as set forth in
Deed from the Trustees of Boston and Maine Railroad Corporation to City
Development Authority dated January 5, 1977, recorded in Book 2242, Page 527. So
much of the land taken by the City of Lowell by right of eminent domain by Order
of Taking dated September 8, 1998, recorded in Book 9590, Page 157 and filed as
Document No. 178630, and shown thereon as Parcel 1 and Parcel 2 on a "Plan of
Land in Lowell, Mass. Prepared for Lowell Regional Transit Authority" dated
September 25, 1998 by Vaidya Consultants, Inc., recorded in Plan Book 198, Plan
71, and filed as Document No. 178630. See also Land Court Order flied as
Document No. 184737. Said land is also shown as Lot 1-lB-5 on plan entitled
"Plan of Land in Lowell, Mass." dated September 25, 1998, prepared by Vaidya
Consultants, Inc. recorded with the Middlesex North District Registry of Deeds
in Plan Book 198, Plan 71.



--------------------------------------------------------------------------------



 
[exh-1023060.jpg]
Exhibit A-1, Page I EXHIBIT A-1 PLAN SHOWING LANDLORD'S PARCEL, THE LEASED
PARCEL AND THE 100 CHELMSFORD PARCEL (appended hereto)



--------------------------------------------------------------------------------



 
[exh-1023061.jpg]
Exhibit A-1, Page 2



--------------------------------------------------------------------------------



 
[exh-1023062.jpg]
Exhibit A-2, Page 1 EXHIBIT A-2 PLAN SHOWING THE PROPOSED BUILDINGS (appended
hereto)



--------------------------------------------------------------------------------



 
[exh-1023063.jpg]
SffE PlAN EXHIBIT A-2 SGA COMMUNiCATiNG COLLABORAT1 G CREAT1NG MACOM - CONCEPT
DESIGN Q,, '9 '6



--------------------------------------------------------------------------------



 
[exh-1023064.jpg]
Exhibit B, Page I EXHIBITB Tenant Work * Kitchen equipment design and
installation * Furniture design and installation * Wireless support for 600
devices * Data rooms setup * Networking gear installation * Inter-building
connectivity * Paging system installation * Conference room equipment; i.e.
phone, AV, etc. * Phone system installation * Display boards installation *
Copy/office/MFP machine installation * Card access system installation *
Security Cameras installation * Fitness center and media room utility
requirements



--------------------------------------------------------------------------------



 
[exh-1023065.jpg]
Exhibit C, Page 1 EXHIBIT C SUBORDINATION, NON-DISTURBANCE AND
ATTORNMENTAGREEMENT [144 Chelmsford Street, Lowell MA] This Subordination,
Non-Disturbance and Attomment Agreement (this "Agreement") is dated this day of
, 2016 between -------------- ("Lender") and MACOM TECHNOLOGY SOLUTIONS HOLDINGS
INC., a Delaware corporation ("Tenant"). RECITALS A. Tenant has entered into a
certain lease (the "Lease") dated , 2016 with (the "Landlord") of the land and
buildings, including certain buildings to be constructed thereon by Landlord to
the extent set forth in the Lease, located at 144 Chelmsford Street, Lowell,
Massachusetts. The leased premises described in the Lease are hereinafter
referred to as the "Premises." B. Lender has made a loan to Landlord, which loan
is secured by a mortgage and security agreement dated , 20 , recorded with the
Essex North Registry of Deeds in Book , Page and filed with the Essex North
Registry District of the Land Court as Document (the "Mortgage"), and an
assignment of leases and rents dated , 20_, recorded with said Registry in
Book_, Page and filed with said land Court as Document (the "Assignment"), both
with respect to the Premises. D. Capitalized terms used and not defined herein
shall have the respective meanings set forth in the Lease. For mutual
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows: 1. Tenant agrees that the leasehold of the
Lease is and shall be subject and subordinate to the lien of the Mortgage and to
the lien of the Assignment and to all renewals, amendments, modifications,
consolidations, replacements and extensions thereof, now or hereafter executed,
to the full extent of all amounts secured thereby, said subordination to have
the same force and effect as if the Mortgage and the Assignment, and such
renewals, modifications, consolidations, replacements and extensions thereof,
had been executed, acknowledged, delivered and recorded prior to the execution
and delivery of the Lease and any recorded notice or memorandum thereof, and
amendments or modifications thereto. However, the foregoing subordination
provision shall not be deemed or construed as limiting Tenant's rights under the
Lease and/or Landlord's obligations thereunder, including without limitation
with respect to the use of insurance proceeds and condemnation awards and,
notwithstanding any inconsistent provisions of the Mortgage with respect
thereto, such proceeds and awards shall be applied as set forth in the Lease.



--------------------------------------------------------------------------------



 
[exh-1023066.jpg]
Exhibit C, Page 2 2. Lender agrees that Tenant shall not be named or joined as a
party defendant in any action, suit or proceeding which may be instituted by
Lender to foreclose or seek other remedies under the Mortgage or the Assignment
by reason of a default or event of default under the Mortgage or the Assignment,
unless applicable law requires Tenant to be made a party thereto as a condition
to Lender's proceeding against Landlord or prosecuting such rights and remedies.
Lender further agrees that, in the event of any entry by Lender pursuant to the
Mortgage, a foreclosure of the Mortgage, or the exercise by Lender of any of its
rights under the Mortgage or Assignment, Lender shall not disturb Tenant's right
of possession of the Premises under the terms of the Lease so long as Tenant is
not in default beyond applicable notice and cure periods in the Lease. 3. Tenant
agrees that, in the event of a foreclosure of the Mortgage by Lender, the
acceptance of a deed in lieu of foreclosure by Lender, or Lender's exercise of
any of its rights under the Mortgage or Assignment, Tenant will attorn to and
recognize Lender as its landlord under the Lease for the remainder of the term
of the Lease (including all optional extension terms which have been or are
hereafter exercised) upon the same terms and conditions as are set forth in the
Lease, and Tenant hereby agrees to perform all of the obligations of Tenant
pursuant to the Lease. 4. Tenant agrees that, in the event Lender succeeds to
the interest of Landlord under the Lease: (a) Lender shall not be liable in
damages for any act or omission of any prior landlord (including Landlord),
provided nothing herein shall derogate from the obligation of Lender to perform
all of the obligations of Landlord pursuant to the Lease arising, accruing or
continuing from and after such time as Lender succeeds to the interest of
Landlord under the Lease; (b) Lender shall not be liable for the return of any
security deposit unless such security deposit is actually received by Lender;
(c) Lender shall not be bound by any Base Rent or additional rent which Tenant
might have prepaid for more than one (1) month in advance under the Lease
(unless so required to have been prepaid under the Lease); (d) Lender shall not
be bound by any amendments or modifications of the Lease made after the date
hereof without consent of Lender which have the effect of materially increasing
Landlord's obligations under the Lease, reducing rent or otherwise materially
reducing any of Tenant's obligations under the Lease, decreasing the Term or
canceling the Lease prior to its expiration except as a result of the exercise
of a right to terminate as set forth in the Lease; (e) Lender shall not be
subject to any offsets or defenses which Tenant might have against any prior
landlord (including Landlord) except in cases where Tenant has given Lender
notice of the event or circumstances giving rise to such



--------------------------------------------------------------------------------



 
[exh-1023067.jpg]
Exhibit C, Page 3 damages, offsets or defenses and afforded Lender the same
period of time in which to cure as is provided to Landlord under the Lease; and
(f) Lender shall not be bound by any provisions in the Lease which obligate
Landlord to erect or complete any building and/or to make any improvements to
the Premises (and/or the 100 Chelmsford Property and Hale Property) other than
such obligations of Landlord as are expressly set forth in the Lease (including
without limitation Appendix 1 of the Lease). 5. Lender hereby approves of, and
consents to, the Lease. Notwithstanding anything to the contrary contained in
the Mortgage or the Assignment, Tenant shall be entitled to use and occupy the
Premises and exercise all its rights under the Lease, and the Lease and
Landlord's and Tenant's performance thereunder shall not constitute a default
under the Mortgage or Assignment. Tenant agrees to give Lender a copy of any
notice of default under the Lease served upon Landlord at the same time as such
notice is given to Landlord. 6. Lender acknowledges that, in the event of an
Approvals Contingency Failure, Tenant will have certain rights as set forth in
Exhibit F of the Lease to grant a Leasehold Mortgage on Tenant's leasehold
estate under the Lease, which Leasehold Mortgage shall constitute a first
position mortgage lien on any New Building Work, and Lender hereby consents to
any such Leasehold Mortgage granted in accordance with Exhibit F of the Lease.
7. The terms and provisions of this Agreement shall be automatic and
self-operative without execution of any further instruments on the part of any
of the parties hereto. Without limiting the foregoing, however, Lender and
Tenant agree, within thirty (30) days after request therefor by the other party,
to execute an instrument in confirmation of the foregoing provisions, in form
and substance reasonably satisfactory to Lender and Tenant, pursuant to which
the parties shall acknowledge the continued effectiveness of the Lease in the
event of such foreclosure or other exercise of rights. 8. Any notice to be
delivered hereunder shall be in writing and shall be sent registered or
certified mail, return receipt requested, postage prepaid, or overnight delivery
by Federal Express or similar overnight courier which delivers upon signed
receipt of the addressee, or its agent. The time of the giving of any notice
shall be the time of receipt thereof by the addressee or any agent of the
addressee, except that in the event that the addressee shall refuse to receive
any notice, or there shall be no person available (during normal business hours)
to receive such notice, the time of giving notice shall be deemed to be the time
of such refusal or attempted delivery as the case may be. All notices addressed
to Lender or Tenant, as the case may be, shall be delivered to the respective
addresses set forth opposite their names below, or such other addresses as they
may hereafter specify by written notice delivered in accordance herewith: If to
Tenant: with a copy simultaneously to:



--------------------------------------------------------------------------------



 
[exh-1023068.jpg]
Exhibit C, Page 4 If to Lender: 9. The term "Lender" as used herein includes any
direct or more remote successor or assign of the named Lender herein, including
without limitation, any purchaser at a foreclosure sale, and any successor or
assign thereof, and the term "Tenant" as used herein includes any direct or more
remote successor and assign of the named Tenant herein. All terms used herein
but not defined herein which are defined in the Lease shall have the same
meaning for purposes hereof as they do for purposes of the Lease. TENANT: MACOM
TECHNOLOGY SOLUTIONS HOLDINGS INC. By: _ Name: _ Title:------------ LENDER: By:
_ Name:----------- Title:------------



--------------------------------------------------------------------------------



 
[exh-1023069.jpg]
Exhibit C, Page 5 COMMONWEALTH OF MASSACHUSETTS) ) ss. COUNTY OF ----------- On
this day of 20 , before me, the undersigned officer, personally appeared , who
acknowledged himself/herself to be the _ of MACOM TECHNOLOGY SOLUTIONS HOLDINGS
INC., a Delaware corporation, and that he/she, as such , being authorized so to
do, executed the foregoing instrument for the purposes therein contained by
signing the name of the corporation by himself/herself as ----------- IN WITNESS
WHEREOF, I hereunto set my hand and official seal. NOTARIAL SEAL Notary Public
My commission expires: STATE OF COUNTY OF ) ) ss. ) On this day of 20 , before
me, the undersigned officer, personally appeared ------------ , who acknowledged
himself/herself to be the ------ of --------------- ' a , and that he/she, as
such ---------' being authorized so to do, executed the foregoing instrument for
the purposes therein contained by signing the name of the by himself/herself as
IN WITNESS WHEREOF, I hereunto set my hand and official seal. NOTARIAL SEAL
Notary Public My commission expires:



--------------------------------------------------------------------------------



 
[exh-1023070.jpg]
Exhibit D, Page 1 EXHIBITD Permitted Encumbrances 1. Easement from The City
Development Authority to Massachusetts Electric Company dated March 24, 1977,
recorded in Book 2241, Page 309, as affected by Easement Agreement dated July
19, 1982, recorded in Book 2547, Page 94. 2. Covenants set forth in Deed from
City Development Authority to City of Lowell dated October 2, 1978, recorded in
Book 2332, Page 534, at Page 549 and filed as Document No. 76121 to the extent
in force and applicable. 3. Taking by the City of Lowell for layout of
Chelmsford Street dated January 17, 1979, recorded in Book 2349, Page 216. 4.
Covenants and easements contained in Deed from City of Lowell to Wang
Laboratories dated December 31, 1980, recorded in Book 2459, Page 212 and filed
as Document No. 81413. 5. Access and License Agreement by and between AMP
Incorporated, M/A-Com, Division and L'Energia Limited Partnership, dated
November 17, 1997, recorded in Book 8910, Page 285, and re-recorded in Book
9034, Page 184, as amended by Amendment Agreement dated February 25, 1999,
recorded in Book 10461, Page 68. 6. Notice of Activity and Use Limitation dated
March 6, 2008, recorded in Book 21997, Page 35.



--------------------------------------------------------------------------------



 
[exh-1023071.jpg]
Exhibit E, Page I EXHIBIT E NOTICE OF LEASE Notice is hereby given pursuant to
Massachusetts General Laws, Chapter 183, Section 4, of an instrument of lease
(the "Lease") containing, inter alia, the following terms and conditions:
LANDLORD: TENANT: MACOM TECHNOLOGY SOLUTIONS HOLDINGS INC., a Delaware
corporation DATE OF LEASE INSTRUMENT: ,2016 PREMISES: TERM OF LEASE: EXTENSION
OPTIONS: MAJOR TENANT: ACTIVITY AND USE LIMITATION: That certain portion of the
Landlord's Parcel shown as "Leased Parcel" on the plan attached hereto as
Exhibit_, together with the Improvements (as defined in the Lease) and
Intangible Rights (as defined in the Lease). The "Landlord's Parcel is that
certain improved real property currently known as and numbered 100 Chelmsford
Street, in the City of Lowell, Massachusetts, more particularly described on
Exhibit_ and shown on the plan attached hereto as Exhibit The initial term of
the Lease commences on the occurrence of the Commencement Date of the Lease and
expires on the last day of the month in which the twentieth (20th) anniversary
of such Commencement Date occurs. Tenant has an option to extend the term of the
Lease for two (2) consecutive periods of ten (10) years each, as more
specifically provided in the Lease. Tenant has been designated as the Major
Tenant (as defined in that certain Reciprocal Easement Agreement of even date
herewith and recorded/filed concurrently herewith) for the Landlord's Parcel.
Tenant and Landlord acknowledge that the Landlord's Parcel (including without
limitation the Premises) is subject to an Activity and Use Limitation pursuant
to the terms of Massachusetts General Laws Chapter 21E, recorded with the
Middlesex North Registry of Deeds at Book 21997, Page 35, a copy of which has
been provided to Tenant.



--------------------------------------------------------------------------------



 
[exh-1023072.jpg]
Exhibit E, Page 2 OTHER PROVISIONS: The Lease contains additional rights,
restrictions, terms and conditions not enumerated in this Notice of Lease.
Reference should be made to the Lease directly with respect to these and other
material terms and conditions. This Notice of Lease is executed pursuant to the
provisions contained in the Lease, and is not intended to vary the terms,
conditions or other provisions of the Lease. In the event of any inconsistency
between the provisions of the Lease and the provisions of this Notice of Lease,
the provisions of the Lease shall govern and control. This instrument is not
intended to, and does not and shall not, amend, modify, diminish or affect in
any way the Lease or the construction or interpretation thereof or any rights or
obligations of any of the parties thereto. This Notice of Lease may be executed
simultaneously in counterparts, each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument. EXECUTED
under seal this day of , 2016. LANDLORD: By: _ Name: Title: TENANT: MACOM
TECHNOLOGY SOLUTIONS HOLDINGS INC., a Delaware corporation By: _ Name: Title:
[Acknowledgements Follow]



--------------------------------------------------------------------------------



 
[exh-1023073.jpg]
Exhibit E, Page 3 COMMONWEALTH OF MASSACHUSETTS ,ss. On this date, _, 2016,
before me, the undersigned notary public, personally appeared , as of , proved
to me through satisfactory evidence of identification, which was , to be the
person whose name is signed on the preceding or attached document, and
acknowledged to me that s/he signed it voluntarily for its stated purpose on
behalf of the foregoing entity. Notary Public Printed Name: ---------- My
commission expires: _ ,ss. On this date, STATE OF ---------- , 2016, before me,
the undersigned notary public, personally appeared , as ofMACOM TECHNOLOGY
SOLUTIONS HOLDINGS INC., a Delaware corporation, proved to me through
satisfactory evidence of identification, which was , to be the person whose name
is signed on the preceding or attached document, and acknowledged to me that
s/he signed it voluntarily for its stated purpose on behalf of the foregoing
entity. Notary Public Printed Name: ---------- My commission expires:------



--------------------------------------------------------------------------------



 
[exh-1023074.jpg]
Exhibit F, Page 1 EXHIBITF Approval Contingency Failure Terms Notwithstanding
anything to the contrary contained in this Lease (apart from this EXHIBIT F), in
the event of an Approval Contingency Failure (and only in such event), the
following terms and conditions shall apply (and shall govern and control over
any contrary provisions of this Lease outside of this EXHIBIT F): 1. Base Rent.
Notwithstanding anything to the contrary contained in Section 3 of this Lease,
in the event of an Approval Contingency Failure, Base Rent shall be payable at
an annual rate of $1.00 for the entire term of this Lease (including any
Optional Extension Terms), which amount shall not be subject to increase over
time. 2. New Improvements. Notwithstanding anything to the contrary contained in
Sections 6, 8, 10, 11 and 18 of this Lease: (a) Tenant shall have the ongoing
right to make Alterations (including additions) on the Leased Parcel and site
improvements on the 100 Chelmsford Parcel including without limitation the
construction of a new building or buildings (a "New Building") with related site
improvements (collectively, "New Building Construction"), and to make subsequent
Alterations on the Leased Parcel ("New Building Alterations" and/or, together
with any New Building Construction, "New Building Work") in each case without
the requirement of Landlord's prior written consent, provided, however, that any
such New Building Work shall not (i) have a material adverse effect on the
quality, useful life, value, functionality or costs of operating or maintaining
any of the other then existing buildings and improvements at the Project Site
(as defined in APPENDIX 1) as determined by Landlord in its reasonable
discretion ("Landlord's Determination"), (ii) violate the terms and conditions
of the REA and any applicable Other Documents, (iii) violate or interfere with
the leasehold rights and interests of any tenant or occupant of the 100
Chelmsford Parcel (except to the extent that such tenant or occupant shall have
consented thereto in writing in accordance with the terms and conditions of its
applicable lease or occupancy agreement as shall then be in effect), (iv)
violate any applicable laws, regulations, ordinances and rules, including then
applicable zoning laws (without the need for an amendment to the applicable
zoning ordinance or map, except to the extent that Landlord shall consent in
writing to any such amendment in writing, such consent not to be unreasonably
withheld, conditioned, or delayed) or (v) violate any of the other terms and
conditions of this Lease to the fullest extent applicable thereto. Any New
Building Work permitted as set forth in this Section 2 shall be deemed a
Permitted Alteration and, except as expressly set forth in this Section 2(a),
shall be subject to all of the other provisions of this Lease governing
Permitted Alterations to the fullest extent applicable. Upon the making of any
New Building Alterations, the same shall be deemed part of the New Building.
Within thirty (30) days of Tenant's written request for Landlord's Determination
with respect to any Particular New Building Work and Tenant's submission to
Landlord of all information reasonably required in connection therewith,
Landlord shall notify Tenant as to whether Landlord is or is not making
Landlord's Determination (and, if Landlord is not making Landlord's
Determination, the reasons therefor in reasonable detail); provided that in the
event that Landlord fails to so notify Tenant within such



--------------------------------------------------------------------------------



 
[exh-1023075.jpg]
Exhibit F, Page 2 thirty (30) days and Tenant makes a second written request
therefor from Landlord (which second request shall include a statement in all
capital letters that Landlord's failure to respond within fifteen (15) days
shall be deemed to constitute Landlord's making Landlord's Determination then,
if Landlord fails to so notify Tenant within such fifteen (15) days, Landlord
shall be deemed to have made Landlord's Determination. (b) (i) All New Buildings
shall be deemed Tenant's sole and exclusive property during the term of this
Lease. If at the expiration or early termination of this Lease any New Buildings
shall remain thereon, however, then (i) the same the same shall be surrendered
to Landlord in accordance with Section 18 of this Lease and (ii) upon any such
expiration or early termination of this Lease, Tenant shall upon request of
Landlord execute, acknowledge and deliver to Landlord a deed confirming that all
of Tenant's right, title and interest in any remaining New Building has vested
in Landlord free and clear of any leasehold, leasehold financing and any liens
or encumbrances permitted or suffered by Tenant. (ii) Tenant may elect to
demolish a New Building upon not less than thirty (30) days' prior written
notice to Landlord, such notice (a "Demolition Notice") to include an estimate
by a qualified licensed contractor of the reasonably estimated cost of
demolition (the "Demolition Cost"). Any such demolition shall be subject to all
of the Demolition Obligations, to the fullest extent applicable thereto. Tenant
may make such election at any time; provided that in the event of any
destruction or damage as contemplated under Section lO(a) of this Lease, if
Tenant does not make such election within thirty (30) days of the event of
damage or destruction, then Tenant shall be obligated to repair, rebuild or
restore the same in accordance with said Section 1O(a). If Tenant undertakes any
such demolition, Tenant shall be obligated to likewise destroy or remove all
Business Alterations on or about the New Building. (iii) All insurance proceeds
on account of any damage or destruction of a New Building shall be paid, and
shall be the exclusive property of, Tenant or the Leasehold Mortgagee (as
defined herein). Notwithstanding the foregoing, if Tenant gives a Demolition
Notice then, unless Tenant shall then satisfy the Financial Prerequisite, Tenant
shall pay or cause to be paid to Landlord, by insurance proceeds or a direct
payment from Tenant (or any combination of the two), an aggregate amount equal
to 125% of the Demolition Cost (the "Demolition Security"). Such payment under
the preceding sentence shall be made within thirty (30) days prior to the
commencement of demolition or, with respect to any portion of such payment to be
paid by insurance proceeds, after the receipt of such insurance proceeds (but
only if and to the extent that (i) Tenant shall have been required hereunder to
insure the same, (ii) Tenant shall have in fact maintained such insurance as
required hereunder and (iii) Tenant shall have proceeded to adjust the insured
loss promptly, diligently and in good faith) and in any event prior to the
commencement of demolition. Upon the completion of such demolition, the
Demolition Security, less any amounts expended by Landlord in the exercise of
its rights under Section I4(b) of this Lease on account of Tenant's failure to
have performed any and of its obligations in connection with the demolition)
shall be paid over to Tenant or the Leasehold Mortgagee (and any amount so
retained by Landlord shall be the sole and exclusive property of Landlord).



--------------------------------------------------------------------------------



 
[exh-1023076.jpg]
Exhibit F, Page 3 (c) In the event of a taking as contemplated under Section 11
of the Lease, Tenant shall have no obligation to rebuild or restore any New
Building or New Building Alteration except that, in the event of a partial
taking of the New Building or New Building Alteration and Tenant does not
deliver a Demolition Notice, Tenant shall take such steps as are reasonably
necessary and appropriate to separate, secure and otherwise place into proper
functioning condition (and in compliance with Law) any portion(s) of the New
Building or New Building Alteration that are not so taken. Tenant will be
entitled to an award of takings damages based on any loss of any New Building or
New Building Alterations; provided, however, that to the extent that the taking
authority or applicable court will not award the foregoing to Tenant separate
and apart from any greater award pertaining to the Premises, then Tenant shall
be entitled to participate in any greater award on an equitable basis in order
to compensate Tenant for such loss. 3. Leasehold Financing (a) Notwithstanding
anything to the contrary contained in Section 12 of this Lease, in the event
that Tenant constructs a New Building, Tenant shall have the right, without
Landlord's consent, to finance New Building Work (and thereafter refinance the
same with so called "permanent financing") by granting a mortgage on Tenant's
leasehold estate under this Lease (a "Leasehold Mortgage"); provided that any
holder of a Leasehold Mortgage (a "Leasehold Mortgagee") shall be an
Institutional Lender and that there shall not be more than one Leasehold
Mortgage in effect at any given time. Notwithstanding the foregoing, no
Leasehold Mortgage now or hereafter a lien upon this Lease shall extend to or
affect the reversionary interest and estate of Landlord in and to its real
property interests in the Leased Parcel or in any manner attach to or affect
Landlord's real property interests in the Leased Parcel from and after any
expiration or termination of this Lease except as otherwise expressly set forth
in this Section 3. (b) Landlord agrees to simultaneously send copies of all
notices given to Tenant hereunder to each Leasehold Mortgagee notice of whose
name and address has been given in writing to Landlord. No Leasehold Mortgagee
shall be bound by any notice given from Landlord to Tenant hereunder unless and
until such notice or a copy thereof has been given to the Leasehold Mortgagee.
No amendment, modification, extension, renewal, cancellation, termination or
surrender of this Lease shall be binding upon the Leasehold Mortgagee without
its written consent. (c) In the case of a default by Tenant continuing after the
giving of any requisite notice and/or passage of any requisite cure period (a
"Default"), prior to Landlord's taking any further steps to terminate this Lease
or regain possession of the Premises ("Landlord's Remedies"), Landlord shall
give Leasehold Mortgagee (i) a notice of Landlord's intent to exercise
Landlord's Remedies (the "Remedies Notice") containing a statement of all
existing Defaults under this Lease and (ii) the opportunity to cure such
Default(s), as follows: (x) Leasehold Mortgagee shall be entitled to cure any
Default curable by the payment of monies for a period of fifteen (15) days after
receipt of such Remedies Notice and (y) Leasehold Mortgagee shall be entitled to
cure any other Default (a "Non-Monetary Default") for a period of thirty (30)
days after receipt of such Remedies Notice; provided however, that if Leasehold



--------------------------------------------------------------------------------



 
[exh-1023077.jpg]
Exhibit F, Page 4 Mortgagee reasonably requires additional time to complete the
curing of any such Non-Monetary Default, then, provided Leasehold Mortgagee has
commenced to cure such Non-Monetary Default within such 30-day period and
thereafter prosecutes the same to completion with reasonable diligence,
Leasehold Mortgagee shall be entitled to such additional time as is reasonably
necessary to cure such Default. Notwithstanding anything to the contrary
contained herein Leasehold Mortgagee shall have no obligation to cure any
Default that is of such a nature that it is not susceptible to cure by Leasehold
Mortgagee despite the exercise of reasonable diligence by the Leasehold
Mortgagee so long as Leasehold Mortgagee notifies Landlord thereof within such
30- day period (any such Default not susceptible to cure and for which Leasehold
Mortgagee shall have given such notice being an "Incurable Default"). Landlord
agrees to accept performance of Tenant's obligations hereunder by Leasehold
Mortgagee with the same force and effect as though observed or performed
directly by Tenant. (d) Notwithstanding the foregoing subsection (c), if
possession of the Premises and/or title to the leasehold estate under this Lease
is required in order for Leasehold Mortgagee to cure any Default (a "Delayed
Cure Default"), then Landlord shall suspend the exercise any of Landlord's
Remedies on account of the Delayed Cure Default, provided that: (i) Leasehold
Mortgagee notifies Landlord within the applicable cure period afforded Leasehold
Mortgagee under subsection (c) above that it intends to acquire possession of
the Premises and/or title to the leasehold estate under this Lease; (ii) within
the applicable cure period afforded Leasehold Mortgagee under subsection (c)
above, Leasehold Mortgagee cures any Defaults (other than Incurable Defaults and
the Delayed Cure Default); (iii) all Rent is timely paid and Leasehold Mortgagee
performs or causes to be performed all other obligations of Tenant under this
Lease that are susceptible of being cured or performed by Leasehold Mortgagee
with the exercise ofreasonable diligence prior to its having gained possession
of the Premises and/or title to the leasehold estate under this Lease; and (iv)
Leasehold Mortgagee takes steps promptly to acquire the leasehold estate under
this Lease by foreclosure or otherwise and prosecutes the same to completion
with reasonable diligence. Upon completion of the conveyance of Tenant's
leasehold interest hereunder by foreclosure or otherwise, this Lease shall
continue in full force and effect as a lease between Landlord and Leasehold
Mortgagee, its designee or the purchaser of the leasehold estate in any
foreclosure proceedings, and Leasehold Mortgagee, its designee or such purchaser
shall promptly and with reasonable diligence cure the Delayed Cure Default. (e)
Leasehold Mortgagee shall not be liable for the performance of Tenant's
obligations hereunder unless and until Leasehold Mortgagee acquires Tenant's
rights and interest by foreclosure or other assignment or transfer in lieu
thereof. In the event that Leasehold Mortgagee so acquires Tenant's rights and
interest, the liability of Leasehold Mortgagee, its successors and assigns shall
be limited to its leasehold interest in this Lease. Neither Leasehold Mortgagee,
its successors or assigns, nor any agent, partner, officer, trustee, director,
shareholder or principal (disclosed or undisclosed) of Leasehold Mortgagee, its
successors or assigns, shall have any personal liability hereunder. (f) All
notices from Landlord to Leasehold Mortgagee and from Leasehold Mortgagee to
Landlord hereunder shall be in writing and given in the manner specified in
Section 17 of this Lease. The address for notices to Leasehold Mortgagee shall
be the address furnished to Landlord by Tenant or the Leasehold Mortgagee
(subject to change by notice given in accordance with Section 17 of this Lease).



--------------------------------------------------------------------------------



 
[exh-1023078.jpg]
Exhibit F, Page 5



--------------------------------------------------------------------------------



 
[exh-1023079.jpg]
Appendix I - Page l APPENDIX 1 LANDLORD WORK I. Constmction of Improvements. (a)
Subject to the approval of the Work Plans and the occunence of the Final
Approval, in each case as set forth herein , Landlord covena nts and agrees to:
(i) construct the buildings and related structures (collectively, the
"Building") on the Landlord's Parcel (such work being hereinafter referred to
collectively as the "Building Work") in accordance with and as more specifically
described in the tinal approved building plans and specifications (the "Final
Building Plans") to be prepared by Landlord (subject in each case to Tenant's
approval as provided in Section l(b) of this Appendix 1 below) from the
preliminary building and site work plans and specifications (collectively , the
"Preliminary Plans") previously prepared and approved by Tenant and as ljsted on
the attached Appendix 2, and (ii) construct related site improvements located
in, on, under or about the Project Site (such work being hereinalter referred to
collectively as the "Site Work") in accordance with and as more specifically
described in the approved final sitework plans and specifications (the "Final
Sitework Plans") to be prepared by Landlord subject in each case to Tenant's
approval as provided in Section I(b) of this Appendix 1 below from the
Preliminary Plans; in each case subject to all of the terms of this Appendix 1.
The Building Work and the Site Work are sometimes hereinafter referred to
collective ly as the "Landlor d Work," and the Final Building Plans and the
Final Sitework Plans are sometimes hereinafter referred to collectively as the
"Work Plans''). Landlord shall perform the Landlord Work on a "turn-key" basis,
whlch means that the Landlord Work will be Substantially Completed (as herei
nafter defined) in every respect on the Possession Date (as hereinafter
defined), except for Punchlist Ite ms (as hereinafter defined) and subject only
to those Change Orders (as hereinafter defined) as are specifically permitted by
this Lease. As used herein, the "Project Site" shall mean the Landlord's Parcel
together with the Hale Property. (b) The Work Plans will be prepared and
approved as follows: (j) Within fifteen (15) days following the Effective Date,
Landlord shall enter into an agreement for architectural services (the
''Architect Agreement"), on terms reasonably acceptable to Landlord, with
Spagnolo Gisness & Associates, Inc. or another qualified and licen sed architect
selected by Landlord and subject to Tenant's approval not to be unreasonably
withheld, conditioned or delayed (as the case may be, the "Architect"),
providing for the Architect's prompt preparation of the Final Building Plans,
subject to the Landlord and Tenant review and approval procedures set forth
below. Further promptly following the Effective Date, Landlord shall enter juto
an agreement for civil engineering services (the "Engineer Agreement"), on terms
reasonably acceptable to Landlord, with RJO'Connell & Associates or another
qualified and licensed civil engineer selected by Landlord and subject to
Tenant's approval not to be unreasonably withheld, conditioned or delayed (as
the case may be, the "Civil Engineer") providing for the Civil Engineer's prompt
preparation of the Final Sitework Plans, subject1o the Landlord and Tenant
review and approval procedures set forth below.



--------------------------------------------------------------------------------



 
[exh-1023080.jpg]
Appendix I, Page 2 (ii) Landlor d and Tenant shall reasonab ly cooperate with
each other, in a reasonably prompt fashion, in the review and approval of each
version and revision of the Work Plans. The Work Plans shall generally be
consistent with the Preliminary Plans. Landlord acknowledges and understands
that Tenant may, at its sole cost and expense, retain an architectural
consultant ("Tenant's At'chitect") to review the proposed Final Building Plans
and proposed Final Sitework Plans on behalf of Tenant. When Landlord requests
Tenant to specify details or layo uts or approve any portion of the Work Plans,
Tenant shall specify or approve or disapprove same within ten (10) days after
its receipt thereof so as not to delay completion of the Work Plans. If, prior
to Plan Approval (as defined herein), Tenant requests any refinement, substit
ution, modification or addit io n to the proposed Final Building Plans and/or
the proposed Final Sitework Plans, Landlord shall cause Landlord's Architect or
Civil Engineer to revise and resubmit the proposed Final Building Plans and/or
the proposed Final Sitework Plans to Tenant incorporating Tenant's requests
within ten (10) days after Landlord's receipt of such request from Tenant (or
such longer period as shall be reasonable under the circumstances given the
nature or extent of the request). To the extent that any refinement, subst itu
tio n, modification or addition to the Preliminary Plans and/or any plans
subsequently approved by the parties are requested or proposed by Landlord,
Tenant shall not be obligated to agree to any thereof if in the reasonable
business judgment of Tenant the requested refinement, modification, substitut io
n or additio n wou ld have, other than to a de minimis extent, an adverse effect
on the quality, useful life, val ue, functionality or cost of and for Tenant's
Intended Operations (as defined herein) or costs of operating or maintaining the
Building and other Improvements. (iii) Landlord may submit the proposed Work
Plans to Tenant in stages and separately for the Building and the Site Work, in
which case the approval procedure set fo11h herein shall apply to each stage or
portion of the Work Plans submitted to Tenant for review and approval. Tenant's
review and/or approval of any of the Work Plans shall not create responsibility
or liability on the part of Tenant (or Tenant's Architect) for the completeness,
design, mfficienc y or comp liance with any and all applicable Laws, as it is
Landlord's responsibility to ensure the Work Plans are at all times compliant
with all applicable governmental laws, ordinances and regulations ("Laws").
Landlord shall not be obligated or authorized to Commence Construction of the
Landlor d Work unles s and until Landlord and Tenant have both approved the Work
Plans. In the event of any dispute(s) between Landlord and Tellant with respect
to the proposed Final Building Plans and the proposed Final Sitework Plans, the
same shall be resolved exclusively by Arbitration (subject to the provisions of
the second sente nce of Section X of this Appendix 1 belo w). Final approva l of
the Work Plans by Landlord and Tenant is referred to herein as "Plan Approval."
(iv) Except as otherwise provided in this Lease , after the Work Plans have been
approved by Tenant, no improvements or alterations whic h, other than to a de
minimis extent , vary from the approved Work Plans may be made by Landlord witho
ut the prior written consent of Tenant. Tenant's consent with respect to any
alterations to ru,y Final Building Plans may be granted or withheld in Tenant's
sole and absolute discretion. Tenant's consent with respect to any alte rations
to any Final Site Plans , howe ver, shall only be withhe ld or conditioned to
the extent that Tenant determines , in its reasonable discret io n, that such
proposed alteratio ns to the Site Work would have. other tha n to a de minimis
extent, an adverse effect on the quality, usefu l life, value, functionality or
cost of and for Tenant's Intended Operations or costs of operating or maint
aining the Building and other Improvements.



--------------------------------------------------------------------------------



 
[exh-1023081.jpg]
Appendix 1, Page 3 (c) If and to the extent permitted by applicable Laws
(inoluding, without limitation, appl icable building codes), Landlord shall
commence to perform the Landlord Work within thirty (30) days following the
later to occur of Plan Approval or Final Approval (as defined herein), or as
soon thereafter as is reasonably practicable given seasona l factors and
generally accepted construction practices; provided that, notwithstanding the
foregoing, Landlord shall commence to perform the Landlord Work in accordance
with the Construction Schedule (as defined herein) and, once commenced, Landlord
shall proceed with the Landlord Work diligently and continuo usly until the
Landlord Work is completed. Landlord acknowledges that time is of the essence in
Substantial Completion of the Landlord Work in accordance with the Construction
Schedule, subject to Force Mqjeure Events (as defined herein) , Change Orders
and Tenant Delays (as defined herein). (d) Landlord agrees that, m connection
with Landlord's securing financing for the construction of Landlord's Work from
a construct ion lender (the "Construction Lender"), Landlord 1s principal or
affiliate (as the case may be, the "Landlord Guarantor") shall execute and
deliver to the Construction Lender a guaranty of Landlord' s obligation to
complete the Landlord Work (a "Lender Completion Guaranty"). The Lender
Completion Guaranty shall be in such form as shal l b e required by the
Construction Lender. At the time of issuance of the Lender Completion Guaranty,
Landlord shall deliver to Tenant a separate guaranty from the Landlord Guarantor
in form and substance substantially simila r to the Lender Completion Gua ranty,
mutatis mutandis (the "Tenant Completion Guaranty"); provided, however , that
any such Tenant Completion Guaranty shall at all times be subject to and
unconditionally subordinate in all respects, in lien and payment, to the rig
hts, privileges , and powers of the Construction Lender (and its successors and
assigns) under the Lender Complet ion Guaranty. The Tenant Completio n Guaranty
shall provide that Tenant may proceed to enforce the Tenant Complet ion Guaranty
at such time as the Landlord is in default, after the giving of notice and
expiration of any grace period as may be applicable thereto1 of it s o
bligations under this Lease to construct the Landlord W ork, except that Tenant
shall not commence any such action to enforce provided that the Construction
Lender is time ly enforcing the Lender Completion Guaranty (and, in any event,
subject to such other reasonable and customary " interc reditor" requirements of
the Construction Lender, which terms shall be set forth in an lnte rcreditor
Agreement to be entered into between Tenant and the Construction Lender). (e)
(i) Following the Effective Date, Landlord will enter into an agreement (the
"Construction Management Agreement''), on terms reasonably acceptable to
Landlord, with PM Realty Group or another qualified consn·uction manager
selected by Landlord and subject to Tenant's approval not to be unreasonably
withheld, conditioned or delayed (as the case may be, the "Const ructio n
Manager") to provide construction management services for the Landlord Work,
including without limitation assisting Landlord in the review and development of
the Work Plans, Project Budget and Construction Schedule, the negotiation and
admin istration of the Construction Agreement (as defined herejn) and the
oversight of the Landlord Work. Landlord's delegat ion of any responsibilities
to Construction Manager under the Construction Management Agreement shall not
relieve Lan dlord of any of its responsib i lities to Tenant hereunder). (ii)
Follow ing the Effective Da,te Landlord will enter into an agreement (the
"Construction Agreement"), on terms reasonably acceptable to Landlord, with
lntegrated Bt1ilders or another qualified general contractor selected by
Landlord and subject to Tenant's



--------------------------------------------------------------------------------



 
[exh-1023082.jpg]
Appendjx 1, Page 4 approval not to be umeasonably withheld, conditi oned or
delayed (as the case may be, the "General Contractor") to perform the Landlord
Work on a cost-plus, open-book basis. Landlord 's delegation of any
responsibilities to General Contractor under the Construction Agreement shall
not relieve Landlord of any of its responsibilities to Tenant hereunder. The
Construction Agreement shall require t he General Contractor to solicit a
minimum of three (3) bids for all subcontracts having a cost of $30,000.00 or
more, except for any subcontracts for which the Landlord, in reliance on and
working in conjunct ion with Landlord's General Contractor to identify the same,
has not identified three (3) or more qualified bidders or for any subcontract s
for which a reduced numb er of bidders has been approved in advance by Tenant in
its reasonable discretion. Landlord agrees to provide Tenant with a copy of the
proposed form of Co nstruction Agreement, along with a reasonable opportunity to
comment prior to finalization and execution of the same. The Construction
Agreement shall provide that Tenant (in addition to Landlord) shall receive the
benefit of any and all warranties, guaran ties, cert ifications, and/or other
such modes of reliance or recourse ("All Warranties") made by the General
Contractor and all subcontractors, subordinate subcontractors and/or material
supp liers under the Constructio n Agreement and all other appl ic able contra
cts thereunder and/or related thereto (co llect ively, "All ContJ-ac ts"), and
that any/all certificatjons, testing, inspections, or certificat io ns of
complet io n contained in All Contracts be made to or for the benefit of both
Landlord and Tenant. (iii) The Construction Co ntr act s hall provide for
teasonable and customary in spections, obsetvation s and testing during the
progress of the Landlord Work, includin g (without limitation) any reasonable
and customar y (i) field and laboratory testing of certain materials and
supplies incorporated into or used in the perfonnance ofthe Landlord Work and
(ii) field observatio ns and inspect ions of the construct ion com ponents.
Landlo rd shall promptJy provide to Tenant, co pies of all reports, analyses
and/or certifications provided to Landlor d by any Landlord Co ntractors (as
defined herein) in connection with any such inspections, observations and
testing. (iv) The Constructio n Conttact shall require that all Landlotd
Contractors compl y with all Laws pertaining to individual laborers performing
Landlord Work, inc lu ding without limitation all Federal and State immig11atio
n Laws and all Laws regarding wages, salaries, benefits and any other
compensation. (v) A II Landlo rd Cont racto rs shall all be licensed contractors
in the jurisdic ti o n in which the Leased Parcel is located , and sufficient ly
bonded, to perform its applic able portion of the La ndlor d Work, and each
shall be deemed a Landlord Contractor (as her ei nafter defined) for all
purposes under this Lease. Landlord covenants that all Landlord Work shall be
performed in a good and workmanlike manner substant ia lly in conformance with
the approved Work Plans and all applicab le Laws. All Work Pla ns may be used
and reused by Tenant regardless of who prepared them and Landlord sha ll obtain
a license from the Design Professionals (as here inafter defined) who prepared
said Work PlallS granting Tenant the right to use all or portions of the Work
Plans; provided that all reference to the said Desig n Professionals and their
respective practices is removed from subseque ntl y altered Work Pla ns and
subject to such other customary terms and conditions as shall be applicable to
the use of the Work Plans under the contract by which the Work Plans were
commissioned. The Work Plans shall be the



--------------------------------------------------------------------------------



 
[exh-1023083.jpg]
Appendix I, Page 5 property of Landlord, provided that during the term of this
Lease, Landlord may use the Work Plans only in connection with this Lease, the
REA or the Landlord's Parcel. (vi) Thi-ougho ut the Co nsti uctio n Period (as
hereinafte r defined), Landlor d shall require that the General Contracto r and,
except as here inbe low express ly provided , eac h subcontractor and s ub-
subcontractor (collectively the "Landlord Contractors" and indi vidually a
"Landlord Contractor") shall carry insurance coverage, during all such times as
the Landlord Work is being performed, includjng but not l imited to builder's
risk completed value insurance on the Landlord Work in an amount reasonably
approved by Tenant. Landlord shall also require each Landlord Contractor (except
subcontractors and sub-subco ntractors as herei nbelow expressly provided) to
carry insuran ce fo r combined sing le limit bodily injur y and property damage
insurance (including contractor's liab ility coverage, contractual liabi lity
coverage, complete d operat io ns coverage, and broad form property damage endo
rsement) covering commercial gene ral liability and automo bile lia bility, in
an amount not less than Two Million Dollars ($2,000,000) per occurrence, Three
Million Dollars ($3,000,000) in the aggregate (with an um brella or excess
coverage insurance pol icy for such l iab ility insurance policies, in an amount
not less than Five Million Dollars ($5,00,0 000) per occurrence and in the
aggregate), with all such liability ins urance policies, includi ng such
umbrella or excess coverage policy. endorsed to show Tenant as an additional
insured, and for workers ' com pensa6on as required by Law, endorsed to show a
waiver of subrogation by the insurer to any claim any Landlord Contractor may
have against Landlord, plus emp loyer's liability insurance with minimum limits
of One Million Dolfars ($1,000 , 000) per occ urrence, endorsed to show Tenant
as an additional insured. All insurance policies obtrun ed and maintained by t
he Landlord Co ntractors s hall be carr ied with reputab le companies licensed
to do busines s in the state in which the Leased Parcel are located and having,
accord ing to A.M. Best, a rating of not less than A- and a Financial Size
Category of not Jes s t han Ylll. Prior to comme nce ment of any work by any
particular Landlord Con tractor, Landlord promptly shall deliver to Tenant
certificates of insurance showing comp lia nce with such insurance req uirements
by the Landlord Contractor, and compliance with the additio nal insured and
waiver of subrogation endo rsement requirements set forth above. Landlo rd s ha
ll notify Tenant promptly follow in g execu tion of any contract, subcontract or
other agree ment with each Landlord Contractor and upon such notice, suc h Land
lord Contracto r will be promptly notified by Landlord of Landlord Contractor's
inclusion in the insurance requirements set forth in, and such Landlord
Contractor's obligations under, this clause (iv). Landlord's failw·e to cause
the procurement and maintenance by the Landlo rd Contractors of the insurance
required by this c la use (iv), which failure co nt inues for more than five (5)
business days after written notice from Tenant, shall const i tute a material
breach of, and default under, this Lease by Landlord, and Tenant may (but shall
not be obligated to), in addition to any other rights or remedies available to
Tenant, purchase such insurance at Landlord's expense. Notwithstand ing the
preceding provis ions of this clause (iv), provision of some types or amounts of
insurance by a subco nt ractor or sub-subcontrac tor, includ in g app licab le
limi ts of lia bilit y, may be waived or modified at the option of Land lord
(with prior notice of each/all suc h wa ivers or modifications to be give n by
Landlord to Tenant), where it is reasonab ly deemed by Landlo rd t hat either
such insurance is not applicable, or that adequate coverage is provided by
Landlord's or the General Contractor's insurance, or that waiver or modification
is otherwise appropriate unde r the circumsta nces and customary in the region
in which the Leased Parcel is s ituated; pro vided , however , that
subcontractors and sub-s ubcontractors must, in all cases, procure workers'
compensat ion insurance as rnqufred by applicab le Laws and business automobile



--------------------------------------------------------------------------------



 
[exh-1023084.jpg]
Appendix I, Page 6 liabi lity insurance in the amount custo maril y required by
prudent develo pers of simila r projects in the region in which the Leased
Parcel is situated from their subco ntracto rs and sub subcontract ors. (f)
Inasmuch as portions of the Landlord Work will be performed in and on both the
Leased Parcel and the 100 Chelmsfo rd Parcel, Landlord acknowledges and agrees
that, insofar as the same pertains to any eleme nts of the Landlo rd Work being
performed on both the Leased Parcel and the l00 C helms ford Parcel, all
insurance policies and coverages required to be maintained hereunder, A ll Wa
rranties, all warranties of La ndl o rd under this Appendix 1 and all
indemnificatio n obli gatio ns of Landlord shall app ly to and cover activities
on the e nti re Landlord's Parcel. In perform ing Landlord's Work, (i) Landlord
shall not enter the 100 Chelmsfo rd Building (as defined herein) without prior
notice to Tenant and (ii) Landlord shall use reasonable effo1ts to minimize any
interference with Tenant's business operations being conducted on the 100
Chelmsfo rd Parcel. Notwithstand in g the foregoing, Te na nt sha ll reasonably
cooperate Landlord with respect to any activities on the 100 Che lmsford Parcel
in order that Landlord's Work may progress in accordance with the Construction
Schedule. (g) Tenant and Landlord agree and acknowledge that, except in the
event of an Approval Co ntingency Failure (as defined herein) in whic h case the
Base Rent shall be $1.00 per year (whic h amount shall not be subject to in
crease) as provided in E:xhibit E to this Lease, the Base Rent to be paid by
Tenant to Landlord from the Possess io n Date through the last day of the first
twelve (12) full calendar mont hs of the term of this Lease as provided in
Section 3 of this Lease will be an amount equal to the tota l dolla r amount of
the final Pr o j ect B udget (as the same shall have been approved by Tenant as
set forth here in) multiplied by seven and 75/100 percent (7.75%), which Base
Rent shall be subject to increase thereafter as set forth in Section 3 of this
Lease. Within s ixty (60) days after the Possess .io n Date, Landlord will de
liver to Tenant a final Project Budget whic h, if not contested by Tenant within
thirty (30) days after such delivery, shall be deemed final and conc lusive for
purposes of establis hing Base Rent hereunder (provided that in no event shall
the total amount of the final Project Budget have increased from the total amo
unt of the Preliminary Project Budget (as herein after defined) except as herein
permitted). In the eve nt of any such contest , the Preliminary Project Bud get
shall be used to de termine the Base Rent payable U11der Sect io n 3 of thi's L
ease unt il suc h time as the patt i es s hall have conc lusively resolved any
such contest, upon which reso lution any effective overpayment by Tenant in Base
Rent shall be credited to Tenant' s next installment(s) of Base Rent or any
effoctive underpayment by Tenant in Base Rent shall be paid for by Tenant to
Landlo rd in full wit hin th ir ty (3 0) d a ys of such reso lution. (h) As used
herein, the "Project B udget" shaJI mean the final hard and soft costs actually
incurred by Landlord to design, engineer, plan, permit and develo p the Landlord
Work and to co nstruct the sa me pursuant to the Work Plans, includin g witho ut
limit at io n on-site paving, landscaping and utility lines, all in accordance
with the terms and provis ions of this Lease, the Work Plans and the
Construction Schedule. The types of costs to be included in the Project Bud get
(the "Project Costs") shall be limited to the types of costs and expe nses as
are co ntained in the P re liminary Budget and incurred or to be incurred by
Landlord, or equitab ly alloca ble to the Leased Parcel (when any such costs or
expensesaJso a pply to one or more other parcels), on account of any or all
geotechn icaJ st udies, surveys, infrastructure costs, building and permit fees,
site preparation costs, architectura l and engineering fees and design fees



--------------------------------------------------------------------------------



 
[exh-1023085.jpg]
Appendix I, Page 7 (including without lim itat ion payments under the Architect
Agreement and the Engineer Agreement), inspectio n fees , testing , labor and
materiaJs to construct the Landlord Work, costs and fees of obtaining and
complying with th e Governmental Approvals and Final Approval, costs and fees
payable under the Construction Management Agreement and the Construction
Agreement and related documentation, costs of complying with Laws includin g
removal or remediation of Hazardous Substances in accordance with Environmenta l
Regulations (including without Ji mitation Landlord's Remedial Work), project
landscaping, water, gas and electrical hookup fees and related miscellaneous
costs, a ll Taxes and other so-called carrying costs accruing from the Effective
Date through the Possession Date, brokerage fees on account of the exec utio n
of this Lease, costs of complying with the REA and Other Documents accruing from
the Effective Date through the Possession Date, all federal, state and local
taxes arising from or relating to the performance or completion of the Landlord
Work (includin g, without limitation, all federal, state a11d loca l unem
ployment taxes and federal and state income and socia l secu rity taxes to be
withheld from wages), costs of Tenant Delays, construction financing interest,
costs and fees, costs relating to the develo pment , rev ie w, revision and
approval of the Work Plans, the Project Budget, the Construction Schedule or any
Change Orders, and attorneys' fees or costs payable to Landlord' s attorneys for
services rendered in connection with a ny of the foregoing (including without
limitatio n cos ts of negotiating the Architect Agreement, Engineer Agreement,
Construction Contract). The Project Budget shall exclude, however , any
development fee payable to Landlord or any of its Affiliates and attorneys' fees
or costs payable to Landlord ' s attorneys for services rendered in negot iating
this Lease, the REA, or Other Documents. A preliminary Project Budget is
attached hereto as Appendix 3 (the "Prelimina ry Project Budget"). Landlord
agrees that Tenant shall have full access to review the Preliminar y Project
Budget, any changes pmposed to the Pr ject Budget and the final Project Budget
as it is developed, including any inter im subm issio ns to the Project Budget
prior to complet io n of the Work Plan s a nd/o r prior to Substantia l Comp let
ion of the Landlord Work Any change to the Project Budget shall be subject to
Tenant's approval, which may be given or withheld in Tenant's sole and absolute
discretion except that: 1. Tenant shall not unreasonably withhold, condition or
delay its consent to any such change constituting a re-allocat io n of amounts
between or among different line items of the Project Budget so long as the total
amount of the Project Budget is not thereby increased; 11. Tenant shall not
unreasona bly withhold, conditio n or delay its consent to any such change due
to any increased Project Costs required as a result of any (1) Governme ntal
Approval or Final Approval conditio ns, requirements or limit ations approved or
consented to by Tenant in accordance with Sect ion II of this Appendix 1, (2)
subsequent discovery by Landlord prior to Substantial Completion of site or soil
condition s, or (C) Landlord's Remedial Work; and iii. No approval by Tenant
shall be required to the extent that suc h a cha nge is caused by a Tenant Delay
(subject to Tenant's right to contest the same hereunder).



--------------------------------------------------------------------------------



 
[exh-1023086.jpg]
Appendix I, Page 8 Except as may be otherwise expressly allowed or authorized
hereunder, any increase in costs to perform or complete Landlord's Work over and
above the Project Budget as then approved hereunder, whether previously
contemplated or uncontemp Jate d, shaJJ be the sole responsibility of and shall
be paid by Landlord. (i) Landlord shall Commence Construction of the Landlord
Work no later than the date (the "Commencement Deadline") that will allow
Landlord sufficient time to complete the Landlord Work prior to the Updated
Antici pated Possession Date (as defined below), and shall dilige nt ly,
continuously, and in good faith proceed thereafter to Substantial Comp letio n
thereof in accordance with the Construction Schedule (subject to Force Majeure ,
a Change Order or a Tenant Delay). In the event Landlord fails to Commence
Construction of the Landlord Work on or before the Comme nce ment Deadline other
than due to Force Majeure, a Change Order or a Tenant Delay, then Landlord at
Landlord's sole cost and expense, which amount shall be excluded from the
Project Budget , shall accelerate the Landlord Work by conducting construction
overtime and by retaining added contractors to bring the Landlord Work in line
with the Construction Schedule aod allow for timely completion. The words
"Commence Construction" (and grammatical variants thereof) mean the pouring of
the footings and foundation of the Building in accordance with the Work Plans.
The period of time running from the date Landlord Commences Construction until
the date upon which the Punch lis t Ite ms are fully completed in accordance
with this Lease is referred to as the "Construction Period". G) La ndlord shall
undertake and complete the construction of each element of the Landlord Work
described in and in compliance with the Work Plans and any and all applicable
Laws, including, but not limited to, all Environmental Regulations. Without
limiting the foregoing, Landlord cove nants and agrees that the application of
any Hazardous Materials, as part of the performance of the Landlord Work must be
performed and completed by a licensed applicator if required by Environmental
Regulation s or any other applicable Law and, when the Leased Parcel is
delivered and turned over to Tenant , all unused /unapplied Hazardous Materia ls
utilized in the performance of the Landlo rd Work including, without limitation,
a ll paints, glues and solvents , must be removed from the Landlord's Parce l,
and properly disposed of as required by all Environmental Regulations. Landlord
shall be responsible for any and all federal, state and local taxes arising from
or relat ing to the performance o r comp letion of the Landlord Work, including,
without limitat io n, all federal. state and local unemployment taxes and
federal and state income and social security taxes to be withheld from wages
(provided, howe ver, that such taxes shall be included as Project Costs). (k)
Tenant shall have the right, but not the obligation, to designate (including the
right to replace from time to time) a qual ified reputable construction
profossional (the "Tenant's Rep") to represent Tenant's interest in performing
oversig ht of the Landlord Work with full authority to bind Tenant with respect
to any decisions or approvals regarding the Landlord Work, the Work Plans, the
Construction Schedu le, the Project Budget or any Change Orders. Tenant shall
advise Landlord if Tenant retains a Tenant's Rep, by written notice contai11jng
the name , address and contact information of Tenant's Rep. The Tenant's Rep
shall be invited to all progress meetings with the Architect, Construction
Manager, General Con tractor , and any representatives of Landlord overseeing
the Landlord Work. The Tenant's Rep shall also be promptly provided with copies
of any correspondence submitted to and received from Landlord and the Architect
, Civi l Engi neer, Construction Manager or General



--------------------------------------------------------------------------------



 
[exh-1023087.jpg]
Appendix 1, Page 9 Contractor pertaining to the Work Plans , the Construction Sc
hedule, the Project Budget or the Landlord Work. (I) Following approval of the
Work Plans by Landlord and Tenant, and during the period of performance of
Landlord Work, Landlord and Tenant sha ll have the right to propose changes,
substitutions and eliminations in said Work Plans ("Changes"), which Changes
shall or shall not be impl emented, in accordance with and subject to the
following procedures: (i) Any Changes shall be effected by the execution by
Landlord and Tenant of a written change order for each such Change (a "Change
Order"). Each Change Order shall include a statement by Landlord of (i) all
costs and expenses, including but not limited to design and permittin g fees,
interest and other carrying costs, increased costs of construction and all other
costs of the type included or includable in the Project Budget, reasonably
anticipated to in c rease or decrease on account of the consideratio n and imp
le mentat ion of the Changes (with any net increase in such costs and expenses
being referred to herefo as the "Net Cost Increase" or any net decrea se in such
costs and expenses being referred to herein as the "Net Cost Decrease") and (ii)
the number of days (if any) by whfoh the Construction Schedu le will be extended
in order to implement such Changes to the Landlord Work. (ii) Tenant shall have
the right, in its sole and absolute discretion, to make Changes pertaining to
the Building Work. Tn addition, Tenant shall have the right to make Changes to
the Site Work, subject to Landlord's consent, which shall not be withheld,
condit ioned, or delayed unJes s, in Landlord's reasonable discretion , th e
Changes proposed to the Site Work would have a material adverse effect on the
Project Site. Tenant shall have the option to withdraw any Change Order by
notice thereof to Landlord given prior to the time that Landlord Contractors
actually commence the work thereon or purchase materials or supplies related to
the Change Order, provided that any costs and expenses incurred by Landlord as a
result of its consideration of the Changes or Change Order or Tenant's
withdrawal thereof shall be deemed Project Costs. (iii) If any Change Order
results in a Net Cost Increase then, at Tenant's elect ion, Tenant may elec t to
proceed with or cance l the Change and if Tenant elects proceed with the Change
then, at Tenant's option and election, either (i) the full amo unt of the Net
Cost Increase shall be added to the Project Budget or (ii) Tenant shall, from
time to time until the full amount of the Net Cost Increase has been paid by
Tenant, pay to Landlord any costs or expenses allocable to the C hange Order
within thirty (30) days of Landlord's incurring the applicable cost or ex.pense
and invoici ng Tenant therefor; provided, however , that in the event of any Cha
nge Order that, together with all prior Change Orders. results in a Net Cost l
nc rease in excess of ten percent (10%) over the total amount of the Preliminary
Project Budget, then Landlot·d sha ll have. the right to require that all
portions of the Net Cost Incr ease be paid for under the foregoing clause (ii).
Any Net Cost Decrease shall be credited and reflected in the Project Budget.
(iv) Notwithstanding the preceding provjsions of this subsection (1), Landlord
shall have no obligation and no authority to proceed with any proposed Changes
unless and untiI Landlord and Tena nt each approve and execute a Change Order
for such Changes.



--------------------------------------------------------------------------------



 
[exh-1023088.jpg]
Appendix l , Page I 0 (v) Landlord shall have the right to make Changes to the
Site Work, subject to Tenant's consent, which shall only be withheld or
conditioned to the extent that Tenant determines, in its reasonable discretion,
that such proposed alterations to the Sit e Work would, other than to a de
minimis extent, have an adverse effect on Tenant's interest in the Landlord's
Parcel. Notwithstanding the foregoing, any Changes constituting Landlord's
Remedial Work are hereby deemed approved by Tenant. (vi) Change Orders proposed
by Landlord shall not, ipso facto, result in any increase in the Project Budget
(it being acknowledged that increases in the Project Budget shall occur only as
may be otherwise expressly allowed or authorized under this Appendix 1). II.
Approvals. (a) Promptly following approval of the Work Plans by Landlord and
Tenant as hereinabove provided, or at such sooner time as may be determined by
Landlord and Tenant in their reasonable discretio n, Landlord will apply for and
thereafte r diligently pursue the Final Approval (as hereinbelow defined) of all
necessary and appropriate municipa l, county, state and federal authorities
required, as well as any applicab le non-governmental, third parry utility or
service providers, abutters, neighbors or other interested parties in the vicin
ity of the Leased Parcel (as the case may be, "Third Parties"), in order for
Landlord to perfonn the Landlord Work including, without limitation, the
issuance of the following, if and as applicable: zoning variance(s); site plan
approvals; special permit approval(s); approvals related to drainage or storm
water management; off-site easements and dedications; any required approval for
the installation or construction of requ ire d utilit ies; commitments for
utility capacity (including, but not limited to, " will serve" commitment
letters); any necessary governmental approval for access, such as curb cuts or
entrances; any wetlands or environmental approvals and permits; and any
subdivision or lot division approvals, in each case in form and subject only to
conditions as are reasonably acceptable to Landlord and Tenant (coll ecti vely,
the "GovernmentalApprovals"). Governmental Approvals shall in no event, however,
include (i) any approvals, permits, licenses or authorizations for the
installation of Tenant's Work or installation (or placement or operation) of any
of Tenant's furniture, fixtures, equipment or other personal property (as the
case may be, "Tenant's Installations") or for Tenant's lntended Operations or
(ii) a temporary or permanent certificate of occupancy (whic h Landlord shall
secure as hereinafter provided in connection with Substantial Completion).
Governmental Approvals shall include any subdivis ion or lot division approvals
required for the sole purpose of having the Leased Parcel and Imp rovements
thereon taxed as a separate tax tract or tax parcel ("Tax Lot Division
Approval"); provided, however, that, if Landlord cannot obtain the Tax Lot
Division Approval after having used diligent, good faith efforts to obtain the
same, then Landlord may at any time thereafter elect to excl ude the Tax Lot
Divis ion Approval from the Governmental Approvals, upon which Landlord shall
have no further obligations with respect to the Tax Lot Division Approval. As
"Used herein "Final ApprovaJ" is when all of the Governmental Approvals (x) have
been issued by all appropriate governmental entities or agencies and either (I)
the time allowed for an appeal has lapsed (or will have lapsed prior to the
Anticipated Possession Date or Updated Anticipated Possession Date, as
applicable (and each as defined herein), or (2) any appeals or litigation that
may have been filed or initiated with respect to any of the Govenunental
Approvals have been prosecuted and resolved in a manner which is satisfactory to
Landlord and Tenant and are not subject to remand to lower courts or



--------------------------------------------------------------------------------



 
[exh-1023089.jpg]
Append ix I, Page I I gove rnmental entit ies or age ncies ; or (y) in the case
of any applicable Third Parties are either finalized and in effect or have been
otherwise agreed to. Additi onally, the Governmental Approvals shall not
prohibit, interfere with (other than in a de minimis fashion), or unreasonably
delay Tenant from obtain ing aJI necessary operating permits and approvals for
Tenant's Intended Operations; impose any cond itions or restrict io ns that
would result, other than in a de minimis fashion, in Tenant's having to incur
other than standard and/or normal costs for Tenant's use of the Leased Parcel
for Tenant's Intended Operations; or restrict Tenant' s abibty to change its use
of the Leased Parcel to another use permitted by Section 5 of this Lease (and
which other use is reasonably consistent with or related to Tenant's Intended
Operations at the time of Landlord's filing its first application for
Governmental Approvals). (b) At any time and from time to time, Tenant shall
have the right (but not an oblrgation) to review Landlord's records pertaining
to Governmental Approvals and/or to accompany or monitor Landlord in applying
for, pursuing, securi ng and/or co mplyi ng with the requirements for issuance
of any or all of such Governmental Approva ls; provided, however , that (i) no s
uch actions taken by Tenant shall relieve or release Landlord from any of its
obligat io ns under this Lease with respect to such Governmenta l Approvals and
(ii) Tenant shall not in any respect interfere with Landlord 's performing such
obligations. Further notwithstanding the foregoing, if Landlord requests Tenant
's consent to any submissio n, co nd ition, requirement, or other matter
concerning the Governmental Approvals, Tenant shall not unreasonably withho ld,
cond iti on or delay the same. Notwithstanding the foregoing, the granting of
any such consent shall not constitute any acknowledgement or agreeme nt by
Tenant that the subm ission , co ndit io n, requirement or other matter is in
comp liance with Law, that the same is co mplete , or that the same places any
lia bility, responsibility or obligation upon Tenant with respect thereto in co
nnect io n with the performance of the Landlord Work (except to the extent (if
any) that Tenant shall have expressly agreed the1·eto in writing to accept such
liab ility, responsibility or obligatio n), all of which remain the responsibi
lity of Landlord. (c) In the event that Landlord, notwithstanding Landlord' s
diligent , good faith efforts to pursue the same, determines that Landlord will
not be able to obtain Final Approval prior to the one-year anniversary of the
Effective Date (the "Approvals De adline"), then Landlord shall provide written
notice thereof to Tenant no later than five (5) business days after the
Approvals Deadline and Tenant may, but shall have no obligation to, thereafter
attempt to obta in Final Approval at Tenant's sole cost and expense. If Tenant
so elects to attempt to obtain Final Approval, Tenant shall give Landlo rd
written notice of such election (a "Take-Over Election") within twenty (20)
business days after Landlord' s notice under the immediately preceding sentence
or, if Landlord has not secured the Fina l Approval by the Approvals Deadline
(even if Landlord has failed to provide such notice of failure) , within twenty
(20) business days after the Approva ls Deadline. If Tenant makes a Take-Over
Election then Tenant shall pursue Final Approval diligently and in good faith
for 180 days following the Approvals Deadline plus, with respect to any
Governmental Approvals issued but appealed during such 180 - day period and/or
for which all required submissions have been made by Tenan t (and any applic a
ble public hearing has closed) and only a decision by the applicable authorit y
is pending, up to an additional 240 days (as the case may be, the "Extended
Approvals Deadline"). (d) If, despite Tenant hav in g made a Take-Over Elect io
n, Final Approval has not occ urred by the Extended Approvals Deadline, or if
Tenant shall not have made a timely Take-



--------------------------------------------------------------------------------



 
[exh-1023090.jpg]
Appendix 1, Page 12 Over Election, then in either such case (as applicable) an
"Approvals Co ntingenc y Failure" shal I be deemed to have occurred.
Notwithstanding anything to the contrary contained herein, in the event of an
Approvals Continge ncy Failure, (i) the parties shall have no fwther obli ga t
ions hereunder to pursue any Governmental Approvals or Final Approval, ( ii)
Landlord shall have no obligat io n to perform the Landlor d Work. perform any
other co nditi on precedent to the occurrence of the Possessio n Date or deliver
any of the materials required under Section IV of this Appendix l , (iii) the
Possession Date shall be thereby deemed to have occurred and (iv)
notwithstanding anything in t his Appendix 1 to the contrary Tenant shall not be
required to pay to Landlord any amounts payable to Landlo rd under this Appendix
1 or be responsible for any costs, expenses or impositions incur red by Landlord
for any reason whatsoever und er this Appendix 1. Notwithstanding anythin g to t
he contra ry co ntain ed herein, in no event shal l e ithe r Landlord or Tenant
have any right to terminate this Lease on account of the fail ure for any reason
of the Final Approval to have occurred or of the Landlord Work to have been
comple ted. Tn the event of any Approvals Co ntjngency Failure, Tenant shall, to
t he extent otherwise permitted by the terms and provisions of this Lease, have
the right to elect to secu re i:tpprovals fo r and construct improvements on the
Leased Parcel provided, however , that such work by Tenant s hall in no event be
deemed Landlord Work nor sha ll Landlord otherwise have any responsibilitie s
with respect thereto under this Appendix 1. Ill. Possession Date/Completion of
Construction. (a) The date upon which Landlord delivers to Tenant exclusive phys
ica l possession of the Leased Parcel with all of Landlor d Work Substant ia lly
Completed shall be deemed to be the ''Possession Date," subject, however, to the
provision s of the last sentence of this paragraph. As ind icated on the
preliminary const ructio n sc hedule attached as Appendix 4 to thi s Lease (the
"Preliminary Construction Schedule"), as of the Effective Date, the Possession
Date is anticipated to occur on or before 20_ (as such date may be extended by
reason of the occurrence of an event covered by Section 32 of this Lease (a
"Force Majeure Event''), any Tenant Delay or any Change Orders, the "Anticipated
Possession Date"). At such time as final bids for all subcontractors for the
Landlord Work shall have been awarded and the Final Approval shall have
occurred. Landlord shall submit to Tenant, for Tenant's review and approval as
set fo1ih below , au update to the Preliminary Construction Schedule (the
"Updated Construction Schedule") with a proposed, updated Anticipated Possessio
n Date (as such date may be extended by Force Majeure Events, Tenant Delays or
Change Orders, the "Updated Anticipated Possession Date''), and indicating the
date that will be the Commencement Deadline. The Updated Construction Schedule
shall be subject to Tenant's review and approval, which shall not be
unreasonably withheld, delayed or conditio ned and, in any event, shall be lim
it e d to those items thereof tha t have been changed by Landlord since Tenant's
prior approval of the Construction Schedule and that differ from the Preliminary
Consh·uctionSchedule. T he Updated Construction Schedule approved by Landlord
and Tenant shall supersede and replace the Preliminary Construction Sched ule.
As used herein, "Construction Schedule" shall mean the Preliminary Construction
Schedule or, upon the approval thereof by Landlord and Tenant, the Updated
Construction Sched ule , as a pplicable. In no event shall Tenant have any
obligat ion to accept possession of the Leased Parcel on any date prior to the
Updated Anticipated Possession Date set forth in the Updat ed Co nstruct io n
Schedu le approved by Tenant. In the event the Landlord Work is Substantially
Completed prior to the Update d Anticipated Possessio n Date but Tenant elects ,
in its sole and absolute



--------------------------------------------------------------------------------



 
[exh-1023091.jpg]
Appendix l, Page 13 discretion, not to accept early possession of the Leased
Parcel, then the Possession Date for all purposes under this Lease shall be the
earlier to occur of (i) the Updated Anticipated Possession Date set forth in the
Updated Construction Schedule, or (ii) such eadier date on which Tenant agrees,
in Tenant's sole and absolute discretion, in w rit ing to accept possession of
the Leased Parcel. (b) (i) Landlord covenants and agrees to give Tenant: ( I )
pe riodic , written cons truct io n status reports during the progress of the
Landlord Work, describing (without limitation) any delays to in the progress of
the Landlord Work due to Force Majeure Events, either to date or since the date
of Landlord's prior report, and the Landlord's actions or planned actions to
mitigate the effect of any suc h Force Majeure Events, and indicat ing the
status of construction relative to the Updated Construction Schedule approved by
Tenant, such periodic status reports to be given every two (2) weeks during the
first six (6) weeks of construction, and weekly thereafter until Subs tantial
Completion of the Landlord Work; (2) copies of all construction lo an requis
itio n requests (on current AJA forms) submitted by Landlord in connection with
the funding of the Landlord Work, which copies shall include copies of a ll
invoices from app licab le Landlord Contractors and material suppli e rs and
copies of any certificatio ns from the Architect or other Design Professionals,
in each case as required by and as shall have been sub mitted in connection with
the requis itio ns; (3) at the time of submission of any loan requisi1ion (and
regardless of whether the same is or is not required to be submitted to the le
nder as part of the requisition) a certification indic at ing those funds
disbursed to date for each line item of the Project Budget and that the
undisbursed balance for each line it e m is sufficient to complete each such
line item; (4) at least sixty (60) days advance written notice of the date upon
which Landlord then estimates Substa ntial Comp let ion of the Landlord Work to
occur (such notice being the "60-Day Possession Notice''); and (5) at least
thirty (30) days advance written notice of the date upon which Landlord then
estimates Substantia l Completion of the of the Landlord Work to occur (such
notice being the "30-Day Possession Notice"), which estimated date of Substant
ial Comp le tion as set forth in the 30-Day Possession Notice shall be no lat er
than the Updated Anticipated Possession Date (as such date may have been
extended for Force Majeure Events, Tenant Delays and Change Orders as
hereinabove expressly provided). Landlord covena nts that the actual Possession
Date shall occur by no later than the first to occur of (i) the Updated
Anticipated Possession Date (as such date may have been extended for Force
Majeure Events, Te nant Delays and Change Orders as herein expressly provided)
or (ii) the estimated date of Substantial Completio n as set fort h in the
30-Day Possession Notice as such date may be extended due to Tenant Delays and
Change Orders as herein expressly provided or, on not more than one occasion,
due to an Event of Force Majeure (the earlier to occur of such dates (i) or (ii)
being herein referred to as the "Possession Deadline"). (ii) lf the actua l
Possession Date bas not occurred by the Possession Deadline then Tenant, as its
so le and exclusive remedy therefor, shall have the right to an abatement of
rent as follows: (x) an abatement of one hundred fifty (150%) percent of the
daily Base Rent for each day that the actua l Possession Date has not occurred
by the Possession Deadline up to the date that is thirty (30) days beyond the
Possession Deadline; and (y) an abatement of two hundred (200%) percent of the
daily Base Rent for each day that the actual Possession Date has not occurred by
the Possess ion Dead line beyond such thirty (30) days. It is acknowledged by
the parties that, inasmuch as time is of the essence with respect to the
occurrence of the Possession



--------------------------------------------------------------------------------



 
[exh-1023092.jpg]
Date, the rental abatements provided for under the preceding sentence are a
material inducement to Tenant's execution of this Lease. (iii) The tenn "
Substantially Complete," "Substantial Completion" "Substantially Completed" or
other grammatical variants of any thereof, as used herein, shall be defined to
mean Landlord's tender of delivery of exclusive physical possession of the
Leased Parcel to Tenant with the following conditions substantially performed,
satisfied and complied with: (i) the Landlord Work shall have been completed in
accordance with the Work Plans, subject to only Change Orders and Punchlist
Items; ( ii) Certificates of Substantial Completion (as defined herein) shall
have been delivered to Tenant; ( iii) a temporary or permanent ce1tificate of
occupancy for the Building (and for the 100 Che lmsford Build ing, but only if
and to the extent required by Law sole ly on account of the Landlord Work having
been undertaken) shall have been iss ued by the applicable governmental
authority, with a copy thereof delivered to Tenant; (iv) water and all other uti
Iit ies s hall have been connected to, and shall be available to the Leased
Parcel in accordance with applicable Laws and the Work Plans; (v) Final Approval
shall have occurred; and (vi) all conditions and obligations of Landlord as
expressly set forth under this Lease to have been performed by Landlord on or
before Substant ia l Complet ion shall have been completed and satisfied. If at
the time of Substantial Completion any aspect of Landlord's Remedial Work
(includin g without limitation continu ed testing or monitoring) remains
outstand ing as contemplated under the last sente nce of Section VIII(b) below
then, at the time of Substantia l Co mp let ion, Landlord shall certify the same
to Tenant, which certification shall describe in reasonable detail the remaining
Landlord' s Remedial Work. S ubstantia l Completion shall also require , subject
to completion of Punch.list ltems and subject to Change Orders, the
construction, paving and light in g, and availability for access to and from and
parking on the Leased Parcel by Tenant and/or Tenant's employees, agent,
contTactors and business invitees in Tenant's Intended Operations oh the Project
Site, of those driveways and access points and the parking area improvements
situated on the Project Site in accordance wit h the Work Plans, as applicable.
As used herein , "Tenant's Intended Operations" shall mean offices, research and
develo pment, and light manufacturing and other le ga lly pennitted activities
in suppo,t of Tenant's business of designing and supplying high performance
semico nductors as conducted in accordance with Ten ant ' s customary business
practices as of the Effective Date. References herein to Tenant's intended
Operations shall not derogate from, interfere with or otherwise prevent or delay
Tenant's tights to change its use to another use as permitted under Section 5 of
this Lease. (c) Notwithstanding anything to the contrary contained herein, in
the event that Landlord causes the issua nce of a te mporary certificate of
occupancy (rather than a permanent certificate of occupancy) under the preceding
subsectio n (b), Landlord shall remain obligated to cause the issuance. of a
permanent certificate of occupancy for the Building (and for the 100 Chelmsford
Building, but only if and to the extent required by Law solely on account of the
Landlord Work having been undertaken) and to deliver a copy of the same to
Tenant. Notwithsta nding the foregoing or anything to the contrary contained
herein, however, in no event shall Landlord be required to cause the issuance
(or deliver a copy) of a temporary or permanent certificate of occupancy to the
BuHding , or to the building located on the 100 Chelmsford Parcel (the ''100
Chelmsford Building"), to the extent that Landlord sha ll be prevented from
doing so due to the in com p let io n of any work or insta llat io n of any fi
xt ures or equ ipment that is not Landlord' s responsibjlity to perfom1 or
undertake under this Lease (such Appendix 1, Page 14



--------------------------------------------------------------------------------



 
[exh-1023093.jpg]
Appendix l , Page 15 as, for example , any Te nant's Work or Tenant's
Installations , as each such term is defined in this Lease ) or under the 100
Chelmsford Lease (such as, for example, any Tenant's Work or Tenant' s
Installatio ns, as each such term is defined in the l 00 Chelmsford Lease),
until such time as such work or installations have been completed by Tenant. (d)
The obligat io n of Landlord to timely deliver possession of the Leased Parcel
to Tenant in accordance with the ,te m s of this Lease after Landlord has given
the 30-Day Possession Notice shall not be extended for any reason (other than
due to a Tenant Delay or, on not more than one occasion , due to a Force Majeure
Event) unless Tenant consents to such delay in a Change Order entered into
pursuant to the provisions of Section l(I) of this Appendix !, or Tenant
otherwise consents to such delay in writing, in Tenant' s sole and absolute
discretion. (e) Following Substantial Complet ion of the Landlord Work, Tenant
and Landlord shall work together cooperatively and promptly determine any
Punchlist Items within thirty (30) days following s uch Substantial Completio n.
Landlord shall promptly and properly complete the Punchlist Items by not later
than within thirty (30) days following suc h time as the Punchlist Items has
been detennined (the "Punchlist Period"). For purposes hereof, "Puncblist Items"
sha ll be defined as those incomplete items of the Landlord Work which, in
Tenant's reasonable determination, do not interfere, other than to a de minimis
extent, with Tenant's ability to occupy the Leased Parcel for Tenant's
Lnstallations and, upon completjon thereof, for Tenant's fntended Operations on
the Leased Parcel. If Landlot·d shall fail to complete any Punchlist It e ms
within the applicable Punchlist Period. then Tenant may, at its option, without
waiving any other rights of Tenant (except as otherwise ex pressly set fo1th
below in this paragraph), elect to complete such Punchlist Items by notfoe to
Landlord. In the event that Tenant so elects to complete such Punchlist Items,
Tenant's actual, reasonable, costs of completion of the Punchlist Ite ms paid
out-of-pocket to unaffiliated third pai1ies plus an additional ten percent (I
0%) of said cost for Tenant' s adminis trat ive fees (collective ly,
"Reimbursable Costs") shall be reimbursed by Landlord within thirty (30) days of
Tenant' s demand therefor containing reasonable documentation of such
Reimbursable Costs, as Tenant's sole monetary remedy on account of such
Punchlist Items being uncompleted and Tenant's election to have completed the
same. If within such thirty (30) day period, Landlord sha ll fa il to reimburse
Tenant as so required, Tenant may, at its option, deduct the amount of such
Reimbursable Costs from Rent and/o r any other sums then or thereafter due to
Landlord under this Lease; provided, however , that if during such thirty (30)
day period Landlord commences an Arbitration proceeding contesting Tenant's
claim for any such Reimbursa ble Costs then Tenant may not deduct any such
amounts until it has been determined in such Arbit ration that Tenant is
entitled to do so. Notwithstand ing anything to the contrary contained here in,
in the event that any particular Punchlist [terns cannot be completed by
Landlord within the required Punchlist Period due to seasonal restrictions, then
the Punchlist Period shall, fo r such pa1ticular ite ms onl y, be extended to
allow for the work to be complet ed as soo n thereafter as is reasonably
appropriate. (f) Notwithsta nding anything to the contrary contained herein ,
any item of the Landlord Work as is set fo11h in the Tenant approved
Construction Schedule to be performed after the " Project Completion Date"
(each. a ..Post-Possession Items") shall be subs tantia lly comp leted by
Landlord in accordance with the Construc t io n S ched ule subject to delays due
to Force Majeure



--------------------------------------------------------------------------------



 
[exh-1023094.jpg]
Appendix l , Page 15 Events, Change Orders and Tenant Delays (the
"Post-Possesison Work



--------------------------------------------------------------------------------



 
[exh-1023095.jpg]
Appendix I , Page 16 Period") and in no event shall Substantial Completion of
the Landlord Work require substantial comp letion of any Post-Possession Items.
If Landlord shall fail to complete any Post Possession Items during the
Post-Possession Work Period, then Tenant may, at its option, without waiving any
other rights of Tenant (except as otherwise expressly set forth below in this
paragraph), elect to complete such Post-Possession Items by notice to Landlord.
In the event that Tenant so elects to complete such Post-Possession Items,
Tenant's actual, reasonable, costs of completion of the Post-Possession Items
paid out-of-pocket to unaffiliated third parties plus an additional ten percent
(10%) of said costs for Tenant's administrative fees (collectively,
"Post-Possession Reimbursable Costs") shall be reimbursed by Landlord within
thirty (30) days of Tenant's demand therefor containing reasonable documentation
of such Post-Possession Reimbursable Costs, as Tenant's sole monetary remedy on
account of such Post-Possession Items being uncompleted and Tenant's election to
have completed the same. If within such thirty (30) day period, Landlord shall
fail to reimburse Tenant as so required, Tenant may, at it s option, deduct the
amount of such Post-Possession Reimb ursable Costs from Rent and/or any other
sums then or thereafter due to Landlord under this Lease ; provided, howe ver,
that if during such thirty (30) day period Landlord commences an Arbitration
proceeding contesting Tenant's claim for any such Post-Possession Reimbursable
Costs then Tenant may not deduct any such amounts until it has been determined
in such Arbitration that Tenant is entitled to do so. Notwithstand ing anything
to the contrary contained here in , in the event that any particular
Post-Possession Items cannot be completed by Landlord within the required
Post-Possession Period due to seasona l restrictions, then the Post Possession
Work Period shall, for such particular items only, be extended to allow for t11e
work to be completed as soon thereafter as is reasonably appropriate. (g) l f
and to the extent permitted by applicable Laws, Tenant may, at its option ahd at
its risk, (i) enter the Leased Parcel on or after the date that Landlord has
given the 60-Day Possession Notice (such date being the "Wiring Date") for the
purpose of installing wiring, cabling and conduit for such wiring and cabling
for Tenant's equipme11t,and (ii) enter the Leased Parcel on or after the date
that Landlord has given the 30-Day Possession Notice {such date bei11g the
"Entry Date"), for the pw-pose of perfonning Tenant's Installations and
otherwise preparing for Tenant' s Intended Operations on the Leased Parcel;
provided, however, that (i) such entries by Tenant shall not hinder Landlord in
completion of the Landlord Work, and (ii) Tenant's general liability insurance
(or self-insutance therefot), as described in Section 9 of this Lease, shall be
in force and effect during each such entry. Such entry by Tenant shall not
constitute (x) acceptance of the Landlord Work as being Substantially Completed
or (y) the Possession Date. Landlord sha ll use commercially reasonable efforts
to have permanent electr ica l power extended to the Building by the Wiring
Date. lf Landlord is unable for any reason to have pennanent ele c trical power
exte nded to the Building by the Wiring Date, then Landlord shall notify Tenant
in writing by no later than the Wiring Date, describing the actions Landlord
intends to take to assure that permanent electrical power will be extended to
the Building as soon as reasonably practicable after the Wiring Date, and
stating the date by which Landlord estimates such power connection will be
completed, so that Tenant can schedule the installation of its communications
line for the Building. Landlord covenants to have pennanent electrical power
extended to the Building by no later than the Entry Date.



--------------------------------------------------------------------------------



 
[exh-1023096.jpg]
Appendix l , Page 17 IV. Possession Date Deliverables. (a) On or before the
Possessjon Date, Landlord will deliver to Tenant each and all of the following:
(i) Cert ification letters from the Architect, Civil Engineer, project
structural eng ineer, fire suppression cons ulta nt, and any other applicable
professional consu ltants involved in the preparation of the Work Plans or any
portion thereof (collectively, the "Design Professionals"), certifying that the
portions of the Landlord Work shown on the Work Plans for which each such Design
Professional is responsible has been performed and completed in substantial
accord ance with the Work Plans (sub ject to any Change Orders), each such
Design Professiona l ce1iification lette r to be prepared from and materially
consistent with the form of certification Je tter attached as Appendix 5 to this
Lease (the "Certificates of Substantial Completion"). (ji) A copy of the
temporary or permanent certificate of occupancy for the Building. (iii) A copy
of any new temporary or pennanent certificate of occupancy for the 100
Chelmsford Buildin g, but only if and to the extent required by Law sole ly on
account of the Landlord Work havin g been undertaken. (b) Within sixty (60)
d'ays after the Possession Date (the "Post-Possession Materials Period"),
Landlord will deliver to Tenant each and all of the following: (i) Copies of
heating and air conditioner manufac turer' s warranties of the type and for the
duration as may have been required by the Wotk Pla ns, and copies of ahy other
manufacturer's and/or insta ller's warranties relating to tbe Landlord Work of
the type and for the durat ion as may have been required by the Work Plans
(including but not limited to and at a minimum a 15-year mate rials roof manu
facturer warranty; a 5-year roof instaJJation war ranty including all roof
components (flashing, co ping, sc uppers, drains, c urbs, awnin gs, etc.); and a
2- year paving warranty), together with Landlord's non-exclusive assignment of
a]I s uc h warranties to Tenant. (ii) Final lien waivers ("Lien Waivers") for
all labor, suppliers, materialmen , contractors and subcontractors performing
work (each, a "Job") pertaining to the Landlord Work valued in excess of$ I
0,000, together with a true and complete list of all such laborers, suppliers,
materialmen, contractors and subcontractors performing any suc h work. (iU) A
final and completed ALTA survey of the Landlord' s Parcel certified to Tenant
and, if requested by Tenant , any title insurance company issuing lease hold
title insurance for the benefit of Tenant. (iv) Any and all other instr uments
that are specifically required to be provided or delivered to Tenant pursuant to
the final specifications included in the Work Pla ns. If Landlord shall fail to
deliver any of Lien Waivers for any Jo b (whether valued at more or Jess than
$10,000) then, until such time as Landlo rd shall deliver the same, Landlord
agrees to



--------------------------------------------------------------------------------



 
[exh-1023097.jpg]
Appe ndi x J , Page 18 indemnify and hold ha rml ess Tenant on account of any
cla ims of non -payment fo r any such Job (such indemnification to be without
Tenant's waiving any rights with respect to the delivery of any item required
under item ( ii) imm ediately above). If Landlord shall fa il to deliver any of
the items required to be delivered under items (i}, (iii) or (iv) immediately
above (the "Applicable Post- Possession Materials") during the Post-Possession
Materials Peri od, then Tenant may, at its option, without waiving any other
right s of Tenant (except as otherw ise ex pressly set forth below in this
paragraph), elect by notice to Landlord to take such actions as shall be
reasonably necessary in order to cause any such Applicable Post- Possession
Materials to be delivered to Tenant. ln the event that Tenant makes such e
lection then Tenant's actual, reasonable, costs paid out-of-pocket to un
affiliated third parties in doing so plus an addit iona l te n percent (10%) of
said costs for Ten ant' s administrative fees (collectively, "Materials
Reimbut'sable Costs") shall be reimbursed by Landlord within thjrty (30) days of
Tenant's demand therefor containin g reaso nable documentation of such Materials
Reimbur sa ble Costs, as Tenant' s sole monetary remed y on account of such
Applicable Post-Possession Materials being undelivered by Landlo rd and Tenant's
election to have caused the delivery thereof. lf within such thitty (30) day
period, Landlord shall fail to reimbur se Te nant as so req uir ed, Tenant may,
at its option, deduct the amount of such Materials Reimbursable Costs from Rent
and/or any other sums then or thereafter due to Landlord under this Lease;
provided, however, that if during such thirty (30) day period Landlord comme
nces an Arbitration proceeding contesting Tenant' s claim for any such Materials
Reimbursable Costs then Tenant may not deduct any such amo unts un til it has
been determined in such Arbit ratio n that Tenant is e ntitle d to do so. V.
Commencement Certificate. At the request of e it her party following su ch time
as any of the following factual matters shall have been co nclus ively
determined hereund er, Landlord and Tenant shall exec ute and deliver one or
more written in struments, in mutually agreeable form, memorial iz ing, to the
extent then conclu s ively determined: {i) whether an Approva ls Co ntingency
Fail Lire shall or shall no t have occurred; (ii) the occ urrence of any of the
Substantial Com plet ion of the Land lo rd Work, the Possession Date and/or the
Commen cement Date; (iii) the actual dates of the term of this Lease inclu ding
any Optio nal Extension Terms (and the Option Exercise Deadlines applica ble
thereto); and/or (iv) the Base Re nt. VI. Landlord Warranty and Repair. Landlord
warrants that (i) as of the Possession Date, the Building as co nstructe d shall
be structurally sound and the Landlo rd Work shall be Substantia lly Co mpleted
, in complia nce with all applica ble Laws, the Governmental Approva ls and the
REA; and (ii ) as o f the Possess ion Date, the Landlo rd Work on the Project
Site shall be constructed in accordance with all applicable Laws and in
accordance with the Work Plans. The warranties of Landlord set forth in this
Section VI constitute Tenant' s sole and exc lusive remedy against Landlo rd
under this Lease, at law or in eq uity o n acco unt of any defects in or other
conditions regarding Landlord's Work, any or a ll other warrantjes being hereby
expressly disclaimed by Tenant. T he foregoing warranties shall te rm i nate on
the one ( I ) year anniversary of the Possession Date, the Landlord Work shall
be free from defects in materials and workmanship. In the event of a breachof
Landlord' s warranty under the foregoing clause (ii), Tenant shall notify
Landlord thereof prior to the conclusion of such one (I) year period, suc h
notice to contain a reasonably detailed description of the breach and any repair
and/or replacement required in order to cure said breach. Tenant's failure to
give any such notice in a t jmely fashion sha ll const itute Tenant' s waiver of
any right to bring such a warranty



--------------------------------------------------------------------------------



 
[exh-1023098.jpg]
Appendix l , Page 19 claim thereafter. Landlord, at Landlord's sole cost and
expense, and within thhty (30) days following receipt of such written notice
from Tenant , shaJI co rrect suc h deficiency (or, i11 the event any such work
cannot reasonably be completed by Landlord within such thi1ty (30) days,
commence the performance of such work during such thirty (30) day period and
thereafter diligent ly pt'Osecute the completion of such work to completion).
Landlord agrees to assign or cause each of the Landlord Contractors to assign to
Tenant all conh·actors' , subcontractors' , and/or material suppli e rs'
guarantees or warrant ies whic h relate to any construct io n work concerning
which Tenant shall have the obligation under this Lease to make repairs or
perform maintenance , such assignment to be effective no later than from and
after the conclusion of such one (l) year period. Notwithstanding the foregoing,
to the extent that any such guarantees or warrantees are not so assignable to
Tenant or are not so assigna ble to Tenant without additional payment, then
Landlo rd shall cause the same to be issued or re-issued m Tenant's name (at
Landlord's cost and expense), failing which Landlord will, upon Tenant 's
written request from time to time, enforce the same for the benefit of Tenant
(but at the sole cost of Tenant). VTI. Tenant Delays. Notwithstanding anything
to the contrary contained herein, in no event shall Landlord be responsible for
any delays in the development, review, revision and approval of the Work Pla ns,
the Project Budget. the Construction Schedule or any Change Orders, in the
commencement, performance, Substantial Completion or completion of Landlord
Work, or in the delivery of a certificate of occupancy or any items required to
be delivered under this Appendix 1 to the extent due to of any of the following
(each a "Tenant Delay"): 1. Tenant's failme to respond to a request for approval
or consent as and when required under the terms of this Appendix 1; ii. any
Change Order required (and not withdrawn) by Tenant; 111. any early entry by
Tenant under Section lll (g) of this Appendix 1 above; 1v. the discovery of OHM
(as defined herein) an d/or performance of Landlord's Remedial Work; or v. any
other act or omissio n of Tenant or its officers, agents, servants or
contractors in violation or breach of any of Tenant' s obligationsunder this
Lease. No Tenant Delay shall apply unless Landlord has notified Tenant of
Landlord's claim as to a Tenant Delay promptly upon Landlord's becoming aware of
the condition or activity which Landlord has determined may be the basis of a
Tenant Delay. Further no twithstanding anything to the contrary contained
herein, in the event and to the extent that the Possession Date shall have been
delayed due to a Tenant Delay, then Tenant' s obligation under Section 3 of this
Lease to commence the payment of Rent sha ll be deemed to have commenced on the
date that the Possession Date would have occurred as provided by Tenant but for
such Tenant Delay.



--------------------------------------------------------------------------------



 
[exh-1023099.jpg]
Appendix 1, Page 20 VIII. Landlord's Remedial Work. (a) The parties acknowledge
that Tenant or a Tenant Predecessor owned and operated the Leased Parcel prior
to Effective Date, and fUJt her acknowledge and agree that other than Landlord'
s obligatio n to report the discoveryof OHM or to perform Landlord's Reme dial
Work, under no circumsta nces whatsoeve r shall Landlord have any liability to
Tenant on account of any con dition exist ing on or about the Leased Parcel (i)
on the Effective Date or (ii) otherwise due to the act or omiss ion of Te nant ,
a Tenant Predecessor or any other Tenant Entities. Jf, prior to Substantial
Completion of the Landlord Work, Landlord discovers the presence of "oil " or a
" hazardous material" (as those terms are defined in M.O.L. ch.21E §2, together
referred to as "OHM,,)) that requires reporting to the Massachusetts Department
of Environmental Protection ("MassDEP") pursuant to M.G.L. ch. 21 E ("21E'')
and/or the Massachusetts Contingency Plan ("MCP"), Landlord shall make such
report to the extent required by 2IE or the MCP, as the responsible party and
shall remediate such OHM, all in accordance with 21E and the MCP ("Landlord's
Remedial Work"). Landlord shall provide Tenant written notice of the disco very
of such OHM no later than the ea rli e r of (i) the deadli ne by which notice
must be made to the MassDEP and (ii) ten ( l 0) days of such discove ry. (b) ln
performing Landlord's Remed ial Work, Landlord shall have sole and absolute
discre tion over the mea ns and methods (provided they are in full com pliance
with all applicable Environmental Regulations), and Landlord shaJI have the
right, but not the obligatio n, to utilize any and all activity and use
fonitations ("AULs")or other mechanjsmsunder the MCP, such as tisk assessments
or use of alternative criteria, that will facilitate Landlord's Remed ial Work,
provided that such AULs or other mechanisms will not materially interfere with
Tenant's Intended Operations on the Leased Parcel. Landlord's Remedia l Work
shall include all work necessa ry to complete the remediation of OHM, in complia
nce w it h Environmental Regulations, including without li mitation, removal o f
soil, mo nito ring of groundwa ter and/or soil vapor, insta llati on of remedial
equipment s uch as vapor mit igat ion measu res, changes to the Improveme nts to
prevent human contact with OHM, and all lega l o r tec hnical expenses
associated with preparing or recordi ng any AUL or Notice of AUL. Landlord sha
ll ensure that Landlord's Remedial Work js complete by the Possession Date to
the extent necessary for Tenant to occupy the Leased Parcel for Tenant' s
Installations and, upon completion thereof, use and occupy the Leased Parcel for
Tenant' s Intended Operations, it being understood and agreed to by the parties,
however, that certain aspects of Landlord' s Remedial Work, such as groundw ater
mo nito ri ng or preparatio n of an AUL, may continue after the Possessio n
Date. Notwithstandin g anything to the contrar y contained herein , to the
extent that any aspect of Landlord's Remedial Work (including without limitation
continued testing or monitoring) is not complete by the Possession Date, w hich
incomp let ion shall not, othe r than in a de minimis fashion, interfere with
Tenant's lntended Operations, Landlord shall pursue completion of Landlord's
Remedial Work in a commercially reasonable manner and timeframe but in all
events as required by all applicable Environmen tal Regulation s. IX. Landlord
Transfers. Notwithsta nding anything to the contrar y contained in this Lease,
Landlord agrees that, prior to the Possession Date, without Tenan t's prior
written consent, which consent may be granted, or withheld, delayed or
conditioned, in Lessee 's so le and absolute discre tion, Landlord shall not
sell or transfe r it s fee title to the Leased Parcel nor shall any contro lling
interest in Landlord be sold or transferred (aJ1y s uc h sale or transfer being
a



--------------------------------------------------------------------------------



 
[exh-1023100.jpg]
Appendix 1, Page 21 "Landlord Transfer") except in either case to a Qualified
Landlord Transferee. As used herein, a "Qualified Landlord Transferee" shall
mean any of William Manley (the "Landlord Principal"), a person or legal entity
directly or indirectly controlling , controlled by, or in common control with
the Landlord Principal, an immediate family member of the Landlord Principal, a
trust for the benefit of the Landlord Principal or any such family member, or
any heirs, devisees, adminis trators, executors or other legal representatives
of the estate of the Landlord Principal. Notwithstanding the forego ing , the
provisions of this Section IX shall not apply to (1) the grant of any mo rtgage
, deed of trust or similar security agreement to or for the benefit of an
Institutional Lender to secure debt of Landlord related to the Landlord's Parcel
or portions thereof or (2) a foreclosure by, or deed in lieu of foreclosure to
or at the direction of, such Institutional Lender (or its successors or
assigns), but the provisions of this Section IX shall survive such foreclosure
(or deed in lieu of foreclosure) and shall apply to any subsequent sale or
transfer by the lender or other person or entity acquiring the Landlord's Parcel
or such portions thereof at the foreclosure sale (or by deed in lieu of
foreclosure). As used herein, "Institutional Lender" shall mean a state or
federally chartered or regulated bank, savings bank, savings and loan
association , trust company, credit union or similar such ins titu tion , a life
insurance company, pension plan, employee benefit plan, REIT, REMIC, or trustee
under a commercial mortgage backed securities issue or similar conduit lende r,
or an entity directly or indirectly controlling, controlled by, or in common
control with any of the foregoing so long as such entity has a combined capital
and surplus of not less than $50,000,000.00. X. Dispute Resolution. Any dispute
between Landlord and Tenant under this Appendix 1 shall be resolved exclusively
by Arbitration. Notwithstanding anything to the contrary contained herein , to
the extent that a party sha ll, by the express terms of this Appendix !, be
entitled to exercise its sole and absolute discretion as to any particular
matter, the other party shall have no right seek the reversal, rescission or
modification thereof in any Arbitration under this Appendix 1; provided, however
that nothing contained herein shall prevent the other party from exercising any
other right, outside of Arbitration, at law or in equity in connection
therewith.



--------------------------------------------------------------------------------



 
[exh-1023101.jpg]
Appendix 2 - Page I APPENDIX2 PRELIMINARY PLANS (appended hereto)



--------------------------------------------------------------------------------



 
[exh-1023102.jpg]
MACOM HEADQUARTERS CONCEPT DESIGN



--------------------------------------------------------------------------------



 
[exh-1023103.jpg]
SITE PLAN SGA COMMUNICATING COLLABORATING CREATING MACOM - CONCEPT DESIGN 0d
191612



--------------------------------------------------------------------------------



 
[exh-1023104.jpg]
ARST FLOOR PLAN 83' AREA NEW BUILDING GSF 22.858 CONNECTOR 5.5811
EXISTINGBUILDING 6.363 TOTALGSF 34,809 1"=30'-0" -. MACOM • CONCEPT OESIGN 04 19
16 I 3



--------------------------------------------------------------------------------



 
[exh-1023105.jpg]
SECOND FLOOR PLAN 126' \, 100 CHELMSFORD AREA GSF NEW BUILDING 25,418 EXISTING
BUILDING 2.288 TOTALGSF 30.087 SGA COMMUNICATING COLLABORATING CREATING MACOM •
CONCEPT DESIGN 04 19 .16 1 4 CONNECTOR 2.381



--------------------------------------------------------------------------------



 
[exh-1023106.jpg]
VIEW OF ARRIVAL AT NEW BUILDING SGA COMMUNICATING COLLABORATING CREATING MACOM •
CONCEPT DESIGN 04 19 16 I 5



--------------------------------------------------------------------------------



 
[exh-1023107.jpg]
VIEW OF ENRTY AND CAMPUS SGA COMMU NICATING COLLABORATING CR EATING MACOM ·
CONCEPT DESIGN 04 19 16 I 8



--------------------------------------------------------------------------------



 
[exh-1023108.jpg]
VIEW OF ENRTV AND CAMPUS SGA COMMUNICATING COLLABORATING CREATING MACOM •
CONCEPT DESIGN 04 19 16 I 7



--------------------------------------------------------------------------------



 
[exh-1023109.jpg]
VIEW OF NEW BUILDING - NORTH FACADE $GA COMMUNICATING . COLLABO RATING .
CREATING MACOM • CONCEPT DESIGN 04 19 16 i 8 4 SIDED SSG ALUMINUM CURTAIN



--------------------------------------------------------------------------------



 
[exh-1023110.jpg]
VIEW OF CONNECTOR AND EXISTING BUILDING 0 FRAME GLASS ANO STEB. CANOl'Y



--------------------------------------------------------------------------------



 
[exh-1023111.jpg]
EAST FACADE SYSTEM 10'· 0· CANTILEVER MACOM • CONCEPT DESIGN 04 19 16 I 10



--------------------------------------------------------------------------------



 
[exh-1023112.jpg]
SGA COMMUN ICATING COLLABORATING. CREATING MACOM • CONCEPT DESIGN 04 19 16 I 11
> VIEW OF ENRTV AND CAMPUS "O "O (1> ::I a. X ..N -c N SYSTEM



--------------------------------------------------------------------------------



 
[exh-1023113.jpg]
SGA COM MUNICATING. COLLABOFIATING CAEATING MACOM • CONCEPT DESIGN 04 19 16 1 12
WESTFACDE



--------------------------------------------------------------------------------



 
[exh-1023114.jpg]
APPEND1X3 PRELIMINARY PROJECT BUDG T (appended hereto) Appendix 3 - Page I



--------------------------------------------------------------------------------



 
[exh-1023115.jpg]
G s w ESTIMATED BUDGET AT OFSEPTEMBER 16, 2016 Project COmpanents Soft costs
Integrated Estimate calare Estimate SGA Estimate 144Chelmsford legal s 250,000
Architectural (ASSUMES A 10% DEDUCT FROM SGA) s 990,000 Engineering/Site :i>- "O
"O Project Management fee, payable to PM realtyGroup (3%) 372,6SO :i commi ssion
payable to Mark Mulvey $ 500,000 0x. · .,, Other/Misc $ 155,000 Site Development
(see VE deducts) I>) G 100 Chelmsford Street s 3,324,872 N Fa de(estimate based
upon aluminum, no asbestos r S 500,000 Meeting roomsand Fitness Center s
1,143,249 144 Chelmford Street All buildingshell and interiorimprovements listed
In Integrated Builders Sheet (note exclusions) 121 Hale Street Test Pits s
40,000 Topo/Geo Tech $ 75,000 Soil/Environmental $ 100,000 Surveys $ lS,000 Misc
$ 80,000 Estimated Financing Costs legal/Sank lega l/ Points/Appraisal $ 210,000
18 Months, Cost of Funds(interest) $ 675,000 s 12,421,665 $ 289,948 s 17,679,734
s 2,472,6SO s 990,000



--------------------------------------------------------------------------------



 
[exh-1023116.jpg]
Fa deImprovemesn(tmost recentIntegrated) Sub Totals Total



--------------------------------------------------------------------------------



 
[exh-1023117.jpg]
Appe nd ix 3 - Page 3 INTEGRATED BU I LDERS ProJoch Addreu: Pro]. I: Dole: MACOM
1()().1 44 C ho lms lord Slroo l Low e ll MA 16-18S IOl/411/IG 711A11.200S flh
ln! agralad Bulldara 302 Wtyn'M)Uth SlfNI Rocidllnd, MA 02370 www lntttra
711.42:l . l OJI FJl Sit o lmproi.,omenlt J.ra.in gi:, llo((a.t; 1o;uh.i..lJ'
1u,d indutl'L-. 1.u,d pir,g1nJ huJ iCl!'"rig Alts $3,324,872 Con tructio11
Budget $3,324,872 ronnctc Accepted -$166,798 -$70,189 Accepted -$70,189 ConllnKI
S•l,!178 sr :uJdiiion In lbc cri.lhf'8 f':ic illlf . 111c ii ructu lo COf11l•1
Not Acccprcd Not Aocepled $0 $590,770 Accepted $590,770 , \h .rn ui11:. Th,u con
10 iloJuct the brid.gc- in lhc tOnn tDf m(lllding fint:lhc, $0 -ilh m,ne 1raids
:uid end of is $0 n::r1,tkrings:, con'itruct U a.t 10' bll with curtlm 11'2!1 nn
c11hu , id'c. Thii $0 Not Acccpccd $0



--------------------------------------------------------------------------------



 
[exh-1023118.jpg]
Appe nd ix 3 - Page 4 INTEGRATED BUILDERS bote: IIC:/OI/IO 73U .U. 2003 Ph
lntogratod Bulldora 3C2 WO)'TT10IM S11Nt ROd<ltnd, MA 02370 www.ln1lf0l'1l
.Cl0ffl 71U 1.l 018 F.lt $2,411,153 $2,411,153 •i»« $868,853 Base Bid $1,143,249
$0 AdcJ ( c tmrro,-cmCflts 10 tl,c dfJUr11 I bk buiWmp; $289,948 $289,948
$500,000 $0 '11rr n.1k : $100,000 $100,000 .\ l1tnu 1r $500,000 $0 C:uryingCmts
$600,000 $600,000 $300,000 $300,000 $ 50,000 $50,000 $17,679,734 Base Bid \ lh
m,11c; Uwldou1 lhc Co,,(Cf"Cflo: Ccn1tr and Cc:r,1t'1 on Im' fin1 Rao, ud 1ht \
ll(t •l i. fllll fl



--------------------------------------------------------------------------------



 
[exh-1023119.jpg]
Integrated Builders 302 WeymoUlh Slreel Rockland, MA 02370
www.integratedbuilde<>.oom 781.421.2003 Ph 781.421.2038 Fx BUILDERS " From Cli
cnl"s P<lint nf Vic \\ ProJed Address: P10 Je cl lt: MACOM I 00-144 Chelmsford
Stree t Low ell . MA 16-185 Date: SF Area: S/3112016 63, 690 $20,000 0.31 02200
Sile lmprovemenls $1.834.297 28.80 $ 1.834,297 $0 02950 Londscoping $217.655
3.42 $217.655 $0 $0 $0 02951 Hordscoping & fencing $438.575 6.89 $438,575 $0 $0
$0 03100 Concrele Formw0<1< $ 115,166 1.81 $0 $11, 5 166 $0 $0 03200 Concrele
Rein fo,cing $52.287 0.82 $0 $52,287 $0 $0 03310 Concrele Mol eriol - Foundolion
$99,184 l.56 $0 $99.184 $0 $0 03400 Concrele Aolworl: $198.461 3.12 $0 $198,461
$0 $0 03510 Misc Concrele - lnlerior $13.450 0.21 $0 $10 , 250 $0 $3,200



--------------------------------------------------------------------------------



 
[exh-1023120.jpg]
Integrated Builders 302 WeymoUlh Slreel Rockland, MA 02370
www.integratedbuilde<>.oom 781.421.2003 Ph 781.421.2038 Fx 03510 Misc Concrele -
Si le $272081 4.27 $272,081 $0 $0 $0 04000 Masonry $0 0.00 $0 $0 $0 $0 05120
s1ru, c ,..0 1 Steel $1.026.784 16 . 12 $0 $1.020.284 $0 $6,500 05500
Miscellaneous Melots $57.533 0.90 $0 $57.533 $0 $0 06100 Rough Corpenhy $248,071
3 .89 $10.890 $181.949 $47.248 $7.985



--------------------------------------------------------------------------------



 
[exh-1023121.jpg]
Integrated Builders 302 Weymouth Slreel Rockland, MA 02370 www.lnlogralo<fbui de
rs.oom 781.421.2003 Ph 781 .421 .2038 FX INTEGRATED BU I LD E RS From Cli t·
Poim ol'View··



--------------------------------------------------------------------------------



 
[exh-1023122.jpg]
Integrated Builders 302 Weymouth Slreel Rockland, MA 02370 www.lnlogralo<fbui de
rs.oom 781.421.2003 Ph 781 .421 .2038 FX CSI IDescnpt1on I Total Cost Sf Es1 1 .
Site Development Est 2· Base Bu1ldong Shell ACM Exterior Chelmsford Street Est 3
· Base Building · Interior Improvements Chelmsford St Esti mate 4 Kitchen 06200
Finish Carpentry $0 0.00 $0 $0 $0 $0 06400 Arch itec lurol MillwCM1c $ 115 ,202
1.81 $0 $37.752 $69,950 $7,500 07110 Wot eiproofing / Domproofing $303.385 4.76
$0 $297.0 16 $0 $6.370 07210 lnsulo l ion $20 , 608 0 . 32 $0 $20,608 $0 $0
07270 Arestopping $23.581 0.37 $0 $20.081 $3.500 $0 07410 ACM Po n els O n
Foscio $837.708 13 .15 $0 $837.708 $0 $0 07530 Membrone Roofing $226.900 3.56 $0
$226.900 $0 $0 07900 Coulking & Seo l on ts $15 ,000 0 . 2 4 $0 $15 ,000 $0 $0
08050 Doors. ffomes ond rtorclwore $1 47,762 2.32 $0 $54,662 $83.080 $10 ,020
08050 Speciolty Doors $34.140 0.54 $0 $27.340 $0 $6.800 08410 Gloss & Glazing ·
Exterior $ 1.814,292 28.49 $0 $1.814,292 $0 $0 08800 Gloss & Glazing - lnle<ior
$152.852 240 $0 $ 13 1.684 $21.168 $0 09250 Gypsum D,ywon $653,245 1026 $0
$305.675 $308.487 $39.083 09300 Ceramic & Stone $121.670 1.91 $0 $64 .618 $0
$57.053 09500 Acou stica l Cei1ings $ 207.625 3.26 $0 $25.81 1 $152.727 $29.087
09650 Res ili en t Flooling $37,535 0.59 $0 $17,631 $19.904 $0 09680 Carpeting
$162723 2.55 $0 $0 $1 627 23 $0 09900 Poi n ttng & Wol l Covering $64.372 1.01
$0 $10 ,(XX) $50,792 $3.580 10250 To i le t Accessories & Po.rtitlons $25 ,239
0.40 $0 $24,882 $0 $358 10250 r e Extinguishers & Cobinels $23,480 0.37 $0
$22.760 $0 $720 10250 Misc Spec - Loc kers $9 ,6 10 0 . 15 $0 $0 $0 $9.610 10440
Sig nage $30.000 0.4 7 $0 $25.CXXJ $5 .000 $0 11160 Equipmen t. Looding Dock
$8.848 0 .14 $0 $8.848 $0 $0 11400 Equipmen t. Food Service $5,940 0.09 $0 $0
$5.940 $0 12480 Roor Mots ond ffomes $7.310 0 .11 $0 $7.310 $0 $0



--------------------------------------------------------------------------------



 
[exh-1023123.jpg]
Integrated Builders 302 Weymouth Street Rockland, MA 02370
www.integratedbuilder.s.com 781.421 .2003 Ph 781.421.2038 Fx ··Fromn Client·
Poim of Vie\, · SF Low Voltage Systems (Te l/ Doto. Sec urity) Permits (Building
Permi tl General Condi1ions sting · Allowance Design & Enginee ring Construction
Contingen cy Builders Risk Insurance Insuran ce Gene ral Liabili ty Um brella
Insurance Constructio n Management Fee: $26,450 S1l 408 341 $164,252 $788.736 $0
$670.417 0.42 210 SJ 12.38 0.00 0.00 0.00 $34.633 $0 $0 $6.500 942 $97,179
$394,368 $396.647 $13.800 $23.872 $97.437 $6,150 $34.975 I 71J II'°; INTEGRATED
Chelmsto,cl St 12480 FF & E $0 0.00 $0 $0 $0 $0 12500 Window Treatmen t $0 0.00
$0 $0 $0 $0 13000 Construct Baque lles $58.670 0.92 $0 $58.670 $0 $0 14000
Elevotoo $170,000 2.67 $0 $170.000 $0 $0 15300 Fire Protection $180.248 2.83 $0
$88.098 $69,000 $23.150 15400 Plumbing $417,186 6.55 $0 $266.637 $7.000 $143.549
15500 HVAC $1. 31 4.787 20.64 $0 $743.304 $383.808 $187.675 16000 Bedricol
$1.173.040 18 .42 $0 $595.398 $458.732 $118 .909



--------------------------------------------------------------------------------



 
[exh-1023124.jpg]
Integrated Builders 302 Weymouth Streel Rockland, MA 02370
www.lntogrotedbuilders.com 78L421.2003 Ph 781.421.2038 fx ACM INTEGRATED
BUILDERS "From a Clicm· s Poinr or View.. CSI Dcscriptron Total Cost SF O Est 1
· SIie Est ·2 Shell Est 3 · Base r Building · Interior Estimate 4 . Kitchen
evelopment Ch J f S Improvements e ms ord !reel Chelmstord St Allemote 18 • Add
8oguelle on exisling Hole Slreel Building I (35% lo 45% V.E. Savings If Done Out
Of Aluminum in lieu ot Terrocollo) $639.324 Altemote 2 · Hole Street • Foc;ode
improvement s $289.948 Altemote 3 • Add For Rtness ond Conference Roominterior
Improvements $1.143.249



--------------------------------------------------------------------------------



 
[exh-1023125.jpg]
APPENDIX4 PRELIMINARY CONSTRUCTION SCHEDULE (appended hereto) Appendix 4 - Page
I



--------------------------------------------------------------------------------



 
[exh-1023126.jpg]
, ·11 Lowell, M A Preliminary Project Schedule i. .. 11,,·11 >Che,rN llC De1.lp
' Otsllfl C.01\SUUWcW! lwkf Mon 11/211/15" H'l l/XJ/11 10 11 V i;o,
kn.rftl!LatJon Pt-tmit tri4/2.IJ17 fhu W.. 1/1/U J/ 000 5t-M,t11 Eqt,11ipmtn1
12wli:.!. fhw g/11/17 1CD CC:r'li l.(::vlo«r.ip.:il'IC't' IOWH th1J 9/H/17 t
n.t«lgrf 1' 0i.te c.ertiflcl o,Oroip.anc,.i n - S.day, Thu 7/M/ tl Mon 8/U/H
Mori 8/l4/U RHRIAd £TilnlltJKe )> 'O 'O ('11 : a :i . . i . < .. ' -0 "' - - - -
- - - - - - - - ..j



--------------------------------------------------------------------------------



 
[exh-1023127.jpg]
APPENDIXS FORM OF CERTIFICATE OF SUBSTANTIAL COMPLETION [letterhead of
professional] - - - - - - - - , 201 [144 Owner Name] c/o Calare Properties, Inc.
43 Broad Street Hudson , MA O1749 Attn: Bill Manley MACOM Technology Solutions
Holdings Inc. 100 Chelms ford Street Lowe ll, MA O1851 Attn: Chief Financial
Officer Re: Substantial Completion of 100 - 144 Chelmsford Street, Lowell Dear
Bill and----- This letter is delivered pursuant to that certain Contract] dated
[ ] between the undersigned ("Design Professional") and ]. By this letter,
Design Professiona l c ertifies , with respect to the plans identified in
Exhibit A attached hereto (the "Plans"), that the work shown on the Plans has
been performed and completed in substantial accordance with the Plans. Sinc
erely, By: Name: Title: Hereunto duly authorized 62498058 v24-Wo rkSi1c US-03
1591 /0055



--------------------------------------------------------------------------------



 
[exh-1023128.jpg]
Appendix 5 - Page I



--------------------------------------------------------------------------------



 
[exh-1023129.jpg]
Attachment 2



--------------------------------------------------------------------------------



 
[exh-1023130.jpg]
ATTACHMENT 2 TO THIRD AMENDMENT Form of Buyer/Seller Lease (appended hereto)



--------------------------------------------------------------------------------



 
[exh-1023131.jpg]
LEASE AGREEMENT 100 CHELMSFORD STREET LOWELL, MASSACHUSETTS THIS LEASE AGREEMENT
(the "Lease" or this "Lease") is made and entered into as of the _ day of , 2016
(the "Effective Date"), by and between [ ], a [ ] ("Landlord") and MACOM
TECHNOLOGY SOLUTIONS HOLDINGS INC., a Delaware corporation ("Tenant"). RECITALS
A. Landlord [OR ITS AFFILIATE] is, simultaneously with the execution and
delivery of this Lease, purchasing from Tenant's affiliate certain improved real
property (the "Landlord's Parcel") currently known as and numbered 100
Chelmsford Street, in the City of Lowell, Massachusetts, more particularly
described on EXHIBIT A and shown on the plan attached hereto as EXHIBIT A-1. B.
Landlord desires to lease to Tenant and Tenant desires to lease from Landlord
that certain portion of the Landlord's Parcel shown as "100 CHELMSFORD PARCEL"
on the plan attached hereto as EXHIBIT A-1 (the "Leased Parcel"), together with
the Improvements (as defined herein) and Intangible Rights (as defined herein),
all upon the terms and conditions hereinafter set forth. C. Simultaneously
herewith Landlord [OR ITS AFFILIATE] and Tenant are entering into a Lease
Agreement (the "144 Chelmsford Lease") pursuant to which Landlord [OR ITS
AFFILIATE] will lease to Tenant the remaining portion of Landlord's Parcel as
shown as "144 CHELMSFORD PARCEL" on the plan attached hereto as EXHIBIT A-1 (the
"144 Chelmsford Parcel") and agree to build, subject to the terms and conditions
set forth therein, a new building thereon for Tenant's use under the 144
Chelmsford Lease intended to be known as and numbered 144 Chelmsford Street,
Lowell Massachusetts. NOW, THEREFORE, in consideration of the mutual covenants
set forth herein, the parties do hereby agree as follows: 1. (a) Demise.
Landlord hereby leases unto Tenant and Tenant hereby leases from Landlord the
Leased Parcel and all buildings, structures, fixtures and improvements now or
hereafter located thereon (collectively the "Improvements"), together with all
existing rights of ingress and egress from all public ways adjacent to the
Premises, all such rights (the "Ancillary Rights") being in common with Landlord
and others now or hereafter entitled thereto from time to time pursuant to the
terms of any applicable Other Documents (as defined herein). The Improvements
include without limitation the building(s) (the "Existing Building") containing
approximately 162,000 square feet (including the basement and mechanical areas)
of gross building floor area as shown as "100 CHELMSFORD" on EXHIBIT A-2, which
square footage shall be deemed fixed and not subject to challenge or
re-measurement by either party for all intents and purposes under this Lease
(except to the extent otherwise expressly provided herein).



--------------------------------------------------------------------------------



 
[exh-1023132.jpg]
2 The Leased Parcel, the Improvements and Ancillary Rights are hereinafter
collectively referred to as the "Premises." (b) Condition of Leased Parcel.
Tenant currently occupies the Leased Parcel, is familiar with the Leased Parcel,
and its condition and suitability for Tenant's use and Tenant acknowledges that,
except as specifically set forth herein, Landlord has not made any warranty or
representations, expressed or implied, as to the condition or suitability of the
Leased Parcel for Tenant's intended use and that Tenant is leasing the Leased
Parcel and hereby accepts the Leased Parcel in its "AS IS" and "WHERE IS"
condition. Landlord shall not have any obligation to make any repairs,
alterations or improvements to the Premises either at or prior to the
commencement of the term hereof or at any time thereafter. Tenant, at Tenant's
option and/or election, shall have the right, but not the obligation, to perform
Tenant's Work (as defined in EXHIBIT B) and Landlord shall reimburse Tenant for
a portion of the cost thereof up to the amount of the Construction Allowance (as
defined in EXHIBIT B). 2. Term. (a) Initial Term. (i) The initial term of this
Lease shall commence on the date hereof ("Commencement Date") and shall
terminate at 11:59 p.m. on the last day of the month during which the twentieth
(20th) anniversary of the Commencement Date occurs, subject to Tenant's right to
extend this Lease as set forth in Section 2.2. As used herein, the "term" or the
"term of this Lease" shall mean the initial term of this Lease as set forth in
this clause (a), as the same may be deemed extended as set forth in clause (ii)
immediately below and as the same may be extended by an Optional Extension Term
(as defined herein) as set forth in clause (b) below. (ii) Notwithstanding the
foregoing clause (i), in the event of the occurrence of the Commencement Date
(as defined in the 144 Chelmsford Lease; and herein referred to as the "144
Commencement Date"), and only in such event (notwithstanding the reason the same
may not have occurred), the initial term of this Lease as established under the
preceding clause (i) shall be deemed extended so that it shall end
co-terminously with the end of the Initial Term (as defined in the 144
Chelmsford Lease; and herein referred to as the "144 Initial Term"). Such
extension shall occur automatically without the need for the parties to execute
any further documentation under this Lease, provided that, at the request of
either party therefor, at such time as the 144 Commencement Date has
definitively occurred or not occurred, the parties shall memorialize, in a
written instrument in mutually acceptable form (and, in any case, in recordable
form), either (i) the occurrence of the 144 Commencement Date and the exact
dates of such extension or (ii) the non-occurrence of the 144 Commencement Date
and acknowledgement that such extension will not be of any effect. (b) Extension
Term(s). Provided that Tenant is not then in default beyond any applicable
notice and cure period under any monetary term or condition of this Lease at the
time of exercise of an Optional Extension Term (defined herein), and further
provided that Tenant gives Landlord written notice of Tenant's election to
exercise an Optional Extension Term by no later than such date (the "Option
Exercise Deadline") as is at least two (2) years prior to the end of the then
current term, Tenant shall have the right to extend the term of this



--------------------------------------------------------------------------------



 
[exh-1023133.jpg]
3 Lease for two (2) separate and consecutive optional extension periods of ten
(10) years each (each an "Optional Extension Term" and collectively the
"Optional Extension Terms"). Upon Tenant's exercise of an option to extend the
term for an Optional Extension Term as set forth above, the term of this Lease
shall be thereby automatically extended for the period of such Optional
Extension Term without the need for the parties to execute and deliver any
further documentation, such Optional Extension Term shall be on the same terms
and conditions as were in effect under this Lease for the term prior to such
Optional Extension Term except that the fixed annual Base Rent due hereunder for
each Optional Extension Term shall be determined as set forth in Section 3(b)
and Tenant shall have no further options to extend the term other than the
Optional Extension Terms expressly provided for in this Section 2(b). At such
time as such information has been conclusively determined hereunder, at the
election of either party, the parties shall execute an agreement, in a form
reasonably acceptable to the parties, memorializing the dates of any Optional
Extension Term so effected and the Base Rent applicable thereto. 3. Rental. (a)
During the initial term hereof (as the same may be deemed extended as set forth
in clause (ii) of subsection 2(a) above, commencing on the Commencement Date,
Tenant shall pay to Landlord, in advance on the first day of each calendar month
in equal monthly installments at the address set forth in Section 17 or such
other place as Landlord may from time to time designate, in writing, without
demand or right of set-off except to the extent (if any) otherwise expressly set
forth in this Lease, fixed and minimum annual rental ("Base Rent") in the amount
of Seven Hundred Thousand and 00/100 Dollars ($700,000.00) payable in equal
monthly installments of Fifty Eight Thousand Three Hundred Thirty Three and
33/100 ($58,333.33); provided that commencing on Initial Rent Increase Date and
then continuing annually thereafter on each anniversary of the Initial Rent
Increase Date, the Base Rent payable hereunder shall be increased by 1.75% above
the Base Rent in effect immediately prior to such increase. All Base Rent shall
be payable in addition to all additional rent required under this Lease. If the
Commencement Date begins on a date other than the first day of a calendar month,
or the term of this Lease ends on a day other than the last day of the calendar
month, Base Rent for such month shall be prorated, based on the number of days
in the applicable calendar month. Tenant shall pay an interest charge determined
in accordance with Section 16 for Base Rent received by Landlord more than five
(5) days following the due date. As used herein, the "Initial Rent Increase
Date" shall mean the first to occur of: (x) if the 144 Chelmsford Lease is in
effect, the first day after the conclusion of the first twelve (12) full
calendar months of the 144 Initial Term, or (y) if the 144 Chelmsford Lease is
not in effect, the later to occur of (i) the first day after the conclusion of
the first twelve (12) full calendar months of the term of this Lease or (ii) the
date of termination of the 144 Chelmsford Lease. At the request of either party
therefor, at such time as the Initial Rent Increase Date has been definitively
established, the parties shall memorialize, in a written instrument in mutually
acceptable form, the occurrence of the Initial Rent Increase Date.



--------------------------------------------------------------------------------



 
[exh-1023134.jpg]
4 (b) Extension Terms. The annual Base Rent due during each Optional Extension
Term for which Tenant shall have exercised its extension option right shall be
equal to the greater of (i) ninety-five percent (95%) of the Market Rent (as
defined herein) or (ii) the annual Base Rent that was in effect under this Lease
immediately preceding such Optional Extension Term; provided that, commencing on
the first day after the conclusion of the first twelve (12) full calendar months
of such Optional Extension Term and then continuing annually thereafter on each
anniversary of such date, the Base Rent shall be increased by (1.75%) above the
previous year's Base Rent. (c) Market Rent. The "Market Rent" for the Premises
shall be the rental rate being charged under new leases of premises in
Massachusetts comparable to the Premises and located within ten (10) miles of
the Premises (the "Trade Area") for the first year of a ten (10) year term
commencing approximately at the time of the applicable Optional Extension Term,
taking into account all of the terms and conditions of this Lease (other than
rental) and all other relevant factors such as the size, condition, use,
utility, location and accessibility of the Premises, determined as follows: (i)
Within ninety (90) days after the later to occur of (i) Landlord's receipt of
Tenant's notice of its exercise of an Optional Extension Term in accordance with
Section 2(b) or (ii) the Option Exercise Deadline applicable thereto, Landlord
shall deliver to Tenant written notice of its determination of Market Rent.
Tenant shall, within sixty (60) days after receipt of such notice, notify
Landlord in writing whether Tenant accepts or rejects Landlord's determination
of Market Rent ("Tenant's Response Notice"). If Tenant so accepts Landlord's
determination of Market Rent or if Tenant fails to timely deliver Tenant's
Response Notice then such determination of the Market Rent by Landlord shall be
conclusively deemed to be the Market Rent hereunder for the applicable Optional
Extension Term. (ii) If Tenant's Response Notice is timely delivered to Landlord
and indicates that Tenant rejects Landlord's determination of Market Rent, then
Market Rent shall be determined in accordance with the procedures set forth
below in this clause (ii). Within fifteen (15) days after receipt by Landlord of
Tenant's Response Notice indicating Tenant's rejection of Landlord's
determination of Market Rent, Tenant and Landlord shall each notify the other in
writing of their respective designation of an individual broker or appraiser
(respectively, "Tenant's Broker" and "Landlord's Broker"). If Landlord shall
fail to so designate Landlord's Broker then Tenant shall have the right to
arrange for Tenant's Broker to designate Landlord's Broker by notice to Landlord
and Tenant given after Landlord's failure to have done so as and when required
herein, and if Tenant shall fail to so designate Tenant's Broker then Landlord
shall have the right to arrange for Landlord's Broker to designate Tenant's
Broker by notice to Landlord and Tenant given after Tenant's failure to have
done so as and when required herein. Within ten (10) days of the designation of
Landlord's Broker and Tenant's Broker, Landlord's Broker and Tenant's Broker
shall jointly select a third broker (the "Third Broker"), failing which either
party may petition the President of the Greater Boston Real Estate Board
requesting that he or she designate the Third Broker (which designation shall be
binding on the parties). All of the brokers or appraisers selected shall be duly
licensed or certified individuals with at least five (5) years' commercial
brokerage or appraisal experience in the Trade Area with particular experience
with the type of property represented by the Premises and, in the case of the
Third Broker only, shall not have acted in any capacity for either Landlord or
Tenant or any Tenant



--------------------------------------------------------------------------------



 
[exh-1023135.jpg]
5 Affiliate (as defined herein) within ten (10) years prior to the broker's
selection. The Third Broker shall determine the Market Rent for the applicable
Optional Extension Term in accordance with the requirements and criteria set
forth herein employing the method commonly known as Baseball Arbitration,
whereby Landlord's Broker and Tenant's Broker each sets forth its determination
of Market Rent, and the Third Broker must select one or the other (it being
understood that the Third Broker shall be expressly prohibited from selecting
any alternative figure). Landlord's Broker and Tenant's Broker shall deliver
their respective determinations of the Market Rent to the Third Broker within
twenty (20) days of the appointment of the Third Broker and the Third Broker
shall render his or her decision within fifteen (15) days after receipt of both
of the other two determinations of Market Rent. The Third Broker's decision
shall be binding on both Landlord and Tenant and shall be conclusively
determined to be the Market Rent hereunder for the applicable Optional Extension
Term. If either Landlord's Broker or Tenant's Broker shall have failed to submit
their respective determinations of Market Rent as and when required hereunder,
then any determination of Market Rent that shall have been submitted by one of
them as and when required hereunder shall be conclusively determined to be the
Market Rent hereunder for the applicable Optional Extension Term. Each party
shall bear the cost of its own broker or appraiser and shall share equally in
the cost of the Third Broker. In the event that the Market Rent has not been
conclusively determined before the commencement of the applicable Optional
Extension Term, then Tenant shall pay Base Rent based upon a ten percent (10%)
premium over the annual Base Rent in effect immediately prior to the
commencement of the applicable Optional Extension Term until Market Rent for
such Optional Extension Term has been conclusively determined hereunder, at
which time either Tenant shall promptly pay any unpaid Base Rent to Landlord or
Landlord shall promptly refund or credit to Tenant any overpaid Base Rent, in
either case with interest at the rate provided for under Section 16. 4. Taxes.
(a) Throughout the term of this Lease and any extension, Tenant shall pay before
delinquency, as additional rent, all Taxes upon or allocable to the Premises as
set forth herein. As used herein, "Taxes" shall mean all taxes, charges and
assessments, general and special, ordinary and extraordinary, of every nature
and kind whatsoever, and all water rates and sewage or sewer use charges levied,
assessed or imposed upon any property that includes the Premises or any portion
thereof (the "Taxed Property"), as hereinafter provided, whether such tax, rate,
charge or assessment shall be for village, town, county, state, federal or any
other purpose whatsoever Taxes shall include, without limitation, all general
real property taxes and general, special and area-wide assessments, charges,
fees, assessments for transit, police, fire or other governmental services or
purported benefits to the Taxed Property, so-called business improvement
district charges and service payments in lieu of or in addition to real estate
taxes, that may be now or may hereafter be levied or assessed against the Taxed
Property or Landlord by the United States of America, the County of Middlesex,
Commonwealth of Massachusetts, City of Lowell, or any political subdivision,
public corporation, district or other political or public entity. Taxes shall
also include any and all general and special assessments, fees and charges
assessed or imposed upon the Taxed Property by virtue of any private restrictive
covenant. Should any governmental agency or political subdivision impose any
taxes and/or assessments, whether or not now customary or within the
contemplation of the parties hereto, either by way of substitution for taxes and
assessments presently levied and assessed against the



--------------------------------------------------------------------------------



 
[exh-1023136.jpg]
6 real estate as well as the Improvements thereon, or in addition thereto,
including, without limitation, any taxes based upon the rentals received by
Landlord hereunder (other than an income or franchise tax) or any other tax, fee
or excise on the act of entering into this Lease or on the use or occupancy of
the Premises or any part thereof or in connection with the business of renting
the Premises, such taxes and/or assessments shall be deemed to constitute Taxes
for the purpose of this Section 4 and shall be paid by Tenant. Taxes shall not
include income, intangible, franchise, capital stock, estate or inheritance
taxes or taxes substituted for or in lieu of the foregoing exclusions, all of
which shall be paid by Landlord. Taxes payable by Tenant hereunder shall also
include reasonable costs, disbursements and legal fees of Landlord incurred in
connection with proceedings to abate, contest, determine or reduce any such
Taxes (a "Tax Contest"), but not in excess of the savings to Tenant realized by
the Tax Contest unless Landlord undertook such Tax Contest on account of a
Tenant Request (as defined herein). Upon written request Tenant shall furnish to
Landlord a receipted tax bill, or other satisfactory evidence of the payment of
such taxes, assessments and charges within 10 days after the same are due and
payable. Tenant's obligations under this Section 4 shall survive the expiration
or earlier termination of this Lease. (b) With regard to Taxes, if at any time
during the term of this Lease, the Premises are assessed for Tax purposes as a
part of any other real property owned by Landlord (the "Landlord's Tax Parcel"),
then Tenant shall be responsible for and shall pay to Landlord (A) one hundred
(I 00%) percent of the Taxes assessed against or allocated to all buildings and
related improvements on the Premises (and any fixtures or personal property
located therein); and (B) Tenant's Pro Rata Share of the Taxes assessed against
or allocated to the land comprising, and so- called site improvements
(specifically excluding any buildings) located on, the Landlord's Tax Parcel,
such payment to be made within thirty (30) days following Landlord's invoicing
Tenant therefor (which invoice shall include copies of the applicable Tax
bills). Tenant's "Pro Rata Share" shall be a fraction the numerator of which is
the square foot land area of the Leased Parcel and the denominator of which is
the square foot land area of the Landlord's Tax Parcel, as either thereof may
change as a result of a lot line adjustment as contemplated under clause (I) of
Section 35(a) below. As of the Effective Date, the Tenant's Pro Rata Share is
(_%) percent. If, however, the Premises are assessed for Taxes separate and
apart from any other real property of Landlord, then Tenant shall pay, prior to
delinquency, and directly to the taxing authority, one hundred (100%) percent of
all Taxes assessed against or allocated to the Premises and if Tenant is
delinquent in paying any thereof then Tenant shall be fully responsible for
paying upon the imposition thereof any interest, penalty or other late fee or
charge arising due to such delinquency. If the Premises are separately assessed
for Taxes, Landlord shall attempt to arrange to have all notices concerning tax
assessments, changes in assessments, tax rates and changes, and tax bills
(collectively, "Tax Bills") sent directly from the applicable governmental
authorities to Tenant. If Landlord is not able to arrange to have Tax Bills sent
directly to Tenant, then based upon timely receipt thereof by Landlord, Landlord
shall timely supply Tenant with copies of all Tax Bills after receipt by
Landlord, so that Tenant may timely pay such Tax Bills so as to avoid any
interest or penalty charges for late payment. If Landlord fails to provide such
invoices in a timely fashion Landlord shall pay any late charge, interest or fee
based on such delay and payment. Notwithstanding anything to the contrary
contained herein, Tenant shall be responsible for paying, directly to the taxing
authority and without delinquency, all governmental imposed taxes, charges or
assessments against any fixtures or personal property of Tenant.



--------------------------------------------------------------------------------



 
[exh-1023137.jpg]
7 (c) If there are at least two (2) years remaining under the term of this Lease
and Tenant is not in default under this Lease beyond any applicable notice or
cure period, and if: A. the Premises are separately assessed for Taxes and
Tenant notifies Landlord, on or prior to the twenty-fifth (25th) day prior to
the deadline under applicable law for timely filing for a Tax Contest (the
"Filing Deadline"), that Tenant will file a Tax Contest, or B. the Premises are
not separately assessed for Taxes and Tenant notifies Landlord, on or prior to
the twenty-fifth (25th) day prior to the Filing Deadline, of Tenant's request
that Landlord pursue a particular Tax Contest (a "Tenant Request") but Landlord,
within fifteen (15) days prior to the Filing Deadline, notifies Tenant that
Landlord is declining such request, then, in either such case, Tenant may pursue
a Tax Contest in good faith by appropriate proceedings at its own expense,
provided that Tenant shall first have paid such Taxes or, if the payment of such
Taxes is to be postponed or deferred during the contest with respect to and such
Tax Contest is occurring during any period in which Tenant does not satisfy the
Financial Prerequisite (as defined herein), Tenant shall have furnished Landlord
a bond of a surety company reasonably satisfactory to Landlord in an amount
equal to, or shall have deposited with any bank or trust company of Landlord's
selection in the State wherein the Premises are located to hold such deposit and
apply the same as hereinafter provided, the amount of the Taxes so contested,
together with such additional sums as may reasonably be required to pay interest
or penalties accrued or to accrue on any such Taxes. Nothing contained herein,
however, shall release Tenant of the obligation to pay and discharge contested
Taxes as finally adjudicated, with interest and penalties, and all other charges
directed to be paid in or by any such adjudication. Any such contest or legal
proceeding shall be begun by Tenant as permitted by applicable law; provided,
however, that Tenant may in its discretion consolidate any proceeding to obtain
a reduction in the assessed valuation of the Premises for tax purposes relating
to any tax year with any similar proceeding or proceedings relating to one or
more other tax years. Notwithstanding anything contained herein to the contrary,
Tenant shall pay all such contested items before the time when the Premises or
any part thereof might be forfeited as a result of nonpayment. (d) Landlord
shall join in any Tax Contest brought by Tenant under Section 4(c) and hereby
agrees that the same may be brought in its name, if the provisions of any law,
rule or regulation at the time in effect shall so require. Tenant shall
indemnify and save Landlord harmless from any liabilities, losses, or expenses
(including reasonable attorney's fees) in connection with any such Tax Contest
in which Landlord shall join or permit to be brought in its name pursuant to
this Section 4(d). (e) So long as Tenant is not in default under any term or
condition of this Lease beyond any applicable notice and cure period, Tenant
shall be entitled to share in any refund of any Taxes on account of any Tax
Contest (including any refunded penalties or interest thereon) in an amount in
proportion to the percentage that the amount so refunded was originally paid for
by Tenant (and Landlord shall be entitled to that portion of the refund that is
in proportion to the percentage that the amount so refunded was originally paid
by Landlord, any predecessor owner or any third party); provided, however, that
there shall first be deducted from



--------------------------------------------------------------------------------



 
[exh-1023138.jpg]
8 the amount of any such refund such amounts as are necessary to reimburse
Tenant (or Landlord, if Landlord was the contesting party pursuant to Section
4(f) below), for the reasonable costs of the particular Tax Contest actually
paid by Tenant (or Landlord, if so applicable) in pursuit of the Tax Contest
(provided that if any of such costs were paid to a Tenant Affiliate (or
Landlord, if so applicable) then those costs shall only be deducted to the
extent that they do not exceed what such costs would have been had they been
paid to an unaffiliated party on an arm's-length basis). (f) If Tenant is not
entitled to pursue a Tax Contest as set forth in Section 4(c), then Landlord may
on its own initiative elect to pursue a Tax Contest without restriction;
provided, however that if (i) there are at least two (2) years remaining under
the term of this Lease and (ii) Tenant is not in default under this Lease beyond
any applicable notice or cure period, then Landlord shall not so commence any
such Tax Contest, or agree to any settlement, compromise or other disposition of
any such Tax Contest proceedings, or discontinue or withdraw from any such Tax
Contest, or accept any refund of any Taxes as a result of any Tax Contest, in
each case without the consent of Tenant, which consent (x) Tenant may withhold
in Tenant's sole discretion if the Premises are separately assessed for Taxes or
(y) Tenant shall not unreasonably withhold or condition if the Premises are not
separately assessed for Taxes, provided that, in any event, if Tenant does not
notify Landlord in writing within fifteen (15) days of Tenant's receipt of a
notice from Landlord requesting Tenant's consent to a Tax Contest (provided that
Landlord's request therefor shall include a statement in a conspicuous place and
in capital letters to the effect that "FAILURE TO RESPOND TO THIS REQUEST IN
FIFTEEN (15) DAYS WILL BE DEEMED CONSENT") then Tenant shall be deemed to have
given such consent. Tenant agrees, at no out-of-pocket cost to Tenant, to
reasonably cooperate with Landlord, in any such Tax Contest brought by Landlord
under this Section 4(f). 5. Use of Premises. Tenant shall have the right to use
the Premises for any lawful commercial use. Tenant shall not cause or maintain
or authorize any nuisance or commit or suffer the commission of any waste in, on
or about the Premises. Tenant acknowledges that Landlord has made no warranty or
representation regarding the suitability of the Premises for Tenant's intended
use and that, except to the extent the same is the result of the negligence or
willful misconduct of Landlord and/or Landlord employees, agents, contractors
and/or invitees, Tenant is responsible during the term of this Lease for all
activities occurring on the Premises. Subject to the provisions of Section 6,
Tenant, at its sole cost and expense, shall comply with and conform to all
present and future laws, codes, ordinances, orders, judgments, decrees,
injunctions, rules, regulations and requirements, even if unforeseen or
extraordinary, of every governmental authority or agency and all covenants,
restrictions and conditions now of record which may be applicable to the use,
manner of use, occupancy, possession, operation, maintenance, alteration, repair
or reconstruction of the Premises, even if compliance therewith (i) necessitates
structural changes or improvements (including changes required to comply with
the "American With Disabilities Act") or (ii) requires Tenant to carry insurance
other than as required by the provisions of this Lease. 6. Repairs. throughout
the term hereof, Tenant shall keep and maintain the Premises (including, without
limitation, all Improvements located therein, all Alterations made thereto, and
all fixtures installed therein) in good condition and repair and be responsible
for all maintenance, repairs and replacements to the Premises, structural and
nonstructural, ordinary or



--------------------------------------------------------------------------------



 
[exh-1023139.jpg]
9 extraordinary, foreseen or unforeseen, including, but not limited to, all
structural repairs and replacements to the foundation, exterior and/or load
bearing walls, interior and exterior windows, roof, and, mechanical, electrical,
plumbing, heating, ventilation and air conditioning and life safety systems (the
"Systems") of the Premises, and including without limitation all landscaping,
sidewalks, driveways, parking areas and other outdoor facilities or amenities
contained in or about the Premises. Tenant shall make all such repairs and
replacements as may be necessary to keep and maintain the Premises in a
condition consistent with other buildings of similar use, age and construction
located in the Lowell, Massachusetts trade area, and shall not defer any
repairs, maintenance or replacements in anticipation of the expiration of the
term. Tenant shall keep and maintain the Premises in a clean, safe, sanitary and
tenantable condition in a manner compatible with its intended use, shall not
permit any garbage, waste, refuse or dirt of any kind to accumulate in or about
the Premises, shall keep all Systems in good working order and operating
condition, shall keep all driveways, parking areas, entrances and pedestrian
walkways in a reasonably safe condition (including reasonably free from snow and
ice) and shall make any repairs, replacements or improvements which may be
required by any laws, rules, regulations, ordinances or orders of any federal,
state, local or other governmental authority having jurisdiction over the
Premises. Tenant shall not cause deterioration (other than ordinary wear and
tear), waste, damage or injury to the Premises. Landlord shall not be required
to make any repairs, alterations, maintenance or replacements in or to the
Premises. 7. Utilities. Throughout the term hereof, Tenant shall be responsible
for and shall promptly pay as and when due all charges for heat, water, gas,
electricity, telephone, sanitary sewer and other utilities used or consumed in,
on or upon the Premises. Tenant shall at all times keep the Premises
sufficiently heated so as to prevent freezing and deterioration thereof and/or
of the equipment and facilities contained therein. Tenant shall be responsible
for all utility connections. 8. Alterations. (a) Except for any Tenant Work,
which Tenant may complete without the need for Landlord's prior written approval
under this Section 8 (but, in any event, subject to all of the other terms of
this Lease applicable thereto), Tenant shall not make any alterations, additions
or improvements on, to or about the Premises ("Alterations") except in
accordance with this Section 8. Except as otherwise expressly set forth in
Section 8(b) below, any Alterations shall at once be deemed a part of the realty
and belong to Landlord. Subject to the conditions set forth in clauses (A)
through (F) of this Section 8(a) below, as applicable, during the term of this
Lease, except for any Tenant Work as aforesaid: (i) Tenant shall be permitted to
make any interior, non-structural Alterations to the Building ("Permitted
Non-Structural Alterations") without the prior written consent of Landlord; (ii)
Tenant shall be permitted to make any Alterations to or affecting the interior
structural elements or Systems of the Premises or any part thereof and to the
extent such interior structural alterations necessitate structural Alterations
to the exterior of the Building such changes shall be permitted ("Permitted
Structural Alterations" and, together with any Permitted Non-Structural
Alterations, "Permitted Alterations") without the prior written consent of
Landlord provided that Tenant delivers to Landlord notice thereof at least
thirty (30) days in advance of its making such Permitted Structural Alterations
which notice shall include copies of Tenant's plans and specifications therefor;
and (iii) Tenant shall not make any exterior Alterations that are not Permitted



--------------------------------------------------------------------------------



 
[exh-1023140.jpg]
10 Alterations or any other Alterations that are not Permitted Alterations (as
the case may be, "Other Alterations") without the prior written consent of
Landlord, which consent shall not be unreasonably withheld, conditioned or
delayed. During the term of this Lease, Tenant may install on the Premises such
trade fixtures and equipment as Tenant deems necessary for its business
activities; provided that the installation and use of all such trade fixtures
and equipment shall be in compliance with any and all applicable governmental
laws, rules, regulations and ordinances and if the installation of any such
trade fixtures or equipment would require modification to the structural
elements or Systems of the Premises or any part thereof then the same shall be
deemed Permitted Structural Alterations. All such Alterations shall be completed
in a good and workmanlike manner incorporating materials comparable to that
which exist in the affected portions of the Premises and, in any event, in "good
condition," and upon completion thereof Tenant shall deliver to Landlord copies
of (x) any certificate of occupancy required by any governmental authorities to
have been issued therefor and (y) plans and specifications prepared by a
certified architect depicting such Alterations as installed. Minor decorations
to the Premises, such as moveable partitions, carpeting, painting and
wallpapering, shall not constitute Alterations. Notwithstanding anything to the
contrary contained herein, all Alterations shall be subject to the following
conditions: A. Tenant shall pay, or cause to be paid, the entire cost of the
Alterations. B. With respect to any Permitted Structural Alteration or any Other
Alteration that, in Landlord's reasonable judgment, would materially adversely
affect the value or the utility of the Premises, Tenant shall, at Landlord's
election (a "Restoration Election"), either (as Landlord shall elect in its
Restoration Election) (x) restore the affected area to the condition in which it
existed prior to such Alteration or (y) otherwise remove the Alteration in a
manner that leaves the Premises in a safe and secure, structurally sound,
weather-tight and architecturally whole condition and in compliance with
applicable law. A Restoration Election may be made at any time up until the
later to occur of (i) one (I) year prior to the natural expiration of the term
of this Lease or (ii) in the event of any early termination of this Lease within
ten (I 0) days following the later to occur of (A) the date of such early
termination or (B) not more than ten (I 0) days after Tenant shall have afforded
Landlord all plans, specifications and other information and access reasonably
requested by Landlord. Notwithstanding the foregoing sentence, Tenant may at any
time request in writing that Landlord either make or decline to make a
Restoration Election with respect to any particular proposed Alterations (prior
to Tenant's making the same) and if Tenant makes such request and provides to
Landlord all plans, specifications and other information and access reasonably
requested by Landlord in order for Landlord to make a reasonably informed
decision as to whether to make a Restoration Election then Landlord will, within
30 days after receiving all such



--------------------------------------------------------------------------------



 
[exh-1023141.jpg]
11 information, inform Tenant in writing as to whether Landlord is making or
declining to make such Restoration Election, with Landlord's failure to make
such Restoration Election being deemed Landlord's having declined to make the
same. If Landlord makes a Restoration Election, Tenant may then elect not to
make the proposed Alterations, provided that if Tenant shall thereafter perform
the Alternations then Tenant shall perform the restoration or removal work
required therefor at its sole cost, which work shall be deemed Alterations to
the extent applicable under the terms of this Section 8. C. Tenant shall keep
the Premises free from and promptly remove any mechanic's liens and indemnify,
defend, and hold Landlord harmless from any and all liability or expense of any
kind and description (including reasonable attorneys' fees) which may arise out
of or be connected in any way with Tenant's Alterations. Any mechanic's lien
filed against the Premises or for Alterations or materials furnished to Tenant
shall be discharged by Tenant within thirty (30) days of Tenant becoming aware
of its filing, at Tenant's sole expense, by payment or filing of a bond
satisfactory to Landlord. D. Tenant shall hold Landlord harmless from all
claims, losses, liabilities, damages, and expenses (including reasonable
attorney's fees) resulting from any Alterations. E. Tenant shall obtain and pay
for all necessary permits and approvals and shall comply with all applicable
governmental requirements and insurance rating bureau recommendations, including
complying with any rules and regulations related to the handling or removal of
asbestos containing materials; and F. Tenant or Tenant's contractor's shall
carry builder's risk insurance covering all Alterations, in form and amounts and
with companies satisfactory to Landlord, naming Landlord and Mortgagee (as
defined herein), if any, as an additional insured. (b) Tenant shall remain the
owner of all trade fixtures and equipment installed in the Premises, as well as
those Alterations and fixtures (such fixtures, as distinguished from "trade
fixtures" and "equipment," being herein referred to as "Permanent Fixtures")
which are part of Tenant's business operations and functions conducted at the
Premises (any such Alterations and Permanent Fixtures being, individually or
collectively, "Business Installations"). Tenant shall be entitled to remove
Business Installations at any time but at the expiration of the term of this
Lease shall be obligated to remove any such Business Installations for which
Landlord shall have made a Restoration Election in accordance with clause (B) of
Section 8(a), subject to the requirements of Section 18 below. In any event, in
connection with any removal of Business Installations Tenant shall (x) restore
the affected area to the condition in which it



--------------------------------------------------------------------------------



 
[exh-1023142.jpg]
12 existed prior to the initial installation thereof or (y) otherwise remove the
same in a manner that leaves the Premises in a safe and secure, structurally
sound, weather-tight and architecturally whole condition and in compliance with
applicable law. Landlord hereby waives any and all rights it may have to any
statutory, pre-judgment landlord's lien and/or rights of distraint on the
Business Installations, as well as on any of Tenant's trade fixtures, equipment,
goods, inventory and other personal property located within the Premises
(collectively, "Tenant's Property"). If requested by Tenant's lender holding a
lien on Tenant's Property ("Tenant's Lender"), Landlord shall promptly execute
and deliver an instrument in form reasonably satisfactory to Tenant's Lender and
Landlord, which form shall (i) provide for Landlord's consent to the Lender's
lien on any of Tenant's Property ("Collateral"), (ii) provide for Landlord's
subordination to the Lender's lien of any right to levy or distrain the
Collateral (and confirming Landlord's subordination to the Lender's lien of any
statutory lien on the Collateral) and (iii) afford Tenant's Lender the
opportunity to enter the Premises in order to remove the Collateral on
reasonable terms and conditions (including without limitation, the condition
that Tenant's Lender pay Landlord any per diem amounts due under Section 20
hereof with respect to any period of time in which the Collateral remains on the
Premises after the termination of this Lease, restore any damage caused by such
removal and otherwise remove such collateral in accordance with any requirements
of clause (B) of Section 8(a) above or Section 18 below as are applicable to the
particular Collateral, and indemnify Landlord from any damage or liability
caused to Landlord by such entry and removal activities including reasonable
attorneys' fees incurred by Landlord in connection therewith. 9. Insurance and
Indemnity. (a) Liability Insurance. Tenant shall, at Tenant's sole expense,
during the entire term hereof, keep in full force and effect a policy of
commercial general liability insurance with respect to the Premises, and the
business operated by Tenant in the Premises, in which the primary coverage per
accident or occurrence is not less than $1,000,000.00 of primary combined single
limit and the umbrella coverage per accident or occurrence is not less than
$15,000,000.00 in the aggregate. Each such policy shall name Landlord and any
Mortgagee as an additional insured. (b) Property Insurance. Tenant shall, at
Tenant's sole expense, during the entire term hereof, keep in full force and
effect a policy of special form property insurance against fire, vandalism,
malicious mischief, and such other hazards as are from time to time included in
a ISO Special Form Causes of Loss form or its equivalent, insuring the Premises
in an amount equal to the full replacement value of the Improvements (with an
agreed amount endorsement, or no coinsurance form), and all Tenant's Property,
in an amount equal to the full replacement value thereof. (c) Contractors'
Insurance. At all times when any work is in process in connection with the
performance of any Alterations, Tenant shall require all contractors and
subcontractors to maintain the following insurance: (i) Commercial general
liability insurance in the amount of One Million ($1,000,000.00) Dollars
insuring Landlord and Mortgagee, if any, as additional insureds;



--------------------------------------------------------------------------------



 
[exh-1023143.jpg]
13 (ii) the insurance required under clause (F) of Section 8(a) above; (iii)
Worker's Compensation, as required by law; and (iv) Automobile liability
insurance, including but not limited to, passenger liability, on all owned,
non-owned and hired vehicles in connection with the Premises, with a combined
single limit per occurrence of not less than One Million Dollars ($1,000,000.00)
for bodily injury and property damage. (d) Requirements. The policies required
under this Article 9 may be furnished by Tenant under any blanket policy carried
by it (provided the minimum limits set forth above are applicable to the
Premises) or under a separate policy therefor. The insurance shall be with
carriers with a Best Insurance rating of "A-" or better and a financial size
rating of "VIII" or better and qualified to do business in the Commonwealth of
Massachusetts. Certificates of the insurers, on the ACORD standard or equivalent
forms, evidencing the maintenance of such insurance policies shall be delivered
to Landlord prior to commencement of the term of this Lease and, upon renewals,
not less than ten (10) days prior to the expiration of a coverage period. At any
time during which Tenant satisfies the Financial Prerequisite, Tenant may
self-retain any losses up to a maximum amount determined appropriate by Tenant.
At any time after the third (3rd) year of the term of this Lease, any minimum
dollar coverage requirements set forth herein shall be subject to increase to
levels customarily required by landlords of similar properties in eastern
Massachusetts, upon Landlord's election by notice to Tenant therefor given from
time to time (but not more than once in any given period of three (3) years).
Prior to the last two (2) years of the term of this Lease, Tenant alone will be
entitled to adjust any losses and to receive insurance proceeds (provided that
Tenant shall keep Landlord reasonably apprised of, and afford Landlord the
reasonable opportunity to advise and consult in, but with no approval authority
over the adjustment process) but in any event, to the extent necessary, Tenant
shall use such proceeds for purposes of complying with any Tenant's repair,
restoration and rebuilding obligations hereunder. Notwithstanding the foregoing,
if at any time Tenant does not satisfy the Financial Prerequisite then such
proceeds shall not be received by Tenant but, rather, shall be paid to the first
priority Mortgagee or, if there is no Mortgagee, a bank, trust company or
institutional escrow agent reasonably satisfactory to the parties, to be
disbursed for the foregoing purposes on terms and conditions reasonably required
by Landlord or the first priority Mortgagee (which may include, without
limitation, those that an institutional construction lender would customarily
and reasonably require for disbursement of construction loan proceeds). During
the last two (2) years of the term of this Lease, Landlord alone will be
entitled to adjust any losses and to receive insurance proceeds (provided that
Landlord shall keep Tenant reasonably apprised of, and afford Tenant the
reasonable opportunity to advise and consult in, but with no approval authority
over the adjustment process) but in any event Landlord shall make such proceeds
timely available to Tenant for purposes of Tenant's complying with its repair,
restoration and rebuilding obligations hereunder on terms and conditions
reasonably imposed by Landlord or any first priority Mortgagee (which may
include, without limitation, those that an institutional construction lender
would customarily and reasonably require for disbursement of construction loan
proceeds).



--------------------------------------------------------------------------------



 
[exh-1023144.jpg]
14 (e) Tenant's Indemnity. Tenant shall defend, indemnify and save Landlord
harmless against and from any and all claims, damages, losses, liabilities and
expenses (including reasonable attorneys' fees), arising out of (a) Tenant's use
or occupancy of the Premises or the occurrence of any nuisance on the Property,
(b) the conduct or management of the business conducted by Tenant or any
subtenant or other occupant in the Premises, (c) any breach or default on the
part of the Tenant in the performance of any covenant or agreement on the part
of the Tenant to be performed pursuant to the terms of this Lease, and (d) any
act or negligence of Tenant, its agents, contractors, servants, guests,
employees, subtenants, concessionaires or licensees on or in the Premises or its
appurtenances. In case any action or proceeding is brought against Landlord by
reason of any such claim, Tenant, upon notice from Landlord, shall defend such
action or proceeding which is brought against Landlord by reason of any such
claim. Tenant, upon notice from Landlord, covenants to defend such action or
proceeding by counsel reasonably satisfactory to Landlord, provided that
Landlord hereby approves any such counsel reasonably appointed by Tenant's
insurance company. (f) Subrogation. Tenant and Landlord hereby release each
other and its or their respective officers, directors, employees and agents from
any and all liability or responsibility (or anyone claiming through or under
them by way of subrogation or otherwise) for any loss or damage to property
covered by insurance required maintained by the said party and shall maintain
insurance policies requiring such release. (g) Landlord's Indemnity. Landlord
shall defend, indemnify and save Tenant harmless from and against any and all
claims, damages, losses, liabilities and expenses (including reasonable
attorneys' fees) arising out of (a) any breach or default on the part of the
Landlord in the performance of any covenant or agreement on the part of the
Landlord to be performed pursuant to the terms of this Lease, and (b) any
negligence of Landlord, its agents, contractors, servants, guests, employees,
tenants (other than Tenant), concessionaires or licensees on or about the
Premises. In case any action or proceeding is brought against Tenant by reason
of any such claim, Landlord, upon notice from Tenant, shall defend such action
or proceeding which is brought against Tenant by reason of any such claim.
Landlord, upon notice from Tenant, covenants to defend such action or proceeding
by counsel reasonably satisfactory to Tenant, provided that Tenant hereby
approves any such counsel reasonably appointed by Landlord's insurance company.
10. Damage or Destruction. (a) If during the term of this Lease the Premises, or
any portion thereof, are destroyed or damaged by fire, explosion, or any other
event whatsoever (a "casualty"), then Tenant shall, as soon as practicable
(after receipt of insurance proceeds, but only if and to the extent that (i)
Tenant shall have been required hereunder to insure the same, (ii) Tenant shall
have in fact maintained such insurance as required hereunder and (iii) Tenant
shall have proceeded to adjust the insured loss diligently and in good faith),
repair, restore, and rebuild the Premises to a condition substantially
equivalent to that existing prior to such casualty, and shall do so each time
and as often as any portion of the Premises shall be destroyed or damaged,
regardless of whether such casualty is covered by any insurance policy
maintained by Tenant. Except as expressly provided in Section 1O(b), below, no
damage or destruction of any building or any of the fixtures or other property
therein shall be grounds for the termination of this Lease



--------------------------------------------------------------------------------



 
[exh-1023145.jpg]
15 or relieve the Tenant from any obligation created or imposed by virtue of
this Lease; any laws of the state in which the Premises is located to the
contrary notwithstanding, including, but without limiting the generality of the
foregoing, Tenant's obligation to make payment of the rent and all other charges
on the part of the Tenant to be paid, and the Tenant's obligation to perform all
other covenants and agreements on the part of the Tenant to be performed. (b)
Notwithstanding anything contained in this Lease to the contrary, if
Improvements, the replacement value of which shall exceed 50% or more of the
replacement value of all Improvements at the Premises are damaged or destroyed
by fire or other casualty during the last two (2) years of the term hereof and
if, in Tenant's reasonable opinion supported by the written opinion of third
party experts ("Third Party Reports"), it will reasonably take more than 270
days from the date of adjustment of the loss with the insurance carrier to
restore the Improvements to their condition immediately prior to such casualty,
then Landlord and Tenant each shall have the right to terminate this Lease by
giving the other party written notice of such termination within ninety (90)
days after the date of such damage or destruction, specifying a termination date
of a least one hundred twenty (120) days after the date of such notice of
termination. Notwithstanding anything to the contrary contained herein, Tenant's
termination right under this Section IO(b) is expressly conditioned on Tenant's
giving Landlord notice, within thirty (30) days of the casualty, that Tenant
intends on producing the Third Party Report and in fact produces the Third Party
Report within sixty (60) days of the fire or other casualty. If this Lease is
terminated as aforesaid, Tenant shall pay or cause to be paid to Landlord on or
prior to the date of termination, insurance proceeds or a direct payment from
Tenant or any combination of the two, in an aggregate amount equal to (i) the
proceeds of all insurance maintained by Tenant hereunder covering such loss plus
(ii) any deductible or other self-retained amount covering such loss, plus (iii)
any remaining amount necessary so that Landlord shall have received in full the
reasonably estimated cost to repair, restore and rebuild the Improvements to
their condition immediately prior to such casualty. Upon such payment and
termination, Tenant shall have no further liability to Landlord except for any
terms and conditions that expressly survive the termination of this Lease. 11.
Public Taking. (a) If all or substantially all of the Premises shall be sold to
or taken by any public authority under its power of condemnation or the threat
thereof, this Lease shall terminate as of the date possession shall be
transferred to the acquiring authority, and the rental payable hereunder shall
be apportioned accordingly. Upon any taking of less than substantially all of
the Premises, this Lease shall continue in force as to the part of the Premises
not taken. In the event of any such partial taking, Tenant, at Tenant's sole
cost except as otherwise provided herein, shall, upon the availability of the
funds therefor to Tenant as hereinafter provided (and subject to the effect of
such taking), diligently rebuild or restore the remainder of the Premises to the
condition in which they existed at the time of such taking. Except as herein
specifically provided otherwise, all damages awarded by or amounts paid by the
acquiring authority for any such taking, whether for the whole or a part of the
Premises, shall belong to and be the property of Landlord; provided that Tenant
shall have the right to make its separate claim for compensation for any loss or
damage it suffers to its trade fixtures and for statutory relocation expenses.
In the event of a partial taking any proceeds received by Landlord shall first
be applied to reimburse Tenant for the costs of rebuilding or restoring the
Premises to its condition at the time of taking



--------------------------------------------------------------------------------



 
[exh-1023146.jpg]
16 (subject to the effect of such taking) on reasonable terms and conditions
(which may include, without limitation, those that an institutional construction
lender would customarily and reasonably require for disbursement of construction
loan proceeds). Notwithstanding the foregoing, Tenant shall not be required to
complete any restoration under this Section 11 the cost of which exceeds the
funds made available to Tenant therefor as provided hereunder. (b)
Notwithstanding anything contained in this Lease to the contrary, (i) if more
than fifty percent (50%) of the gross building floor area of the Premises are
taken during the last year of the term of this Lease, or (ii) such lesser amount
that would prevent the Tenant from operating the Tenant's business as operated
in the ordinary course prior to such taking, or (iii) if access is taken such
that the Premises no longer have reasonable vehicular and/or pedestrian access,
or (iv) if the parking areas of the Premises are taken such that the remaining
available parking does not meet the legal requirements therefor, then in any
such event or events, Landlord and Tenant each shall have the right to terminate
this Lease by giving to the other written notice of such termination within
thitiy (30) days after the date of such taking, specifying a termination date of
at least sixty (60) days and not more than ninety (90) days after the date of
notice of termination. Failure to give notice of termination within such thirty
(30) day period shall be deemed to be a waiver of such right of termination.
Notwithstanding the foregoing, a termination right made under clause (iv) hereof
shall only be effective after Landlord has been given a reasonable opportunity
(not to exceed sixty (60) days after the date of such taking) to replicate the
parking at an offsite location reasonably acceptable to Tenant in Tenant's
business judgment. (c) In the event of a condemnation which does not result in a
termination of this Lease then in that event the Base Rent payable hereunder and
any other item in this Lease which is based upon the relative size of the
Premises (including but not limited to the size of the Leased Parcel and the
Improvements) shall be adjusted and decreased on a pro rata basis from and after
the date of taking. 12. Assignment and Subletting. (a) Except as otherwise
expressly provided herein, Tenant shall have no right to assign or transfer this
Lease, sublet all or any part of the Premises, grant a mortgage on Tenant's
leasehold interest under this Lease or otherwise hypothecate any interest of
Tenant hereunder, or grant a license or other use or occupancy right to any
other person or entity to use all or any part of the Premises, whether
voluntarily, involuntarily or by operation of law or whether directly or
indirectly (any of the foregoing being a "Transfer"), in each case without the
prior written consent of Landlord, which consent shall not be unreasonably
withheld, conditioned or delayed. Notwithstanding the foregoing, Tenant may
engage in any of the following transactions (each, a "Permitted Transfer")
without the consent of the Landlord: (i) the sublease or assignment of Tenant's
interest under this Lease (the "Tenant Interest") to any Tenant Affiliate; (ii)
a sublease or assignment to any entity in connection with a public offering of
stock by Tenant; or (iii) a transaction pursuant to which Tenant is merged or
consolidated with any other entity or pursuant to which all or substantially all
of Tenant's assets (including, without limitation, the Tenant Interest) are sold
or transferred as a "going concern" and in a single transaction; provided,
however, that in any such case (A) the Transfer shall be made in good faith and
for a legitimate business purpose other than circumventing the restrictions on
Transfer



--------------------------------------------------------------------------------



 
[exh-1023147.jpg]
17 otherwise applicable under this Section 12, (B) except in the case of a
Transfer under clause (i) immediately above, either (x) at the time of the
proposed Transfer, each of Tenant and any applicable proposed transferee satisfy
the Financial Prerequisite or (y) immediately following the Transfer the entity
comprising Tenant shall have a Tangible Net Worth at least equal to that of
Tenant as of the Effective Date (the "Original Net Worth") provided that
commencing on the first day after the conclusion of the first twelve (12) full
calendar months of the term, and then continuing annually thereafter on the one
(1) year anniversary of such date, the Original Net Worth shall be deemed
increased by 1.75% above the Original Net Worth in effect for the previous year,
(C) Tenant shall have given Landlord at least fifteen (15) days' prior written
notice of any intended Permitted Transfer (which notice shall contain
information reasonably necessary for Landlord to conclude that Tenant's intended
transaction qualifies as a Permitted Transfer), and (D) the Permitted Transfer
shall be subject to all of the other terms and conditions of this Lease. For the
purposes of this Lease, the entering into of any management agreement or any
agreement in the nature thereof transferring control of the business operations
of Tenant in the Premises as well as any substantial percentage of the profits
and losses thereof to a person or entity other than Tenant, or otherwise having
substantially the same effect, shall be treated for all purposes as a Transfer
of this Lease and shall be governed by the provisions of this Section 12. As
used herein: "Financial Prerequisite" shall mean and be deemed to be satisfied
with respect to any applicable Tenant Entity (as defined herein) if, at the
applicable time (as the context shall provide for hereunder), the Tenant Entity
is a US domiciled corporation for which either (i) the corporation's common
stock is traded on a US public securities exchange or (ii) the corporation's
Tangible Net Worth is at least two billion dollars ($2,000,000,000.00) (the
"Minimum Net Worth"), provided that commencing on the first day after the
conclusion of the first twelve (12) full calendar months of the term, and then
continuing annually thereafter on the one (1) year anniversary of such date, the
Minimum Net Worth shall be increased by 1.75% above the previous year's Minimum
Net Worth; "Tangible Net Worth" shall mean, with respect to any Tenant Entity,
the excess of the Tenant Entity's total assets over total liabilities, in each
case as determined in accordance with generally accepted accounting principles
consistently applied ("GAAP"), but excluding, however, from the determination of
total assets all assets that would be classified as intangible assets under GAAP
(including without limitation goodwill, licenses, patents, trademarks, trade
names, copyrights, and franchises); "Tenant Affiliate" shall mean any entity
which controls, is controlled by, or is under common control with Tenant; and
"Tenant Entity" shall mean the holder of the Tenant's interest under this Lease
at any given time (or, in the context specifically provided for in Section
12(a), its transferee). (b) In the event Tenant desires to enter into a Transfer
which requires Landlord's consent, Tenant shall notify Landlord in writing at
least thirty (30) days in advance of the proposed effective date of Transfer
(the "First Request") of Tenant's intent to so Transfer, the proposed effective
date of such Transfer and the terms and conditions of the Transfer including all
rent and other consideration to be paid by the proposed transferee ("Transfer
Information"),



--------------------------------------------------------------------------------



 
[exh-1023148.jpg]
18 and shall request in such notification that Landlord consent thereto.
Landlord shall respond to the First Request within ten (10) business days of its
receipt thereof (including its receipt of all Transfer Information required to
be included therein). If Landlord denies the First Request the response shall
set forth the reasons therefor, which may include, in Landlord's sole
discretion, a request for additional reasonable Transfer Information. If
Landlord responds to the First Request by denying its consent or if Landlord
fails to timely respond to the First Request, Tenant may send Landlord an
additional request (the "Second Request"), which Second Request shall contain
any and all additional reasonable Transfer Information requested by Landlord
pursuant to its response to the First Request. Failure of Landlord to respond to
the Second Request within ten (10) business days of Landlord's receipt thereof
shall constitute approval of the Second Request. In any event, upon request,
Tenant shall promptly provide Landlord with all additional information relating
to any proposed Transfer as may be reasonably requested by Landlord. If Landlord
consents in writing to a Transfer, such consent shall be deemed conditioned upon
Tenant's compliance with the provisions of Section 12(c) below within ninety
(90) days of Landlord's consent (or any shorter period as may be applicable as
set forth in Section I2(c)) and the failure to so comply in a timely manner
shall be deemed to give Landlord reasonable cause for withholding or withdrawing
its consent. (c) (i) Except for a Permitted Transfer, the Transfer must be, in
the case of a sublease, a commercially leasable space and, in the case of an
assignment, a transfer to the transferee of all of Tenant's rights in and
interests under this Lease. (ii) At the time of such Transfer, this Lease must
be in full force and effect without any Event of Default existing. (iii) The
transferee shall unconditionally assume in the case of an assignment, by written
recordable instrument, the due performance of all of the obligations of the
Tenant under this Lease, including any accrued obligations at the time of the
assignment. (iv) A copy of the Transfer instrument and the original assumption
agreement under clause (iii) above fully executed and acknowledged by the
transferee, shall be delivered to Landlord within ten (10) days from the
effective date of such Transfer. (v) Such Transfer shall be upon and subject to
all the provisions, terms, covenants and conditions of this Lease including but
without limitation all use restrictions and restrictions on Transfer hereunder
and Tenant (and any transferees of this Lease or guarantors of Tenant's
obligations hereunder) shall continue to be and remain primarily and
unconditionally liable hereunder. (vi) Except for a Permitted Transfer, Tenant
shall, within ten (10) days of Landlord's billing Tenant therefor, reimburse
Landlord for Landlord's reasonable attorneys' fees for examination of and/or
preparation of any documents in connection with such assignment or subletting
not in excess of $3,000.00 (the "Transfer Fee") in connection with any single
assignment or subletting request, provided that commencing on the first day
after the conclusion of the first twelve (12) full calendar months of the term,
and then continuing annually



--------------------------------------------------------------------------------



 
[exh-1023149.jpg]
19 thereafter on the one (1) year anniversary of such date, the Transfer Fee
shall be increased by 1.75% above the previous year's Transfer Fee. (d) In the
case of any assignment or sublet requiring Landlord's consent as set forth
above, Tenant will pay to Landlord, within thirty (30) days following Tenant's
receipt thereof, 50% of: (i) in the case of an assignment, (A) all consideration
paid to and received by Tenant by the assignee with respect to the value of the
leasehold and leasehold improvements in excess of the unamortized cost thereof
(but not including any value attributable to Tenant's furniture, trade fixtures,
equipment, inventory, other personal property, or for good will or other
intangible assets), less (B) all costs actually paid by Tenant in order to
consummate such assignment, including but not limited to free rent, brokerage
fees, improvement costs, moving costs and attorneys' fees (provided that if any
of such costs were paid to an affiliate of Tenant then those costs shall only be
deducted to the extent that they do not exceed what such costs would have been
had they been paid to an unaffiliated party on an arm's-length basis); and (ii)
in the case of a sublease, (A) all rents, additional charges or other
consideration received by Tenant during the term of the sublease, plus (B) any
consideration received by Tenant for leasehold improvements in excess of their
unamortized cost (but not including any value attributable to Tenant's
furniture, trade fixtures, equipment, inventory, other personal property, or for
good will or other intangible assets), less (C) the sum of all Base Rent and
additional rent thereafter incurred by Tenant under this Lease (or a pro rata
portion thereof in connection with a partial sublet, to the extent allowed by
Landlord), and less (D) all costs actually paid by Tenant in order to consummate
such sublet, including but not limited to brokerage fees, free rent, improvement
costs, moving costs and attorneys' fees (provided that if any of such costs were
paid to a Tenant Affiliate then those costs shall only be deducted to the extent
that they do not exceed what such costs would have been had they been paid to an
unaffiliated party on an arm's-length basis). (e) Any purported Transfer made
without full compliance with the provisions of this Section 12 shall, at
Landlord's election, be void and shall confer no rights upon any third person.
If without conformance to the above process this Lease or the Premises or any
part thereof shall be transferred or the Premises occupied by anybody other than
Tenant, Landlord may collect rent from the assignee, subtenant or occupant, and
apply the net amount collected to the Base Rent and additional rent herein
reserved, but no such assignment, subletting, occupancy or collection shall be
deemed a waiver of the foregoing covenant, or an acceptance of the assignee,
subtenant or occupant as tenant, or a release of Tenant from full performance
hereunder. Except as otherwise expressly provided in Section 12(g), Tenant shall
remain primarily liable for all of the obligations of the Tenant hereunder
notwithstanding any assignment by Tenant of any of its rights or interests
hereunder. Each assignee shall be subject to all of the terms and conditions of
this Lease, including all restrictions on Transfer. Each sublease shall be
subordinate to the terms and conditions of this Lease, and any Transfer or
attempted Transfer by any subtenant with respect to its right, title or interest
under the sublease shall be deemed a Transfer or attempted Transfer under this
Lease. No act or conduct by the Landlord other than its express written consent
shall constitute its consent or waiver of its



--------------------------------------------------------------------------------



 
[exh-1023150.jpg]
20 consent rights with respect to a particular Transfer. No Transfer or consent
to Transfer will operate to waive Landlord's rights with respect to any future
Transfer. (f) Notwithstanding anything in this Lease to the contrary, Tenant may
from time to time, subject to all of the provisions of the Lease, permit
portions of the Premises to be used under so-called "desk sharing" arrangements
by Tenant Related Parties (each such desk or office space user, a "Desk Space
User"); provided, that (A) each Desk Space User shall use the Premises in
accordance with all of the provisions of this Lease, and only for the use
expressly permitted pursuant to this Lease, (B) in no event shall the use of any
portion of the Premises by a Desk Space User create or be deemed to create any
right, title or interest of such Desk Space User in any portion of the Premises
or under this Lease or any other tenancy or occupancy rights whatsoever, (C)
such "desk sharing" arrangement shall terminate automatically upon the
termination of the Lease, and (D) Tenant shall receive no rent or other payment
or consideration for the use of any space in the Premises by any Desk Space User
in excess of an allocable share of the rent payable by Tenant under the Lease.
As used herein, "Tenant Related Party" shall mean any persons or entities with
whom Tenant has an ongoing business relationship other than as tenants or
occupants of the Premises (such as, by way of example, Tenant's auditors,
Tenant's clients and Tenant's joint venturers). (g) Any assignment of this Lease
made by Tenant with the consent of Landlord and otherwise in compliance with the
requirements of this Section 12 shall act to automatically relieve Tenant of any
further responsibility to Landlord pursuant to this Lease from and after the
effective date of such assignment; provided, however, that (i) at least ten (10)
full years of term have occurred and (ii) Tenant provides Landlord with
reasonable evidence demonstrating that the assignee Tenant Entity meets the
Financial Prerequisite at the time of the proposed assignment. 13.
Subordination, Non-Disturbance and Attornment. Tenant agrees that this Lease is
and shall be and remain subordinate to the interests of any holder (a
"Mortgagee") of any present or future mortgage, deed of trust, ground lease or
master lease upon all or any part of the Premises (each, a "Superior
Instrument"), irrespective of the time of execution or time of recording of any
such Superior Instrument, and to all renewals, extensions thereof, modifications
or amendments thereto or advances thereunder, as applicable. Upon the request of
Landlord or any Mortgagee, Tenant shall enter into an attornment agreement with
such Mortgagee in the customary form reasonably required by such Mortgagee.
Notwithstanding the foregoing, Tenant's subordination to any Superior Instrument
shall not be effective until such time as Tenant and the Mortgagee shall have
entered in a Subordination, Non-Disturbance and Attornment Agreement in the form
of EXHIBIT C annexed hereto and made a part hereof or in another reasonable and
customary form (an "SNDA"). Notwithstanding the foregoing or anything to the
contrary contained herein, at the request in writing of any Mortgagee, this
Lease shall be deemed superior to its Superior Instrument, whether this Lease
was executed before or after such Superior Instrument, and Tenant shall execute
such documents in recordable form as the Mortgagee shall request.
Notwithstanding the foregoing, on the Commencement Date, Landlord shall deliver
to Tenant an SNDA executed by any Mortgagee at the time thereof. 14. Default.



--------------------------------------------------------------------------------



 
[exh-1023151.jpg]
21 (a) Default/Remedies. If (a) default be made in the payment of Base Rent or
any additional rent payable hereunder by Tenant, and such default shall continue
for ten (10) days after written notice of default is delivered to Tenant in
accordance with Section 17, or (b) default be made in any of the other covenants
or conditions herein contained on the part of Tenant and such default shall
continue for thirty (30) days after written notice thereof shall have been given
to Tenant in accordance with Section 17 (except that such thirty (30) day period
shall be automatically extended for such additional period of time as is
reasonably necessary to cure such default if such default cannot be cured within
such first 30 day period and provided Tenant commences the process of curing
such default within said first 30 day period and continuously and diligently
pursues such cure to completion), or (c) except as otherwise permitted by this
Lease, a Transfer is made without the prior written consent of Landlord, or (d)
Tenant shall become insolvent or bankrupt or make an assignment for the benefit
of creditors, or (e) a receiver or trustee of Tenant's or guarantor's property
shall be appointed and such receiver or trustee, as the case may be, shall not
be discharged within 90 days after such appointment, or (f) Tenant shall be
dissolved or liquidated or proceedings shall have been commenced to dissolve or
liquidate, or (g) Tenant shall abandon the Premises and cease to pay rent, or
(h) any of the insurance required to be maintained under Section 9 shall not be
in force and effect, the occurrence of any such event in the forgoing clauses
(a) through (h) being an "Event of Default," then, in any such case, Landlord
may, upon ten (10) days prior notice to Tenant, terminate Tenant's tenancy and
recover possession of and reenter the Premises without accepting a surrender of
the Premises or affecting Tenant's liability for past rent and other charges due
or future rent and other charges to accrue hereunder. In the event of any such
default, Landlord shall be entitled to recover from Tenant, in addition to rent
and additional rent, all other damages sustained by Landlord proximately caused
by the breach of this Lease, including, but not limited to, the costs, expenses
and reasonable attorney fees incurred by Landlord in enforcing the terms and
provisions hereof and in reentering and recovering possession of the Premises
and for the cost of repairs, alterations and brokerage and reasonable attorney
fees connected with the reletting of the Premises. As an alternative, at the
election of Landlord, Landlord shall have the right to accept a surrender of the
Premises (without the need for any affirmative act or acquiescence by Tenant),
without any further rights or obligations on the part of Landlord or Tenant
(other than Tenant's obligation for rent and other charges due and owing through
the date of acceptance of surrender), so that Landlord may relet the Premises
without any right on the part of Tenant to any credit or payment resulting from
any reletting of the Premises. Alternatively, at the option of the Landlord, in
the event Tenant's tenancy is so terminated, Landlord may recover forthwith
against Tenant as damages for loss of the bargain and not as a penalty an
aggregate sum, which at the time of such termination of Tenant's tenancy,
represents the amount of the excess, if any, of the value of the whole balance
of Base Rent, charges and all other sums payable hereunder for the entire
balance of the term of this Lease herein reserved or agreed to be paid by
Tenant, over the then current fair market rental value of the Premises, such
difference to be discounted to present value at a rate equal to two (2) points
above the Federal Reserve Bank's discount rate then in effect. In case of a
default under this Lease, Landlord may, in addition to terminating Tenant's
tenancy and/or accepting a surrender, or in lieu thereof, pursue such other
legal or equitable remedy or combination of remedies and recover such other
damages for breach of tenancy and/or contract as available at law or otherwise.
All of the remedies available to Landlord under this Lease shall be cumulative
and may be exercised by Landlord in any order or combination that Landlord shall
require.



--------------------------------------------------------------------------------



 
[exh-1023152.jpg]
22 (b) Landlord's Right to Cure. All covenants and agreements to be performed by
the Tenant under any of the terms of this Lease shall be performed by Tenant at
Tenant's sole cost and expense and without any abatement of rent. If the Tenant
shall fail to pay any sum of money required to be paid by it hereunder, other
than rent, or shall fail to perform any other act on its part to be performed
hereunder, and such failure shall continue for 30 days after notice thereof by
the Landlord, the Landlord may, but shall not be obligated to, cure such
default, without waiving or releasing the Tenant from any other default by
Tenant under this Lease. All sums so paid by the Landlord and all necessary
incidental costs (including reasonable attorney's fees) incurred by Landlord in
enforcing any of the terms, covenants or conditions of this Lease, or curing any
default or in suing for or obtaining relief by reason of a breach thereof,
together with interest on all of the foregoing at the rate set forth below from
the date of payment or incurring by the Landlord, shall be payable as additional
rent to the Landlord on demand. Landlord shall have, in addition to any other
right or remedy of the Landlord, the same rights and remedies in the event of
the nonpayment thereof by the Tenant as in the case of default by the Tenant in
the payment of rent. (c) Waivers. A waiver by Landlord or by Tenant of a breach
or default by the other party under the terms and conditions of this Lease shall
not be construed to be a waiver of any subsequent breach or default nor of any
other term or condition of this Lease, and the failure of the non-defaulting
party to assert any breach or to declare a default by the defaulting party shall
not be construed to constitute a waiver thereof so long as such breach or
default continues unremedied. No breach of a covenant or condition of this Lease
shall be deemed to have been waived by Landlord and/or Tenant, unless such
waiver be in writing signed by the waiving party. (d) Landlord's Default.
Landlord shall not be deemed to be in default hereunder unless such default
shall remain uncured for more than thirty (30) days following written notice
from Tenant specifying the nature of such default, or such longer period as may
be reasonably required to correct such default. In no event whatsoever shall
Landlord be liable hereunder for any consequential, special punitive or any
indirect damages notwithstanding anything to the contrary set forth in this
Lease. In the event Landlord defaults under the terms of this Lease Tenant may,
subject to the express terms of this Lease, exercise any right or remedy
available to Tenant at law or in equity on account thereof. (e) Limit on Tenant
Liability. In no event shall Tenant be liable for any indirect or consequential
damages of Landlord or any other party as a result of any event of default
hereunder or for any other action or inaction of the Tenant in connection with
this Lease. In no event shall the members, managers, officers, directors,
agents, partners, principals, employees and/or shareholders of Tenant have any
liability whatsoever for any damages and/or liability under this Lease and the
Landlord will look solely to the Tenant for the recovery of any damages or
otherwise under any terms, covenants or conditions contained in this Lease.
Landlord hereby waives any statutory or common law lien or right of distraint
against any and all of Tenant's customer files and business records. 15. Costs
and Attorney Fees. Should either party hereto commence any legal action
(excepting any Arbitration, as defined herein) against the other to enforce any
obligation under this Lease, the prevailing party (as determined in such action)
shall be entitled to recover from



--------------------------------------------------------------------------------



 
[exh-1023153.jpg]
23 the non-prevailing party reasonable attorneys' fees, costs and expenses
incurred in contesting such dispute. 16. Interest. Any amount due from Landlord
or Tenant to the other hereunder which is not paid when due, or with respect to
any other amount for which this Lease specifically calls for the payment of
interest, shall bear interest at an annual rate equal to 4% per annum in excess
of the prime rate of interest published from time to time in the Wall Street
Journal-Eastern Edition (but in no event shall such rate of interest exceed the
maximum rate of interest permitted to be charged by law) from the date due until
paid, compounded monthly, but the payment of such interest shall not excuse or
cure any default by Landlord or Tenant under this Lease. 17. Notices. All
notices and demands by any party to any other shall be given in writing and
either personally served or sent by a nationally recognized overnight courier,
requiring proof of delivery, or by United States certified mail, postage
prepaid, return receipt requested, and addressed as follows: To Landlord: with a
copy to: To Tenant: with a copy to: [·--- c/o Calare Properties, Inc. 43 Broad
Street Hudson, MA 01749 Attn:------ E-mail:--------- Brown Rudnick LLP One
Financial Center Boston, MA 02111 Attention: Nathaniel H. Amendola, Esq. &
Thomas J. Phillips, Esq. Telephone: (617) 856-8574 (Amendola); (617) 856-8383
(Phillips) Email: namendola@brownrudnick.com; tphillps@brownrudnick.com MACOM
Technology Solutions Holdings Inc. 100 Chelmsford Street Lowell, MA O1851
Attention: Wayne Goddard, Director of Facilities Telephone: (978) 656-2993
Email: Wayne.Goddard@macom.com MACOM Technology Solutions Holdings Inc. 100
Chelmsford Street Lowell, MA O1851 Attention: J. Rame, Sr. Corporate Attorney
Telephone: (978) 656-2656 Email: james.rame@macom.com



--------------------------------------------------------------------------------



 
[exh-1023154.jpg]
24 ScarinciHollenbeck 1100 Valley Brook Avenue Lyndhurst, NJ 07071 Attention:
Victor E. Kinon, Esq. Telephone: (201) 896-4100 Email: vkinon@sh-law.com Any
party may, upon prior notice to the others, specify a different address for the
giving of notice. Notices shall be effective on the date of personal service or
one day after sending if sent by overnight courier or two (2) Business Days
after sending if sent by certified mail, return receipt requested. As used
herein, "Business Day" shall mean any day other than a Saturday, Sunday or
holiday recognized by banks in Massachusetts. Either party (a "receiving party")
may herein, or by notice to the other party (a "sending party"), request that
"courtesy copies" of any notice given by the sending party to the receiving
party ("courtesy copies") also be sent to the receiving party by email at the
email addresses provided for herein (or at a future email address as shall be
designated by notice given in accordance in accordance with this Section 17). In
the event of such a request, the sending party shall endeavor to send courtesy
copies as so requested; provided, however, that under no circumstances hereunder
shall any notice be deemed ineffective, nor shall the sending party have any
liability to the receiving party, on account of the sending party's failure to
send (for whatever reason) or the receiving party's failure to receive (for
whatever reason), any courtesy copies, notwithstanding anything to the contrary
contained herein. Notice by telephone shall not suffice as a means for giving
notice hereunder, the provision of any telephone numbers hereinabove being for
the parties' convenience only. 18. Termination. Upon the termination of this
Lease, by expiration or otherwise, Tenant shall surrender the Premises,
including without limitation (i) all Improvements located therein (except as
otherwise expressly provided in clause (ii) below) and (ii) all Alterations made
thereto and Permanent Fixtures installed therein (except for any Business
Installations removed in accordance with Section 8(b)), to Landlord in vacant
condition, free from all tenants and occupants, broom clean, free of all trash
and debris and otherwise in the same good order, condition and repair in which
Tenant is obligated to keep, repair, and maintain the Premises throughout the
term, excepting only ordinary wear and tear and damage from casualty or
condemnation that Tenant is not responsible for the repair or restoration of to
the extent (if any) expressly provided hereunder. All moveable furnishings,
trade fixtures and other equipment and personal property owned by Tenant,
whether or not attached to the Improvements, shall be removed from the Premises
by Tenant, at Tenant's sole expense, by no later than the date of termination,
and Tenant shall repair any and all damage caused by such removal. In the event
Tenant fails so to remove any thereof or fails to repair any such damage to the
Premises or the Property, or in the event that Tenant fails to perform any
restoration or removal as may be required under clause (B) of Section 8(a)
above, Landlord may do so and Tenant shall reimburse Landlord for the cost of
such restoration, removal and repair upon demand. In any event, any trade
fixtures, equipment, furniture and other personal property of Tenant which
remain in the Premises following the expiration or earlier termination of the
term, at the Landlord's option, shall be deemed abandoned by Tenant and may
thereafter be removed and stored at the cost of the Tenant or retained as the
property of the Landlord or sold or otherwise disposed of by the



--------------------------------------------------------------------------------



 
[exh-1023155.jpg]
25 Landlord, in any such case without any liability to or recourse by the Tenant
or anyone claiming by, through or under the Tenant. 19. Quiet Enjoyment. So long
as Tenant shall duly and punctually perform and observe all of its obligations
under this Lease, Tenant shall peaceably and quietly enjoy the Premises free
from hindrance by Landlord or any party claiming by, through or under Landlord,
subject, however, to zoning laws and ordinances, all matters set forth in
EXHIBIT D attached hereto (the "Permitted Encumbrances"), the REA (as defined
herein) and any Project Documents (as defined herein). 20. Holding Over. If
Tenant remains in the Premises beyond the expiration of the term of this Lease
or the earlier termination thereof (as the case may be, "Lease Termination"),
such holding over shall not be deemed to create any tenancy at will, but Tenant
shall be a tenant at sufferance only, subject to all of Tenant's obligations set
forth herein except that Base Rent shall be payable for Tenant's use and
occupancy at a daily rate as follows: (i) for first 60 days following Lease
Termination, one hundred fifty percent (150%) of the Base Rent otherwise
provided for herein; (ii) for the 61st day through the 120th day following Lease
Termination, one hundred seventy five percent (175%) of the Base Rent otherwise
provided for herein; and (iii) from and after the 121st day following Lease
Termination, two hundred percent (200%) of the Base Rent otherwise provided for
herein. The acceptance of a purported rent check following termination shall not
constitute the creation of a tenancy at will, it being agreed that Tenant's
status shall remain that of a tenant at sufferance, at the aforesaid daily rate.
Any reference in this Lease to Tenant's obligations continuing during the period
of any holdover shall not be deemed to grant Tenant the right to a holdover or
imply Landlord's consent to any such holdover. In addition, should Tenant remain
in the Premises as a holdover Tenant in excess of sixty (60) days beyond Lease
Termination, Tenant shall indemnify Landlord for, from, and against all costs,
claims, liabilities and damages arising from or in any manner related to any
such holdover including, without limitation, damages payable to the subsequent
tenant or related to the loss of a tenant, notwithstanding anything to the
contrary set forth elsewhere in this Lease. 21. Right of Entry. Landlord shall
at all times, upon not less than 24 hours advance notice (except in the case of
emergencies) and with due regard for Tenant's reasonable security concerns, have
the right during Tenant's regular business hours to re-enter the Premises to
inspect the same, to supply any service to be provided by Landlord to Tenant
hereunder, to show the Premises to prospective purchasers, investors, mortgagees
or (during the last two (2) years of the term) tenants and to post notices of
non-responsibility provided that (i) such entry does not interfere with Tenant's
business operations in the Premises, (ii) no repair, alterations or improvements
shall reduce the size of the Premises other than in a de minimis fashion, and
(iii) Landlord shall be responsible for any injury or damage occasioned to the
Premises during such entry due to Landlord's and/or Landlord's employees, agents
and/or contractors negligence or willful misconduct. 22. Estoppel Certificates.
Landlord and Tenant each agree that at any time and from time to time upon not
less than fifteen (15) days prior request of the other party, the party of whom
the request is made shall execute, acknowledge and deliver to the requesting
party a statement in writing certifying (a) that this Lease is unmodified and in
full force and effect (or if there have been modifications, specifying the
same), (b) the dates to which the rent and other



--------------------------------------------------------------------------------



 
[exh-1023156.jpg]
26 charges have been paid, (c) that to the knowledge of the party supplying the
certificate the other party is not in default under any provisions to this Lease
(or if such party knows of any such default, specifying the same) and (d) such
other matters as the requesting party or such party's mortgagee shall reasonably
request; it being intended that any such statement may conclusively be relied
upon by Landlord (if requested by Landlord), Tenant (if requested by Tenant),
any person proposing to acquire Tenant's or Landlord's interest in this Lease or
any prospective mortgagee of or assignee of any mortgage upon Landlord's
interest, as applicable. Any such certification shall be deemed to have been
given for good and valuable consideration whether so stated or not. 23.
Non-Liability of Landlord. Except to the extent occasioned by the negligence or
willful misconduct of Landlord and/or Landlord's employees, agents, owners,
contractors, managers, directors and/or licensees (each, a "Landlord Party"),
but in all such cases subject to the provisions of Section 9(f), Landlord shall
not be liable to Tenant, and Tenant hereby waives all claims against Landlord,
for any injury or damage to any person or property in or about the Premises
resulting from the Premises, or any part thereof or any equipment thereof,
becoming out of repair; flooding of basements or other areas; damages caused by
sprinkling devices, air conditioning apparatus, snow, frost, water leakage,
steam, excessive heat or cold, falling plaster, broken glass, sewage, gas, odors
or noise or the bursting or leaking of pipes or plumbing fixtures; any act or
neglect of other tenants or occupants or employees in the Premises; or any other
thing or circumstance whatsoever concerning the Premises, whether of a like
nature or of a wholly different nature, to the fullest extent permitted by
applicable law. All property in or about the Premises belonging to Tenant, its
agents, employees or invitees shall be there at the risk of Tenant or other
person only, and Landlord shall not be liable for damage thereto or theft,
misappropriation or loss thereof unless caused by the negligence or willful
misconduct of Landlord (but in all cases subject to the provisions of Section
9(f)). If Landlord shall fail to perform any covenant or condition of this Lease
upon Landlord's part to be performed and, as a consequence of such default,
Tenant shall recover a money judgment against Landlord, then such judgment shall
be satisfied only out of the right, title and interest of Landlord in the
Premises and out of rents or other income, insurance proceeds, condemnation
proceeds, financing or refinancing and/or sale proceeds from the Premises
receivable by Landlord and Landlord shall not be personally liable for any
deficiency. In no event shall the members, managers, officers, directors,
agents, partners, principals, employees and/or shareholders of Landlord have any
liability whatsoever for any damages and/or liability under this Lease and,
subject to all limitations on Landlord's liability contained herein, Tenant will
look solely to Landlord for the recovery of any damages or otherwise under any
terms, covenants or conditions contained in this Lease. 24. Transfer by
Landlord. In the event of a sale or conveyance by Landlord of the Premises, the
same shall operate to release Landlord from any future liability upon any of the
covenants or conditions herein contained which accrue after the date of
transfer, and in such event Tenant agrees to look solely to the successor in
interest of Landlord in and to this Lease, provided, further, that the
transferee expressly agrees in writing to assume the Landlord's obligations
under this Lease. This Lease shall not be affected by any such sale or
conveyance, and Tenant agrees to attorn to the successor in interest of Landlord
in and to this Lease, which successor in interest shall be obligated on this
Lease only so long as it is the owner of Landlord's interest in and to this
Lease.



--------------------------------------------------------------------------------



 
[exh-1023157.jpg]
27 25. No Liens. Except as expressly permitted elsewhere in this Lease without
in each instance the prior written consent of Landlord, Tenant shall not
directly or indirectly create or permit to be created or to remain, and will
immediately discharge, any lien, encumbrance, or charge on, or pledge of, the
Premises, or any part thereof, the interest of Tenant hereunder or therein, or
the rent or other payments hereunder, other than: (a) this Lease; (b) any
assignment, pledge, lien, encumbrance, charge, conditional sale, or title
retention agreement affecting the Premises, resulting solely from (i) any action
by Landlord or (ii) any liability or obligation of Landlord which Tenant is not
obligated by this Lease to assume; (c) liens for Taxes not yet payable; or (d)
liens of mechanics, materialmen, suppliers, or vendors, or rights thereto,
incurred in the ordinary course of business for sums which under the terms of
the related contracts are not yet due, provided that such reserve or other
appropriate provision, if any, as may be required by generally accepted
accounting principles shall have been made therefor. In amplification and not in
limitation of the foregoing, Tenant shall not knowingly permit any portion of
the Premises to be used by any person or persons or by the public, as such, at
any time or times during the term of this Lease, in such manner as might tend to
impair the title or interest of Landlord in the Premises, or any portion
thereof, or in such manner as might make possible a claim or claims of adverse
use, adverse possession, prescription, dedication, or other similar claims of,
in, to, or with respect to the Premises, or any part thereof. 26. Net Lease.
This Lease is intended to be and shall be an absolute "net, net, net" lease, and
the rent and all other sums payable hereunder by Tenant (all of which shall be
deemed to be additional rent) shall be paid without notice or demand and without
set-off, counterclaim, abatement, suspension, deduction, or defense except to
the extent (if any) otherwise expressly set forth in this Lease. As more
particularly set forth herein, Tenant shall pay all Taxes, insurance premiums,
maintenance, repair and replacement costs and expenses, utility charges and
expenses, and all other costs and expenses, of whatever nature, relating in any
way to the Premises and/or the operation thereof during the term of this Lease
except as otherwise expressly provided in this Lease. In addition, this Lease
shall continue in full force and effect and the obligations of Tenant hereunder
shall not be released, discharged, diminished, or otherwise affected by reason
of any damage to or destruction of the Premises, or any part or parts thereof;
any partial taking; any restriction on or prevention of or interference with any
use of the Premises, or any part or parts thereof, except to the extent
otherwise expressly set forth in this Lease. 27. Environmental Covenants. Tenant
shall not produce, use, store, or dispose of any toxic or hazardous chemicals,
wastes, materials or substances, or any pollutants or contaminants, as those
terms are defined in any applicable federal, state, local or other governmental
law, statute, ordinance, code, rule or regulation ("Hazardous Substances") at,
in, on, under or from the Premises, except to the extent that such Hazardous
Substances are used in or generated in the ordinary course of operating and
maintaining Tenant's business on the Premises and are produced, stored, used, or
disposed of in accordance with all such laws, statutes, ordinances, codes,
permits, rules and regulations which are applicable to the Premises or the
Tenant ("Environmental Regulations") and except that certain non-friable
asbestos in good condition or asbestos which has been encapsulated in accordance
with applicable Environmental Regulations may remain on the Premises. Tenant
shall not allow any Hazardous Substance to be emitted, discharged, released,
spilled or deposited from, in or on the Premises during the term of this Lease
as a result of the act or omission of Tenant or any Tenant Responsible Party. In
addition,



--------------------------------------------------------------------------------



 
[exh-1023158.jpg]
28 Tenant shall use commercially reasonable efforts to not allow any Hazardous
Substance to be emitted, discharged, released, spilled or deposited from, in or
on the Premises during the term of this Lease as a result of the act or omission
of any parties other than Tenant or a Tenant Responsible Party. In the event of
a release of Hazardous Substances during the term of this Lease (other than as
allowed by Environmental Regulations), Tenant shall upon becoming aware of the
same (a) report such release to the applicable governmental authority in
accordance with applicable Environmental Regulations, and to Landlord within
five (5) business days, (b) remove and remediate such release as required by
Environmental Regulations and (c) promptly provide Landlord with any reports or
other documentation related to its response to any such release, except that to
the extent that any such release is caused by the negligence or willful act of a
Landlord Party then Tenant's only obligation under this sentence is to notify
Landlord thereof under clause (a). If at any time Tenant receives a notice of
violation, order, information request or demand from an agency with jurisdiction
over the Premises (as the case may be, an "NOV"), Tenant shall notify Landlord
within thirty (30) days of receipt that such NOV has been received and Tenant
shall respond to the NOV within the time period required by Environmental
Regulations. During the term of this Lease, Tenant shall obtain and maintain, or
register under, as applicable, all licenses and permits required by any
Environmental Regulation. Tenant shall, in accordance with Environmental
Regulations, maintain all safety data sheets with respect to Hazardous
Substances stored or used by Tenant, and upon request by Landlord, Tenant shall
promptly provide a copy of such safety data sheets to Landlord. Landlord upon at
least twenty four (24) hours prior written notice to Tenant shall have the right
to enter the Premises to inspect the same for compliance with the provisions of
this Section 27. Tenant agrees to indemnify Landlord against, and to hold
Landlord harmless from, any and all claims, demands, judgments, fines,
penalties, costs, damages and expenses, including court costs and reasonable
attorneys, fees in any suit, action administrative proceeding or negotiations
resulting therefrom, and including costs of investigation, remediation, clean-up
and/or monitoring of the Premises and the environment ("Environmental Claims"),
resulting from (i) the presence or release of any Hazardous Substances at the
Premises that first occurs prior to the term of this Lease and resulted from the
acts or omissions of Tenant or any Tenant Responsible Party (as the case may be,
"Tenant Entities"), or (ii) the presence or release of any Hazardous Substances
at the Premises that first occurs during the term of this Lease (including any
holdover period) except to the extent caused by the negligence or willful act of
a Landlord Party, in either case (i) or (ii) regardless of whether or not the
release or presence of such Hazardous Substances is a result of a violation by
Tenant or any Tenant Entities of this Section 27 or of any Environmental
Regulation, to the fullest extent permitted by applicable law. Notwithstanding
the foregoing, Landlord shall defend, indemnify and hold harmless the Tenant and
any Tenant Entities from any Environmental Claims to the extent resulting from
the negligence or willful act of Landlord and/or its agents, employees,
contractors, vendors, and invitees including but not limited to any exacerbation
of any existing conditions caused by the negligence or willful act of Landlord
and/or its employees, contractors, vendors and invitees (as the case may be,
"Landlord Entities"). The parties acknowledge that Tenant or one or more Tenant
Responsible Parties have been in possession or control of the Leased Parcel
prior to Effective Date and that under no circumstances whatsoever shall
Landlord have any liability to Tenant on account of any condition existing on or
about the Leased Parcel on the Effective Date or otherwise existing due to the
act or omission of Tenant or any Tenant Responsible Parties. As used herein,
"Tenant Responsible Party" shall mean, with respect to Tenant, any present or
former officer, director,



--------------------------------------------------------------------------------



 
[exh-1023159.jpg]
29 stockholder, member, manager, partner, affiliate, parent or subsidiary
(whether direct or indirect), agent, employee, contractor, vendor, invitee,
subtenant, licensee or other party for whose conduct Tenant may be legally
responsible. Tenant's and Landlord's obligations and liabilities under this
Section 27 shall survive the termination of this Lease. 28. Representations. (a)
Landlord represents and warrants to Tenant as of the Effective Date that (i)
Landlord has the power and authority to execute and deliver this Lease and to
comply with all the provisions of this Lease, (ii) the performance by Landlord
of Landlord's duties and obligations under this Lease and of all other acts
necessary and appropriate for the full consummation of the lease of the Leased
Parcel under this Lease are consistent with and not in violation of, and will
not create any adverse condition under, any contract, agreement or other
instrument to which Landlord is a party, or any judicial order or judgment of
any nature by which Landlord is bound, and (iii) there is no action, suit or
proceeding pending or, to Landlord's actual knowledge, threatened by or against
or affecting Landlord which does or will involve or affect the Leased Parcel or
Landlord's title thereto, or Landlord's ability to perform its obligations under
this Lease or any documents entered into pursuant to this Lease. (b) Tenant
represents and warrants to Tenant as of the Effective Date that (i) Tenant has
the power and authority to execute and deliver this Lease and to comply with all
the provisions of this Lease, (ii) the performance by Tenant of Tenant's duties
and obligations under this Lease and of all other acts necessary and appropriate
for the full consummation of the lease of the Leased Parcel under this Lease are
consistent with and not in violation of, and will not create any adverse
condition under, any contract, agreement or other instrument to which Tenant is
a party, or any judicial order or judgement of any nature by which Tenant is
bound, and (iii) there is no action, suit or proceeding pending or, to Tenant's
actual knowledge, threatened by or against or affecting Tenant which does or
will involve or affect the Leased Parcel or Tenant's interests under this Lease,
or Tenant's ability to perform its obligation under this Lease or any documents
entered into pursuant to this Lease. 29. Execution. The submission of this
document for examination does not constitute an offer to lease, or a reservation
of, or option for, the Premises and this document becomes effective and binding
only upon the execution and delivery hereof by both Landlord and Tenant. Tenant
confirms that Landlord has made no representations or promises with respect to
the Premises or the making or entry into of this Lease except as are expressly
set forth herein, and agrees that no claim or liability shall be asserted by
Tenant against Landlord for, and Landlord shall not be liable by reason of
breach of any representations or promises not expressly stated in this Lease.
This Lease can be modified or altered only by agreement in writing between
Landlord and Tenant. 30. Binding Effect. The covenants, agreements and
obligations herein contained, except as herein otherwise specifically provided,
shall extend to, bind and inure to the benefit of the parties here to and their
respective personal representatives, heirs, successors and assigns of Tenant
(but in the case of assigns only to the extent that assignment is permitted
hereunder). No third party, other than such successors and assigns, shall be
entitled to enforce any or all of the terms of this Lease or shall have rights
hereunder whatsoever.



--------------------------------------------------------------------------------



 
[exh-1023160.jpg]
30 31. Signs. Tenant may, at its sole cost and expense and without the necessity
of obtaining the consent of Landlord, prepare, install, affix or use any signs
or other advertising or identifying media on or about the exterior of the
Premises identifying any occupants of the Premises or their respective
businesses, provided that in no event shall such signage adversely affect the
structural integrity of the Improvements, and provided further, that Tenant
shall comply with any and all governmental laws, regulations, ordinances and
rules and all recorded restrictions and covenants. Tenant shall indemnify and
hold Landlord harmless from all claims, losses, liabilities, damages and
expenses (including reasonable attorney's fees) resulting from the installation
of any signs or other advertising or identifying media pursuant to this Section
31. Upon the termination of this Lease, by expiration or otherwise, Tenant shall
remove any and all signs or other advertising or identifying media installed by
Tenant and Tenant shall repair any damage as a result of such removal. 32.
Interpretation. The laws of the Commonwealth of Massachusetts shall govern the
validity, performance and enforcement of this Lease. The invalidity or
unenforceability of any provision of this Lease shall not affect or impair any
other provision. Whenever the singular number is used, the same shall include
the plural, and the masculine gender shall include the feminine and neuter
genders. The captions appearing in this Lease are inserted only as a matter of
convenience and in no way define, limit, construe or describe the scope or
intent of such sections or paragraphs of this Lease nor in any way affect this
Lease. 33. Force Majeure. In the event that Landlord or Tenant shall be delayed
or hindered in or prevented from the performance of any act required hereunder
by reason of strikes, lockouts, labor troubles, inability to procure materials,
failure of power, restrictive governmental laws, regulations, orders or decrees,
riots, insurrection, war, acts of God, inclement weather, or other reason beyond
such party's reasonable control, then performance of such act shall be excused
for the period of the delay and the period for the performance of any such act
shall be extended for a period equivalent to the period of such delay; provided
that nothing contained in this Section 33 shall excuse, delay or otherwise apply
to the Tenant's obligation to pay rent or perform any other monetary obligation
hereunder or to any deadline set forth herein for a party to give the other
party any notice expressly provided for herein. 34. Corporate Authority. If
Tenant is a corporation, each individual executing this Lease on behalf of said
corporation represents and warrants that he or she is duly authorized to execute
and deliver this Lease on behalf of said corporation, in accordance with a duly
adopted resolution of the board of directors of said corporation, and that this
Lease is binding upon said corporation in accordance with its terms. 35.
Project/Other Documents. (a) Project. (i) The parties acknowledge that, pursuant
to the 144 Chelmsford Lease, Landlord will have certain obligations to pursue
such governmental permits and approvals and take such other actions as shall be
reasonably necessary in order for Landlord to (x) divide the Landlord's Parcel
into separate units of ownership for the Leased Parcel and for the 144
Chelmsford Parcel and (y) construct an approximately 59,000 square foot building
with related



--------------------------------------------------------------------------------



 
[exh-1023161.jpg]
31 site improvements on the 144 Chelmsford Parcel. Tenant acknowledges that in
so doing it may become necessary for Landlord to (I) adjust the exact location
of the lot line separating the Leased Parcel and the 144 Chelmsford Parcel
and/or the relative size of the Leased Parcel and the 144 Chelmsford Parcel,
(II) increase, decrease or change certain site improvements or common facilities
located on the Leased Parcel or the 144 Chelmsford Parcel, (III) agree to
certain conditions imposed by governmental authorities that will affect the
Landlord's Parcel, (IV) grant or secure easements and/or other agreements with
one or more third parties that will affect the Leased Parcel or (V) modify the
REA or other Permitted Encumbrances in a manner that will affect the Leased
Parcel (all of the foregoing being "Project Requirements"), such Project
Requirements to be governed by one or more documents effecting the same
("Project Documents"). Landlord reserves the right to implement any Project
Requirements, and to enter into any Project Documents and deem the same to be
Permitted Encumbrances, subject to Tenant's approval not to be unreasonably
withheld conditioned or delayed, and Tenant agrees to execute any reasonable
modifications of this Lease which may be required from time to time in order to
effect any of the same; provided, however, that (A) no such Project Requirements
or Project Documents shall alter the term of this Lease provided herein,
increase the rent provided herein, reduce the economic value to Tenant hereof,
change in any manner any of the relative rights or obligations or Tenant or
Landlord hereunder, or require Tenant to incur any out-of pocket cost or
adversely affect or increase the cost of Tenant's business operations at the
Building and/or the Premises and (B) all such Project Requirements or Project
Documents shall be authorized or required to be implemented pursuant to the
terms of the 144 Chelmsford Lease. Any dispute under the provisions of this
subsection 35(a)(i) shall be resolved exclusively by Arbitration. (ii) For the
avoidance of doubt, the parties acknowledge that under no circumstances (x)
shall Landlord have any liability to Tenant under this Lease on account of
Landlord's acts or omissions in violation of any of its obligations under the
144 Chelmsford Lease or (y) shall Tenant have any liability to Landlord under
this Lease on account of Tenant's acts or omissions in violation of any of its
obligations under the 144 Chelmsford Lease. (b) Other Documents. (i) Reference
is made to a certain Reciprocal Easement Agreement of even date herewith being
entered into and recorded with the Middlesex North Registry of Deeds and filed
with the Middlesex Registry District of the Land Court concurrently with the
execution and delivery of this Lease (the "REA"). Capitalized terms used in this
Section 35(b) and not specifically defined in this Lease shall have the
respective meanings assigned them under the REA. Tenant is hereby designated as
the Major Tenant of the 100 Property. Subject to all of the terms and conditions
set forth in this Lease and in the REA, Tenant shall have the following rights
during the term of this Lease (which rights shall be deemed included in the
Ancillary Rights): A. all easements granted to the 100 Owner under the REA, in
common with the 100 Owner, and others now or hereafter entitled thereto in
accordance with the terms of the REA; and



--------------------------------------------------------------------------------



 
[exh-1023162.jpg]
32 B. all rights reserved by the I 00 Owner on the I 00 Property in connection
with the 100 Owner's granting to others of easements in the 144 Property
pursuant to the REA, in common with the 144 Owner. (ii) During the term of this
Lease, Tenant shall, on Landlord's behalf, pay, perform and observe in a timely
manner all of the obligations of Landlord under the REA, any Permitted
Encumbrances or any Project Documents (each, an "Other Document") insofar as
they pertain to Tenant's (a) use or occupancy of the Premises, (b) exercise or
enjoyment of any of Tenant's rights under this Lease, or (c) compliance with any
of Tenant's obligations under this Lease (collectively, "Lease Matters");
provided that such Lease Matters shall in no event be deemed to include (x) any
obligation of Landlord under any Other Document that is an obligation of
Landlord to Tenant as expressly set forth in this Lease or (y) any liability to
the extent caused by the negligence or willful act of Landlord. Tenant shall,
from time to time upon the reasonable request by Landlord, provide reasonable
evidence of Tenant's compliance with the terms of the preceding sentence (with
respect to any specific obligations of Tenant thereunder). In any event, Tenant
shall not cause, suffer or permit any act or omission on or about the Premises
or otherwise in connection with any Lease Matters that would cause Landlord to
be in violation (a "Violation") of any of the Other Documents. (iii) Landlord
shall (A) perform and observe all of the terms, covenants, provisions and
conditions of any Other Documents on Landlord's part to be performed and
observed pursuant to the terms thereof, except for such obligations as are
Tenant's responsibility as set forth above, and (B) enforce the obligations of
the other parties to any of the Other Documents (an "Other Party"), in each case
to the extent necessary for Landlord to comply with Landlord's obligations to
Tenant under this Lease. In no event whatsoever shall either party hereto have
any liability to the other on account of (x) any Other Party's failure to keep,
observe or perform its obligations pursuant to the Other Document or (y) the
acts or omissions of any Other Party, its agents, employees, invitees, guests,
licenses or contractors. (iv) In any case where Tenant shall request Landlord's
consent, permission or approval for any matter requiring Landlord's consent,
permission or approval as set forth in this Lease (a "Consent Request") then, to
the extent that such matter shall also require the consent, permission or
approval of an Other Owner, other than a Landlord Affiliate, under an Other
Document (an "Other Owner Consent"), Landlord shall have no obligation to act
upon the Consent Request unless and until such time as the Other Owner Consent
shall have been given. Upon Landlord's reasonable determination that the Consent
Request is complete and in proper form for consideration under both this Lease
and the Other Document, Landlord shall request the Other Owner Consent in
accordance with the Other Document and thereafter use commercially reasonable
efforts in accordance with the Other Document to obtain the Other Owner Consent.
Notwithstanding the foregoing or anything to the contrary contained herein, any
Consent Request to Landlord shall also be deemed to have been made to any
Landlord Affiliate that is an Other Owner. As used herein, "Landlord Affiliate"
shall mean Landlord and/or a party that controls, is controlled by, or is under
common control with Landlord. (v) Notwithstanding anything to the contrary set
forth above in this Section 35(b), Landlord may by notice to Tenant require, in
lieu of Landlord's taking any direct



--------------------------------------------------------------------------------



 
[exh-1023163.jpg]
33 action with respect to any Other Party or Other Document as set forth above
in this Section 35(b), that Tenant, at Tenant's sole cost and expense (except to
the extent that the action is required as a result of Landlord's failure to have
performed an obligation of Landlord under this Lease), take such action on
Landlord's behalf and in its name and, for purposes thereof, Tenant shall be
deemed subrogated to Landlord's rights under the Other Document to take such
action. In taking any such action, Tenant shall have the right, but not the
obligation, to exercise any or all rights and remedies as would be available to
Landlord, at law or in equity, were Landlord to take the action directly.
Landlord agrees to sign, to the extent Landlord's signature is legally required
or required under the provisions of the Other Document, such demands, pleadings,
and/or other documents that may be reasonably required, and otherwise to enable
Tenant to proceed as set forth above in this subsection (v). In the event
Landlord exercises its rights under this subsection (v), Tenant shall provide
Landlord with copies of all written notices, demands, communications and
correspondence of a material nature sent or received by Tenant in connection
therewith, simultaneously with their sending by Tenant or promptly upon their
receipt by Tenant. 36. Miscellaneous. (a) Consent not a Waiver. The consent or
approval by Landlord to or of any act by Tenant requiring Landlord's consent or
approval shall not be deemed to render unnecessary Landlord's consent or
approval to or of any subsequent similar act by Tenant. (b) Entire Agreement.
This Lease and the exhibits and rider, if any, attached hereto and forming a
part hereof, set forth all the covenants, promises, agreements, conditions and
understandings between Landlord and Tenant concerning the Premises and there are
no covenants, promises, agreements, conditions or understandings, either oral or
written, between them other than are herein set forth. No alteration, amendment,
change or addition to this Lease shall be binding upon Landlord or Tenant unless
reduced to writing and signed by each party. The invalidity of one or more
phrases, clauses, sentences, Sections contained in this Lease shall not affect
the remaining portions of this Lease or any part thereof, and if any one or more
of the phrases, clauses, sentences, Sections contained in this Lease should be
declared invalid by the final order, decree or judgment of a court of competent
jurisdiction, including all appeals therefrom, this Lease shall be construed as
if such invalid phrases, clauses, sentences, Sections or had not been inserted
in this Lease. (c) Independent Covenants. Tenant waives all rights to (i) any
abatement, suspension, deferment, reduction or deduction of or from rent, and/or
(ii) quit, terminate or surrender this Lease or the Premises or any part
thereof, except, in either case, as expressly provided herein. Tenant hereby
acknowledges and agrees that the obligations of Tenant hereunder shall be
separate and independent covenants and agreements, that rent shall continue to
be payable in all events and that the obligations of Tenant hereunder shall
continue unaffected, unless the requirement to pay or perform the same shall
have been terminated pursuant to an express provision of this Lease. Tenant
agrees that Tenant shall not take any action to terminate, to rescind or to
avoid this Lease notwithstanding any default by Landlord hereunder except as a
consequence of Landlord's breach of its obligations under the first sentence of
Section 19 or except to the extent (if any) expressly set forth herein. Landlord
and Tenant each acknowledges and agrees that the independent nature of the
obligations of Tenant and Landlord hereunder



--------------------------------------------------------------------------------



 
[exh-1023164.jpg]
34 represents fair, reasonable and accepted commercial practice with respect to
the type of property subject to this Lease, and that this agreement is the
product of free and informed negotiation during which both Landlord and Tenant
were represented by counsel skilled in negotiating and drafting commercial
leases in Massachusetts and that the acknowledgements and agreements contained
herein are made with full knowledge of the holding in Wesson v. Leone
Enterprises, Inc., 437 Mass. 708 (2002). Such acknowledgements, agreements and
waivers by Tenant are a material inducement to Landlord entering into this
Lease. (d) Arbitration. As set forth only in Sections 35(a) and Section 36(r)
hereof, the parties have agreed to resolve certain disputes by arbitration in
accordance with the Expedited Arbitration Procedures provisions of the
Commercial Arbitration Rules of the American Arbitration Association (or another
arbitration company mutually acceptable to Landlord and Tenant) and otherwise
under the terms of this subsection 36(d) ("Arbitration"). Any such Arbitration
shall occur in a location mutually convenient to Landlord and Tenant (or, if
Landlord and Tenant cannot agree on a mutually convenient location, in the City
of Boston, Massachusetts). The decision of the arbitrator shall be final,
conclusive and binding on the parties, but the arbitrator shall have no power to
reform, supplement or modify this Lease. The arbitrator shall make required
findings incident to an arbitrable dispute, which findings shall be set forth in
reasonable detail in a written decision by the arbitrator. Unless otherwise
expressly provided hereunder, the parties shall share equally in all costs
charged by the arbitrator or the arbitration company and each party shall
otherwise bear its own costs (including attorneys' fees) of any Arbitration.
Notwithstanding the foregoing, except as otherwise expressly provided in this
Lease (but outside of this subsection 36(d)), the arbitrator may (but shall not
be obligated to), in its sole discretion, determine the prevailing party in any
such Arbitration and award such prevailing party all of the prevailing party's
costs and expenses incurred in connection with the Arbitration (including
without limitation attorneys' fees and costs). (e) Accord and Satisfaction. No
payment by Tenant or receipt by Landlord of a lesser amount than the monthly or
any other rent or charge herein stipulated shall be deemed to be other than on
account, nor shall any endorsement or statement on any check or any letter
accompanying any check or payment of any rent or charge be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord's right to recover the balance of such rent or charge or pursue any
other remedy in this Lease provided. (f) No Agency. Nothing contained in this
Lease shall be taken or construed to create any agency between Landlord and
Tenant or to authorize the Tenant to do any act or thing or to make any contract
so as to encumber in any manner the title of the Landlord to the Premises or to
create any claim or lien upon the interest of the Landlord in the Premises. (g)
Memorandum of Lease. Landlord and Tenant shall, upon request of either party,
execute and record a notice of this lease in the form attached hereto as EXHIBIT
E; provided that the party requesting the memorandum shall pay all recording and
state, county and local transfer fees and/or taxes imposed as a result of such
notice. (h) Financial Statements. Except with respect to any such time as Tenant
is a corporation whose shares are traded on a US public securities exchange,
Tenant shall within 30 days after receipt of written request from Landlord but,
so long as no Event of Default exists, not



--------------------------------------------------------------------------------



 
[exh-1023165.jpg]
35 more frequently than once within any twelve-month period, provide to
Landlord, for the benefit of Landlord, Landlord's mortgagee and any prospective
investors, mortgagee or purchaser of the Premises (i) a balance sheet and profit
and loss statement of Tenant for Tenant's most recent fiscal year, and (ii) a
detailed operating statement of the Premises for the most recent calendar year
(collectively, "Financial Statements"). (i) Confidentiality. The parties
acknowledge that the specific terms and conditions of this Lease and any
documents made available to Landlord by Tenant hereunder are of a confidential
nature and shall not be disclosed except to Tenant's or Landlord's respective
affiliates, officers, directors, principals, members, employees, agents,
attorneys, partners, accountants, lenders (existing or prospective), investors
(existing or prospective) or prospective purchasers (collectively, for purposes
of this Section 36, the "Permitted Outside Parties") or as required by law. No
party, including Permitted Outside Parties, shall make any public disclosure of
the specific terms of this Lease or of any of such documents, except as required
by law (including SEC regulations and NYSE or NASDAQ requirements). In
connection with the negotiation, execution, delivery, performance and
administration of this Lease, each party acknowledges that it may have access to
confidential information relating to the other party. Each party shall treat
such information as confidential, preserve the confidentiality thereof, and not
duplicate or use such information, except to Permitted Outside Parties or
otherwise in connection with the negotiation, execution, delivery, performance
and administration of this Lease (or in connection with a party's disposition of
an interest in this Lease or in the Premises). Except as required by applicable
law, neither party shall issue any press release or make any statement to the
media regarding the execution and delivery of this Lease without the other
party's consent, which consent shall not be unreasonably withheld or delayed.
The provisions of this Section shall survive any termination of this Agreement.
The terms of this Section 36(i) shall not apply to any information that is or
becomes publicly known other than through a party's breach of its obligations
under this Section 36(i). (j) Counterparts. This Lease may be executed in any
number of counterparts, each of which shall be deemed to be an original and all
of which together shall constitute but one in the same instrument. (k) Time of
the Essence. Time is of the essence with respect to every provision of this
Lease providing for performance, action or inaction by a specified date or
within a specified period of time. (1) Survival of Obligations. Any obligations
of Tenant occurring prior to the expiration or earlier termination of this Lease
shall survive such expiration or earlier termination. (m) Broker. Landlord and
Tenant each covenant that they have not dealt with any real estate broker,
finder or other such party entitled to be paid a fee or a commission with
respect to this Lease, except for Mark Mulvey of Cushman & Wakefield ("Broker"),
whose fees shall be payable by Landlord pursuant to a separate written agreement
between Landlord and Broker. Except for the Broker, each party shall indemnify
and hold the other party harmless from all damages, claims, liabilities or
expenses, including reasonable attorneys' fees, resulting from any claims that
may be asserted against the other party by any real estate broker or finder with
whom the indemnifying party either has or is purported to have dealt.



--------------------------------------------------------------------------------



 
[exh-1023166.jpg]
36 (n) Waiver of Jury Trial. TO THE MAXIMUM EXTENT PERMITTED BY LAW, LANDLORD
AND TENANT EACH WAIVE THE RIGHT TO TRIAL BY JURY IN ANY LITIGATION ARISING OUT
OF OR WITH RESPECT TO THIS LEASE. (o) OFAC. Tenant and Landlord hereby
represents and warrants to each other that for itself it is not, nor will it
become, a person or entity with whom U.S. persons or entities are restricted
from doing business under regulations of the Office of Foreign Asset Control of
the Department of the Treasury (including those named on OFAC's Specially
Designated and Blocked Persons List) or under any statute, executive order
(including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action. (p) REIT/UBTI. The Landlord and the
Tenant hereby agree that it is their intent that all Base Rent, and all other
additional rent and any other rent and charges payable to the Landlord under
this Lease shall qualify as "rents from real property" within the meaning of
Sections 512(b)(3) and 856(d) of the Internal Revenue Code of 1986, as amended,
(the "Code") and the U.S. Department of the Treasury Regulations promulgated
thereunder (the "Regulations"). In the event that (i) the Code or the
Regulations, or interpretations thereof by the Internal Revenue Service
contained in revenue rulings or other similar public pronouncements, shall be
changed so that any rent no longer so qualifies as "rent from real property" for
purposes of either said Section 512(b)(3) or Section 856(d) or (ii) the
Landlord, in its sole discretion, determines that there is any risk that all or
part of any rent shall not qualify as "rents from real property" for the
purposes of either said Sections 512(b)(3) or 856(d), such rent shall be
adjusted in such manner as the Landlord may reasonably require so that it will
so qualify; provided, however, that any adjustments required pursuant to this
Section 36(p) shall be made so as to produce the equivalent (in economic terms)
rent as payable prior to such adjustment. The parties agree to execute such
further commercially reasonable instrument as may reasonably be required by the
Landlord in order to give effect to the foregoing provisions of this Section
36(p). (q) Activity and Use Limitation. Notwithstanding anything to the contrary
contained herein, Tenant and Landlord acknowledge that the Landlord's Parcel
(including without limitation the Premises) is subject to an Activity and Use
Limitation (the "Existing AUL") pursuant to the terms of Massachusetts General
Laws Chapter 21E, recorded with the Middlesex North Registry of Deeds at Book
21997, Page 35, a copy of which has been provided to Tenant. Notwithstanding
anything to the contrary contained herein, Tenant and Landlord acknowledge that
all of Tenant's and Landlord's rights and interests under this Lease are subject
to the Existing AUL and under no circumstances shall Tenant and/or Landlord make
any use of the Premises or conduct any activity thereon that is prohibited by
the Existing AUL. (r) Limited Sale Profit Participation Right. (1) Upon a Sale
for which (a) the closing (the "Closing," with the date of Closing being the
"Closing Date") occurs prior to the earlier to occur of the third (3rd)
anniversary of the Commencement Date or an Exempt Sale and (b) the applicable
Net Sale Proceeds are at least equal to the applicable IRR Amount as of the
Closing Date, if this Lease is then in full force and effect Landlord shall pay
to Tenant the applicable Profit Share Amount simultaneously with the Closing
Date. As used herein:



--------------------------------------------------------------------------------



 
[exh-1023167.jpg]
37 "Acquisition" means the acquisition by Landlord and/or a Landlord Affiliate
of the Leased Parcel and/or the 144 Chelmsford Parcel in connection with the
execution and delivery of this Lease. "Acquisition Costs" means, as applicable:
A. if the Subdivision shall not have occurred, the Purchase Price plus the
Transaction Costs for the Acquisition; or B. if the Subdivision shall have
occurred, the Purchase Price plus the Transaction Costs for the Acquisition,
multiplied by 66.67%. "Development Costs" means, with respect to any or all hard
and soft costs or expenses of subdividing, developing and improving the Leased
Parcel and/or the 144 Chelmsford Parcel (and/or any respective appurtenances),
including without limitation development, architectural, engineering, project
management, permitting and legal costs, costs of environmental remediation and
costs of construction and site work, as applicable: A. if the Subdivision shall
not have occurred, all such costs or expenses; or B. if the Subdivision shall
have occurred, all such Costs or expenses as shall be equitably allocable to the
Leased Parcel (with costs and expenses that benefit both the Leased Parcel and
the 144 Chelmsford Parcel being generally allocated on the basis of the amount
of relative gross building square footage then built or intended to be built for
the respective parcels). "Investment" means, as applicable: A. if the
Subdivision shall not have occurred, the aggregate of the Acquisition Costs and
Development Costs for the Leased Parcel and the 144 Chelmsford Parcel; or B. if
the Subdivision shall have occurred, the aggregate of the Acquisition Costs and
Development Costs for the Leased Parcel. "IRR Amount" means an internal rate
ofreturn of 10% per annum, compounded annually, on the sum of the aggregate
applicable Investment of the Landlord and/or its affiliates, commencing on the
date that any applicable Investment is made (with such internal rate of return
to be calculated using the XIRR Function of Microsoft Excel). "Net Sale
Proceeds" means the proceeds of the Sale received by Landlord at the Closing net
of the aggregate of the applicable Transaction Costs for the Sale. "Profit Share
Amount" means twenty percent (20%) of the difference between (i) the applicable
Net Sale Proceeds and (ii) the applicable IRR Amount. "Purchase Price" means
four million two hundred fifty thousand dollars ($4,250,000).



--------------------------------------------------------------------------------



 
[exh-1023168.jpg]
38 "Sale" means a sale or transfer of Landlord's fee simple interest in the
Leased Parcel and, if the Subdivision shall not have occurred, the 144
Chelmsford Parcel. Without limitation, a "Sale" shall not include (i) the
granting of a mortgage or a sale or transfer in connection with a foreclosure of
a mortgage or by deed in lieu of foreclosure (together with any sale or transfer
under clause (iii) immediately below, an "Exempt Sale"); (ii) a sale or transfer
of Landlord's interest to a Landlord Affiliate, or by descent or devise
following the death of any person comprising Landlord, or in connection with a
merger or sale of all or substantially all of Landlord's assets, or otherwise by
operation of law; or (iii) a sale or transfer of Landlord's interest as part of
a transaction by Landlord and/or any Landlord Affiliates that also includes at
least two (2) properties outside of the 144 Chelmsford Parcel, the Leased Parcel
or the Hale Property (as defined in the REA); provided that in the event of the
occurrence of any of the foregoing events other than an Exempt Sale, the
provision of this Section 36(r) shall continue in full force and effect with
respect to any subsequent Sale. "Subdivision" means the division of the
Landlord's Parcel into separate legal lots comprised of the Leased Parcel and
the 144 Chelmsford Parcel. "Transaction Costs" means, with respect to the
Acquisition or Sale, as applicable, any or all actual and reasonable or
necessary costs or expenses of consummating the particular transaction incurred
by or equitably allocable to Landlord and/or any Landlord Affiliates therefor,
including, without limitation legal fees, closing costs, escrow fees, recording
fees, title examination and insurance costs, survey costs, due diligence
investigation or monitoring costs and/or brokerage fees. (2) The parties
acknowledge that the 144 Chelmsford Lease contains provisions that are corollary
to this Section 36(r) (the"144 Chelmsford Profit Share Provisions") and agree
that all accounting relevant to this this Section 36(r) shall occur in a manner
consistent with all accounting relevant to the 144 Chelmsford Profit Share
Provisions (in order that, among other things, there shall be no so-called
"double counting" of any amounts owed, collectively, to Tenant pursuant to this
Section 36(r) and/or to the tenant under the 144 Chelmsford Lease pursuant to
the 144 Chelmsford Profit Share Provisions). (3) Any dispute under the foregoing
provisions of this Section 36(r) shall be settled exclusively by Arbitration
under Section 36(d) above. (4) Notwithstanding anything to the contrary set
forth herein, Tenant's rights under this Section 36(r) are personal to the
Tenant originally named herein and any successor thereto pursuant to a Permitted
Transfer, but shall not otherwise be transferable or assignable. Further
notwithstanding anything to the contrary contained herein, Landlord shall have
no obligation to pay Tenant any Profit Share Amount at any time in which Tenant
shall be in default of any of its obligations under this Lease beyond any
applicable notice or cure period. (s) No Merger. There shall be no merger of the
leasehold estate created by this Lease with the fee estate in the Leased Parcel
by reason of the fact that the same person or entity may own or hold (i) the
leasehold estate created by this Lease or any interest in such leasehold estate
and (ii) the fee estate in the Leased Parcel or any interest in such fee estate;
and no such merger shall occur unless and until all persons and other entities
having (a) any interest in this Lease or the leasehold estate created by this
Lease (excluding subtenants) and (b) any fee



--------------------------------------------------------------------------------



 
[exh-1023169.jpg]
39 simple interest in the Leased Parcel or any part thereof shall join in a
written instrument effecting such merger and shall duly record the same.
[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------



 
[exh-1023170.jpg]
40 IN WITNESS WHEREOF, the undersigned have executed this Lease as of the date
first above written. LANDLORD: By: Name: Title: TENANT: MACOM TECHNOLOGY
SOLUTIONS HOLDINGS INC., a Delaware corporation By:---------------- Name: Title:



--------------------------------------------------------------------------------



 
[exh-1023171.jpg]
Exhibit A, Page 1 EXHIBIT A DESCRIPTION OF LANDLORD'S PARCEL 100 & 144
Chelmsford Street Lowell, Massachusetts The land situated on Chelmsford Street,
in Lowell. Middlesex County, Massachusetts, shown as Lots 1-1B-4 and I-1B-5 on a
plan entitled "Compiled Disposition Map of Lots I-1B-3, I-1B-4 & I-lB-5 in
Lowell, Mass., Hale Howard Urban Renewal Area, Project No. Mass. R-130" dated
March 30, 1977, by Dana P. Perkins & Sons, Inc. Civil Engineers & Surveyors",
recorded with Middlesex North District Deeds in Plan Book 124, Plan 46, bounded
and described as follows: NORTHEASTERLY: by land now or formerly of the Boston &
Maine Railroad Corp., as shown on said plan, by three bounds totaling 649.97
feet; SOUTHEASTERLY by said land of Boston & Maine Railroad Corp., as shown on
said plan, 27.97 feet; NORTHEASTERLY again, by said land of Boston & Mane
Railroad Corp., as shown on said plan, 265.16 feet; SOUTHEASTERLY again, by Lot
I-1 B-3, as shown on said plan, 412.45 feet; SOUTHEASTERLY again, by said Lot
I-1 B-3, as shown on said plan, 277.71 feet; SOUTHWESTERLY by Lot I-IA, as shown
on said plan, 300 feet; NORTHWESTERLY by Chelmsford Street, 270 feet; and
NORTHWESTERLY again, by said Chelmsford Street by three courses totaling
1,042.23 feet; Comprised in part by two parcels of registered land; namely,
Registered Parcel 1: A certain parcel of land situated in said Lowell, bounded
and described as follows: NORTHEASTERLY by Howard Street, fifty-two (52) feet;
SOUTHEASTERLY by land now or formerly of David Ziskind, one hundred twelve (112)
feet;



--------------------------------------------------------------------------------



 
[exh-1023172.jpg]
Exhibit A, Page 2 SOUTHWESTERLY by land now or formerly of Charles E. Jameson,
fifty-two and 1/100 (52.01) feet; and NORTHWESTERLY by land now or formerly
oflsrael Levin, one hundred thirteen and 28/100 (113.28) feet.



--------------------------------------------------------------------------------



 
[exh-1023173.jpg]
Exhibit A, Page 3 All of said boundaries of said Registered Parcel 1 are
determined by the Land court to be located as shown on Plan 5672-A entitled
"Plan of Land in Lowell" drawn by Smith and Brooks, Civil Engineers, dated
October 15, 1915, as approved by the Court, filed in the Land Registration
Office, a copy of a portion of which is filed with Certificate of Title No. 951
issued by Middlesex North Registry District of the Land Court. Registered Parcel
2: A certain parcel of land situated in said Lowell, bounded and described as
follows: NORTHWESTERLY by land now or formerly of Minnie Bernstein and Mary F.
Hardy, forty-six and 68/100 (46.68) feet; SOUTHEASTERLY by Lot 5, twenty-five
and 07/100 (25.07) feet; SOUTHWESTERLY by Lot 6, thirty-three and 94/100 (33.94)
feet. All of said boundaries of said Registered Parcel 2 are determined by the
Land Court to be located and shown on Subdivision Plan 6039-B entitled
"Subdivision Plan of Land in Lowell" drawn by Dana F. Perkins & Sons, Inc.,
Surveyors, dated December 22, 1976, as approved by the Court, filed in the Land
Registration Office, a copy of a portion of which is filed with Certificate of
Title No. 21963 issued by said Registry District, and said Registered Parcel 3
is shown as Lot 7 on said plan. Excepting and excluding from the foregoing the
following: So much of the premises as lies within former Railroad Street as the
same is now or formerly owned by Boston and Maine Corporation as set forth in
Deed from the Trustees of Boston and Maine Railroad Corporation to City
Development Authority dated January 5, 1977, recorded in Book 2242, Page 527. So
much of the land taken by the City of Lowell by right of eminent domain by Order
of Taking dated September 8, 1998, recorded in Book 9590, Page 157 and filed as
Document No. 178630, and shown thereon as Parcel 1 and Parcel 2 on a "Plan of
Land in Lowell, Mass. Prepared for Lowell Regional Transit Authority" dated
September 25, 1998 by Vaidya Consultants, Inc., recorded in Plan Book 198, Plan
71, and filed as Document No. 178630. See also Land Court Order flied as
Document No. 184737. Said land is also shown as Lot 1-lB-5 on plan entitled
"Plan of Land in Lowell, Mass." dated September 25, 1998, prepared by Vaidya
Consultants, Inc. recorded with the Middlesex North District Registry of Deeds
in Plan Book 198, Plan 71.



--------------------------------------------------------------------------------



 
[exh-1023174.jpg]
Exhibit A-1, Page I EXHIBIT A-1 PLAN SHOWING LANDLORD'S PARCEL, THE LEASED
PARCEL AND THE 144 CHELMSFORD PARCEL (appended hereto)



--------------------------------------------------------------------------------



 
[exh-1023175.jpg]
Exhibit A-1, Page 2



--------------------------------------------------------------------------------



 
[exh-1023176.jpg]
Exhibit A-2, Page 1 EXHIBIT A-2 PLAN SHOWING THE EXISTING BUILDING (appended
hereto)



--------------------------------------------------------------------------------



 
[exh-1023177.jpg]
S!TE PLAN EXHIBIT A-2 SGA COMMUNICATING COLLABORATING CREATING MACOM - CONCEPT
DESIGN 04. 19 16 2 HALE STREET BUILDING



--------------------------------------------------------------------------------



 
[exh-1023178.jpg]
Exhibit B, Page 1 EXHIBITB TENANT'S WORK Tenant shall perform any work required
to permit Tenant to occupy the Premises for the conduct of Tenant's business
("Tenant's Work"), including without limitation, the work (if any) described on
Exhibit B-1 attached hereto. Tenant shall not commence any of Tenant's Work
until Tenant has submitted to Landlord plans and specifications (in such detail
as Landlord shall reasonably require) for such work and Landlord has approved
such plans and specifications in writing. Landlord's approval of such plans and
specifications shall not be unreasonably withheld, delayed or conditioned,
subject to the terms and conditions of Section 8 of this Lease. Landlord's
approval of Tenant's plans and specifications for Tenant's Work shall create no
responsibility or liability on the part of Landlord for their completeness,
design sufficiency, or compliance with any and all applicable laws. Tenant's
Work shall be performed in accordance with such approved plans and
specifications and in accordance with the terms and conditions of this Lease,
including, without limitation, Section 8 hereof. Tenant shall commence Tenant's
Work promptly after receipt of Landlord's approval of Tenant's plans and
specifications (but not before the Commencement Date) and shall diligently
prosecute the same to completion. Tenant's Work shall be performed in a good and
workmanlike manner, and in compliance with all applicable laws. If Tenant does
not then satisfy the Financial Prerequisite, then, prior to beginning Tenant's
Work, Tenant shall obtain appropriate performance and payment bonds covering the
labor and materials required to complete Tenant's Work. Landlord shall not be
responsible to provide any construction management services to Tenant. Subject
to the provisions of Section 8, prior to beginning Tenant's Work, Tenant shall
also deliver to Landlord and Landlord's mortgagee (if applicable), at Tenant's
cost, a builder's risk insurance policy naming Landlord and Landlord's mortgagee
as additional insureds, as their interests may appear, with the amount and type
of coverage then being reasonably required by Landlord and Landlord's mortgagee
and otherwise in compliance with the requirements for insurance set forth in
Section 9 of this Lease, together with evidence that the premium for said
insurance has been paid in full by Tenant for a period of no less than one year.
All contractors and subcontractors shall be required to procure and maintain
insurance against such risks, in such amounts, and with such companies as
required under Section 9 of this Lease. Certificates of such insurance, with
paid receipts therefor, must be received by Landlord before Tenant's Work is
commenced. Landlord shall provide to Tenant a construction allowance (the
"Construction Allowance") in the amount of Four Million Dollars ($4,000,000.00)
for the Tenant's Work, as evidenced by copies of paid receipts for such work.
The Construction Allowance shall not be used for Tenant's furniture, equipment,
personal property, or trade fixtures but may however be used for improvements
related to Tenant's business operations at either the Premises, 121 Hale Street,
Lowell, MA and/or 144 Chelmsford Street, Lowell, MA.



--------------------------------------------------------------------------------



 
[exh-1023179.jpg]
Exhibit B, Page 2 Landlord shall upon execution of this Lease deposit the entire
Construction Alowance with Landlord's mortgagee (or, if there is no mortgagee
with a title company, bank, trust company, fiduciary or other financial
institutional approved by Tenant in its reasonable discretion) as the "Escrow
Agent" and the Escrow Agent shall disburse the Construction Allowance to Tenant,
not more frequently than once per month, for the purpose of reimbursing Tenant,
in part, for its payments to contractors and subcontractors, materialmen and/or
suppliers in connection with Tenant's Work. As a condition precedent to
Landlord's obligation to pay the Construction Allowance or any portion thereof:
(i) Tenant shall not be in default beyond any applicable notice and cure
periods; (ii) this Lease shall be in full force and effect; and (iii) Tenant
shall have furnished to Landlord and Escrow Agent (A) a certificate from
Tenant's architect certifying that Tenant's Work has been fully completed to the
extent of the funds requested in accordance with the plans and specifications
therefor approved by Landlord; (B) such evidence as Landlord and/or Landlord's
mortgagee may reasonably require to evidence that all persons furnishing or
supplying labor and materials in connection with the construction of the
Tenant's Work for which payment is required, or in the case of completion of a
portion of the Tenant's Work, have been paid and that no lien exists of record
with respect thereto; and (C) any other instruments, plans and/or certificates
reasonably required by Landlord and/or Landlord's mortgagee. Landlord shall fund
the Construction Allowance within fifteen (15) days from Tenant's written
request for the same provided that Tenant has complied with the requirements set
forth in the preceding sentence. Upon paying the full amount of the Construction
Allowance to Tenant in accordance with the provisions hereof, Landlord shall
have no further obligation to extend any credit to Tenant. Notwithstanding any
provision in this Exhibit B or the Lease to the contrary, all of Tenant's Work
must be fully completed, and all items to be provided to Landlord pursuant to
this paragraph must be provided, within two (2) years from the date of execution
of this Lease in order for Landord's obligations with respect to the
Construction Allowance to apply. If Landlord fails to make the payment of the
entire Construction Allowance as required hereunder and the same shall continue
unremedied for twenty (20) days after Tenant's notice thereof to Landlord and
Landlord's mortgagee, then Tenant may deduct any unpaid amount from all rent
payments then or thereafter due until fully paid.



--------------------------------------------------------------------------------



 
[exh-1023180.jpg]
Exhibit B-1, Page 1 EXHIBIT B-1



--------------------------------------------------------------------------------



 
[exh-1023181.jpg]
Exhibit C, Page 1 EXHIBIT C SUBORDINATION, NON-DISTURBANCE AND
ATTORNMENTAGREEMENT This Subordination, Non-Disturbance and Attomment Agreement
(this "Agreement") is dated this day of , 2016 between -------------- ("Lender")
and MACOM TECHNOLOGY SOLUTIONS HOLDINGS INC., a Delaware corporation ("Tenant").
RECITALS A. Tenant has entered into a certain lease (the "Lease") dated , 2016
with (the "Landlord") of the land and buildings located at 100 Chelmsford
Street, Lowell, Massachusetts. The leased premises described in the Lease are
hereinafter referred to as the "Premises." B. Lender has made a loan to
Landlord, which loan is secured by a mortgage and security agreement dated , 20
, recorded with the Essex North Registry of Deeds in Book , Page and filed with
the Essex North Registry District of the Land Court as Document (the
"Mortgage"), and an assignment of leases and rents dated , 20--> recorded with
said Registry in Book_, Page and filed with said land Court as Document (the
"Assignment"), both with respect to the Premises. D. Capitalized terms used and
not defined herein shall have the respective meanings set forth in the Lease.
For mutual consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows: 1. Tenant agrees that the
leasehold of the Lease is and shall be subject and subordinate to the lien of
the Mortgage and to the lien of the Assignment and to all renewals, amendments,
modifications, consolidations, replacements and extensions thereof, now or
hereafter executed, to the full extent of all amounts secured thereby, said
subordination to have the same force and effect as if the Mortgage and the
Assignment, and such renewals, modifications, consolidations, replacements and
extensions thereof, had been executed, acknowledged, delivered and recorded
prior to the execution and delivery of the Lease and any recorded notice or
memorandum thereof, and amendments or modifications thereto. However, the
foregoing subordination provision shall not be deemed or construed as limiting
Tenant's rights under the Lease and/or Landlord's obligations thereunder,
including without limitation with respect to the use of insurance proceeds and
condemnation awards and, notwithstanding any inconsistent provisions of the
Mortgage with respect thereto, such proceeds and awards shall be applied as set
forth in the Lease.



--------------------------------------------------------------------------------



 
[exh-1023182.jpg]
Exhibit C, Page 2 2. Lender agrees that Tenant shall not be named or joined as a
party defendant in any action, suit or proceeding which may be instituted by
Lender to foreclose or seek other remedies under the Mortgage or the Assignment
by reason of a default or event of default under the Mortgage or the Assignment,
unless applicable law requires Tenant to be made a party thereto as a condition
to Lender's proceeding against Landlord or prosecuting such rights and remedies.
Lender further agrees that, in the event of any entry by Lender pursuant to the
Mortgage, a foreclosure of the Mortgage, or the exercise by Lender of any of its
rights under the Mortgage or Assignment, Lender shall not disturb Tenant's right
of possession of the Premises under the terms of the Lease so long as Tenant is
not in default beyond applicable notice and cure periods in the Lease. 3. Tenant
agrees that, in the event of a foreclosure of the Mortgage by Lender, the
acceptance of a deed in lieu of foreclosure by Lender, or Lender's exercise of
any of its rights under the Mortgage or Assignment, Tenant will attorn to and
recognize Lender as its landlord under the Lease for the remainder of the term
of the Lease (including all optional extension terms which have been or are
hereafter exercised) upon the same terms and conditions as are set forth in the
Lease, and Tenant hereby agrees to perform all of the obligations of Tenant
pursuant to the Lease. 4. Tenant agrees that, in the event Lender succeeds to
the interest of Landlord under the Lease: (a) Lender shall not be liable in
damages for any act or omission of any prior landlord (including Landlord),
provided nothing herein shall derogate from the obligation of Lender to perform
all of the obligations of Landlord pursuant to the Lease arising, accruing or
continuing from and after such time as Lender succeeds to the interest of
Landlord under the Lease; (b) Lender shall not be liable for the return of any
security deposit unless such security deposit is actually received by Lender;
(c) Lender shall not be bound by any Base Rent or additional rent which Tenant
might have prepaid for more than one (1) month in advance under the Lease
(unless so required to have been prepaid under the Lease); (d) Lender shall not
be bound by any amendments or modifications of the Lease made after the date
hereof without consent of Lender which have the effect of materially increasing
Landlord's obligations under the Lease, reducing rent or otherwise materially
reducing any of Tenant's obligations under the Lease, decreasing the Term or
canceling the Lease prior to its expiration except as a result of the exercise
of a right to terminate as set forth in the Lease; (e) Lender shall not be
subject to any offsets or defenses which Tenant might have against any prior
landlord (including Landlord) except in cases where Tenant has given Lender
notice of the event or circumstances giving rise to such



--------------------------------------------------------------------------------



 
[exh-1023183.jpg]
Exhibit C, Page 3 damages, offsets or defenses and afforded Lender the same
period of time in which to cure as is provided to Landlord under the Lease; and
(f) Lender shall not be bound by any provisions in the Lease which obligate
Landlord to erect or complete any building and/or to make any improvements to
the Premises. 5. Lender hereby approves of, and consents to, the Lease.
Notwithstanding anything to the contrary contained in the Mortgage or the
Assignment, Tenant shall be entitled to use and occupy the Premises and exercise
all its rights under the Lease, and the Lease and Landlord's and Tenant's
performance thereunder shall not constitute a default under the Mortgage or
Assignment. Tenant agrees to give Lender a copy of any notice of default under
the Lease served upon Landlord at the same time as such notice is given to
Landlord. 6. [Intentionally deleted.] 7. The terms and provisions of this
Agreement shall be automatic and self-operative without execution of any further
instruments on the part of any of the parties hereto. Without limiting the
foregoing, however, Lender and Tenant agree, within thirty (30) days after
request therefor by the other party, to execute an instrument in confirmation of
the foregoing provisions, in form and substance reasonably satisfactory to
Lender and Tenant, pursuant to which the parties shall acknowledge the continued
effectiveness of the Lease in the event of such foreclosure or other exercise of
rights. 8. Any notice to be delivered hereunder shall be in writing and shall be
sent registered or certified mail, return receipt requested, postage prepaid, or
overnight delivery by Federal Express or similar overnight courier which
delivers upon signed receipt of the addressee, or its agent. The time of the
giving of any notice shall be the time of receipt thereof by the addressee or
any agent of the addressee, except that in the event that the addressee shall
refuse to receive any notice, or there shall be no person available (during
normal business hours) to receive such notice, the time of giving notice shall
be deemed to be the time of such refusal or attempted delivery as the case may
be. All notices addressed to Lender or Tenant, as the case may be, shall be
delivered to the respective addresses set forth opposite their names below, or
such other addresses as they may hereafter specify by written notice delivered
in accordance herewith: If to Tenant: with a copy simultaneously to: If to
Lender: 9. The term "Lender" as used herein includes any direct or more remote
successor or assign of the named Lender herein, including without limitation,
any purchaser at a foreclosure sale, and any successor or assign thereof, and
the term "Tenant" as used herein includes any



--------------------------------------------------------------------------------



 
[exh-1023184.jpg]
Exhibit C, Page 4 direct or more remote successor and assign of the named Tenant
herein. All terms used herein but not defined herein which are defined in the
Lease shall have the same meaning for purposes hereof as they do for purposes of
the Lease. TENANT: MACOM TECHNOLOGY SOLUTIONS HOLDINGS INC. By: _ Name: _ Title:
_ LENDER: By: _ Name:----------- Title: _



--------------------------------------------------------------------------------



 
[exh-1023185.jpg]
Exhibit C, Page 5 COMMONWEALTH OF MASSACHUSETTS) ) ss. COUNTY OF ----------- On
this day of 20 , before me, the undersigned officer, personally appeared ,who
acknowledged himself/herself to be the _ of MACOM TECHNOLOGY SOLUTIONS HOLDINGS
INC., a Delaware corporation, and that he/she, as such , being authorized so to
do, executed the foregoing instrument for the purposes therein contained by
signing the name of the corporation by himself/herself as ----------- IN WITNESS
WHEREOF, I hereunto set my hand and official seal. NOTARIAL SEAL Notary Public
My commission expires: STATE OF COUNTY OF ) ) ss. ) On this day of 20 , before
me, the undersigned officer, personally appeared , who acknowledged
himself/herself to be the _ of --------------- , a , and that he/she, as such
--------- , being authorized so to do, executed the foregoing instrument for the
purposes therein contained by signing the name of the by himself/herself as IN
WITNESS WHEREOF, I hereunto set my hand and official seal. NOTARIAL SEAL Notary
Public My commission expires:



--------------------------------------------------------------------------------



 
[exh-1023186.jpg]
Exhibit D, Page 1 EXHIBITD PERMITTED ENCUMBRANCES 1. Easement from The City
Development Authority to Massachusetts Electric Company dated March 24, 1977,
recorded in Book 2241, Page 309, as affected by Easement Agreement dated July
19, 1982, recorded in Book 2547, Page 94. 2. Covenants set forth in Deed from
City Development Authority to City of Lowell dated October 2, 1978, recorded in
Book 2332, Page 534, at Page 549 and filed as Document No. 76121 to the extent
in force and applicable. 3. Taking by the City of Lowell for layout of
Chelmsford Street dated January 17, 1979, recorded in Book 2349, Page 216. 4.
Covenants and easements contained in Deed from City of Lowell to Wang
Laboratories dated December 31, 1980, recorded in Book 2459, Page 212 and filed
as Document No. 81413. 5. Access and License Agreement by and between AMP
Incorporated, M/A-Com, Division and L'Energia Limited Partnership, dated
November 17, 1997, recorded in Book 8910, Page 285, and re-recorded in Book
9034, Page 184, as amended by Amendment Agreement dated February 25, 1999,
recorded in Book 10461, Page 68. 6. Notice of Activity and Use Limitation dated
March 6, 2008, recorded in Book 21997, Page 35.



--------------------------------------------------------------------------------



 
[exh-1023187.jpg]
Exhibit E, Page 1 EXHIBITE NOTICE OF LEASE Notice is hereby given pursuant to
Massachusetts General Laws, Chapter 183, Section 4, of an instrument of lease
(the "Lease") containing, inter alia, the following terms and conditions:
LANDLORD: TENANT: -------' a _ MACOM TECHNOLOGY SOLUTIONS HOLDINGS INC., a
Delaware corporation DATE OF LEASE INSTRUMENT: ,2016 PREMISES: TERM OF LEASE:
EXTENSION OPTIONS: MAJOR TENANT: That certain portion of the Landlord's Parcel
shown as "Leased Parcel" on the plan attached hereto as Exhibit _, together with
the Improvements (as defined in the Lease) and Intangible Rights (as defined in
the Lease). The "Landlord's Parcel is that certain improved real property
currently known as and numbered 100 Chelmsford Street, in the City of Lowell,
Massachusetts, more particularly described on Exhibit _ and shown on the plan
attached hereto as Exhibit The initial term of the Lease commences on the date
of the Lease and expires on the last day of the month in which the twentieth
(20th) anniversary of such date occurs. In the event of the occurrence of the
Commencement Date under that certain lease of even date herewith between -------
and Tenant for premises located adjacent to the Premises (the "144 Chelmsford
Lease"), notice of which 144 Chelmsford Lease is recorded concurrently herewith,
and only in such event, the initial term of the Lease shall be deemed extended
so that it shall end co-terminously with the end of the initial term of the 144
Chelmsford Lease (as established by reference to such Commencement Date). Tenant
has an option to extend the term of the Lease for two (2) consecutive periods of
ten (10) years each, as more specifically provided in the Lease. Tenant has been
designated as the Major Tenant (as defined in that certain Reciprocal Easement
Agreement of even date herewith and recorded/filed concurrently herewith) for
the Landlord's Parcel.



--------------------------------------------------------------------------------



 
[exh-1023188.jpg]
Exhibit E, Page 2 ACTIVITY AND USE LIMITATION: Tenant and Landlord acknowledge
that the Landlord's Parcel (including without limitation the Premises) is
subject to an Activity and Use Limitation pursuant to the terms of Massachusetts
General Laws Chapter 21E, recorded with the Middlesex North Registry of Deeds at
Book 21997, Page 25, a copy of which has been provided to Tenant. OTHER
PROVISIONS: The Lease contains additional rights, restrictions, terms and
conditions not enumerated in this Notice of Lease. Reference should be made to
the Lease directly with respect to these and other material terms and
conditions. This Notice of Lease is executed pursuant to the provisions
contained in the Lease, and is not intended to vary the terms, conditions or
other provisions of the Lease. In the event of any inconsistency between the
provisions of the Lease and the provisions of this Notice of Lease, the
provisions of the Lease shall govern and control. This instrument is not
intended to, and does not and shall not, amend, modify, diminish or affect in
any way the Lease or the construction or interpretation thereof or any rights or
obligations of any of the parties thereto. This Notice of Lease may be executed
simultaneously in counterparts, each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument. EXECUTED
under seal this day of , 2016. LANDLORD: - ,_ _ By: _ Name: Title: TENANT: MACOM
TECHNOLOGY SOLUTIONS HOLDINGS INC., a Delaware corporation By: _ Name: Title:



--------------------------------------------------------------------------------



 
[exh-1023189.jpg]
Exhibit E, Page 3 [Acknowledgements Follow]



--------------------------------------------------------------------------------



 
[exh-1023190.jpg]
Exhibit E, Page 4 COMMONWEALTH OF MASSACHUSETTS ,ss. On this date, _, 2016,
before me, the undersigned notary public, personally appeared , as of , proved
to me through satisfactory evidence of identification, which was , to be the
person whose name is signed on the preceding or attached document, and
acknowledged to me that s/he signed it voluntarily for its stated purpose on
behalf of the foregoing entity. Notary Public Printed Name: My commission
expires: _ ,ss. STATE OF ---------- On this date, , 2016, before me, the
undersigned notary public, personally appeared as of MACOM TECHNOLOGY SOLUTIONS
HOLDINGS INC., a Delaware corporation, proved to me through satisfactory
evidence of identification, which was , to be the person whose name is signed on
the preceding or attached document, and acknowledged to me that s/he signed it
voluntarily for its stated purpose on behalf of the foregoing entity. Notary
Public Printed Name: My commission expires: _ 62280446 v3
l-WorkSiteUS-031591/0053



--------------------------------------------------------------------------------



 
[exh-1023191.jpg]
Attachment 3



--------------------------------------------------------------------------------



 
[exh-1023192.jpg]
ATTACHMENT 3 TO THIRD AMENDMENT Form of Hale Street Lease Amendment (appended
hereto)



--------------------------------------------------------------------------------



 
[exh-1023193.jpg]
FIFTH AMENDMENT TO LEASE 121 Hale Street, Lowell, MA This FIFTH AMENDMENT TO
LEASE (this "Amendment") is entered into as of ---- _, 2016 (the "Effective
Date") by and between HALE CPI, LLC ("Landlord"), and MACOM TECHNOLOGY SOLUTIONS
HOLDINGS, INC. ("Tenant"). WHEREAS, ND Hale Street LLC, as
predecessor-in-interest to Landlord (the "Original Landlord"), as landlord, and
GES US (New England) Inc. (the "Original Tenant"), as tenant, entered into that
certain Lease dated May 31, 2007 (the "Original Lease") relating to certain land
with the buildings thereon in Lowell, Massachusetts known as and numbered 121
Hale Street, as amended by that certain First Amendment to Lease dated as of
September 8, 2008 (the "First Amendment"), as affected by that certain
Certificate Affirming Dates dated as of April_, 2009, as further amended by that
certain Second Amendment to Lease dated as of June 2010 (the "Second
Amendment"), as affected by that certain Assignment of Lease dated March 31,
2011 (the "2011 Assignment") by and between Original Tenant and MACOM Technology
Solutions, Inc. f/k/a M/A-Com Technology Solutions, Inc. (the "Intervening
Tenant") and by that certain Landlord's Consent to Assignment of Lease dated
March 31, 2011 by and among Original Landlord, Original Tenant, and the
Intervening Tenant (the "2011 Consent"), as further amended by that certain
Third Amendment to Lease dated as of March 31, 2011 (the "Third Amendment"), as
further amended by that certain Fourth Amendment to Lease dated as of October 4,
2012 (the "Fourth Amendment"), and as affected by that certain Assignment of
Lease of even date herewith by and between the Intervening Tenant and Tenant
(the "2016 Assignment") and by that certain Landlord's Consent to Assignment of
Lease of even date herewith by and among Landlord, the Intervening Tenant, and
Tenant (the "2016 Consent") (the Original Lease, as so amended and affected,
being herein referred to as the "Lease"); and WHEREAS, Tenant is the successor
to the Original Tenant pursuant to the terms of the 2016 Assignment (as affected
by the 2016 Consent); WHERAS, simultaneously herewith, , an affiliate of
Landlord (in its capacity as landlord under the 144 Chelmsford Lease, the "144
Landlord") and MACOM Technology Solutions Holdings, Inc. (in its capacity as
tenant under the 144 Chelmsford Lease, the "144 Tenant") are entering into a
lease agreement (the "144 Chelmsford Lease") pursuant to which the 144 Landlord
will lease to the 144 Tenant a certain parcel adjacent to the Leased Premises as
shown as "144 CHELMSFORD PARCEL" on the plan attached hereto as Exhibit A (the
"144 Parcel") and, subject to the terms and conditions set forth therein, to
construct a project (the "Project") consisting of a new building on the 144
Parcel and certain site improvements (the "Site Improvements") to the 144
Parcel, the 100 Parcel (as defined below) and the Leased Premises; WHEREAS,
simultaneously herewith, , an affiliate of Landlord (in its capacity as landlord
under the I 00 Chelmsford Lease, the "100 Landlord") and MACOM Technology
Solutions Holdings, Inc. (in its capacity as tenant under the I 00 Chelmsford
Lease, the "I 00 Tenant") are entering into a lease agreement (the "I 00
Chelmsford Lease") pursuant to



--------------------------------------------------------------------------------



 
[exh-1023194.jpg]
2 which the 100 Landlord will lease to the 100 Tenant a certain parcel adjacent
to the 144 Parcel as shown as "100 CHELMSFORD PARCEL" on the plan attached
hereto as Exhibit A together with all Improvements (as such term is defined in
the 100 Chelmsford Lease) now and/or hereafter existing thereon, which may
include without limitation certain of the Site Improvements to be constructed
pursuant to the 144 Chelmsford Lease (the "l 00 Chelmsford Parcel"); WHEREAS, a
notice of the Lease is recorded in the Middlesex Registry of Deeds at Book
27742, Page 195 (the "Notice of Lease"); WHEREAS, the Landlord and Tenant desire
to amend the Lease in certain respects, all as hereinafter provided; and
WHEREAS, capitalized terms used herein and not otherwise defined herein shall
have the same meanings given such terms in the Lease. NOW, THEREFORE, for
consideration paid, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows: 1. LEASE TERM a. The Lease
Term is hereby extended from December 31, 2022 to December 31, 2036 (the period
of such extension, as it may be further extended as set forth herein, being the
"Extension Term"). b. In the event of the occurrence of the Commencement Date
(as defined in the 144 Chelmsford Lease; hereinafter the "144 Commencement
Date") and only in such event (notwithstanding the reason the same may not have
occurred), the Extension Term of the Lease shall be deemed extended from and
after (the "Further Extension") so that the Extension Term shall end
co-terminously with the end of the Initial Term (as defined in the in 144
Chelmsford Lease). Such Further Extension shall occur automatically without the
need for the parties to execute any further documentation under the Lease,
provided that, at the request of either party therefor, at such time as the 144
Commencement Date has definitively occurred or not occurred, the parties shall
memorialize, in a written instrument in mutually acceptable form (and, in any
case, in recordable form), either (i) the occurrence of the 144 Commencement
Date and the exact dates of such Further Extension or (ii) the non..:occurrence
of the 144 Commencement Date and acknowledgement that the Further Extension will
not be of any effect. c. Basic Rent for the Extension Term shall be as follows :
Period Basic Rent Per Annum Basic Rent Per Month January 1, 2023 through
December 31, 2025 January 1, 2026 through December 31, 2028 $455,250.00
$37,937.50 $470,425.00 $39,202.08



--------------------------------------------------------------------------------



 
[exh-1023195.jpg]
3 January 1, 2029 through December 31, 2031 $485,600.00 $40,466.66 January 1,
2032 through December 31, 2034 $500,775.00 $41,731.25 January 1, 2035 through
December 31, 2036 $515,950.00 $42,995.83 Basic Rent for the period of the
Further Extension shall be at the same rate that was in effect for the period
ending on December 31, 2036, provided that to the extent that the Further
Extension shall include any periods from and after January 1, 2038 (the
"Adjustment Date") then on the Adjustment Date, and then again on each and every
third (3rd) anniversary of the Adjustment Date occurring thereafter, the Basic
Rent shall increase by $15,175.00 per annum or $1,264.58 per month above the
Basic Rent that was in effect prior to the Adjustment Date or any such third
(3rd) anniversary of the Anniversary Date, as applicable. d. Section 22.5 of the
Lease (Termination Option), as previously amended by the Fourth Amendment, is
hereby deleted in its entirety. 2. OTHER DOCUMENTS (a) Project. (i) The parties
acknowledge that, in pursuing such governmental permits and approvals and taking
such other actions as shall be reasonably necessary in order for the 144
Landlord to construct the Project, it may become necessary for the 144 Landlord
to (A) agree to certain conditions imposed by governmental authorities that will
affect the Leased Premises, (B) grant or secure easements and/or other
agreements with one or more third parties that will affect the Leased Premises,
or (C) modify the REA (as defined herein) or other Permitted Encumbrances (as
defined herein) in a manner that will affect the Leased Premises (all of the
foregoing being "Project Requirements"), such Project Requirements to be
governed by one or more documents effecting the same ("Project Documents").
Landlord reserves the right to implement any Project Requirements and to enter
into any Project Documents, subject to Tenant's approval for items (A), (B) and
(C) immediately above, such approval not to be unreasonably withheld conditioned
or delayed, and Tenant agrees to execute any reasonable modifications of the
Lease which may be required from time to time in order to effect any of the
same; provided, however, that (x) no such Project Requirements or Project
Documents shall alter the term of the Lease, increase the Rent, reduce the
economic value to Tenant hereof, change in any manner any of the relative rights
or obligations of Tenant or Landlord hereunder, or require Tenant to incur any
out-of-pocket cost or adversely affect or increase the cost of Tenant's business
operations at the Leased Premises and (y) all such Project Requirements or
Project Documents shall be authorized or required to be implemented pursuant to
the terms of the 144 Chelmsford Lease. (ii) Any dispute under the prov1s10ns of
this Section 2 shall be resolved exclusively by arbitration ("Arbitration") in
accordance with the Expedited Arbitration



--------------------------------------------------------------------------------



 
[exh-1023196.jpg]
4 Procedures prov1s1ons of the Commercial Arbitration Rules of the American
Arbitration Association (or another arbitration company mutually acceptable to
Landlord and Tenant) and otherwise under the terms of this clause (ii). Any such
Arbitration shall occur in a location mutually convenient to Landlord and Tenant
(or, if Landlord and Tenant cannot agree on a mutually convenient location, in
the City of Boston, Massachusetts). The decision of the arbitrator shall be
final, conclusive and binding on the parties, but the arbitrator shall have no
power to reform, supplement or modify the Lease. The arbitrator shall make
required findings incident to an arbitrable dispute, which findings shall be set
forth in reasonable detail in a written decision by the arbitrator. Unless
otherwise expressly provided hereunder, the parties shall share equally in all
costs charged by the arbitrator or the arbitration company and each party shall
otherwise bear its own costs (including attorneys' fees) of any Arbitration.
Notwithstanding the foregoing, the arbitrator may (but shall not be obligated
to), in its sole discretion, determine the prevailing party in any such
Arbitration and award such prevailing party all of the prevailing party's costs
and expenses incurred in connection with the Arbitration (including without
limitation attorneys' fees and costs). (iii) For the avoidance of doubt, the
parties acknowledge that under no circumstances shall Landlord have any
liability to Tenant under the Lease on account of (x) the 144 Landlord's acts or
omissions under the 144 Chelmsford Lease or (y) the 100 Landlord's acts or
omissions under the 100 Chelmsford Lease. For the avoidance of doubt, the
parties further acknowledge that under no circumstances shall Tenant have any
liability to Landlord under the Lease on account of (A) the 144 Tenant's acts or
omissions under the 144 Chelmsford Lease or (B) the 100 Tenant's acts or
omissions under the 100 Chelmsford Lease. (b) Other Documents (i) Reference is
made to a certain Reciprocal Easement Agreement of even date herewith being
entered into and recorded with the Middlesex North Registry of Deeds and filed
with the Middlesex Registry District of the Land Court concurrently with the
execution and delivery of this Amendment (the "REA"). Capitalized terms used in
this subsection (b) and not specifically defined in this Amendment shall have
the respective meanings assigned to them under the REA. Tenant is hereby
designated as the Major Tenant of the Hale Property. Subject to all of the terms
and conditions set forth in the Lease and in the REA, Tenant shall have the
following rights during the Term of the Lease: A. all easements granted to the
Hale Owner under the REA, in common with the Hale Owner and others now or
hereafter entitled thereto in accordance with the terms of the REA; and B. all
rights reserved by the Hale Owner on the Hale Property in connection with the
Hale Owner's granting to others of easements in the Hale Property pursuant to
the REA, in common with the Hale Owner (ii) During the term of the Lease, Tenant
shall, on Landlord's behalf, pay, perform and observe in a timely manner all of
the obligations of Landlord under the REA, any Permitted Encumbrances or any
Project Documents (each, an "Other Document") insofar as they



--------------------------------------------------------------------------------



 
[exh-1023197.jpg]
5 pertain to Tenant's (A) use or occupancy of the Leased Premises, (B) exercise
or enjoyment of any of Tenant's rights under the Lease, or (C) compliance with
any of Tenant's obligations under the Lease (collectively, "Lease Matters");
provided that such Lease Matters shall in no event be deemed to include (x) any
obligation of Landlord under any Other Document that is an obligation of
Landlord to Tenant as expressly set forth in the Lease or (y) any liability to
the extent caused by the negligence or willful act of Landlord. Tenant shall,
from time to time upon the reasonable request by Landlord, provide reasonable
evidence of Tenant's compliance with the terms of the preceding sentence (with
respect to any specific obligations of Tenant thereunder). In any event, Tenant
shall not cause, suffer or permit any act or omission on or about the Leased
Premises or otherwise in connection with any Lease Matters that would cause
Landlord to be in violation (a "Violation") of any of the Other Documents. (iii)
Landlord shall (A) perform and observe all of the terms, covenants, provisions
and conditions of any Other Documents on Landlord's part to be performed and
observed pursuant to the terms thereof, except for such obligations as are
Tenant's responsibility as set forth above, and (B) enforce the obligations of
the other parties to any of the Other Documents (an "Other Party"), in each case
to the extent necessary for Landlord to comply with Landlord's obligations to
Tenant under the Lease. In no event whatsoever shall either party hereto have
any liability to the other on account of (x) any Other Party's failure to keep,
observe or perform its obligations pursuant to the Other Document or (y) the
acts or omissions of any Other Party, its agents, employees, invitees, guests,
licenses or contractors. (iv) In any case where Tenant shall request Landlord's
consent, permission or approval for any matter requiring Landlord's consent,
permission or approval as set forth in the Lease (a "Consent Request") then, to
the extent that such matter shall also require the consent, permission or
approval of an Other Owner, other than a Landlord Affiliate, under an Other
Document (an "Other Owner Consent"), Landlord shall have no obligation to act
upon the Consent Request unless and until such time as the Other Owner Consent
shall have been given. Upon Landlord's reasonable determination that the Consent
Request is complete and in proper form for consideration under both the Lease
and the Other Document, Landlord shall request the Other Owner Consent in
accordance with the Other Document and thereafter use commercially reasonable
efforts in accordance with the Other Document to obtain the Other Owner Consent.
Notwithstanding the foregoing or anything to the contrary contained herein, any
Consent Request to Landlord shall also be deemed to have been made to any
Landlord Affiliate that is an Other Owner. As used herein, "Landlord Affiliate"
shall mean Landlord and/or a party that controls, is controlled by, or is under
common control with Landlord. (v) Notwithstanding anything to the contrary set
forth above in this subsection (b), Landlord may by notice to Tenant require, in
lieu of Landlord's taking any direct action with respect to any Other Party or
Other Document as set forth above in this subsection (b), that Tenant, at
Tenant's sole cost and expense (except to the extent that the action is required
as a result of Landlord's failure to have performed an obligation of Landlord
under the Lease), take such action on Landlord's behalf and in its name and, for
purposes thereof, Tenant shall be deemed subrogated to Landlord's rights under
the Other Document to take such action. In taking any such action, Tenant shall
have the right, but not the obligation to exercise any or all rights and
remedies as would be available to Landlord, at law or in equity, were Landlord
to take the action directly. Landlord agrees to sign, to the extent Landlord's
signature is legally required or



--------------------------------------------------------------------------------



 
[exh-1023198.jpg]
6 required under the provisions of the Other Document, such demands, pleadings,
and/or other documents that may be reasonably required, and otherwise to enable
Tenant to proceed as set forth above in this clause (v). In the event Landlord
exercises its rights under this clause (v), Tenant shall provide Landlord with
copies of all written notices, demands, communications and correspondence of a
material nature sent or received by Tenant in connection therewith,
simultaneously with their sending by Tenant or promptly upon their receipt by
Tenant. 3. INDUCEMENT PAYMENT Cconcurrently with the execution and delivery of
this Amendment, Landlord is paying to Tenant the sum of One Hundred Thousand
Dollars ($100,000.00) as an inducement for Tenant's execution and delivery of
this Amendment. 4. MISCELLANEOUS a. Concurrently herewith, the parties are
amending and restating in its entirety the Notice of Lease pursuant to the
parties' execution, delivery and recording of the Amended and Restated Notice of
Lease in the form set forth in Exhibit B attached hereto. b. The parties
acknowledge that the "Effective Date," as that term is defined in the 2011
Assignment, occurred as of April 7, 2011 and that the Sublease, as that term is
defined in the 2011 Assignment, was thereby terminated as of April 7, 2011. c.
The Lease is modified such that each reference therein to the Lease shall be
deemed to mean the Lease as modified by this Amendment. In the event of any
conflict between the terms of the Lease and the terms of this Amendment, the
terms of this Amendment shall prevail. Except as otherwise expressly amended,
modified and provided for in this Amendment, Tenant hereby ratifies all of the
provisions, covenants and conditions of the Lease, and such provisions,
covenants and conditions shall be deemed to be incorporated herein and made a
part hereof and shall continue in full force and effect. d. Landlord and Tenant
each warrant to the other that the person or persons executing this Amendment on
its behalf has or have authority to do so and that such execution has fully
obligated and bound such party to all terms and provisions of this Amendment. e.
Landlord and Tenant hereby represent and warrant to each other that neither has
dealt with any real estate broker or agent in connection with the procurement of
this Amendment. Each of Landlord and Tenant shall indemnify and hold the other
harmless from any costs, expenses or liabilities (including costs of suit and
reasonable attorneys' fees) for any compensation, commission or fees claimed by
any real estate broker or in connection with the procurement of this Amendment
because of any act or statement by the indemnifying party. f. This Amendment
shall be binding upon, and shall inure to the benefit of the parties hereto, and
their respective successors and assigns. g. This Amendment shall be governed by
the laws of The Commonwealth of Massachusetts.



--------------------------------------------------------------------------------



 
[exh-1023199.jpg]
7 h. If any clause or provision of this Amendment is or should ever beheld to be
illegal, invalid or unenforceable under any present or future law applicable to
the terms hereof; then and in that event, it is the intention of the parties
hereto that the remainder of this Amendment shall not be affected thereby, and
that in lieu of each such clause or provision of this Amendment that is illegal,
invalid or unenforceable, such clause or provision shall be judicially construed
and interpreted to be as similar in substance and content to such, illegal,
invalid or unenforceable clause or provision, as the context thereof would
reasonably suggest, so as to thereafter be legal, valid and enforceable. i. This
Amendment may be executed simultaneously in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. [Signatures begin on next page.]



--------------------------------------------------------------------------------



 
[exh-1023200.jpg]
8 IN WITNESS WHEREOF, the parties hereto have caused these presents to be
executed, as a sealed instrument, the day and year first above written.
Landlord: HALE CPI, LLC, a Massachusetts limited liability company By: Name:
Title: Tenant: MACOM TECHNOLOGY SOLUTIONS HOLDINGS, INC. By:----------- Name:
Title:



--------------------------------------------------------------------------------



 
[exh-1023201.jpg]
Exhibit A, Page I EXHIBIT A (appended hereto)



--------------------------------------------------------------------------------



 
[exh-1023202.jpg]
Exh1.b1·t A, Page 2



--------------------------------------------------------------------------------



 
[exh-1023203.jpg]
Exhibit B, Page I EXHIBITB AMENDED AND RESTATED NOTICE OF LEASE Notice is hereby
given pursuant to Massachusetts General Laws, Chapter 183, Section 4, of an
instrument oflease (the "Lease") containing, inter alia, the following terms and
conditions: LANDLORD: TENANT: HALE CPI, LLC, a Massachusetts limited liability
company, as successor in interest to ND Hale Street LLC. MACOM TECHNOLOGY
SOLUTIONS HOLDINGS INC., a Delaware corporation, as successor in interest to
MACOM Technology Solutions, Inc. fi'k/a M/A-Com Technology Solutions, Inc.
(pursuant to an Assignment of Lease of even date herewith and recorded
concurrently herewith), as successor in interest to GES US (New England) Inc.
(pursuant to an Assignment of Lease dated March 31, 2011 and recorded DATE OF
LEASE INSTRUMENT: ,2016 PREMISES: TERM OF LEASE: EXTENSION OPTIONS: MAJOR
TENANT: The land with the Building thereon, the legal description of which is
set forth in Exhibit A attached hereto. The Lease Term expires on December 31,
2036. In the event of the occurrence of the Commencement Date under that certain
lease of even date herewith between and Tenant for premises located adjacent to
the Premises (the "144 Chelmsford Lease"), notice of which 144 Chelmsford Lease
is recorded concurrently herewith, and only in such event, the term of the Lease
shall be deemed extended so that it shall end co-terminously with the end of the
initial term of the 144 Chelmsford Lease (as established by reference to such
Commencement Date). Tenant has an option to extend the term of the Lease for two
(2) consecutive periods of five (5) years each, as more specifically provided in
the Lease. Tenant has been designated as the Major Tenant (as defined in that
certain Reciprocal Easement Agreement of even date herewith and recorded
concurrently herewith) for the Premises.



--------------------------------------------------------------------------------



 
[exh-1023204.jpg]
Exhibit B, Page 2 OTHER PROVISIONS: The Lease contains additional rights,
restrictions, terms and conditions not enumerated in this Amended and Restated
Notice of Lease. Reference should be made to the Lease directly with respect to
these and other material terms and conditions. This Amended and Restated Notice
of Lease is executed pursuant to the provisions contained in the Lease, and is
not intended to vary the terms, conditions or other provisions of the Lease. In
the event of any inconsistency between the provisions of the Lease and the
provisions of this Amended and Restated Notice of Lease, the provisions of the
Lease shall govern and control. This instrument is not intended to, and does not
and shall not, amend, modify, diminish or affect in any way the Lease or the
construction or interpretation thereof or any rights or obligations of any of
the parties thereto. This Amended and Restated Notice of Lease may be executed
simultaneously in counterparts, each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument. This Amended
and Restated Notice of Lease amends and restates in its entirety that certain
Notice of Lease dated October 9, 2013 between ND Hale Street LLC, predecessor in
interest to Landlord (as landlord), and GES US (New England) Inc., predecessor
in interest to Tenant (as tenant), recorded in the Middlesex Registry of Deeds
at Book 27742, Page 195. EXECUTED under seal this day of , 2016. LANDLORD: HALE
CPI LLC, a Massachusetts limited liability company By:------------- Name: Title:
TENANT: MACOM TECHNOLOGY SOLUTIONS HOLDINGS, INC., a Delaware corporation By: _
Name: Title: [Acknowledgements Follow]



--------------------------------------------------------------------------------



 
[exh-1023205.jpg]
Exhibit B, Page 3 -------- COMMONWEAL TH OF MASSACHUSETTS ,ss. On this date, ,
2016, before me, the undersigned notary public, personally appeared --------- ,
as of HALE CPI LLC, a Massachusetts limited liability company, proved to me
through satisfactory evidence of identification, which was , to be the person
whose name is signed on the preceding or attached document, and acknowledged to
me that s/he signed it voluntarily for its stated purpose on behalf of the
foregoing entity. Notary Public Printed Name: My commission expires: _ ,ss. On
this date, STATE OF ---------- , 2016, before me, the undersigned notary public,
personally appeared , as ofMACOM TECHNOLOGY SOLUTIONS HOLDINGS, INC., a Delaware
corporation, proved to me through satisfactory evidence of identification, which
was , to be the person whose name is signed on the preceding or attached
document, and acknowledged to me that s/he signed it voluntarily for its stated
purpose on behalf of the foregoing entity. Notary Public Printed Name:
---------- My commission expires: _ 62284448 v6-WorkSiteUS-031591/0054



--------------------------------------------------------------------------------



 
[exh-1023206.jpg]
Attachment 4



--------------------------------------------------------------------------------



 
[exh-1023207.jpg]
ATTACHMENT 4 TO THIRD AMENDMENT Form of REA (appended hereto) 62569904
v4-WorkSiteUS-031591/0053



--------------------------------------------------------------------------------



 
[exh-1023208.jpg]
Reciprocal Easement Agreement- I RECORDING INFORMATION ABOVE RECIPROCAL EASEMENT
AGREEMENT 100 and 144 Chelmsford Street and 121 Hale Street, Lowell,
Massachusetts This Reciprocal Easement Agreement (this "Agreement") is entered
into as of the_ day of , 2016 (the "Effective Date"), by and between [ , a
Massachusetts limited liability company, in its capacity as the owner of the 100
Property (as hereinafter defined), having an address at 43 Broad Street, Hudson,
MA 01748 ("100 Owner"), [ , a Massachusetts limited liability company, in its
capacity as the owner of the 144 Property (as hereinafter defined), having an
address at 43 Broad Street, Hudson, MA 01748 ("144 Owner"), and HALE CPI, LLC, a
Massachusetts limited liability company, in its capacity as the owner of the
Hale Property (as hereinafter defined), having an address at 43 Broad Street,
Hudson, MA 01748 ("Hale Owner" and together with the 100 Owner and the 144
Owner, the "Owners," with each being an "Owner"). WHEREAS, 100 Owner is the
owner of that certain parcel of land, together with the buildings, improvements
and facilities now or hereafter located thereon and all the rights now or
hereafter appurtenant thereto, situated in the City of Lowell, Middlesex County,
Commonwealth of Massachusetts, commonly known as 100 Chelmsford Street and more
particularly described on Exhibit A-1 attached hereto (the "100 Property");
WHEREAS, 144 Owner is the owner of that certain parcel of land, together with
the buildings, improvements and facilities now or hereafter located thereon and
all the rights now or hereafter appurtenant thereto, situated in the City of
Lowell, Middlesex County, Commonwealth of Massachusetts, commonly known as 144
Chelmsford Street and more particularly described on Exhibit A-2 attached hereto
(the "144 Property"); WHEREAS, Hale Owner is the owner of that certain parcel of
land, together with the buildings, improvements and facilities now or hereafter
located thereon and all the rights now or hereafter appurtenant thereto,
situated in the City of Lowell, Middlesex County, Commonwealth of Massachusetts,
commonly known as 121 Hale Street and more particularly described on Exhibit A-3
attached hereto (the "Hale Property" and together with the 100 Property and the
144 Property, the "Properties," with each being a "Property").



--------------------------------------------------------------------------------



 
[exh-1023209.jpg]
Reciprocal Easement Agreement-2 WHEREAS, the 144 Property is subject to a lease
of even date herewith (as the same may be hereafter amended from time to time,
the "144 Lease") between the 144 Owner, as landlord, and MACOM Technology
Solutions Holdings, Inc., a Delaware corporation, as tenant (including its
successors or assigns as holders from time to time of such tenant's interest,
the "144 Tenant"), notice of which 144 Lease (the "144 Notice of Lease") is
being recorded with the Registry (as defined herein) and filed with the Land
Court (as defined herein) concurrently herewith; WHEREAS, pursuant to the 144
Lease, the 144 Owner and the 144 Tenant have agreed upon certain terms and
conditions under which the 144 Owner will perform certain work (the "Project
Work") consisting of the construction of (i) a new building on the 144 Property
(the "144 Building") and (ii) related site improvements on each of the 100
Property, 144 Property and Hale Property, all as approximately shown on the site
plan attached hereto as Exhibit B (with such site improvements, as more
particularly described in the 144 Lease and as the same are subject to the terms
of this Agreement, being herein the "Project Site Improvements"); WHEREAS, the
144 Lease also provides that, under certain circumstances as set forth in the
144 Lease, the 144 Owner will have no further obligation to perform the Project
Work but the 144 Tenant will have certain rights to develop (and thereafter
demolish) a building or buildings on the 144 Property and, in connection
therewith, to make related site improvements on the 100 Property and the 144
Property as set forth in the 144 Lease and as subject to the terms of this
Agreement (the "Alternative Site Improvements"); WHEREAS, the 100 Property is
subject to a lease of even date herewith (as the same may be hereafter amended
from time to time, the "100 Lease") between the 100 Owner, as landlord, and
MACOM Technology Solutions Holdings, Inc., a Delaware corporation, as tenant
(including its successors or assigns as holders from time to time of such
tenant's interest, the "100 Tenant"), notice of which 100 Lease (the "100 Notice
of Lease") is being recorded with the Registry and filed with the Land Court
concurrently herewith; WHEREAS, the Hale Property is subject to a lease dated
May 31, 200 7 as amended (as the same may be hereafter amended from time to
time, the "Hale Lease") between the Hale Owner, as successor in interest to ND
Hale Street LLC, as landlord, and MACOM Technology Solutions Holdings, Inc., a
Delaware corporation, as successor in interest to GES US (New England) Inc., as
tenant (including its successors or assigns as holders from time to time of such
tenant's interest, the "Hale Tenant"), notice of which Hale Lease is recorded
with the Registry at Book 27742, Page 195, and as to which an Amended and
Restated Notice of Lease (the "Hale Notice of Lease") is being recorded with the
Registry concurrently herewith; and WHEREAS, the Owners wish to establish
certain easements, rights, and obligations with respect to the Properties in
order for the 144 Owner to construct the Project Site Improvements (or, in the
alternative, for the 144 Tenant, in the exercise of its rights in accordance
with the 144 Lease, to construct the Alternative Site Improvements on the 100
Property and the 144 Property)



--------------------------------------------------------------------------------



 
[exh-1023210.jpg]
Reciprocal Easement Agreement-3 and for the Owners to use, maintain, operate,
alter and improve the Properties in a harmonious manner, in each case to the
extent provided for herein. NOW THEREFORE, in consideration of the foregoing and
mutual rights and obligations set forth herein, and for $1.00 the receipt and
sufficiency of which are hereby acknowledged, the Owners hereby agree as
follows: I. EASEMENTS. A. Generally. The rights and easements expressly
specified below under this Section I (collectively, the "Easements," with each
thereof being an "Easement") are hereby granted from each Owner, as applicable
as set forth below, to each of the other Owners, as applicable as set forth
below. Except to the extent otherwise expressly set forth herein, all easements
under this Agreement are granted (i) irrevocably and in perpetuity, (ii) for the
exclusive benefit of the grantee Owners (in common, however, with the grantor
Owner and the other grantee Owner, as applicable), (iii) for use by the grantee
Owners and their respective tenants, occupants, licensees, designees and
invitees on their respective Properties, (iv) subject to all of the terms and
conditions set forth in this Agreement, (v) subject to any prior easements and
matters ofrecord insofar as are in force and applicable, (vi) without covenants
express or implied and (vii) without representation or warranty of any kind
(including without limitation as to habitability or fitness for any particular
use or purpose). Except as expressly set forth herein, no other easements are
hereby created, whether by necessity or implication. The areas respectively
designated below as being subject to particular Easements are referred to herein
as the "Easement Areas," with each such area being an "Easement Area." B.
Existing Facilities. Each of the 100 Owner and the 144 Owner shall have an
easement over the other's Property for: (i) the passage of pedestrians and
vehicles upon, over and across any driveways and parking areas as may be now
located on the grantor Owner's Property; (ii) the passage of pedestrians upon,
over and across any sidewalks and walkways as may be now located on the grantor
Owner's Property; (iii) the drainage and discharge of surface water collected on
the grantee Owner's Property onto, upon, over, across, under and through any
areas as may now be utilized therefor by the grantee Owner on the grantor
Owner's Property; (iv) the use, operation, maintenance, repair, and replacement
of any underground utility lines, pipes, conduits, systems and similar equipment
and facilities as may be now be utilized by the grantee Owner on the grantor
Owner's Property; (v) passive Recreational Uses (as defined herein) upon, over
and across any areas as may now be utilized therefor by the grantee Owner on the
grantor Owner's Property; and (vi) the parking of automobiles, light trucks and
vans in any striped parking areas as may be now located on the grantor Owner's
Property. The foregoing Easements under this Section B are collectively referred
to as the "Existing Easements." The Existing Easements shall expire and be of no
further force and effect on the Project Site Improvements Effective Date or on
the Alternative Site Improvements Effective Date (each as defined herein and as
applicable) without the need for execution or recording/filing of any further
documentation. C. The Project Site Improvements.



--------------------------------------------------------------------------------



 
[exh-1023211.jpg]
Reciprocal Easement Agreement-4 (i) Upon substantial completion of the Project
Site Improvements, the 100 Owner and the 144 Owner shall sign a certificate
indicating the date of substantial completion (the "Project Site Improvements
Effective Date"), which certificate shall be recorded with the Registry and
filed with the Land Court. Upon the recording and filing of said certificate,
each of the applicable Owners shall have the following rights and easements: (a)
Access. Each of the Owners shall have an easement for the passage of pedestrians
and vehicles upon, over and across the areas designated on the plan attached
hereto as Exhibit C (the "Easement Plan") as "COMMON DRIVEWAY" (the "Driveway
Easement Area"). Each Owner shall have the right to construct and maintain
driveways for ingress and egress connecting portions of its respective Property
to portions of the Driveway Easement Area located on its respective Property,
provided that no such connecting driveway shall unreasonably interfere with any
rights granted to the other Owners hereunder. (b) Walkways. Each of the Owners
shall have an easement for the passage of pedestrians upon, over and across the
areas shown on the Easement Plan as the "COMMON WALKWAYS" (the "Walkway Easement
Area"). Each Owner shall have the right to construct and maintain sidewalks or
other pedestrian pathways providing access and egress from portions of its
respective Property to portions of the Walkway Easement Area located on its
respective Property, provided that no such sidewalk or pathway shall
unreasonably interfere with any rights granted to the other Owners hereunder.
(c) Stormwater. Each of the Owners shall have an easement for the drainage and
discharge of surface water collected on its respective Property onto, upon,
over, across, under and through the areas designated on the Easement Plan as the
"STORMWATER SYSTEM" consisting of series of catch basins, manholes, drain lines,
underground detention and/or recharge units, and appurtenant equipment (the
"Stormwater Easement Area"). Each Owner shall have the right to construct and
maintain appropriate stormwater drainage facilities connecting portions of its
respective Property to portions of the Stormwater Easement Area located on its
respective Property, provided that no such connections shall unreasonably
interfere with any rights granted to the other Owners hereunder. All connections
to the Stormwater System shall be made at the sole cost and expense of each
respective Owner and in accordance with all applicable Governmental Approvals
(as defined below). (d) Utilities. Each of the Owners shall have an easement for
the use, operation, maintenance, repair, and replacement of underground



--------------------------------------------------------------------------------



 
[exh-1023212.jpg]
Reciprocal Easement Agreement-5 utility lines, pipes, conduits, systems and
similar equipment and facilities to serve any improvements located on their
respective Properties ("Utility Lines") (which utilities may include natural
gas, electricity, water, sewer, telecommunications and such similar uses for
which utility easements are commonly granted from time to time in the
Commonwealth of Massachusetts) located under or within the layout of the
Driveway Easement Area and, to the extent any such Utility Line cannot
reasonably be located within the layout of the Driveway Easement Area (but only
to the extent that no building shall be located therein), within five (5) feet
of the sideline of the Driveway Easement Area (collectively, the "Utility
Easement Area"). Any area in which such Utility Lines are so placed shall be no
wider than necessary to reasonably satisfy the requirements of a private or
public utility company, or five (5) feet on each side of the centerline. All
Utility Lines shall be located underground, except for ground mounted electrical
transformers, risers and fire hydrants and except as may be necessary during
periods of construction, reconstruction, repair or temporary service, required
by any Governmental Approvals or reasonably and customarily required by the
provider of such utility service. Each Owner shall have the right to construct
and maintain utility lines connecting portions of its respective Property to
portions of the Utility Easement Area located on its respective Property,
provided that no such connections shall unreasonably interfere with any rights
granted to the other Owners hereunder. (e) (t) Common/Recreational Areas and
Landscaping. Each of the 100 Owner and 144 Owner shall have an easement for
Recreational Uses upon, over and across the areas designated on the Easement
Plan as "RECREATIONAL AREA" (the "Recreational Easement Area"). "Recreational
Uses" shall mean walking, sitting, casual exercise, picnicking, and similar uses
for which open paved or landscaped spaces are customarily used in similar office
parks in the Commonwealth of Massachusetts, subject to reasonable rules and
regulations promulgated from time to time by each such Owner with respect to its
respective Property. Parking. Each of the 100 Owner and the 144 Owner shall have
an easement for parking of automobiles, light trucks and vans in the striped
parking areas located from time to time on each Owner's respective Property and
designated on the Site Plan as the "Common Parking" (the "Parking Easement
Area"). (ii) The Project Site Improvements shall be subject to change from time
to time in accordance with the 144 Lease; provided, however, that in no event
shall any Project Site Improvements be changed unless the Project Site
Improvements will not (a) have a material



--------------------------------------------------------------------------------



 
[exh-1023213.jpg]
Reciprocal Easement Agreement-6 adverse effect on the quality, useful life,
value, functionality or costs of operating or maintaining



--------------------------------------------------------------------------------



 
[exh-1023214.jpg]
Reciprocal Easement Agreement-6 any then existing buildings and improvements at
the 100 Property or 144 Property as determined by each of (x) the 100 Owner and
its Major Tenant (if any) and (y) the Hale Owner and its Major Tenant (if any),
respectively, in its respective reasonable discretion, (b) violate the terms and
conditions of this Agreement or any Other Documents affecting the 100 Property
or 144 Property, respectively, (c) violate or interfere with the leasehold
rights and interests of the Major Tenant or any other tenant or occupant of the
100 Property or 144 Property, respectively, except to the extent that any such
other tenant or occupant shall have consented thereto in writing in accordance
with the terms and conditions of its applicable lease or occupancy agreement as
shall then be in effect, or (d) violate any applicable laws, regulations,
ordinances and rules, including then applicable zoning laws (without the need
for an amendment to the applicable zoning ordinance or map, except to the extent
that the 100 Owner and its Major Tenant (if any) or the 100 Owner and its Major
Tenant (if any), respectively, shall consent in writing to any such amendment in
writing, such consent not to be unreasonably withheld, conditioned, or delayed).
As used herein, "Other Documents" shall mean (x) the matters set forth in
Exhibit D attached hereto, (y) any future easements, covenants or restrictions
ofrecord as to which this Agreement shall have been made subject or subordinate
and (z) the terms and conditions of any Governmental Approvals of record with
respect to the Project Site Improvements (or Alternative Site Improvements, if
applicable), all insofar as may be in force and applicable. D. The Alternative
Site Improvements. (i) Upon substantial completion of the Alternative Site
Improvements, the 100 Owner and the 144 Owner shall sign a certificate
indicating the date of substantial completion (the "Alternative Site
Improvements Effective Date"), which certificate shall be recorded with the
Registry and filed with the Land Court. Upon the recording and filing of said
certificate, each of the 100 Owner and 144 Owner shall have an easement over the
other's Property for: (i) the passage of pedestrians and vehicles upon, over and
across any driveways and parking areas as shall then be located on the grantor
Owner's Property; (ii) the passage of pedestrians upon, over and across any
sidewalks and walkways as shall then be located on the grantor Owner's Property;
(iii) the drainage and discharge of surface water collected on the grantee
Owner's Property onto, upon, over, across, under and through any areas as may
then be designed to be utilized therefor by the grantee Owner on the grantor
Owner's Property; (iv) the use, operation, maintenance, repair, and replacement
of any underground utility lines, pipes, conduits, systems and similar equipment
and facilities as may then be designed to be utilized by the grantee Owner on
the grantor Owner's Property; (v) passive Recreational Uses (as defined herein)
upon, over and across any areas as may then be designed to be utilized therefor
on the grantor Owner's Property; and (vi) the parking of automobiles, light
trucks and vans in any striped parking areas as may then be located on the
grantor Owner's Property. (ii) Notwithstanding anything to the contrary
contained herein, in no event shall any Alternative Site Improvements proceed
unless such Alternative Site Improvements will not (a) have a material adverse
effect on the quality, useful life, value, functionality or costs of operating
or maintaining any then existing buildings and improvements at the 100 Property
as determined by each of the 100 Owner and its Major Tenant (if any) in its
respective reasonable discretion, (b) violate the terms and conditions of this
Agreement or any Other Documents affecting the 100 Property, (c) violate or
interfere with the leasehold rights and interests of the Major Tenant or any
other tenant or occupant of the 100 Property (except to the extent that any



--------------------------------------------------------------------------------



 
[exh-1023215.jpg]
Reciprocal Easement Agreement-7 such other tenant or occupant shall have
consented thereto in writing in accordance with the terms and conditions of its
applicable lease or occupancy agreement as shall then be in effect), or (d)
violate any applicable laws, regulations, ordinances and rules, including then
applicable zoning laws (without the need for an amendment to the applicable
zoning ordinance or map, except to the extent that the 100 Owner and its Major
Tenant (if any) shall consent in writing to any such amendment in writing, such
consent not to be unreasonably withheld, conditioned, or delayed). E.
Construction of Project Site Improvements. In connection with the performance of
the Project Site Improvements, the 144 Owner shall have an easement to enter the
respective Property of any other Owner (the "Subject Property") in order to
perform the Project Site Improvements for and during the period of performance
of such work (the "Project Work"), subject to all of the following conditions:
(i) The portions of the Subject Property to be so entered by the 144 Owner shall
be limited to such portions thereof as shall be reasonably necessary in order to
perform the Project Work in a diligent manner consistent with prudent
construction practices; provided that in no event shall the 144 Owner enter any
building or other secured area on the Subject Property without the approval of
the other Owner and its Major Tenant, if any, (which approval may be made
subject to reasonable safety and security procedures and shall otherwise not be
unreasonably withheld, conditioned or delayed). (ii) The 144 Owner shall give
the other Owner and its Major Tenant, if any, not less than ten (10) business
days' advance written notice of the 144 Owner's intention to enter the Subject
Property to perform the Project Work, which notice shall include (a) a copy of
the 144 Owner's plans and specifications for the Project Work, including without
limitation any thereof as shall have been submitted to or approved by any
governmental authorities in connection with the pursuit of any Governmental
Approvals, (b) a schedule of the Project Work to be performed and the identity
of the contractors that will be performing the Project Work, (c) the name and
emergency contact information for the 144 Owner's project manager for the
Project Work, (d) copies of all Governmental Approvals as are required under
clause (iv) immediately below and (e) evidence of the insurance as required
under clause (v) immediately below. (iii) The 144 Owner will enter the Subject
Property and perform the work at the 144 Owner's sole risk and at the 144
Owner's sole cost and expense (including all design, permitting and construction
costs). (iv) The 144 Owner shall comply with all laws and regulations applicable
to all Project Work on the Subject Property and shall obtain (and deliver to the
other Owner and its Major Tenant, if any, copies of) all Governmental Approvals
required in connection therewith.



--------------------------------------------------------------------------------



 
[exh-1023216.jpg]
Reciprocal Easement Agreement-8 (v) The 144 Owner shall maintain or cause the
144 Owner's general contractor to maintain (a) commercial general liability
insurance naming the other Owner, its Major Tenant (if any) and its mortgagees
(if any), as additional insureds, in an amount per accident or occurrence of not
less than $1,000,000.00 of primary combined single limit with umbrella coverage
per accident or occurrence of not less than $5,000,000.00 in the aggregate and
(b) builder's risk completed value insurance, naming the 100 Owner, its Major
Tenant (if any) and its mortgagees (if any), as loss payees as their interests
may appear, all such insurance satisfying the requirements of Section IV.A.(ii)
below to the extent applicable thereto (and the 144 Owner shall deliver to the
other Owner, any such Major Tenant, and any such mortgagees evidence thereof in
form reasonably satisfactory to the other Owner, any such Major Tenant, and any
such mortgagees). (vi) The 144 Owner shall promptly pay all contractors,
laborers and suppliers performing services or supplying materials in connection
with the Project Work and pay all amounts and take all other actions necessary
to ensure that no liens will attach to the Subject Property on account thereof.
(vii) The 144 Owner shall operate and maintain all areas affected by the Project
Work in a safe and secure condition and shall not store or stockpile any
materials on the Subject Property for longer than such time as is reasonably
necessary in order to perform the Project Work in a diligent manner consistent
with prudent construction practices. (viii) The Project Work shall be performed
in a prompt and workmanlike manner incorporating only materials of good quality.
(ix) The 144 Owner shall take reasonable measures to ensure that any Project
Work that interferes with any easements benefiting the other Owner as set forth
herein, or the conduct of business on the Subject Property by the other Owner or
its tenants and occupants in the ordinary course, is minimized. (x) Upon
completion of the Project Work, the 144 Owner shall promptly remove from the
Subject Property any surplus materials and waste created by the Project Work and
shall promptly repair and restore any damage to the Subject Property that
results from the Project Work. F. Construction of Alternative Site Improvements.
In connection with the performance of the Alternative Site Improvements by the
144 Tenant under the terms of the 144 Lease, the 144 Tenant shall have an
easement to enter the 100 Property in order to perform the Alternative Site
Improvements for and during the period of performance of such work (the
"Alternative Work"), subject to all of the following conditions:



--------------------------------------------------------------------------------



 
[exh-1023217.jpg]
(i) The portions of the 100 Property to be so entered by the 144 Tenant shall be
limited to such portions thereof as shall be reasonably necessary in order to
perform the Alternative Work in a diligent manner consistent with prudent
construction practices; provided that in no event shall the 144 Tenant enter any
building or other secured area on the 100 Property without the approval of the
100 Owner and its Major Tenant, if any, (which approval may be made subject to
reasonable safety and security procedures and shall otherwise not be
unreasonably withheld, conditioned or delayed). (ii) The 144 Tenant shall give
the 100 Owner and its Major Tenant, if any, not less than ten (10) business
days' advance written notice of the 144 Tenant's intention to enter the 100
Property to perform the Alternative Work, which notice shall include (a) a copy
of the 144 Tenant's plans and specifications for the Alternative Work, including
without limitation any thereof as shall have been submitted to or approved by
any governmental authorities in connection with the pursuit of any Governmental
Approvals, (b) a schedule of the Alternative Work to be performed and the
identity of the contractors that will be performing the Alternative Work, (c)
the name and emergency contact information for the 144 Tenant's project manager
for the Alternative Work, (d) copies of all Governmental Approvals as are
required under clause (iv) immediately below and (e) evidence of the insurance
as required under clause (v) immediately below. (iii) The 144 Tenant will enter
the 100 Property and perform the work at the 144 Tenant's sole risk and at the
144 Tenant's sole cost and expense (including all design, permitting and
construction costs). (iv) The 144 Tenant shall comply with all laws and
regulations applicable to all Alternative Work on the 100 Property and shall
obtain (and deliver to the 100 Owner and its Major Tenant, if any, copies of)
all Governmental Approvals required in connection therewith. (v) The 144 Tenant
shall maintain or cause the 144 Tenant's general contractor to maintain (a)
commercial general liability insurance naming the 100 Owner, its Major Tenant
(if any) and its mortgagees (if any), as additional insureds, in an amount per
accident or occurrence of not less than $1,000,000.00 of primary combined single
limit with umbrella coverage per accident or occurrence of not less than
$5,000,000.00 in the aggregate and (b) builder's risk completed value insurance,
naming the 100 Owner, its Major Tenant (if any) and its mortgagees (if any), as
loss payees as their interests may appear, all such insurance satisfying the
requirements of Section IV.A.(ii) below to the extent applicable thereto (and
the 144 Tenant shall deliver to the 100 Owner, any such Major Tenant, and any
such mortgagees evidence thereof in form reasonably Reciprocal Easement
Agreement-9



--------------------------------------------------------------------------------



 
[exh-1023218.jpg]
Reciprocal Easement Agreement- I 0 satisfactory to the 100 Owner, any such Major
Tenant, and any such mortgagees). (vi) The 144 Tenant shall promptly pay all
contractors, laborers and suppliers performing services or supplying materials
in connection with the Alternative Work and pay all amounts and take all other
actions necessary to ensure that no liens will attach to the 100 Property on
account thereof. (vii) The 144 Tenant shall operate and maintain all areas
affected by the Alternative Work in a safe and secure condition and shall not
store or stockpile any materials on the 100 Property for longer than such time
as is reasonably necessary in order to perform the Alternative Work m a diligent
manner consistent with prudent construction practices. (viii) The Alternative
Work shall be performed in a prompt and workmanlike manner incorporating only
materials of good quality. (ix) The 144 Tenant shall take reasonable measures to
ensure that any Alternative Work that interferes with any easements benefiting
the 100 Owner as set forth herein, or the conduct of business on the 100
Property by the 100 Owner or its tenants and occupants in the ordinary course,
is minimized. (x) Upon completion of the Alternative Work, the 144 Tenant shall
promptly remove from the 100 Property any surplus materials and waste created by
the Alternative Work and shall promptly repair and restore any damage to the 100
Property that results from the Alternative Work. In exercising its rights and
performing its obligations under this Section F, the 144 Tenant shall be subject
to the same obligations as the 144 Owner would be bound by under the other
provisions of this Agreement (including without limitation the indemnification
obligations under Section IV. B. below) were the 144 Owner the party entitled to
exercise the rights of the 144 Tenant under this Section F. II. RESTRICTIONS AND
CONDITIONS A. Construction of Improvements. The rights granted to the Owners in
the Easement Areas shall specifically include the right to construct,
reconstruct, and maintain the improvements on their respective Properties as are
existing on the Effective Date or as may be hereafter existing in accordance
with the Project Site Improvements or the Alternative Site Improvements (as
applicable). Each of the Owners agrees that all work performed by such Owner
within an Easement Area located on its Property shall be (i) performed in a good
and workmanlike manner using materials of good quality in accordance with all
Governmental Approvals, (ii) diligently prosecuted to completion and in a manner
so as to minimize any interruption in any other Owners' use and enjoyment of its
respective easements granted hereunder and (iii) performed and undertaken in
accordance with all of the terms and conditions of this Agreement and any
applicable Other Documents.



--------------------------------------------------------------------------------



 
[exh-1023219.jpg]
Reciprocal Easement Agreement- I I B. Relocation Rights. In the event that,
after the date hereof, an Owner (the "Relocating Owner") desires to relocate an
Easement Area located on the Relocating Owner's respective Property, the
Relocating Owner shall notify the other Owners having an Easement therein and
their respective Major Tenants (if any) (each, as applicable, the "Other
Parties") of such desire, which notice shall include a plan and description of
the proposed new location therefor (and the reason for such relocation), and the
date (which shall be not less than sixty (60) days after the date of such
notice) on which the Relocating Owner would propose such relocation to become
effective. A Relocating Owner shall have the right to relocate any such Easement
Area so long as the relocation shall not, other than to a de minimis extent,
increase the burdens on, or decrease the rights of, any of the Other Parties, as
determined in each of their respective reasonable discretion. Furthermore, with
respect to any such relocation: (i) such relocation shall be planned and
undertaken at the Relocating Owner's sole cost and expense; (ii) the Relocating
Owner shall obtain any and all Governmental Approvals required therefor at its
sole cost and expense; and (iii) the relocation shall be conducted in accordance
with all of the terms and conditions of this Agreement and any applicable Other
Documents. The Other Parties shall cooperate, in all reasonable respects (but at
no out-of-pocket cost to such Other Parties) with the Relocating Owner in
obtaining and maintaining any Governmental Approvals under this paragraph. C.
Requests for Approvals, Consents and Determinations. (i) With respect to any
matter as to which any Owner (or any Major Tenant) hereunder shall be given an
approval, consent or other determination-making right, such right shall, except
as otherwise expressly provided herein, be exercised in such party's sole and
absolute discretion, and any such exercise shall not be deemed inconsistent with
any covenant of good faith and fair dealing which may be implied by law to be
part of this Agreement. The parties intend by this Agreement to set forth their
entire understanding with respect to the terms, covenants, conditions and
standards pursuant to which their obligations are to be judged and their
performance measured. (ii) Unless provision is made hereunder for a specific
time period, each response to a request for an approval, consent or other
determination to be made or considered pursuant to this Agreement (a "Response
Request") shall be given by the Owner (and any applicable Major Tenant) to whom
directed within thirty (30) days after receipt thereof. Each such response shall
be in writing and the reasons for any disapproval, denial or other negative
response shall be stated in reasonable detail. If a response is not given by the
requested Owner (or applicable Major Tenant) within the required time period,
then the requesting Owner may provide a second Response Request to the requested
Owner (or applicable Major Tenant) stating in capitalized letters that failure
to respond within the applicable time period will be deemed to constitute the
giving of the requested approval, consent or other determination and, if no
response to the second Response Request is given by the Owner (or applicable
Major Tenant) within fifteen (15) days ofreceipt thereof, then the requested
Owner (or applicable Major Tenant) shall be deemed to have given the requested
approval, consent or other determination. Notwithstanding anything contained
herein to the contrary, the provisions of this Section C do not apply in any
manner or fashion to any request for or which may require an amendment to this
Agreement, such requests being governed solely by the provisions of Section V.J.
below.



--------------------------------------------------------------------------------



 
[exh-1023220.jpg]
Reciprocal Easement Agreement-12 III. MAINTENANCE AND OPERATION A. Maintenance
and Operation of Properties and Easement Areas. (i) Except for such obligations
that are otherwise specifically allocated between the Owners pursuant to this
Agreement or another agreement of record affecting the Properties, each Owner
shall be solely responsible for maintaining and operating the Exterior Elements
of its respective Property in a sightly manner and, in any event, in keeping
with the standards of a first class office, research and development and/or
light manufacturing facility in the greater Boston, Massachusetts area. Each
Owner shall bear the costs of such maintenance on the Owner's respective
Property (the "Maintenance Costs"), including such maintenance of the Easement
Areas within the Owner's respective Property, without right to charge the other
Owner therefor (except as otherwise expressly set forth herein). Such
maintenance will include, but not be limited to: (a) snow and ice removal from
any driveways, walkways, stairways, parking areas and other paved areas (the
"Paved Areas"); (b) patching, repaving, or replacing pavement in Paved Areas;
(c) illumination of Paved Areas; (d) landscaping; and (e) maintenance of the
Stormwater System in accordance with all Governmental Approvals. "Exterior
Elements" shall mean all non-building outdoor areas (including without
limitation all grounds, lawns, patios, landscaped areas, driveways, walkways,
parking areas and open spaces within the Easement Areas). (ii) Each Owner may
itself perform its responsibilities hereunder or may contract with reputable and
experienced contractors and service companies to provide any or all of such
services. (iii) Subject to the terms, requirements and conditions set forth
herein, each Owner hereby grants to the other Owners an easement over the
Property of such Owner to the extent necessary to allow each of the other
Owners, its employees, contractors and representatives, to perform the work
required or permitted to be performed by each such Owner hereunder and solely
for such purposes. Each such Owner hereby covenants and agrees to exercise the
foregoing easement rights in a manner so as not to unreasonably interfere with
the use and enjoyment by any other Owner and its tenants (including any Major
Tenant) of its respective Property and agrees that promptly following any work
performed which involves excavation or otherwise disturbs any Property to
restore said Property to at least as good a condition as that existing prior to
the commencement of such work. B. Notwithstanding anything to the contrary set
forth in Section III.A. above, the 100 Owner shall reimburse the 144 Owner for
percent (_ %) of the 144 Owner's



--------------------------------------------------------------------------------



 
[exh-1023221.jpg]
Reciprocal Easement Agreement-13 Maintenance Costs within thirty (30) days of
receiving an itemized statement of such costs (supported by reasonable evidence
of such costs), any such statement to be delivered from time to time but not
more frequently than once per calendar month. C. Self Help Rights. In the event
that an Owner (a "non-performing Owner") fails to perform any of the work or
services required to be performed by such Owner hereunder in any Easement Area,
and such failure continues for thirty (30) days following written notice thereof
from any other Owner (a "performing Owner") to the non-performing Owner and its
Major Tenant (if any) or, if said failure is not reasonably susceptible of cure
within such 30 days, for such additional period as is reasonable under the
circumstances so long as the non-performing Owner commenced cure within such 30
days and thereafter prosecuted such cure to completion with due diligence,
(except in the case of emergency in which case no prior written notice and cure
period shall be required so long as the performing Owner shall, within five (5)
days following the taking of any action pursuant to this Section C, notify the
non-performing Owner and its Major Tenant (if any) of the same), then any such
performing Owner shall have the right, at its sole option, to perform or cause
to be performed such obligations in the Easement Areas, at any time thereafter
until the condition has been cured, and without waiving any claim for damages
for breach of this Agreement, and any reasonable amount paid or contractual
liability incurred by such performing Owner in so doing, shall be deemed paid or
incurred for the account of the non-performing Owner, and the non-performing
Owner shall reimburse the performing Owner therefor within twenty (20) days of
demand (which demand shall include an itemized statement of the amounts claimed,
supported by reasonable evidence thereof). D. Lien for Nonpayment. In the event
of a default in the payment by an Owner of any amounts due as and when required
under Section III.B. or Section III.C., such amounts, together with all
reasonable costs of collection (including but not limited to attorneys' fees,
whether suit be brought or not), shall accrue with interest thereon at the
Interest Rate. All such unpaid amounts (including such costs of collection and
interest) shall constitute a lien against the Property of the defaulting Owner
in order to secure the payment thereof. The existence of said lien shall be
evidenced upon recording with the Registry and filing with the Land Court of a
notice or statement thereof by the Owner to whom the amounts are due. Such lien
shall relate back to the date of this Agreement and be prior and superior to all
liens and encumbrances of record against the Property of the defaulting Owner on
or after the date of this Agreement; provided, however, that any such lien shall
be subject and subordinate to the lien of any mortgage on such Property now or
hereafter held by any Qualified Lender that is placed of record prior to the
recording of any lien notice or statement as provided for in this Section D. As
used herein, "Interest Rate" shall mean an annual rate equal to 4% per annum in
excess of the prime rate of interest published from time to time in the Wall
Street Journal-Eastern Edition (but in no event shall such rate of interest
exceed the maximum rate of interest permitted to be charged by law). As used
herein, "Qualified Lender" shall mean a bank, savings bank, savings and loan
association, trust company, credit union or similar such institution, insurance
company, pension plan, employee benefit plan, REIT, REMIC, or trustee under a
commercial mortgage backed securities issue or similar conduit lender, or an
entity directly or indirectly controlling, controlled by, or in common control
with any of the foregoing. IV. INSURANCE AND INDEMNIFICATION



--------------------------------------------------------------------------------



 
[exh-1023222.jpg]
A. Insurance. (i) Each of the Owners covenants and agrees to maintain or cause
to be maintained at all times during the term of this Agreement, with respect to
all Easement Areas located on such Owner's Property, a policy of commercial
general liability insurance in which the primary coverage per accident or
occurrence is not less than $1,000,000.00 of primary combined single limit and
the umbrella coverage per accident or occurrence is not less than $5,000,000.00
in the aggregate, with each such policy naming each of the other Owners (and, in
the case where there is a Ground Lease (as defined herein) in effect, the fee
owner of the ground leased Property), its Major Tenant (if any) and the
mortgagees (if any) of any of the foregoing parties, as additional insureds.
(ii) All policies of insurance required to be maintained under this Agreement
may be furnished under any blanket policy (provided the minimum limits set forth
herein are specified) or under a separate policy therefor. The insurance shall
be with carriers with a Best Insurance rating of "A-" or better and a financial
size rating of "VIII" or better and with companies qualified to do business in
the Commonwealth of Massachusetts and in good standing therein. Certificates of
the insurers, on the ACORD standard or equivalent forms, evidencing the
maintenance of such insurance policies shall be delivered to any party entitled
to be named thereunder at the time such party is first entitled to be named
thereunder and, upon renewals, not less than ten (I 0) days prior to the
expiration of a coverage period. At any time after the third (3rd) anniversary
of the date of this Agreement, any minimum dollar coverage requirements set
forth herein shall be subject to increase to levels customarily required for
similar risks at similar properties in eastern Massachusetts, upon an Owner's
election by notice to another applicable Owner given from time to time (but not
more than once in any given period of three (3) years). B. Indemnification. Each
Owner (an "Indemnifying Owner") hereby indemnifies and holds harmless the other
Owners (and, in the case where there is a Ground Lease in effect, the fee owner
of the ground leased Property), their respective Major Tenants (if any) and the
respective mortgagees (if any) of any of the foregoing parties (each, an
"Indemnified Party") from any and all losses, liabilities, claims, expenses and
costs (including reasonable attorneys fees) arising out of (A) any accident,
injury or damage whatsoever caused to any person, or to the property of any
person, occurring in or about (i) the Property of the Indemnifying Owner except
to the extent caused by the act or omission of the Indemnified Party and/or (ii)
the Property of the Indemnified Owner to the extent such accident, injury or
damage is caused by the act or omission of the Indemnifying Party, and (B) any
default by an Indemnifying Party of its obligations under this Agreement. V.
MISCELLANEOUS A. Ground Lessees and Major Tenants. (i) The rights and
obligations of any Owner hereunder may, at the Owner's election, be assigned, in
whole (but not in part except as expressly set forth herein), to a Ground Lessee
of such Owner's Property provided such Ground Lessee expressly assumes the
rights and obligations of such Owner for the term of the Ground Lease. Such
assignment and assumption shall be effected by (I) the execution by such Owner
and Ground Lessee of a written instrument Reciprocal Easement Agreement-14



--------------------------------------------------------------------------------



 
[exh-1023223.jpg]
memorializing the same and containing the name and address for notices of the
Ground Lessee (the "Assignment Instrument"), (2) the recording with the
Middlesex County North Registry of Deeds (the "Registry") and/or filing with the
Middlesex County (North) Registry District of the Land Court (the "Land Court"),
as applicable, of the Assignment Instrument and (3) the delivery of a copy of
the Assignment Instrument to the other Owners (and their respective Major
Tenants, if any); provided that if such assignment and assumption shall be set
forth in the Ground Lease then the foregoing requirements of this sentence shall
be deemed satisfied by (x) the recording with the Registry and/or filing with
the Land Court, as applicable, of a notice of lease for the Ground Lease in
accordance with Massachusetts General Laws Chapter 183, Section 4, which notice
of lease shall contain a statement that the Ground Lease includes such
assignment and assumption, and (y) the delivery of a copy of such notice of
lease to the other Owners (and their respective Major Tenants, if any), and any
such notice of lease shall be deemed to constitute an Assignment Instrument.
Under no circumstances shall any such assignment of obligations to a Ground
Lessee relieve the assigning Owner of its primary liability for such
obligations. As used herein, "Ground Lease" shall mean, with respect to a
particular Owner and its particular Property, a lease by the Owner of all of the
land comprising such Property and any or all of the Owner's interests in any
improvements located thereon, and "Ground Lessee" shall mean the lessee under a
Ground Lease. (ii) In addition to the rights afforded under the preceding clause
(i), any Owner may, at the Owner's election, designate a Major Tenant on such
Owner's Property to have the rights expressly set forth in this Agreement as
being for the benefit of a Major Tenant, provided that in no event shall any
such Major Tenant have any obligations under this Agreement (as opposed to under
its respective Major Lease) except to the extent expressly set forth herein.
Such designation shall be effected by (1) the execution by such Owner of a
written instrument memorializing the same and containing the name and address
for notices of the Major Tenant (the "Designation Instrument"), (2) the
recording with the Registry and/or filing with the Land Court, as applicable, of
the Designation Instrument and (3) the delivery of a copy of the Designation
Instrument to the other Owners (and their respective Major Tenants, if any);
provided that if such designation shall be set forth in the Major Lease then the
foregoing requirements of this sentence shall be deemed satisfied by (x) the
recording with the Registry and/or filing with the Land Court, as applicable, of
a notice of lease for the Major Lease in accordance with Massachusetts General
Laws Chapter 183, Section 4, which notice of lease shall contain a statement
that the Major Lease includes such designation, and (y) the delivery of a copy
of such notice of lease to the other Owners (and their respective Major Tenants,
if any), and any such notice of lease shall be deemed to constitute an
Assignment Instrument. As used herein, "Major Lease" shall mean, with respect to
a particular Owner and its particular Property, a lease by the Owner of more
than 50% of the gross floor area of all buildings located on such Property, and
"Major Tenant" shall mean the tenant under a Major Lease. It is acknowledged
that (AA) pursuant to the 144 Notice of Lease, the 144 Tenant has been
designated as the Major Tenant of the 144 Property, (BB) pursuant to the 100
Notice of Lease, the 100 Tenant has been designated as the Major Tenant of the
100 Property, and (CC) pursuant to the Hale Notice of Lease, the Hale Tenant has
been designated as the Major Tenant of the Hale Property. In no event shall
there be more than one Major Lease in effect at any given time with respect to
any particular Property. Reciprocal Easement Agreement-IS



--------------------------------------------------------------------------------



 
[exh-1023224.jpg]
Reciprocal Easement Agreement-16 B. Activity and Use Limitation. Reference is
made to that certain Notice of Activity and Use Limitation dated March 6, 2008,
recorded in in the Registry in Book 21997, Page 35 (the "AUL"). The Owners
hereby acknowledge that the AUL may affect a portion of the Easement Areas and
they hereby agree to abide by its terms and conditions in all material respects
in the course of undertaking any work or conducting any activities on the
Properties in accordance with this Agreement. C. Permitting. The Owners agree to
cooperate and coordinate with respect to future permitting efforts affecting one
or more Properties as any Owner may reasonably request of the other Owners. D.
Compliance with Law. In connection with the exercise of their respective rights
and obligations in the Easement Areas as set forth in this Agreement, each Owner
shall fully comply with all applicable laws, rules, regulations and ordinances,
including but not limited to all applicable environmental laws, rules,
regulations and ordinances of all federal, state and local governments,
including without limitation causing the issuance of all Governmental Approvals
therefor. As used herein, "Governmental Approvals" shall mean, with respect to
any particular action to be taken by a party with respect to a particular
Property as contemplated under this Agreement, all permits, approvals,
authorizations, consents or other actions required to be taken by any
governmental or quasi-governmental agent or agency as a condition thereto, in
each case final beyond appeal or the possibility of further appeal. E. Notices.
All notices and other communications authorized or required hereunder shall be
in writing and shall be given (i) by hand delivery, (ii) by mailing the same by
certified mail or registered mail, return receipt requested, postage prepaid, or
(iii) by overnight air courier or express delivery service with proof of
delivery acknowledged, and any such notice or other communication shall be
deemed to have been given (x) when received by the party to whom such notice or
other communication shall be addressed, or (y) on the date noted that the
addressee has refused delivery, or (z) on the date that the notice is returned
to sender due to the inability of the postal authorities to deliver. Such
notices and other communications shall be given to the following parties at the
following respective addresses: 100 Owner: Attn: ------------ With a copy to:
Attn:------------ 144 Owner:



--------------------------------------------------------------------------------



 
[exh-1023225.jpg]
Reciprocal Easement Agreement-17 Attn:------------ With a copy to:
Attn:------------ Hale Owner: Attn:------------ With a copy to:
Attn:------------ Notices or other communications to a Ground Lessee shall be
given at the address of such party as set forth in the applicable Assignment
Instrument, and notices or other communications to a Major Tenant shall be given
at the address of such party as set forth in the applicable Designation
Instrument. Any party hereto may change the address or addresses to which
notices to it shall be sent by a notice sent in accordance with the requirements
of this Section E. F. Limitation of Liability. No partner, member, shareholder,
trustee, beneficiary, director, officer, manager, or employee of any Owner, or
any affiliate of such Owner, shall have any personal liability under this
Agreement. In addition, no Owner shall have personal liability under this
Agreement and, in the event any person obtains a judgment against any Owner in
connection with this Agreement, such person's sole recourse shall be to such
Owner's interest in the applicable Property; provided, however, that the
foregoing limitation of liability shall not apply in the event of any fraud,
intentional misrepresentation, or intentional misconduct by such Owner. In
addition, each Owner shall be bound by this Agreement only during the period
such Owner is the owner of the fee (or, in the case of a Ground Lessee,
leasehold) of the Owner's respective Property, or portion of the Property; and,
upon conveyance or transfer of such fee (or leasehold) interest, shall be
released from liability hereunder. In no event shall any Owner be liable under
this Agreement for any indirect, consequential, special or punitive damages
incurred by another Owner under this Agreement. Any Major Tenant shall be
entitled to the same



--------------------------------------------------------------------------------



 
[exh-1023226.jpg]
Reciprocal Easement Agreement-18 limitations of liability as are afforded to its
respective Owner under this Section F, mutatis mutandis. G. Severability. If any
provision, including any phrase, sentence, clause, section or subsection, of
this Agreement is determined by a court of competent jurisdiction to be invalid,
inoperative or unenforceable for any reason, such circumstances shall not, if
the rights and obligations of the parties hereto will not be materially and
adversely affected thereby, have the effect of rendering such provision in
question invalid, inoperative or unenforceable in any other case or
circumstance, or of rendering any other provision herein contained invalid,
inoperative or unenforceable to any extent whatsoever. Upon any such
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.
H. Headings. The words "hereof', "herein" and "hereunder" and words of like
import used in this Agreement shall refer to this Agreement as a whole and not
to any particular provision of this Agreement. The words "party" or "parties"
shall refer to any or all of the Owners and applicable Major Tenants. The
captions herein are included for convenience of reference only and shall be
ignored in the construction or interpretation hereof. References to Sections are
to Sections of this Agreement unless otherwise specified. Any singular term in
this Agreement shall be deemed to include the plural, and any plural term the
singular. Whenever the words "include", "includes" or "including" are used in
this Agreement, they shall be deemed to be followed by the words "without
limitation", whether or not they are in fact followed by those words or words of
like import. "Writing", "written" and comparable terms refer to printing, typing
and other means of reproducing words (including electronic media) in a visible
form. References to any agreement or contract are to that agreement or contract
as amended, modified or supplemented from time to time in accordance with the
terms hereof and thereof. References to any person include the successors and
permitted assigns of that person. References from or through any date mean,
unless otherwise specified, from and including or through and including,
respectively. Any reference to "days" means calendar days unless business days
are expressly specified. If any action under this Agreement is required to be
done or taken on a day that is not a business day, then such action shall be
required to be done or taken not on such day but on the first succeeding
business day thereafter. I. Counterparts. This Agreement may be executed in
several counterparts, each of which shall be an original but all of which shall
constitute one and the same instrument. J. Amendment and Termination. This
Agreement may be amended, modified, or terminated at any time by a declaration
in writing mutually agreed to, executed and acknowledged by each of the Owners
and applicable Major Tenants, and thereafter duly filed in the Land Court and
recorded with the Registry. K. Benefit. The easements, rights and uses granted
and reserved in this Agreement are not intended to create, nor shall they be
construed as creating any rights for the benefit of the general public or any
third party; rather, the easements, rights and uses granted and reserved in this
Agreement shall be for the benefit of, and restricted solely to, the Owners from



--------------------------------------------------------------------------------



 
[exh-1023227.jpg]
Reciprocal Easement Agreement-19 time to time of the Properties and their
tenants (including any Major Tenants) or other devisees as expressly authorized
hereunder. L. Limitations on Time. The Owners intend that the provisions of this
Agreement shall not be subject to the Statutory Rule Against Perpetuities or any
rule of law with respect to restriction on the alienation of property or
remoteness of vesting of property interests, and each of the Owners hereby
agrees that such Owner will not make any contrary assertion or seek the benefit
of the Statutory Rule Against Perpetuities or other such rule of law, in any
dispute arising under this Agreement. In the event, however, that the Statutory
Rule Against Perpetuities, or similar rule of law shall limit the time within
which any restriction in this Agreement may be valid or enforceable, such
restriction is imposed for a period of ninety (90) years from the date of
recording of this Agreement in the Registry and filing of this Agreement in the
Land Court, and it is intended that the enforceability of any such restriction
be extended beyond thirty (30) years from the date of recording of this
Declaration in the Registry and filing in the Land Court. As provided under
Massachusetts General Laws, Chapter 184, Section 27, as amended, the term of the
restrictions under this Agreement may be extended, for additional periods not
exceeding twenty (20) years each, by the recording in the Registry and the
filing in the Land Court before the expiration of thirty (30) years and before
the expiration of any subsequent twenty (20) year extension period, as
applicable, of an instrument of extension executed by any of the Owners
benefitting from such restriction(s) at the time such instrument of extension is
recorded and filed, or for such longer periods and/or by such other lawful means
to the fullest extent as may be available under applicable law. M. Estoppel
Certificates. Upon fifteen (15) days' prior written notice, given in connection
with the transfer, financing and/or refinancing of any of the Properties and
otherwise no more than once in any calendar year, each of the Owners (and any
Major Tenant) agrees to provide to the requesting Owner, or its purchaser or
lender, as the case may be, an estoppel certificate stating, to its actual
knowledge: (a) whether the Owner (or Major Tenant) knows of any defaults or
other sums owed under this Agreement on the part of the requesting Owner and, if
so, the nature thereof; (b) whether this Agreement has been assigned by the
Owner (or Major Tenant), or modified or amended in any way and, if so, the
nature thereof; (c) that this Agreement is in full force and effect as of the
date of such estoppel certificate and (d) any other information reasonably
required by the requesting Owner (including without limitation whether any
amounts are due and owing to an Owner under the provisions of Section III.B. or
Section III.C. above). N. Binding Obligations/Successors and Assigns; No Merger.
All easements, rights and obligations under this Agreement shall run with the
land and shall be binding upon, enforceable by and against, and inure to the
benefit of the Owners and their respective successors and assigns in title. If
at any time the interests under this Agreement of any two or more Owners are
held by one and the same person or entity then, for all intents and purposes
under this Agreement, such interests shall be deemed separate and distinct and
shall not be deemed to have been thereby merged or extinguished, unless and only
to the extent that the Owners expressly agree otherwise by an instrument
recorded with the Registry and filed in the Land Court subsequent to the
recording and filing hereof.



--------------------------------------------------------------------------------



 
[exh-1023228.jpg]
Reciprocal Easement Agreement-20 0. No Waiver. Failure on the part of one Owner
(or Major Tenant) to complain of any action or non-action on the part of the
other Owner, no matter how long the same may continue, shall never be a waiver
by such Owner (or Major Tenant) of any of its rights hereunder. Further, no
waiver at any time of any of the provisions hereof by one Owner (or Major
Tenant) shall be construed as a waiver of any of the other provisions hereof,
and a waiver at any time of any of the provisions hereof shall not be construed
as a waiver of the same provisions at any subsequent time. The consent or
approval of one Owner (or Major Tenant) to or of any action by the other Owner
requiring such consent or approval shall not be construed to waive or render
unnecessary such Owner's (or Major Tenant's) consent or approval to or of any
subsequent similar act by such other Owner. P. Governing Law. This Agreement
shall be governed in all respects, including as to validity, interpretation and
effect, by the laws of the Commonwealth of Massachusetts, without giving effect
to its principles or rules of conflict of laws, to the extent such principles or
rules are not mandatorily applicable by statute and would permit or require the
application of the laws of another jurisdiction, except to the extent that
certain matters are preempted by federal law or are governed by the law of the
jurisdiction of organization of any party or other entity referred to herein.
The parties hereby irrevocably submit to the exclusive jurisdiction of the
courts of the Commonwealth of Massachusetts and the federal courts of the United
States of America located in the Commonwealth of Massachusetts, and the
appropriate appellate courts thereof, solely in respect of the interpretation
and enforcement of the provisions of this Agreement and in respect of the
transactions contemplated hereby. The parties irrevocably agree that all claims
in respect of the interpretation and enforcement of the provisions of this
Agreement and in respect of the transactions contemplated hereby, or with
respect to any such, claims, dispute action or proceeding, shall be heard and
determined in such a Commonwealth of Massachusetts state or federal court, and
that such jurisdiction of such courts with respect thereto shall be exclusive,
except solely to the extent that all such courts shall lawfully decline to
exercise such jurisdiction. The parties hereby waive, and agree not to assert,
as a defense in any action, dispute, suit or proceeding for the interpretation
or enforcement hereof or in respect of any such transaction, that it is not
subject to such jurisdiction. The parties hereby waive, and agree not to assert,
to the maximum extent permitted by law, as a defense in any action, dispute,
suit or proceeding for the interpretation or enforcement hereof or in respect of
any such transaction, that such action, suit or proceeding may not be brought or
is not maintainable in such courts or that the venue thereof may not be
appropriate or that this Agreement may not be enforced in or by such courts. The
parties hereby consent to and grant any such court jurisdiction over the person
of such parties and over the subject matter of any such dispute. EACH PARTY
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. Q.
Specific Performance. The parties agree that irreparable damage would occur if
any provision of this Agreement were not performed in accordance with the terms
hereof and that the parties shall be entitled to an injunction or injunctions to
enforce specifically the performance of the terms and provisions hereof in any
court specified in Section V.P. The parties hereby waive, in any action for
specific performance, the defense of adequacy of a remedy at law and the posting
of any bond or other security in connection therewith.



--------------------------------------------------------------------------------



 
[exh-1023229.jpg]
R. Costs of Collection. Should any party hereto commence any legal action
against another party hereto to enforce any obligation under this Agreement, the
prevailing party (as determined in such action) shall be entitled to recover
from the non-prevailing party reasonable attorneys' fees, costs and expenses
incurred in contesting such dispute. S. No Documentary Stamps. No documentary
stamps are attached, none being required by law, as the consideration paid for
this grant is less than One Hundred Dollars ($100.00). T. Further Assurances.
The parties agree that at any time and from time to time after the execution and
delivery of this Agreement, the parties shall, upon the request of the other of
them, execute and deliver such further documents and do such further acts and
things as the requesting party may reasonably request in order to more fully
carry out the purposes of this Agreement. [szgnatures commence on the following
page] Reciprocal Easement Agreement-21



--------------------------------------------------------------------------------



 
[exh-1023230.jpg]
Signature Page to Reciprocal Easement Agreement lOOOWNER: By: Name:
--------------- Title: STATE OF------- COUNTY OF------ , ss On this day of ,
2016, before me, the undersigned notary public, personally appeared , proved to
me through satisfactory evidence of identification, which was , to be the person
whose name is signed on the preceding or attached document, as of _ a limited
liability company, and acknowledged to me that he/she signed it voluntarily for
its stated purpose. Notary Public Print Name: My Commission Expires: ------
[signatures continue on following page]



--------------------------------------------------------------------------------



 
[exh-1023231.jpg]
Signature Page to Reciprocal Easement Agreement 1440WNER: By: Name:-------------
--- Title: STATE OF ------- COUNTY OF , ss On this day of , 2016, before me, the
undersigned notary public, personally appeared , proved to me through
satisfactory evidence of identification, which was , to be the person whose name
is signed on the preceding or attached document, as of _ a limited liability
company, and acknowledged to me that he/she signed it voluntarily for its stated
purpose. Notary Public Print Name: My Commission Expires: _ [signatures continue
on following page]



--------------------------------------------------------------------------------



 
[exh-1023232.jpg]
Signature Page to Reciprocal Easement Agreement HALE OWNER: By:
Name:------------- --- Title: STATE OF ------- COUNTY OF -- - - , ss On this day
of , 2016, before me, the undersigned notary public, personally appeared ,
proved to me through satisfactory evidence of identification, which was , to be
the person whose name is signed on the preceding or attached document, as of _ a
limited liability company, and acknowledged to me that he/she signed it
voluntarily for its stated purpose. Notary Public Print Name: My Commission
Expires: -------



--------------------------------------------------------------------------------



 
[exh-1023233.jpg]
Exhibit A-1 Exhibit A-1 Legal Description of 100 Property



--------------------------------------------------------------------------------



 
[exh-1023234.jpg]
Exhibit A-2 Exhibit A-2 Legal Description of 144 Property



--------------------------------------------------------------------------------



 
[exh-1023235.jpg]
Exhibit A-3 Exhibit A-3 Legal Description of Hale Property 121 Hale Street,
Lowell MA Lot A-1 shown on a plan entitled, "Plan of Land in Lowell, MA for UAE
Lowell Power LLC", dated January 18, 2000, by Robert M. Gill & Associates, Inc.,
Civil Engineers & Land Surveyors, recorded with the Middlesex North District
Registry of Deeds in Plan Book 202, Plan 140. Included within the bounds of said
Lot A-1 is registered Lot 5 shown on Land Court Plan 6039-B, dated December 22,
1976, a copy of which is filed with Middlesex North Registry District of the
Land Court, Certificate of Title No. 21963. Together with a benefit of an
easement over Lot A-2 reserved in a deed dated December 1, 2000 recorded with
the Middlesex North District Registry of Deeds in Book 11207, Page 294.



--------------------------------------------------------------------------------



 
[exh-1023236.jpg]
Exhibit B Exhibit B Site Plan



--------------------------------------------------------------------------------



 
[exh-1023237.jpg]
Exhibit B Exhibit C Easement Plan



--------------------------------------------------------------------------------



 
[exh-1023238.jpg]
Exhibit B Exhibit D (Permitted Encumbrances) 1. Easement from The City
Development Authority to Massachusetts Electric Company dated March 24, 1977,
recorded in Book 2241, Page 309, as affected by Easement Agreement dated July
19, 1982, recorded in Book 2547, Page 94. 2. Covenants set forth in Deed from
City Development Authority to City of Lowell dated October 2, 1978, recorded in
Book 2332, Page 534, at Page 549 and filed as Document No. 76121 to the extent
in force and applicable. 3. Taking by the City of Lowell for layout of
Chelmsford Street dated January 17, 1979, recorded in Book 2349, Page 216. 4.
Covenants and easements contained in Deed from City of Lowell to Wang
Laboratories dated December 31, 1980, recorded in Book 2459, Page 212 and filed
as Document No. 81413. 5. Access and License Agreement by and between AMP
Incorporated, M/A-Com, Division and L'Energia Limited Partnership, dated
November 17, 1997, recorded in Book 8910, Page 285, and re- recorded in Book
9034, Page 184, as amended by Amendment Agreement dated February 25, 1999,
recorded in Book 10461, Page 68. 6. Notice of Activity and Use Limitation dated
March 6, 2008, recorded in Book 21997, Page 35. 62472085 v16



--------------------------------------------------------------------------------



 